Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 1 of 486
                                                  FY0$'&)+




          Exhibit A
              Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 2 of 486
       NYSCEF                           Document List
       Albany County Supreme Court     Index # 907519-18         Created on:01/09/2019 01:25 PM

Case Caption:    THE PEOPLE OF THE STATE OF NEW YORK, by BARBARA UNDERWOOD, Attorney
                 General of the State of New York v. TARGET CORPORATION et al

Judge Name:      Richard Platkin
Doc#     Document Type/Information                  Status      Date Received    Filed By
1        PETITION                                   Processed   12/13/2018       Wistar-Jones, C.
         Verified Petition
2        NOTICE OF PETITION                         Processed   12/13/2018       Wistar-Jones, C.
         Notice of Petition
3        RJI -RE: NOTICE OF PETITION                Processed   12/13/2018       Wistar-Jones, C.

4        ADDENDUM - COMMERCIAL DIVISION (840C)      Processed   12/13/2018       Wistar-Jones, C.

5        NO FEE AUTHORIZATION                       Processed   12/13/2018       Wistar-Jones, C.
         (LETTER/ORDER/AFFIRMATION)
         Fee waiver letter
6        MEMORANDUM OF LAW                          Processed   12/13/2018       Wistar-Jones, C.
         Memorandum of Law
7        AFFIDAVIT                                  Processed   12/13/2018       Wistar-Jones, C.
         Affidavit of Jodi Feld
8        EXHIBIT(S)                                 Processed   12/13/2018       Wistar-Jones, C.
         Exhibits to Affidavit of Jodi Feld
9        AFFIDAVIT                                  Processed   12/13/2018       Wistar-Jones, C.
         Affidavit of Jennifer Nalbone
10       AFFIDAVIT                                  Processed   12/13/2018       Wistar-Jones, C.
         Affidavit of Philip E. Goodrum
11       EXHIBIT(S)                                 Processed   12/13/2018       Wistar-Jones, C.
         Attachment to Goodrum Affidavit
12       NOTICE OF APPEARANCE (POST RJI)            Processed   12/21/2018       Wolf, R.

13       NOTICE OF APPEARANCE (POST RJI)            Processed   12/21/2018       Rosenberg, M.

14       STIPULATION - TIME TO ANSWER               Processed   12/21/2018       Wolf, R.

15       NOTICE OF APPEARANCE (POST RJI)            Processed   12/21/2018       Chu, Y.

16       NOTICE OF APPEARANCE (POST RJI)            Processed   12/28/2018       Seiter, L.

17       NOTICE OF APPEARANCE (POST RJI)            Processed   12/28/2018       Hallak, E.




                                                                                      Page 1 of 1
   FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                              INDEX NO. 907519-18
                 Case
   NYSCEF DOC. NO. 1                          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 RECEIVED
                                                                                              Page 3 ofNYSCEF:
                                                                                                        486    12/13/2018




                     SUPREME                        COURT                OF THE                   STATE             OF NEW                      YORK
                     COUNTY                      OF ALBANY
                                                                                                                                                     x

                                                                                                                                                     :

                     THE         PEOPLE                      OF THE             STATE                    OF NEW                YORK,                 :

                     by     BARBARA                        UNDERWOOD,                              Attorney                  General                 :

                     of    the      State           of     New York,                                                                                 :               Index             No.                        -2018

                                                                                                                                                     :

                                    Petitioners,                                                                                                     :               VERIFIED                        PETITION
                                                                                                                                                     :
                                                                       - against              -                                                      :

                                                                                                                                                     :

                     TARGET                   CORPORATION,                               WALMART                          INC.,                      :

                     and         LAROSE                  INDUSTRIES                           LLC,                                                   :

                                                                                                                                                     :

                                    Respondents.                                                                                                     :

                                                                                                                                                     :
                     ---------------------------------------------------------------------                                                           X




                                    The           People          of     the     State            of     New          York          (the        State),         by      their          attorney,           Barbara



                     D.    Underwood,                        Attorney              General                of     the      State            of    New      York,           respectfully                   allege       upon



                     information                     and       belief:



                                                                                     PRELIMINARY                                    STATEMENT

                                    1.                The       State          brings             this         special         proceeding                  pursuant                to        Executive             Law


                     § 63(12)            to       protect          children              in       New          York          from          toys      containing                  lead         and     to    enforce



                     the      State's             laws        governing                 the        safety          and        marketing                   of    toys.           With          this    Verified



                     Petition,              the       State        seeks           injunctive                   relief        and          penalties            against            the         importers             and



                     retailers              of     a children's                toy      that           contained               high             levels     of    lead.           Lead           is   a toxic        heavy


                     metal          that,          among           other           harms,                impairs             neurological                  development                        and      physical



                     growth            in        children.




                                                                                                                              1




Filed   in Albany   County       Clerk's          Office         12/13/2018                   12:19:04           PM      1 of 30                                                       Index       # 907519-18               Clerk:   SP
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                         INDEX NO. 907519-18
NYSCEF DOC. NO.Case
                1                    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 4 of NYSCEF:
                                                                                     RECEIVED  486     12/13/2018




                         2.                Respondents                        LaRose                     Industries                   LLC           (LaRose)                  and         Target               Corporation


                                                                                                                                                                          "Cra-Z-Jewelz"                              jewelry-
         (Target)              imported                 and          distributed                         thousands                     of     children's



         making               kits         (Kits)        that          included                    bracelets                   containing                     high         levels           of     lead.              Target             as



         well       as    respondent                        Walmart                    Inc.            (Walmart)                     distributed,                     sold,         and          held          the         Kits        for



         sale.       Respondents                            also       marketed                         the      toys          as     suitable                 for     children               when               in     fact        the



         toys       presented                   a significant                       lead               exposure                risk         to     children.



                         3.                The        Kits           have           now           been           recalled,                  but      respondents                       have             failed             to     take



         affirmative                   measures                    sufficient                     to     ensure            that             they         do     not       again             import,              distribute,


         and      sell        toys         that        place           New             York              children               at     risk         of    adverse                  health           consequences



         from        lead            exposure.



                         4.                As       more           fully         set         forth            below,            the         respondents                       have          engaged                   in



         repeated               illegality               and          fraud             under                 Executive                 Law            § 63(12)               by     committing


         thousands                    of    violations                 of:       (1)     General                  Business                       Law          (GBL)           § 396-k,                 which               prohibits



         the     importation,                        distribution,                       and             sale       of     hazardous                      toys;         (2)    GBL               § 349,           which



         prohibits               deceiving                  consumers;                         (3)        GBL            § 350,          which                prohibits              false          advertising;                         and



         (4)     Executive                   Law         § 63(12),                  which                prohibits                  fraud.             The           State          seeks          statutory


         penalties               and         injunctive                    relief            to        protect            children                 from          further             risk         of     lead          exposure



         from        hazardous                      toys.



                                                                I.                  PARTIES                         AND               JURISDICTION


                         5.                Petitioners                     are         the        People             of     the         State            of     New          York,           by        their          attorney,


         Barbara               D.      Underwood,                          Attorney                     General                of     the         State          of    New           York.




                                                                                                                           2




                                                                                                                  2 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                         INDEX NO. 907519-18
NYSCEF DOC. NO.Case
                1               1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 5 of NYSCEF:
                                                                                RECEIVED  486     12/13/2018




                       6.                 Respondent                         Target           Corporation                      is         a retailer                  incorporated                          and



         headquartered                           in        Minnesota.                    Target               operates               dozens               of        retail           stores            in        New         York,



         including             in     Albany                   County,                 and     offers           merchandise                          online                  for        sale       and           shipment              to



         New         York       consumers.                           Target              imported,                   distributed,                    sold,             and/or               held         for          sale     at



         least       3,397          Kits              in    New         York.



                       7.                 Respondent                         Walmart                Inc.        is    a retailer                  incorporated                             in     Delaware                    and



         headquartered                           in        Arkansas.                   Walmart                 operates                   dozens               of     retail              stores            in     New         York,



         including             in     Albany                   County,                 and     offers           merchandise                          online                  for        sale       and           shipment              to



         New         York       consumers.                           Walmart                  distributed,                     sold,          and/or                 held           for        sale      at        least       1,239



         Kits     in    New           York.



                       8.                 Respondent                         LaRose            Industries                     LLC           is     a toy             and           stationery                      company


         incorporated                     and              based        in       New         Jersey.             LaRose                   develops                   and           designs               children's


                                                                              "Cra-Z-Art,"
         products             under               the        brand                                              most          of     which               are         manufactured                                by


         contractors                overseas                    and          imported               by        LaRose               for       distribution                          to     retailers,                  who       then



         sell    the        products                   to     consumers                  in        New         York           and          elsewhere.                         LaRose                  imported                for



         sale    and/or             distributed                       in      New        York            at     least         9,296              Kits.



                       9.                 At      all        relevant              times,           the        respondents                        have              purposefully                         availed



         themselves                 of         this         forum.



                       10.                This             Court           has     jurisdiction                      over          this       proceeding                           pursuant                   to      Executive



         Law        § 63(12),              which               authorizes                    the     Attorney                  General                   to     commence                         a special



         proceeding                 for         injunctive                   relief,         damages,                   and         other          relief,              including                     statutory




                                                                                                                      3




                                                                                                               3 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                         INDEX NO. 907519-18
NYSCEF DOC. NO.Case
                1                    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 6 of NYSCEF:
                                                                                     RECEIVED  486     12/13/2018




         penalties,                  against                any         person                 or    business                    entity           that         has        engaged             in     repeated                   or



         persistent                  fraud           or        illegality                 in        the        conduct                 of    business.



                          11.                This         Court             also           has           jurisdiction                       pursuant                 to   GBL            § 396-k(2),                 which



         authorizes                    the      Attorney                    General                      to        seek        injunctive                relief           and      penalties                for       the



         importation,                        distribution,                         sale,            and            holding             for      sale      of      hazardous                 toys       or        other



         articles           intended                     for      use         by     children.



                          12.                This         Court             also           has           jurisdiction                       pursuant                 to   GBL            § 349(b),              which



         authorizes                    the      Attorney                    General                      to        enjoin            deceptive                acts        and      practices               in        the



         conduct            of business,                          and         pursuant                        to        GBL          § 350-d,            which            authorizes                 the         Attorney


         General                to     seek         civil            penalties,                     up        to        $5,000          per      violation,                for     violations                   of    Sections



         349        and         350.



                          13.                The         State           has         timely                   served             the         respondents                   with          a pre-litigation



         notice           pursuant                  to         General               Business                           Law      §§         396-k(3),             349(c),           and       350-c.



                          14.            Venue                  is     proper              in       Albany                    County             pursuant                 to     CPLR           §§     503(a)              and



         506(a)           because                  the         State          has          offices                 in     Albany              County              and          because             a substantial



         part       of     the         events             giving              rise         to       the            claim         occurred                in    Albany              County,             where                a



         substantial                    number                   of     the        Kits             were             distributed,                  sold,          and          offered        for      sale.




                                                                                                                                 4




                                                                                                                         4 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                        INDEX NO. 907519-18
NYSCEF DOC. NO.Case
                1                   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 7 of NYSCEF:
                                                                                    RECEIVED  486     12/13/2018




                                                                        II.                STATUTORY                                     BACKGROUND

         A.             Section                396-k              of     the          General                       Business                     Law           Prohibits                    the

                        Importation,                             Distribution,                                Sale           and          Holding                   for       Sale          of      Hazardous
                        Toys.



                        15.              Section             396-k               of      the          General                Business                   Law,         titled             "Hazardous                      toys     and



         other         articles                                         for      use                                            prohibition                        and        enforcement,"1                            makes          it
                                            primarily                                          by      children;


         unlawful              to     import,               distribute,                       sell,         or    hold         for        sale          any        "toy       or    other           article



         intended              for     use          by      a child              which                presents                 an        electrical,                mechanical                      or        thermal


         hazard."
                                   GBL       § 396-k(1).

                                                                                                    "child"
                        16.              The         statute                  defines                                 as       any         person              under           fourteen                  years           of    age.



         GBL         § 396-k(1)(a).


                        17.              A    toy         presents                  a mechanical                           hazard                if     any        aspect           of     the       toy's         "design             or


                                                                                                                                                                                           illness,"
         manufacture                     presents                  an         unreasonable                            risk          of    personal                 injury           or                            including


         but     not      limited              to        hazards                arising:                from          the       toy's            "surfaces";                  "because                   the      article         or



         any     part          or     accessory                  thereof                 may           be        aspirated                 or         ingested";              or        "from         stuffing


                                                                                                                                                        substances."
         material              which           is     not        free          of     dangerous                       or     harmful                                                      Such            risks         may

                                                                       use"
         arise        either          "in      normal                               or     when               the      toy          is    "subjected                  to      reasonably                       foreseeable


                                     abuse."
         damage               or                           GBL           § 396-k(1)(c).


                        18.              The         federal              Consumer                          Product                 Safety              Act     prohibits                 lead           in     any       part        of



         a children's                 product               in      excess               of     100           parts          per         million              (ppm).               15     U.S.C.



         § 1278a(a)(2)(C).




         1
             There     is a separate, unrelated enactment also codified    as General                                                        Business           Law        § 396-k,        titled        "Sale    of certain
                                                                    disaster."
         motor       vehicles damaged by the ravages of natural


                                                                                                                           5




                                                                                                                  5 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                           INDEX NO. 907519-18
NYSCEF DOC. NO.Case
                1                      1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 8 of NYSCEF:
                                                                                       RECEIVED  486     12/13/2018




                           19.              A        toy's          design             or     manufacture                            "presents                an       unreasonable                        risk          of


                                                             illness"
         personal                injury               or                             to     a child            under                Section             396-k             of   the      General                Business



         Law         if    it    contains                    lead         in       excess            of     100       ppm.


                                                              "presents"                                                              hazard"
                           20.              A        toy                                      a "mechanical                                                  under             Section             396-k            if    it



         contains                lead           in     excess             of       100        ppm.



                           21.              The            Attorney                   General                may           enforce               Section              396-k            in     an     action              seeking


         injunctive                    relief          and/or              civil           penalties.                    GBL          § 396-k(2).                     The           maximum                 penalty                       per



         violation                is     $4,000               for        a knowing                     and         willful            violation,                   and         $1,000           otherwise.                          Id.



         B.                GBL            §§         349       and             350          Prohibit                 Deceptive                         Acts           and           Practices                  and             False

                          Advertising.



                           22.              GBL              § 349(a)                 prohibits                  "[d]eceptive                    acts         or      practices               in     the       conduct                     of


                                                                         commerce."
         any      business,                      trade            or



                           23.              GBL              § 350             prohibits                  "[f]alse             advertising                    in      the       conduct              of    any           business,


                                 commerce."
         trade            or



                           24.              GBL              § 350-a                 defines              false          advertising                    as     advertising                     which           is


                                                                                     respect."
         "misleading                      in         a material                                               In     determining                         whether                    advertising                is



         misleading,                      GBL              § 350-a               provides                  that          the        court        must              take        "into         account              (among


         other            things)               not        only          representations                             made             by       statement,                      word,          design,             device,


         sound             or     any           combination                          thereof,              but       also           the        extent           to     which            the        advertising                        fails



         to     reveal            facts          material                  in        the       light         of      such           representations                            with          respect           to        the



         commodity                       . . . to          which               the        advertising                     relates              under            the         conditions                prescribed                          in


                                                                                                                                                                                                    usual."
         said        advertisement,                                 or    under               such          conditions                    as     are      customary                     and



                           25.              GBL              § 350-d                 authorizes                    the         Attorney                 General                to     seek         penalties                   in         an


                                                                                                                                6




                                                                                                                     6 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                               INDEX NO. 907519-18
NYSCEF DOC. NO.Case
                1                   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 9 of NYSCEF:
                                                                                    RECEIVED  486     12/13/2018




         amount               up         to     $5,000                per         violation                of    Sections                 349         and         350.               GBL          § 349(b)                  also



         authorizes                  the            Attorney                  General                 to        seek        injunctive                  relief.



          C.            Executive                               Law          § 63(12)                Authorizes                           the      Attorney                          General                     to     Bring               a

                        Special                     Proceeding                            to      Enjoin                Repeated                        or       Persistent                           Fraud                 or

                        Illegality                         in        the      Transaction                              of      Business.



                        26.                   Executive                      Law          § 63(12)               authorizes                     the        Attorney                       General                to     bring           a


                                                                                                                                                                                acts"
         special             proceeding                         to     enjoin           "repeated                   fraudulent                     or        illegal                            and          "persistent


                               illegality"                                                                                                                                                               business."
         fraud          or                                      in     "the         carrying                on,        conducting                     or      transaction                        of


                                              "Illegal"
                        27.                                            conduct                 under             Executive                  Law            § 63(12)                  includes                the         violation              of



         any       state,           federal,                    or    local         law         or     regulation.


                                              "Fraud"                              "fraudulent"
                        28.                                            and                                             refer         to     "any           device,               scheme                or        artifice              to



         defraud              and             any         deception,                    misrepresentation,                                  concealment,                               suppression,                         false


                                                                                                                                                                 provisions."
         pretense,                 false            promise                  or     unconscionable                              contractual



                        29.                   The          test         of    fraudulent                     conduct                under             § 63(12)                  is     whether                   the        act        or



         practice             has             the        capacity                 or    tendency                  to        deceive,             or     creates                 an         atmosphere                        conducive



         to    fraud.


                                              "Repeated"
                        30.                                                   fraud             or     illegality                  under           Executive                     Law            § 63(12)                 includes



         the      "repetition                       of     any          separate                and          distinct               fraudulent                    or         illegal            act,        or        conduct


                                                                                          person,"                             "persistent"
         which          affects                more              than         one                                 and                                            fraud               or     illegality                 includes


                                                                                                                                                                                          conduct."
         "continuance                          or        carrying                 on    of      any        fraudulent                      or    illegal               act      or



                        31.                   In     an         action             or   proceeding                      pursuant                   to      Executive                       Law           § 63(12)                 to



         enjoin          repeated                    or         persistent                   illegality,                the        Attorney                   General                     may         also         seek



         penalties                 for        underlying                      statutory                    violations.




                                                                                                                               7




                                                                                                                       7 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 10 ofNYSCEF:
                                                                                    RECEIVED   486    12/13/2018




                         32.                   In      any           action             or     proceeding                            pursuant                 to     Executive                      Law          § 63(12)                or



         GBL        §§       349,              350,           or      350-d,              pursuant                      to      CPLR               § 8303(a)(6),                       the      Attorney                   General                is



         entitled              to        recover                an       additional                     allowance                          of      $2,000           against                  each         defendant,


         whether                or        not         other             costs           have            been             awarded.



                                                                                                                       III.                FACTS


         A.             Lead                  Is      Toxic,                Especially                            to      Children.



                         33.                   Lead             is     a known                   neurotoxin                           that         can        cause          significant                        harm           to   human


         health.             Lead                  can         affect          almost               every                organ               and       system              in      the         body.             Children                 are



         especially                  vulnerable                         to        these          and          other                  health           risks          posed             by      exposure                  to     lead.



         Even          low          levels               of     lead         in        the       blood             of         children              can        result             in     behavior                  and         learning



         problems,                   lower               IQ,          hyperactivity,                          slowed                    growth,               hearing                  problems                  and          anemia.



                         34.                   The            presence                  of     lead          in        toys           may          poison            children                  through                  multiple



         pathways,                       especially                     through                  oral        contact,                      including                hand-to-mouth                               contact.                 In



         particular,                     lead            is    added               to     plastic             material                        in    toys       in      order            to     soften            it     and         make           it



         more          flexible,                    among               other             reasons.                      However,                    exposure                 to        sunlight,                 air,      and



         cleaners               causes                   the         bond          between                   lead              and          plastic           to     break              down             into         dust,         which



         children              can             then            ingest             by         placing               lead-containing                                 toys      in        their         mouths,                  or    by



         handling                   the         toys           and        then            placing                 their              fingers             in    their         mouths.



                         35.                   No        amount                   of      lead         is    safe              for      children.                  Any          incremental                           exposure                may


         contribute                      to     the           health              risks          described                       above.



                         36.                   A     toy           containing                    lead         presents                        an      unreasonable                           risk        of     personal                 injury


         or   illness               to        a child                because                 even           small               or     incremental                        amounts                   of    lead          may




                                                                                                                                       8




                                                                                                                              8 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                               INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1             1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 11 ofNYSCEF:
                                                                              RECEIVED   486    12/13/2018




         contribute               to     health             issues              such          as     impaired                     neurological                     development                       and      physical



         growth.



         B.            The        Respondents                               Imported,                           Distributed,                          Sold,             and/or             Held        for      Sale

                       Lead-Containing                                     Kits          in        New             York.



                       LaRose's                     develooment                               of     the          Kits



                       37.              As         part       of    its      Cra-Z-Art                     line          of     children's               craft          toys,           LaRose         developed


                                                                                                                    Machine"
         the      "Shimmer                    'n    Sparkle               Ultimate                   Gem                                        (Shimmer                   'n     Sparkle             Base        Kits).


                                                                                                                                                 machine"
         The       Shimmer                   'n     Sparkle               Base          Kit         included                   a "gem                                      that          allowed            a child          to



         create        pieces            of jewelry.                      The      Base              Kit        also           included               a plastic,                fake       leather           band,


                                                                                    bracelet,"
         which         LaRose                 called          a "slider                                            with              holes       and       a buckle                 that       resembled                 a



         watchband,                    with          a tan          underside                      that         lies          next        to    the      child's           skin          and        a colored


                                                                                                                                                      "gems"
         material            on        the         top     side.           The         child          attached                    colored                                 to     the       slider      bracelet              to


                                                                                                                                             bracelet"
         create         a jewelry                  item.           A      photograph                       of     a "slider                                        is     below.




                                                                                                                                                171H)O0477




                       38.              To         supplement                     the         Base          Kit,          LaRose                created            the          "Shimmer               'n     Sparkle


                                                                       Bracelets"
         Gem         Charm              and          Slider                                          (Shimmer                        'n   Sparkle             Refill            Kits)        which           contained



         four       slider        bracelets                   and         additional                      gems.




                                                                                                                         9




                                                                                                                9 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                   INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 12 ofNYSCEF:
                                                                                  RECEIVED   486    12/13/2018




                         39.              LaRose               also         produced                   Base           Kits          branded              "My             Look          Ultimate                  Gem

         Machine"                                                                                                                                      Target.2
                                  (My        Look             Base          Kits)         for         sale         exclusively                  by                               The         contents                  of      the



         My       Look          Base         Kits           were          identical                  to      the      Shimmer                   'n    Sparkle                Base         Kits           in     all


                                                                                                                                                                                                     Look"
         material               respects.                   LaRose             did        not         produce                and       Target                did     not        sell      "My


         branded               Refill         Kits.



                         40.              LaRose               contracted                     with           Fairland                Toy,            a company                   located            in         China,               to



         manufacture                       the        Kits:         the       Shimmer                       'n     Sparkle            Base            Kit,         the     My          Look         Base              Kit



         (which             was         identical              in     all     material                     respects            to     the         Shimmer                  'n        Sparkle             Base               Kit),


         and      the          Shimmer                 'n     Sparkle                Refill           Kit          (which           contained                  additional                  slider              bracelets



         and      gems).                Fairland               is     one       of       LaRose's                   primary                vendors.



                         41.              Fairland                  began            producing                      the      Kits          on    or     around               July         10,       2015.



                         42.              The         packaging                     of    each            Kit       depicted               a smiling                 child           wearing                  jewelry


         produced               using            the        Kit,      along              with          pictures               of     the        Kit     components.                           The         upper               right



         corner          on       the       front           face      of     each          Kit's            box       contained                  a printed                 age         designation



         indicating                "6+".               The          photographs                           below           show         the        packaging                     of    each        type           of     Kit.




         2 The      three       related          Cra-Z-Jewelz                   Gem Creations                         products             at issue          here-the                 Shimmer             'n Sparkle
         Base       Kits,      the      My Look               Base Kits,             and        the       shimmer             'n Sparkle              Refill        Kits-are              referrod              to
                                                               "Kits."
         collectively           herein           as the


                                                                                                                      10




                                                                                                                 10 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                          INDEX NO. 907519-18
NYSCEF DOC. NO. 1                                                                                                                RECEIVED NYSCEF: 12/13/2018
                    Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 13 of 486




                                        Sparkle"
                        "Shimmer   'n                 Base    Kit     sold     by   retailers            other   than   Target




                                                   Look"
                                            "My              Base     Kit    sold      by       Target




                                                                    11 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                                      INDEX NO. 907519-18
NYSCEF DOC. NO. 1                                                                                                                                                                                                                      RECEIVED NYSCEF: 12/13/2018
                        Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 14 of 486




                                                                                              Sparkle"
                                                      "Shimmer                      'n                             Refill              Kit            sold         by         some              retailers




                              Imnortation                            and           sale            of     the      Kits



                              43.               LaRose                served              as        the       importer                     of    record                 for     the             Shimmer                   'n     Sparkle



              Base          Kits         and      Refill          Kits.



                              44.               Target           served                  as        the       importer                 of        record              for        all         or      most            of    the          My    Look



              Base          Kits.          LaRose               may           have              also         served            as          the         importer                      of     components                          for     My     Look



              Base          Kits         that      were           fully         assembled                        into          Kits              by      LaRose                  in        the         United                 States        prior



              to    distribution                   to       Target.



                              45.               The        federal             Consumer                         Product                    Safety                 Act         and          implementing



              regulations                   promulgated                        by         the            Consumer                   Product                       Safety                  Commission                           (CPSC)



              require               an    importer                of       a children's                       product                 to        ensure                  and          certify                that        the       product           is




              tested          for        compliance                    with          the           federal              100        ppm                lead         limit,                 among               other            safety



              requirements.                           See      15         U.S.C.               §    2063(a);              16        C.F.R.                   §§     1107.20-1107.26.                                          Before




                                                                                                                              12




                                                                                                                        12 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 15 ofNYSCEF:
                                                                                    RECEIVED   486    12/13/2018




         importing                   the            product                  into           the       United             States,                the       importer                   must             issue          a "certificate


              compliance"
         of                                           verifying                    that           the      product                  has       been            tested          for,         and         complies                  with,              the



         federal              100         ppm               lead           limit            and         other          safety             requirements.                          The             certificate                 of


                                                                             "accompany"                                                                                                                      "furnished"
         compliance                       must                 then                                                the        product                 and        a copy              must             be                                       to



         each         distributor                          and          retailer.                  15      U.S.C.              § 2063(a),                     (g).



                         46.                   In         or        around              August              2015,             LaRose                  arranged                 for         one         Shimmer                   'n



         Sparkle                Base                Kit        and         one          My         Look           Base             Kit     to       be     tested          by         SGS,             a CPSC-accepted



         laboratory                      in         Hong             Kong.                LaRose                did      not         select           the        samples                to       be        tested          itself;



         rather,              its     practice                       was         to     request                 that         its     manufacturer                         in         China             select             sample               toys



         to     be    tested                  for         safety            compliance.                          The         Shimmer                     'n     Sparkle               Base             Kit       that        was


         tested          for         compliance                            with             federal             regulations                      had          been        manufactured                               on     July              13,


         2015.           The             My           Look             Base             Kit       that          was       tested              for        compliance                    with            federal



         regulations                      had              been            manufactured                            on        July         30,         2015.



                         47.                    SGS             issued                the      lead        content                  testing              results          for         the        Shimmer                    'n        Sparkle



         Base         Kit           on        September                          14,        2015,          and         for         the     My            Look        Base            Kit         on        September                     2,


         2015.           According                             to    the         test         results,             the        two         Kits           complied               with             the         federal             100          ppm


         lead        limit,              but         the            laboratory                    did      not         report             individual                   test          results               for      the     tan



         underside                   of        the          slider              bracelet.



                         48.                   LaRose                   first           shipped             Kits          to        New          York           on     approximately                                August               6,


         2015.




                                                                                                                                   13




                                                                                                                         13 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 16 ofNYSCEF:
                                                                                 RECEIVED   486    12/13/2018




                        49.              From                 approximately                          August             2015          through                   April         2016,            LaRose



         imported                for     sale            in    New          York           and/or             distributed                   in      New           York             at     least           9,296              Kits,


         with        most         of     the        Kits            being          imported                by        mid-November                               2015.



                        50.              LaRose                  distributed                     Shimmer                 'n     Sparkle                  Kits       (both               Base        Kits           and            Refill



         Kits)       to     distribution                        centers             operated               by         Walmart,                   among              other               retailers                but         not



         Target.



                        51.              From                 approximately                          October             2015             through                April             2016,          Walmart


         distributed,                  sold,             and/or         held             for     sale      at        least          1,239          Shimmer                    'n        Sparkle             Kits             in      New


         York.



                        52.              As        a general                 matter,                 LaRose              did        not         create           a certificate                      of     compliance



         to      accompany                    an     imported                  product;                 instead,               it    created               the          certificates                     only          if    and



         when         a customer                         requested                 it.



                        53.              In        the         case     of     the         Kits,         LaRose                did        not      create               the        certificates                   until



         April        26      and        May              2,    2016,         in         response               to     requests                 from        the          retailers                after           they             were



         notified           of     the        Attorney                  General's                    investigation.



                        54.              As        a result,                a certificate                  of        compliance                    did      not          accompany                        Kits              when


         they       were          imported                     by     LaRose                   and      were          not      furnished                   to      the        retailers,                  as      required



         by      federal          law.



                        55.              From                 approximately                          October             2015             through                April             2016,          Walmart


         distributed,                  sold,             and/or         held             for     sale      at        least          1,239          Shimmer                    'n        Sparkle             Kits             in      New


         York.




                                                                                                                       14




                                                                                                            14 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 17 ofNYSCEF:
                                                                                    RECEIVED   486    12/13/2018




                            56.               Target               does            not       track             which,              if     any,           My      Look             Base         Kits           were           imported



         by      LaRose                  rather             than              Target              itself,            though               LaRose                 has        indicated                 that          it     imported



         and          distributed                       some            My          Look           Kits          for       Target.



                            57.               Target               distributed,                         sold,          and/or                held        for        sale      in      New            York          at       least          3,397



         My          Look         Kits,            beginning                       in    August                 2015             through                 April             2015.



                            58.               Target               did         not       issue               a certificate                     of    compliance                      for       the        My        Look            Kits



         until          September                         9,     2015.



                            59.               Walmart                     and           Target                sold        the         Kits          in   the         toy      aisles           of     their              stores,           or      in



         other          sections                   or     aisles              of    their          stores              stocked                primarily                    with          children's                  products,


         and/or              they           sold         the        Kits           in    the        toy         sections                 of    their           websites                  and         listed          them            as



         appropriate                        for         children.



                            60.               Walmart's                        website               listed               the      Shimmer                     'n      Sparkle              Base            Kits           under             the


                                                                                                                                               Kits,"                                                              Range"
         category                 "Toys             / Arts              &     Crafts              for        Kids          / Craft                               with         a listed               "Age                                of     "5


                     Years"                                                                  Group"                        "Child."
         to      7                        and           a listed               "Age                                  of



         C.              The             Attorney                        General                    Discovers                           High             Lead              Levels              in     the          Kits            and
                            Prompts                      Their                Recall.



                            61.               Between                    October                  2015           and            February                  2016,             as      part        of     an        investigation



         into         lead        in        children's                   toys,           the       Attorney                      General                 purchased                    ten       Kits,            including


         Shimmer                    'n      Sparkle                 Base             Kits,          My          Look             Base          Kits,           and          Shimmer                  'n     Sparkle                 Refill



         Kits,         from            different                  retailers                  at     different                    locations                around                 New        York              State,           and



         submitted                     those             Kits           for        testing              at     a CPSC-accepted                                   laboratory,                    ANSECO.


                            62.               The          Attorney                     General                 asked             ANSECO                       to      individually                       test       the       tan



         underside                     of    each              slider          bracelet.                      The         test          results           showed                  that         the        tan       underside                      of




                                                                                                                                 15




                                                                                                                       15 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                      1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 18 ofNYSCEF:
                                                                                       RECEIVED   486    12/13/2018




         each          slider               bracelet                  in         each             of        the         tested              Kits            contained                     lead         at     levels             between                    470



         and          1,000             ppm              or     more,                 depending                           on         the          particular                    slider           bracelet.                      These              lead



         levels             were             nearly              five            to     ten            times              more               than            the         federal               100          ppm           lead            limit.



                            63.                   Four           of        the         toys            the            Attorney                      General                tested              were           manufactured                                  on



         July          13,        2015,                the       same                 day          as        the          Shimmer                      'n      Sparkle                   Base           Kit         that             LaRose               had



         tested             in     2015.



                            64.                   In     April              2016,                the         Attorney                       General                  informed                     the         respondents                             and        the



         CPSC               of    its            findings.



                            65.                    In        response                       to     the            Attorney                      General's                  investigation,                             and            at     the          request



         of     the         CPSC,                  LaRose                   submitted                             twelve              additional                         Kits           for     testing              by         an        SGS


         laboratory                         in     the        United                    States.                       LaRose                 requested                     that           the         laboratory                      individually


         test         the        tan             underside                       of     each                slider            bracelet.                      The          results                showed                  that         the          tan



         material                  in        each             slider             bracelet                        in     each           of the               tested              Kits          contained                    lead            at      levels



         between                  518              and         1,220              ppm,                 or        roughly                   five       to      twelve               times              the          100      ppm              limit.



                            66.                   On         April           26,            2016,                LaRose                also            received                  the          test      results                 for        a sample



         Shimmer                       'n        Sparkle                Refill               Kit            from              MTS,              another                  laboratory                     in     Hong                  Kong.             The



         purpose                  of        testing              this            sample                     Refill             Kit         is       unclear,               because                    LaRose                submitted                       the



         Refill         Kit            to        MTS           in      late            2015                 or        early          2016,             after             the      majority                    of     the         Kits           had         been



         imported,                      and            this          test         was             the            not      the         basis             for        any          certificate                    of    compliance.                            In



         addition,                 although                          the         test            results                 indicate                    that          the         Refill           Kit         tested              by        MTS


         complied                  with                the       federal                    100          ppm              lead             limit,           the          tan       undersides                        of    the            two         slider



         bracelets                     sampled                   were                 not         individually                              tested.




                                                                                                                                             16




                                                                                                                                 16 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 19 ofNYSCEF:
                                                                                 RECEIVED   486    12/13/2018




                         67.               The          CPSC              also             tested             three            additional                       Kits.            The         CPSC             tests            showed



         that      the         tan        underside                      of        each          slider            bracelet                 tested              contained                    lead        at        levels



         between               574          and            1,001         ppm,               or     more             than             five        to      ten       times             the       100       ppm             limit.



                         68.               As         a result                of     LaRose's                  and             the      CPSC               's independent                             confirmations                             of



         the     Attorney                   General's                    test           results,               LaRose                  recalled                  all     the         Kits       on      a nationwide



         basis      on         June           2,      2015.



                         69.               The         Attorney                      General                  subsequently                               obtained                twenty               additional                      My

         Look       Base             Kits           from           Target                that           had         been             held          for         sale       in     New           York           and          tested



         those      Kits.             The             tan        underside                       of     each          slider            bracelet                   in     each             of these            Kits            failed,


         with      lead          levels               ranging                 from             870           ppm          to     1000            ppm-more                            than        eight             to     ten         times



         the      100         ppm          limit.                One          of     the         toys         the         Attorney                     General                 had          tested           was


         manufactured                            on        the     same                 day,          July          30,        2015,             as      the       My          Look           Base           Kit        that          LaRose



         had      tested             in      2015.



                         70.               All        together,                    the         Attorney                   General                     tested            thirty          Kits          that          were



         distributed,                     held         for       sale,             or     sold          in    New              York,             all      of     which            showed                lead            levels           far        in



         excess          of     100         ppm             in     the         tan         underside                      of     every             slider              bracelet               tested.



                         71.               LaRose                  and         CPSC                tested             a total               of        fifteen           Kits,          not      including                      the       three



         Kits      LaRose                 had          tested             in        Hong              Kong,           all        of which                   also          showed               lead          levels             far      in



         excess          of     100         ppm             in     the         tan         underside                      of     every             slider              bracelet               tested.



                         72.                Statistical                   analysis                    based               on     available                      test       results             shows,               with             95%


         confidence,                  that            at     least            96%           of    Kits          imported,                        distributed,                     sold,         or      held            for       sale         in




                                                                                                                               17




                                                                                                                     17 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 20 ofNYSCEF:
                                                                                      RECEIVED   486    12/13/2018




         New        York               had       one       or     more              slider                 bracelets                 with          tan           undersides                          containing                           lead          in



         excess           of         100      ppm.



                          73.                This       statistical                      estimate,                   that             at     least          96%              of    the            Kits        would                   fail,       is



         supported                     regardless                 of     whether                      it     is    based              on:         (1)      the        thirty              Kits            tested                by        the



         Attorney                    General,             all     of     which                  are         known               to         have          been              sold         or        held        for          sale           in      New


         York;          (2)          the     Attorney                  General's                     thirty              Kits         plus           the         fifteen                Kits          tested                   by     LaRose



         and       the          CPSC            after           the      Attorney                      General                   notified                them                of    its        test          results;                  (3)        the



         Attorney                    General's             thirty                 Kits          plus          the         three             Kits         submitted                        for        testing                   by         LaRose



         before           it     learned               about            the         Attorney                      General's                   investigation;                                 or     (4)      all          of    the            tested



         Kits.



                          74.                These         analyses                      of        different               groupings                       of        Kits          indicate                  that              there             was


         nothing                anomalous                   about                 the         toys          distributed,                      sold,             or     held             for        sale         in        New             York



         versus               Kits         distributed,                     sold,          or       held           for     sale            elsewhere.                         They                further                 demonstrate



         that       the         test         results            for      the            three              Kits      initially                 submitted                          for         testing                by        LaRose                  do



         not      materially                     change               the         likelihood                      that          virtually                  all        of     the         toys            sold         in        New              York



         contained                    lead       in     excess               of     100            ppm.



                          75.                Using         this          statistical                        extrapolation                           of     96%,              the         following                    are



         conservative                        estimates                  of        the      number                    of    Kits             imported,                       distributed,                        held                for        sale,         or



         sold      by          each          respondent                      in     New              York           that          violated                 the          100         ppm              lead            standard:


                          •          LaRose:              8,924             (96%              of     the          9,296          or        more          Kits              that          LaRose                  imported                        for



                                     sale      in      New            York          and/or                  distributed                      in         New          York)




                                                                                                                             18




                                                                                                                    18 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 21 ofNYSCEF:
                                                                                     RECEIVED   486    12/13/2018




                          •       Target:               3,261                (96%          of     the           3,397         or     more              Kits          that          Target              imported                     for    sale,



                                  distributed,                         sold,          and/or              held          for        sale         in     New           York)


                          •       Walmart:                        1,189             (96%          of     the          1,239          or     more              Kits          that          Walmart                     distributed,



                                  sold,         and/or                 held          for        sale       in      New             York)


                          76.                Kits          with             slider         bracelet                   bands           containing                       lead          in     excess               of      100        ppm


         are       not        suitable               for      use            by      children                   due      to    the         lead          exposure                    hazard                presented                      by


         the       high         lead          content                  of     the      slider             bracelets.



                                                                                     FIRST                 CAUSE OF ACTION
                 REPEATED                              ILLEGALITY                                       PURSUANT    TO EXECUTIVE                                                                       LAW                  § 63(12)
                                                                        and            GBL              § 396-k               (Hazardous                               Toys)


                          77.                The       State                repeats              and            realleges                 each           of    the          foregoing                 paragraphs                          as     if



         fully       set        forth          herein.



                          78.                Under                Executive                     Law            § 63(12),              the            Attorney                General                  of    New              York          may


         bring           a special                  proceeding                       pursuant                    to     Article             4 of         the         Civil          Practice                Law             and       Rules



         to      seek         injunctive                   and          monetary                       relief          against              any          person               "engage[d]                        in      repeated                 . . .


                                                                                                                                                                                            business."
         illegal          acts          . . . in       the          carrying                    on,      conducting                        or        transaction                     of



                          79.                Respondents                             are    persons                    engaged                  in      carrying                   on,      conducting,                        or



         transaction                     of business                         for      purposes                   of     Executive                      Law           § 63(12).


                          80.                Under            the            GBL,          it     is     unlawful                   for         any       "person,                  firm,            corporation,


                                                                                                       thereof'
         association                    or     agent              or        employee                                          to     import,                  distribute,                    sell,         or        hold       for       sale



         any       "toy         or      other          article                intended                   for      use         by     a child              which               presents                 an            electrical,


                                                                            hazard."
         mechanical                     or      thermal                                                GBL            § 396-k(1).




                                                                                                                              19




                                                                                                                      19 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1               1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 22 ofNYSCEF:
                                                                                RECEIVED   486    12/13/2018




                                                                                                                      articles"
                         81.            The             Kits       were           "toys         or     other                                      intended                for    use          by     a child            within



         the    meaning                  of        Section              396-k(1).



                         82.            A         toy     presents                a mechanical                      hazard                   if    any         aspect           of    that          toy's      "design


                                                                                                                                                                                               illness."
         or    manufacture                          presents               an      unreasonable                         risk          of     personal                injury             or                             GBL


         § 396-k(1)(c).


                         83.            The             federal            Consumer                    Product                Safety               Act         prohibits              lead          in     children's



         products              in     excess              of      100      ppm.            15        U.S.C.           § 1278a(a)(2)(C).


                         84.            A         toy's        "design             or     manufacture                         presents                    an     unreasonable                        risk       of


                                                          illness"
         personal              injury              or                        to     a child             within               the      meaning                    Section              396-k(1)(c)                if     it



         contains              lead          in     excess           of     100         ppm.


                                                          "presents"                                                          hazard"
                         85.            A         toy                                   a "mechanical                                                under              Section               396-k(1)           if     it



         contains              lead          in     excess           of     100         ppm.



                         86.            Respondents                          are        persons,               firms,              and/or            corporations                       for        purposes                  of



         GBL        § 396-k(1).


                         87.            LaRose                  violated                GBL          § 396-k             at        least           8,924          times          by        importing                  and/or



         distributing                   at        least        8,924         Kits         in     New           York            that          presented                    a mechanical                       hazard.



                         88.            Target                 violated             GBL          § 396-k                at     least              3,261         times           by      importing,



         distributing,                   selling,               and/or            holding              for       sale         at     least           3,261          Kits        in      New          York         that



         presented                  a mechanical                         hazard.



                         89.            Walmart                    violated               GBL           § 396-k               at      least          1,189          times             by      distributing,



         selling,          and/or                 holding            for     sale         at    least          1,189           Kits           in     New           York          that          presented                 a



         mechanical                   hazard.




                                                                                                                   20




                                                                                                             20 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 23 ofNYSCEF:
                                                                                 RECEIVED   486    12/13/2018




                         90.                By    way            of    the         foregoing,                    each         of    the        respondents                         engaged                in     repeated



         illegality             under             Executive                       Law       § 63(12).




                                                                             SECOND                         CAUSE                   OF ACTION
                 REPEATED                             ILLEGALITY                                  PURSUANT                            TO EXECUTIVE                                              LAW             § 63(12)
                                                  and            GBL               § 349          (Deceptive                         Acts              and         Practices)


                         91.                The         State           repeats                 and         realleges                each             of    the        foregoing                paragraphs                      as     if



         fully        set      forth          herein.



                         92.                Under           Executive                      Law          § 63(12),                  the        Attorney                 General               of     New            York         may


         bring          a special                proceeding                       pursuant                  to     Article               4 of        the       Civil        Practice                Law          and       Rules



         to      seek       injunctive                  and           monetary                   relief           against                any         person             "engage[d]                   in        repeated               . . .


                                                                                                                                                                                       business."
         illegal         acts          . . . in       the        carrying                  on,        conducting                    or        transaction                    of



                         93.                Respondents                           are     persons                 engaged                 in        carrying               on,         conducting,                  or



         transaction                    of business                    for         purposes                 of     Executive                    Law           § 63(12).


                         94.                Section              349         of    the      General                     Business                Law            prohibits                 "[d]eceptive                    acts         or


                                                                                                                                                commerce."
         practices              in      the       conduct               of        any      business,                     trade           or                                           GBL       § 349(a).


                         95.                Respondents                           are     persons                 engaged                 in        business,               trade,           or     commerce                    for



         purposes               of     GBL            § 349.


                         96.                By    labeling,                  importing,                     and          distributing                       Kits          into         New        York           with


                                                                                                                                                           "6+"
         packaging                   that        depicted                a child                and       that           displayed                    a                age         label,         LaRose                 and



         Target             represented                     to        consumers                   that            the      Kits           were             suitable              for      use       by     children,


         and       specifically,                   children                  as         young          as        six.



                         97.                By    selling,              displaying,                       and           holding               for     sale         Kits          in     New         York           bearing


         the       above-described                            packaging                     in     the           toy      aisle          or     equivalent                       sections           of     their          retail



                                                                                                                         21




                                                                                                                 21 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 24 ofNYSCEF:
                                                                                  RECEIVED   486    12/13/2018




         stores           and          websites,                          Target               and        Walmart                  represented                  to    consumers                      that         the      Kits



         were        suitable                      for        use         by       children,                and         specifically,                 children               as     young             as      six.


                                              Respondents'
                          98.                                                              above-described                           conduct             represented                      to    consumers                      that



         the      Kits          were               suitable                  for       children.



                          99.                 The             Kits          were               not    suitable               for     children               because               they         presented                 a lead



         exposure                 risk             to        children.



                          100.                It        is     a violation                      of   GBL          § 349            where           a representation                            or     omission                 by


         the      offending                        party             is     likely              to   mislead              a reasonable                      consumer                 acting            reasonably


         under            the      circumstances.


                                              Respondents'                                                                                                                                                           children-
                          101.                                                             representations                          that        the      Kits         were          suitable                for



         and      their           omission                          to     represent                   otherwise-were                              likely        to      mislead               reasonable



         consumers                      because                      the        Kits            in   fact        presented                  a lead          exposure               risk         to     children.



                          102.                By             deceptively                       marketing                  each         of    the      Kits       it    imported                  and/or



         distributed                     in         New             York             as        suitable           for        children,             LaRose             violated                 GBL           § 349        at      least



         9,296           times.



                          103.                By             deceptively                       marketing                  each         of    the      Kits       it    imported,                     distributed,



         sold,      and/or                held                for        sale        in        New        York          as     suitable            for       children,              Target              violated               GBL


         § 349       at         least              3,397             times.



                          104.                By             deceptively                       marketing                  each         of    the      Kits       it    distributed,                     sold,           and/or



         held       for         sale          in        New              York             as     suitable           for        children,              Walmart                violated                 GBL            § 349          at



         least       1,239              times.




                                                                                                                               22




                                                                                                                        22 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 25 ofNYSCEF:
                                                                                 RECEIVED   486    12/13/2018




                         105.             By        way      of    the         foregoing,                  each        of    the        respondents                    engaged                in     repeated



         illegality             under               Executive                 Law       § 63(12).


                                                                              THIRD               CAUSEOF ACTION
                 REPEATED                             ILLEGALITY                              PURSUANT    TO EXECUTIVE                                                              LAW              § 63(12)
                                                                  and           GBL           § 350           (False               Advertising)


                         106.              The         State        repeats                 and       realleges               each            of   the      foregoing                paragraphs                  as     if



         fully         set     forth        herein.



                         107.             Under             Executive                 Law         § 63(12),                 the     Attorney                General              of      New          York       may


         bring          a special              proceeding                     pursuant                to     Article              4 of    the       Civil        Practice               Law           and     Rules



         to      seek        injunctive                and        monetary                   relief         against               any         person         "engage[d]                  in        repeated            . . .


                                                                                                                                                                        business."
         illegal         acts          . . . in       the      carrying               on,      conducting                    or     transaction                   of



                         108.             Respondents                         are     persons               engaged                in    carrying               on,     conducting,                     or



         transaction                    of business                for         purposes               of     Executive                   Law        § 63(12).


                         109.             Section            350         of     the     General                Business                  Law        prohibits                "[f]alse              advertising

                                                                                                              commerce."
         in      the     conduct               of    any       business,                trade          or                                          GBL      § 350.


                         110.             Respondents                         are     persons               engaged                in    business,               trade,          or      commerce                for



         purposes               of     GBL            § 350.

                                          "Advertising"                                                                       "labeling"
                         111.                                                  explicitly             includes                                           and,         more          broadly,


         "representations                            made          by         statement,                word,           design,                device,          sound          or       any

                                          thereof."
         combination                                              GBL            § 350-a(1).


                         112.             False           advertising                  under               Section           350         is    advertising                that          is    "misleading

                                           respect."
         in      a material                                        GBL              § 350-a(1).




                                                                                                                  23




                                                                                                           23 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 26 ofNYSCEF:
                                                                                      RECEIVED   486    12/13/2018




                          113.                LaRose                     and          Target           engaged               in        advertising                       within           the      meaning                   of     GBL

                                    "labeling"                                                              "6+"
         § 350          by                                      the            Kits       with         a                  age      label             and          with          depictions                of     children



         using           the          Kits.



                          114.                Target                  and        Walmart                   engaged                in     advertising                       within            the         meaning                  of


                                                                                                                                                       device"
         GBL            § 350           through                     "representations                               made           by         . . .                         by     displaying                    the      Kits           with



         the      above-described                                     packaging                   on       their          store          shelves                  and      websites,                specifically                       in



         sections               of      their             stores               and       websites                  designated                    for       toys          and       children's                  products.


                                              Respondents'
                          115.                                                          above-described                            advertising                       represented                        that      the        Kits



         were           suitable                  for        children.



                          116.                The            Kits         were            not     suitable                for      children                     because            they          presented                   a lead



         exposure                    risk          to     children.


                                              Respondents'
                          117.                                                          above-described                            advertising,                          which        represented                        that           the



         Kits       were              suitable                  for       children,               was         false         because                    the        Kits          presented                 a toxicity                risk



         to     children                 due            to     the        high           lead     levels             in    the          slider           bracelets.



                          118.                By         falsely               advertising                   each          of     the         Kits           it   imported                and/or               distributed                     in



         New        York               as         suitable                for         children,             LaRose                violated                 GBL            § 350       at        least          9,296         times.



                          119.                By         falsely               advertising                   each          of     the         Kits           it   imported,                distributed,                      sold,


         and/or            held             for         sale        in        New         York         as     suitable                 for       children,                 Target            violated                 GBL          § 350


         at     least          3,397               times.



                          120.                By         falsely               advertising                   each          of     the         Kits         it     distributed,                   sold,          and/or            held



         for     sale          in      New              York             as     suitable            for       children,                  Walmart                    violated              GBL             § 350         at      least



         1,239           times.




                                                                                                                            24




                                                                                                                    24 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 27 ofNYSCEF:
                                                                                 RECEIVED   486    12/13/2018




                         121.                By     way           of    the         foregoing,                 each         of    the        respondents                               engaged                in        repeated



         illegality              under              Executive                   Law         § 63(12).


                                                                    FOURTH  CAUSE                                                 OF ACTION
                        REPEATED                                FRAUD  PURSUANT                                                  TO EXECUTIVE                                             LAW               § 63(12)


                         122.                The        State           repeats             and          realleges                each            of     the         foregoing                    paragraphs                          as     if



         fully         set     forth          herein.



                         123.                Under           Executive                    Law        § 63(12),                   the        Attorney                     General                  of    New             York           may


         bring          a special                 proceeding                    pursuant                  to     Article               4 of        the        Civil          Practice                  Law              and      Rules



         to      seek        injunctive                  relief          against              any         person             "engage[d]                        in        repeated                 fraudulent                         . . .


                                                                                                                                                                    business."
         acts         . . . in        the      carrying                 on,         conducting                   or     transaction                       of



                         124.                Respondents                        are      persons                engaged                 in        carrying                  on,         conducting,                       or



         transaction                    of business                     for         purposes              of     Executive                    Law             § 63(12).

                                                                         "fraud"                         "fraudulent"
                         125.                The        terms                               and                                              in        Section               63(12)             refer              to    "any



         device,             scheme                or    artifice              to     defraud             and          any        deception,                        misrepresentation,



         concealment,                         suppression,                       false        pretense,                  false          promise                     or     unconscionable


                                        provisions."
         contractual



                         126.                Fraudulent                    acts          under           Section                 63(12)            are         acts          that          have          the            capacity                  or



         tendency                to     deceive,                or      that         create         an         atmosphere                         conducive                       to     fraud.



                         127.                By     labeling,                  importing,                 and          distributing                       Kits             into          New           York             with


                                                                                                                                                         "6+"
         packaging                    that         depicted               a child             and        that          displayed                    a                    age           label,          LaRose                  and



         Target              represented                    to         consumers                  that          the      Kits           were             suitable                 for       use        by      children.



                         128.                By     selling,             displaying,                     and          holding               for        sale         Kits          in      New           York             bearing


         the      above-described                              packaging                    in    the          toy      aisle          or     equivalent                          sections              of     their            retail




                                                                                                                       25




                                                                                                               25 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                       1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 28 ofNYSCEF:
                                                                                        RECEIVED   486    12/13/2018




         stores             and          websites,               Target              and       Walmart                     represented                  to     consumers                    that       the        Kits



         were          suitable                  for     use      by        children.


                                            Respondents'
                            129.                                                 above-described                             conduct            represented                       to    consumers                   that



         the      Kits             were          suitable             for       children.



                            130.            The          Kits         were           not     suitable                for     children               because              they          presented               a lead



         exposure                   risk         to    children.


                                            Respondents'
                            131.                                                 representations                            had       the      capacity                  or    tendency               to     deceive



         consumers                       because                the      Kits         were         hazardous                   to     children               due         to    the      high        lead          levels



         in     the         slider          bracelets.



                            132.            By         misrepresenting                             each         of    the      Kits         they        imported,                    distributed,                 sold,         or



         held         for         sale      in        New        York           as     suitable             for       children,               the       respondents                       repeatedly


         engaged                   in     fraudulent                   acts       under             Executive                 Law           § 63(12).


                                                                                           PRAYER                     FOR           RELIEF


                           WHEREFORE,                                    the         State         respectfully                   requests              that         a judgment                     and       order             be



         issued:



                            1.              Permanently                          enjoining                all        respondents                    from          engaging                in   fraud           and



         illegality                 under              Executive                Law          § 63(12)                and      from          violating               GBL           §§      396-k,           349,      and



         350;


                            2.              Directing                  LaRose                and      Target,                when        it    acts          as     an        importer,             within               90



         days         of         this      Court's              order,          to     implement                      a quality             control               program               that        includes               or



         maintains:




                                                                                                                       26




                                                                                                                26 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 29 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                       a)   A      Director               of    Quality                 Control             (or         a similar              title)          whose



                            responsibilities                           include             supervising                          quality            control             in         overseas



                            manufacturing                              operations;                   evaluating                     vendors                  and           sub-vendors,



                            including                those             who           provide              components                         and        raw          materials;



                       b)   Requiring                    vendors                of    finished               products                   to    obtain                components                          and



                            raw        materials                  from           pre-approved                             suppliers                and         to     test            samples                 of



                            incoming                 components                         and         raw           materials;



                       c)    A      testing              program                pursuant                    to     which            the       importer                     or     a third-party,



                            but       not      the         manufacturer,                            randomly                     selects           the         toys          to       be    tested                 for



                            compliance                     with          the         permissible                        lead       limit          by        a CPSC-accepted



                            laboratory;



                       d)   Unannounced                           quality               control             audits               of vendors;



                       e)   Timely             issuance                  of     certificates                     of     compliance                     in     accordance                         with          15



                            U.S.C.            § 2063;



                       f)   A      written            quality                 control            manual                  that       includes                  all     of        the        above



                            elements                 (a)-(e).



               3.      Directing              Walmart                   and          Target,              when             it    acts        as    a retailer,                     to:



                       a)    Confirm             that           a valid              certificate                   of     compliance                     exists             for        each         toy        it



                            receives            from              an        importer                for      distribution                     and           sale       in         New            York;



                       b)   Within             90        days          of     this       Court's                 order,           develop               and          implement                      a



                            program                 to     randomly                     select            three           percent             (3%)           of      the        toys        it



                            receives            from              an        importer                for      sale         in     New          York            to     be         tested            for     lead




                                                                                               27




                                                                                      27 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1                  1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 30 ofNYSCEF:
                                                                                   RECEIVED   486    12/13/2018




                                                      by      a CPSC-approved                                   laboratory.                       Such          testing                 will        be      done            during

                                                               retailers'
                                                      the                             four             (4)      highest              sales         periods                per           year.             The          retailers



                                                      shall          provide           the            testing           results              to    the         Attorney                        General's                 office;


                                                      and



                                           c)         Maintain                 the     above                 testing              program                for        a period                   of   three             years.



                        4.                 Directing                   LaRose               to    pay           a civil            penalty           of        up        to    $1,000.00,                        and         at       least



         $37.50,             to    the          State          for      each         Kit         that         it   imported                  and/or              distributed                         in         violation               of



         GBL         § 396-k;


                        5.                 Directing                   Target              to    pay          a civil             penalty           of     up        to       $1,000.00,                        and         at    least



         $37.50,             to    the          State          for      each         Kit         that         it   distributed,                     sold,           and/or                held            for      sale          in



         violation                of     GBL            § 396-k;


                        6.                 Directing                   Walmart                   to     pay        a civil           penalty               of       up        to   $1,000.00,                         and         at



         least        $25.00,               to        the     State         for      each             Kit       that         it     imported,                   distributed,                        sold,           and/or              held



         for     sale        in        violation              of      GBL         § 396-k;


                        7.                 Directing                   LaRose               to    pay           a civil            penalty           of        up        to    $5,000.00,                        and         at       least



         $37.50,             to    the          State          for      each         Kit         that         it   marketed                   in     violation                     of     GBL              §§      349           and



         350,        pursuant                    to     GBL           § 350-d;


                        8.                 Directing                   Target              to    pay          a civil             penalty           of     up        to       $5,000.00,                        and         at    least



         $37.50,             to    the          State          for      each         Kit         that         it   marketed                   in     violation                     of     GBL              §§      349           and



         350,        pursuant                    to     GBL           § 350-d;




                                                                                                                        28




                                                                                                                28 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1             1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 31 ofNYSCEF:
                                                                              RECEIVED   486    12/13/2018




                         9.          Directing             Walmart                 to     pay      a civil              penalty            of     up    to    $5,000.00,              and     at


           least        $25.00,      to    the     State         for     each           Kit      that         it    marketed                 in    violation              of    GBL        §§ 349


           and       350,      pursuant           to     GBL        § 350-d;


                         10.         Ordering             that         no      respondent                 may              pay      any         penalty           fixed         by   the    Court



           in    this       action    on    behalf          of    another                respondent;


                         11.         Awarding              the         State        costs         plus             an    additional                allowance               of    $2,000


           against            each   respondent                  pursuant                to      CPLR              § 8303(a)(6);                  and


                         12.         Granting              such         other           relief      as    is just            and           proper.




           Dated:                    December               13,        2018
                                     New         York,       New            York



                                                                                                  BARBARA                         D.    UNDERWOOD
                                                                                                  Attorney                  General               of the          State         of New       York

                                                                                                  Attorney                  for      Petitioners




                                                                                         By:

                                                                                                   Channing                      Wistar-Jo                    s
                                                                                                  Assistant                  Attorney                  General
                                                                                                  Environmental                             Protection               Bureau
                                                                                                   28     Liberty                 Street
                                                                                                  New              York,          New           York         10005
                                                                                                   212-416-8446




                                                                                                         29




                                                                                                 29 of 30
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 1              1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 32 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018




                                                                                            VERIFICATION


           STATE               OF     NEW YORK                                          )
           COUNTY                    OF NEW YORK                                        )      ss.:




           CHANNING                          WISTAR-JONES,                             being          duly        sworn,           deposes              and       says:



                          1.              I am         an     Assistant              Attorney                General              in    the      office         of Barbara                D.



           Underwood,                     Attorney                 General           of the         State         of New            York,             and      I am       duly         authorized


           to     make         this       verification.


                          2.              The         Attorney               General           is     the      statutory               representative                        of petitioners                 the


           People          of the             State      of    New           York.


                          3.              I have            read       the      foregoing              petition             and        assert,           based         upon        personal



           knowledge                  and        information                  and       belief,         that         the     contents                 thereof          are     true.        The


           sources             of    my       personal              knowledge,                 information,                   and       belief           are      my      involvement                  in


           this      matter             for     the      Office         of the         Attorney                General            since          in     or     about         October           2016,


           and       my        review           of the        Attorney               General's               files         concerning                 the       allegations              contained


           in     this    petition.




                                                                                                                       CHA                    ING           WISTAR              JONES




           Sworn          to        before        me        this

          /3Aday                     of December,                    2018




           N             ARY         PUBLIC




                           NO.0JS04612108




                                                                                                      30 of 30
   FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                                        INDEX NO. 907519-18
                Case
   NYSCEF DOC. NO. 2                        1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 33 ofNYSCEF:
                                                                                            RECEIVED   486    12/13/2018




                     SUPREME                     COURT                   OF THE                    STATE                OF NEW                  YORK
                     COUNTY                  OF ALBANY
                                                                                                                                                          x

                                                                                                                                                          :

                     THE          PEOPLE                     OF THE                 STATE                OF NEW                     YORK,                 :

                     by     BARBARA                          UNDERWOOD,                               Attorney                 General                    :

                     of    the      State          of        New York,                                                                                    :                Index           No.

                                                                                                                                                          :

                                    Petitioners,                                                                                                          :                 RJI        No.

                                                                                                                                                          :
                                                                       - against               -                                                          :                 NOTICE                     OF         PETITION
                                                                                                                                                          :

                     TARGET                 CORPORATION,                                    WALMART                            INC.,                      :

                     and         LAROSE                  INDUSTRIES                             LLC,                                                      :

                                                                                                                                                          :

                                    Respondents.                                                                                                          :

                                                                                                                                                          :
                     ---------------------------------------------------------------------                                                                X




                     To     the      above-named                         respondents:



                                    PLEASE                      TAKE               NOTICE                      that          upon        the        attached                Petition,                verified



                     December                 13,        2018,          and         the        accompanying                            Affidavit               of    Jodi         Feld,             sworn          to



                     December                 11,        2018,          the        Affidavit                  of    Jennifer              Nalbone,                  sworn           to     December                      5,   2018,


                     the      Affidavit                 of    Philip          E.     Goodrum,                       Ph.D.,          sworn            to       December                   12,        2018,         the



                     supporting                 memorandum                             of      law,          and        all     supporting                    exhibits,


                                    AN APPLICATION                                          WILL                   BE        MADE              at    the        Special            Term               of    the         Supreme


                     Court,          Albany                  County,           to     be       held           at      the      Courthouse                     at     16     Eagle              Street,            Albany,


                     New          York        on        January               10,      2019             at     the          opening            of    Court           that         day          or     as     soon



                     thereafter               as        the      parties             may           be        heard,           for     the      review               under          Article                 4 of    the        Civil


                                                                                                                      Petitioners'
                     Practice             Law           and       Rules             ("CPLR")                   of                                   request               for     an      order             and     judgment




Filed   in Albany   County        Clerk's      Office             12/13/2018                   12:19:04              PM       1 of 2                                                         Index         # 907519-18                Clerk:   SP
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 2            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 34 ofNYSCEF:
                                                                             RECEIVED   486    12/13/2018




           pursuant             to    Executive               Law        § 63(12)            and         General           Business              Law         §§ 396-k,                  349,         350,


           and      350-d.


                        PLEASE                 TAKE             FURTHER                      NOTICE                 that       a verified             answer                and



           supporting                papers,          if    any,      must           be    served         in      accordance              with        CPLR            403          at        least


           seven        days         before         the     return            date        of the      Petition.


                        PLEASE                 TAKE             FURTHER                      NOTICE                 that       in     case       of your         failure                to     appear,


           judgment             may       be    taken              against           you     by     default          for     the      relief         demanded                 in        the


           Petition.



                        Petitioners                 designate             Albany             County            as    the     venue             of this        proceeding


           pursuant             to    CPLR           §§     503(a)           and      506(a)         because           the        State         of New          York          has            offices         in



           Albany         County              and      because               a substantial                 part      of the         events           giving          rise     to        the          claim


           occurred            in    Albany           County.




           Dated:                      December                13,       2018
                                       New          York,          New        York


                                                                                                    BARBARA                  D.     UNDERWOOD
                                                                                                    Attorney           General               of the          State      of New                  York

                                                                                                    Attorney           for      Petitioners




                                                                                           By:
                                                                                                                           Wistar-              on       s
                                                                                                    Channing
                                                                                                    Assistant              Attorney              General

                                                                                                    Environmental                      Protection               Bureau

                                                                                                    28    Liberty            Street
                                                                                                    New        York,         New       York          10005
                                                                                                    212-416-8446




                                                                                                          2




                                                                                                   2 of 2
   FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                     INDEX NO. 907519-18
                Case
   NYSCEF DOC. NO. 3                        1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 35 ofNYSCEF:
                                                                                            RECEIVED   486    12/13/2018
                    REQUEST                   FOR         JUDICIAL                   INTERVENTION                                                FoFCourt          Clerk   Use   Only:
                                                        UCS-840 (3/2011)                                                                                    IAS Entry Date               _______

          Supreme                                     COURT,     COUNTY         OF                  Albany
                                                                                                                                                            ungeAssigne
          Index     No:                      _                      Date     Index   Issued:-

                                 Enter tHgn--YW¾case       captiorn Do not use eGilSano.             If m       e spadd                                        RJI bate
                                 required, attach a caution rider sheet                  WhC                •



         THE PEOPLE OF THE STATE OF NEW YORK, by BARBARA                             UNDERWOOD,         Attorney        General
         of the State of New York,




                                                                                                    Plaintiff(s)/Petitioner(s)




         TARGET CORPORATION,                WALMART       INC., and LAROSE INDUSTRIES            LLC,




                                                                                                                                                                    Dakr"...d(8)iRe=pendarit(a)

          NATURE$F              ACTION       OR PROCEEDING:                          Check GNE box onlygand specify where in dated.
          MATRIMONIAL                                                                               COMMERCIAL
          O   Contested                                                                                 O       Business Entity (including corporations, partnerships, LLCs, etc.)
          O   uncontested                                                                               O       Contract
                                                                                                                                                                +
              NOTE: For all Matrimonial actions where the parties have children under                   O       insurance (where insurer is a party, except        +inn)
              the age of 18, complete and attach the MATRIMONIAL RJi Addendum·
                                                                                                        Q       UCC (inc|üding sales, negotiable instruments)
                                                                                                                Other Commercial:Spec. prod'g -GBL viol. (seealso addendum)
              AsbestOS                                                                                                                                        (SPecify)

          O   Breast Impiant                                                                                    NOTE: For Commercial Division rer‡nment requests [22 NYCRR §
          O   cav:ro¤rnental:                                                                                   202.70(d)], complete and attach the COMMERCIAL DIV RJi Addandüm.
                                                                (specify)                               REAL       PROPERTY:           How many propertiesdoes the applicationinclude?
          O   Medical, Dental, or Podiatric Malpractice                                                 Q       Cenderunatian
          O   Motor Vehicle                                                                             Q       Foreclosure
          O   Products Liability:                                                                       Property Address:
                                                                (specify)                                                        StreetAddress             City          State      Zip
          O   Other Negligence:                                                                                  NOTE: For Foreclosure actions involving a one- to four-family, owner-
                                                                (specify)                                        occupied, residential property, or an owner-occupied condem!n!pm
                                                                                                                                                                 A""--
          O   Other Professional Malpractice:                                                                    complete and attach the FORECLOSURE RJI
                                                                (specify)                                       Tax Certiorari - Section: _
                                                                                                        Q                                               Block:             Lot:
          O   Other Tort:_                                                                              Q       Other Real Property:
                                                                (specify.)                                                                                    (specify)


          Ö   Certificate of !ncerperst!cn/Dissolution         [see NOTE under Commercial]              O       CPLR Article 75 (Arb    en) [see NOTE under Commercial]
          O   Emergency Medical Treatment                                                               O       CPLR Article 78 (Body or Officer)
          O   Habeas Corpus                                                                             O       Election Law
          O.Local      Court Appeal                                                                     O       MHL Article 9.60 (Kendra's Law)
          O   Mechanic's Lien                                                                           O       MHL Article 10 (Sex Offender Confinement-Initial)
          O   Name Change                                                                               O       MHL Article 10 (Sex OffenderConfinerrent-Revia )
          O   Pistol Permit ReveGatien Hearing                                                          O       MHL Article 81 (Guerdiansh:p)

          Q   Sale or Finance of RGligicüaihiot-for-Profit      Property                                Q       Other Mental Hygiene:
                                                                                                                                                              (specify)
          Q   Other:
                                                                (specify)
                                                                                                     |O         Other Special Proceeding:_


                                                                                                                                 +n AND enter
         I STATL     S ORACTION             GRÉROCEÉdil                                  swer YES chNO for E E                                              |nfr           Where indi a ed
                                                                                                YES | NO
          Has a summons and complaint or summons w/notice been filed?                           O        0          f yes, date filed:       N    A
          Is this actien/prec66ding      being filed post-judgment?                                                If yes, judgmei t date:




Filed   in Albany      County     Clerk's    Office      12/13/2018           12:19:04     PM   1 of 2                                           Index   # 907519-18                Clerk:    SP
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 3                  1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 36 ofNYSCEF:
                                                                                   RECEIVED   486    12/13/2018
   NATURE"QE‡JUDICiÅCÏNTERVENTION:                                           Check Of9Elb;dRon             enter                            wrieŸ‰c       tc
     Ö   Infant's Compromise
     O   Note of Issue and/or Cer+!ficate of Readiness
     O   Notice of Medical Dental, or Podiatric Me!prect!ce                  Date Issue Joined:
     O   Notice of Motion                                 Relief Sought:                                                   Return Date:
                                                                                -
     O   Notice of Petition                               Relief Sought:Judgment Summary                                   Return Date: 01/10/2019
     O   Order to Show Cause                              Relief Sought:                                                   Return Date:
     O   Other Ex Parte Application                       Relief Sought:
     O   Poor Person Application
     O   Request for Preliminary Conference
     Q   Residential Mortgage Fe ec|üsure Settlement Cüñferéñce
     O   Writ of Habeas Corpus
     Q   Other (specify):

   RE         ED CASES
                                                          space a                     0td and attach tt eRJi Addendurn.       If none leave b a
   Case Title                               Index/Case     No.               Court                        Judge    (if assigned)        Reiatanship       to Instant    Case




                        If add   n M6Uè)is required cornplete and ±                      Jl Adderidum
   PABIIES.                                                                                                                                                      eys"
                          a parties5thEÜf an attorney, check "Un-R sp                   D enteP$í7fý ad              ene nu ñtër and esc          ad kess in M+m      space
         Parties:                                   Attorneys:
   Un-                                                                                                                                                Issuo
         List parties in caption order and                                                                                                            Joined           ---e
                                           .          .   Provide name, firm name. business address, phone number and e-mah                                                          ( )
   Rep   nd cate part r      (s) (e.g. c                                                                                                              (Y/N):
                                                          address of an attorneys that have appeared in the case.

         People of theState of New York                   Wistar-Jones                                      Channing
                          LastName                                              LastName                                     FirstName
                                                          New York State Office of the Attorney General
                           First Name                                                           FirmName
                          PrimaryRole:
                                                          28 LibertyStreet                        NewYork              NewYork          10005
         Petitioner                                                   StreetAddress                         City           State            Zip
                      SecondaryRole(if any):
                                                          +1 (212)416-8082             +1 (212)416-6007             channing.jones@ag.ny.gov
                                                                    Phone                        Fax                           e-mail
         Target Corporation
                          LastName                                              LastName                                     FirstName

                           FirstName                                                              FirmName
                          PrimaryRole:
         Respondent                                                  StreetAddress                          City              State         Zip
                  SecondaryRole(if any):
                                                                    Phone                         Fax                  .    . e-mail
         Walmart Inc.
                              LastName                                          LastName                                     FirstName

                           FirstName                                                              FirmName
                          PrimaryRole:
         Respondent                                                  StreetAddress                          City              State         Zip       • NO
                  SecondaryRole(if any):
                                                                    Phone                         Fax                          e-mall
         LaRoseIndustries LLC
                         LastName                                               LastName                                     FirstName

                              First Name                                                          FirmName
                             PrimaryRole:
                                                                     StreetAddress                          City              State         Zip
                      SecondaryRole(if any):
                                                                    Phone                         Fax                          e-mail
   I AF FIRM UNDER THE PENALTY  OF PERJURY THAT, TO MY KNOWLEDGE,  OTHER THAN AS NOTED ABOVE, THERE ARE AND
   HAVE BEEN NO RELATED ACTIONS     OR PROCEEDINGS, NOR HAS A REQUEST FOR JUD!C!AL INTERVENTION PREVIOUSLY BEEN
   FILED IN THIS ACTION OR PROCEEDING.


                    Dated:     12/13/2018
                                                                                                                                      SIG   ATURE
                                            5570767                                                                        CHANNING         WISTAR-     ON
                      ATTORNEY           REGISTRATION         NUMBER                                                          PRINT     OR TYPE       NAlillE
                                                                                                                                                                              Print Form
                                                                                         2 of 2
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 4   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 37 ofNYSCEF:
                                                                    RECEIVED   486    12/13/2018




                                              1 of 1
FILED: ALBANY COUNTY CLERK 12/13/2018 12:19 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 5   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 38 ofNYSCEF:
                                                                    RECEIVED   486    12/13/2018




                                              1 of 1
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 39 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF ALBANY
         --------------------------------------------------------------------- x
                                                                               :
         THE PEOPLE OF THE STATE OF NEW YORK, :
         by BARBARA UNDERWOOD, Attorney General :
         of the State of New York,                                             :
                                                                               :   Index No. 907519-18
                  Petitioners,                                                 :   RJI No. 01-18-130331
                                                                               :   Assigned Judge: Richard Platkin
                                    - against -                                :
                                                                               :
         TARGET CORPORATION, WALMART INC.,                                     :
         and LAROSE INDUSTRIES LLC,                                            :
                                                                               :
                  Respondents.                                                 :
                                                                               :
         --------------------------------------------------------------------- x




                                         MEMORANDUM OF LAW
                                   IN SUPPORT OF VERIFIED PETITION




                                                            BARBARA D. UNDERWOOD
                                                            Attorney General of the State of New York
                                                            Environmental Protection Bureau
                                                            Attorney for Petitioners
                                                            28 Liberty Street
                                                            New York, New York 10005
                                                            212-416-8446



         CHANNING WISTAR-JONES
         Assistant Attorney General
         Of Counsel




                                                           1 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                               INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6       1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 40 ofNYSCEF:
                                                                        RECEIVED   486    12/13/2018




                                                      TABLE OF CONTENTS

         PRELIMINARY STATEMENT ..................................................................................... 1
         STATUTORY BACKGROUND ..................................................................................... 2
            A.   General Business Law § 396-k Prohibits the Importation and Sale of
            Hazardous Toys. ......................................................................................................... 2
            B.   GBL §§ 349 and 350 Prohibit Deceptive Acts and Practices and False
            Advertising. ................................................................................................................ 4
            C.   Executive Law § 63(12) Authorizes the Attorney General to Bring a Special
            Proceeding to Enjoin Repeated or Persistent Fraud or Illegality in the
            Transaction of Business. ............................................................................................ 4
         FACTS ............................................................................................................................ 5
            A.       Lead Is Toxic to Children. ................................................................................ 5
            B.   Respondents Imported, Distributed, Sold, and Held for Sale Lead-
            Containing Kits in New York. ................................................................................... 6
            C.   The Attorney General Discovers High Lead Levels in the Kits and Prompts
            Their Recall. ............................................................................................................. 12
            D.  At Least 96% of All Kits Imported, Distributed, Sold, and Held for Sale in
            New York Violated the Lead Standard. .................................................................. 14
         ARGUMENT ................................................................................................................ 15
         POINT I: RESPONDENTS ENGAGED IN REPEATED ILLEGALITY BY
         IMPORTING, DISTRIBUTING, AND SELLING THOUSANDS OF HAZARDOUS
         TOYS IN VIOLATION OF GBL § 396-k..................................................................... 15
         POINT II: RESPONDENTS ENGAGED IN REPEATED FRAUD AND ILLEGAL-
         ITY BY MARKETING HAZARDOUS TOYS AS SUITABLE FOR CHILDREN IN
         VIOLATION OF GBL §§ 349 AND 350 AND EXECUTIVE LAW § 63(12) .............. 18
         POINT III: THE STATE IS ENTITLED TO PENALTIES AND INJUNCTIVE
         RELIEF ........................................................................................................................ 21
            A.       The Court Should Order Respondents to Pay Civil Penalties. ..................... 21
            B.    The Court Should Grant Injunctive Relief to Protect Against Future Harm
            to Children in New York. ......................................................................................... 25
         CONCLUSION............................................................................................................. 30




                                                                     2 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 41 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                   PRELIMINARY STATEMENT

               The Attorney General of the State of New York (the State), brings this

         proceeding pursuant to Executive Law § 63(12) to protect children in New York

         from toys containing lead and to enforce the State’s laws governing the safety and

         marketing of toys. Respondents LaRose Industries LLC (LaRose) and Target

         Corporation (Target) imported and distributed thousands of children’s “Cra-Z-

         Jewelz” jewelry-making kits (Kits) that included a bracelet that contained high

         levels of lead. Lead is a toxic heavy metal that, among other harms, impairs

         neurological development and physical growth in children. Target and respondent

         Walmart Inc. (Walmart) distributed, sold, and held the Kits for sale. All

         respondents also marketed the toys as suitable for children despite their high levels

         of lead. Although the Kits have been recalled, respondents have failed to take

         measures sufficient to ensure that they do not again place children at risk of lead

         exposure.

               Respondents have engaged in repeated illegality and fraud under Executive

         Law § 63(12) by committing thousands of violations of: (1) General Business Law

         (GBL) § 396-k, which prohibits the importation, distribution, and sale of hazardous

         toys; (2) GBL § 349, which prohibits deceiving consumers; (3) GBL § 350, which

         prohibits false advertising; and (4) Section 63(12) itself, which prohibits fraud. The

         State seeks statutory penalties and injunctive relief to protect children from further

         risk of lead exposure from hazardous toys.




                                                   1


                                                3 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                           INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 42 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                    STATUTORY BACKGROUND

               A.      General Business Law § 396-k Prohibits the Importation and
                       Sale of Hazardous Toys.

               Section 396-k of the GBL, titled “Hazardous toys and other articles primarily

         for use by children; prohibition and enforcement,” makes it unlawful to import,

         distribute, sell, or hold for sale any “toy or other article intended for use by a child

         which presents an electrical, mechanical or thermal hazard.” GBL § 396-k(1). A

         “child” is any person under fourteen years of age. Id. § 396-k(1)(a). A toy presents a

         “mechanical” hazard if:

               [I]n normal use or when subjected to reasonably foreseeable damage or
               abuse, its design or manufacture presents an unreasonable risk of
               personal injury or illness:

                       (1) from fracture, fragmentation or disassembly of the
                           article;
                       (2) from propulsion of the article or any part or accessory
                           thereof;
                       (3) from points or other protrusions, surfaces, edges,
                           openings or closures;
                       (4) from moving parts;
                       (5) from lack or insufficiency of controls to reduce or stop
                           motion;
                       (6) as a result of self-adhering characteristics of the
                           article;
                       (7) because the article or any part or accessory thereof
                           may be aspirated or ingested;
                       (8) because of instability;
                       (9) from stuffing material which is not free of dangerous
                           or harmful substances; or
                       (10)because of any other aspect of the article’s design or
                           manufacture.

         Id. § 396-k(1)(c). This expansive definition encompasses hazards caused by, among

         other things, toxic substances present in toys to which a child may be exposed,



                                                     2


                                                  4 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 43 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         including: where “surfaces” of the article contain hazardous substances, id. § 396-

         k(1)(c)(3); where toxic particles “may be aspirated or ingested,” id. § 396-k(1)(c)(7);

         where “stuffing” material contains “harmful substances,” id. § 396-k(1)(c)(9); and

         where “any other aspect of the article’s design or manufacture” presents a toxicity

         hazard, id. § 396-k(1)(c)(10).

               GBL § 396-k does not establish a maximum acceptable level of lead in toys,

         but makes it unlawful to distribute or sell a toy that presents “any unreasonable

         risk of personal injury or illness” (emphasis added). The federal Consumer Product

         Safety Act (Act), administered by the U.S. Consumer Product Safety Commission

         (CPSC), sets a maximum acceptable level of 100 parts per million (ppm) for lead in

         children’s products, including any “part” of a children’s product. 15 U.S.C.

         §§ 2068(a)(1)–(2), 1278a(a)(2)(C); 16 C.F.R. §§ 1200.2, 1500.91(a); 76 Fed. Reg.

         44,463, 44,464 (July 26, 2011). The Act also provides that state attorneys general

         may enforce a state requirement only to the extent that it is “identical” to the

         federal standard. 15 U.S.C. § 2075(a); see also id. § 2073(b)(4). Accordingly, the

         State is enforcing GBL § 396-k only with respect to toys that contain lead in excess

         of 100 ppm.

               GBL § 396-k imposes strict liability, as evidenced by the provision’s penalty

         structure. The two-tier penalty structure in GBL § 396-k(2) imposes a maximum

         penalty per violation of $4,000 for a “knowing and willful violation,” and $1,000 for

         other violations, i.e., unintentional violations.




                                                     3


                                                  5 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 44 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                B.     GBL §§ 349 and 350 Prohibit Deceptive Acts and Practices and
                       False Advertising.

                GBL § 349(a) prohibits “[d]eceptive acts or practices in the conduct of any

         business, trade or commerce.” GBL § 350 prohibits “[f]alse advertising in the

         conduct of any business, trade or commerce.” False advertising is “advertising,

         including labeling, of a commodity . . . if such advertising is misleading in a

         material respect.” GBL § 350-a(1) (emphasis added). Misleading advertising

         includes “not only representations made by statement, word, [or] design . . . but also

         the extent to which the advertising fails to reveal facts material in the light of such

         representations with respect to the commodity . . . to which the advertising

         relates[.]” Id.

                GBL § 350-d authorizes the Attorney General to seek penalties in an amount

         up to $5,000 per violation of Sections 349 and 350. GBL § 349(b) authorizes the

         Attorney General to seek injunctive relief.

                C.     Executive Law § 63(12) Authorizes the Attorney General to
                       Bring a Special Proceeding to Enjoin Repeated or Persistent
                       Fraud or Illegality in the Transaction of Business.

                Executive Law § 63(12) authorizes the Attorney General to bring a

         proceeding to enjoin “repeated fraudulent or illegal acts” and “persistent fraud or

         illegality” in “the carrying on, conducting or transaction of business.” “Illegal”

         conduct under Executive Law § 63(12) includes the violation of any state, federal, or

         local law or regulation. See, e.g., People v. World Interactive Gaming Corp., 185

         Misc. 2d 852, 856 (Sup. Ct. N.Y. Cty. 1999). “Fraud” and “fraudulent” refer to “any

         device, scheme or artifice to defraud and any deception, misrepresentation,

                                                    4


                                                 6 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 45 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         concealment, suppression, false pretense, false promise or unconscionable

         contractual provisions.” “Repeated” fraud or illegality under Executive Law

         § 63(12) includes the “repetition of any separate and distinct fraudulent or illegal

         act, or conduct which affects more than one person,” and “persistent” fraud or

         illegality includes “continuance or carrying on of any fraudulent or illegal act or

         conduct.”

               In an action or proceeding pursuant to Executive Law § 63(12) to enjoin

         repeated or persistent illegality, the Attorney General may also seek penalties for

         underlying statutory violations. See, e.g., People v. Apple Health & Sports Club,

         Ltd., 80 N.Y.2d 803, 807 (1992); People v. Empyre Inground Pools, 227 A.D.2d 731

         (3d Dep’t 1996).

                                                FACTS

               A.      Lead Is Toxic to Children.

               “Lead is a poison that affects virtually every system in the body and is

         particularly harmful to brain and nervous system development. Even low levels of

         blood lead have been linked to diminished intelligence, decreased stature or growth

         and loss of hearing acuity.” N.Y.C. Coal. to End Lead Poisoning, Inc. v. Vallone, 100

         N.Y.2d 337, 342–43 (2003) (citations and internal quotation marks omitted).

         Children are especially vulnerable to health risks posed by exposure to lead, and

         even low levels of lead in the blood of children can result in behavior and learning




                                                    5


                                                 7 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 46 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         problems, lower IQ, hyperactivity, slowed growth, hearing problems, and anemia.

         See https://www.epa.gov/lead/learn-about-lead# (last visited Dec. 10, 2018).

               The presence of lead in toys may poison children through oral contact,

         including hand-to-mouth contact. See https://www.cdc.gov/nceh/lead/tips/toys.htm

         (last visited Dec. 13, 2018). In particular, lead is added to plastic material in toys to

         soften it and make it more flexible. However, exposure to sunlight, air, and

         cleaners causes the lead to break down into dust, which children can then ingest by

         placing lead-containing toys in their mouths, or by handling the toys and then

         placing their fingers in their mouths. See id. No amount of lead is safe for children.

         https://www.cdc.gov/nceh/lead (last visited Dec. 13, 2018).

               B.        Respondents Imported, Distributed, Sold, and Held for Sale
                         Lead-Containing Kits in New York.

               LaRose is a toy and stationery company that develops children’s products

         under the brand “Cra-Z-Art.” See http://www.cra-z-art.com (last visited Dec. 3,

         2018). Most Cra-Z-Art products are manufactured by contractors overseas and

         imported by LaRose. See Transcript of Testimony of June Daddea (Daddea Tr.) 12–

         13, 22–23, 25–27, Affidavit of Jodi Feld (Feld Aff.) Ex. A.

               Target and Walmart are major retailers that each operate dozens of stores in

         New York and offer merchandise online for sale and shipment to New York

         consumers. Both have offered Cra-Z-Art products for sale at their retail locations

         and online. Target has arranged with LaRose to brand Cra-Z-Art items with the

         private label “My Look” and, in some cases, for Target to import these products. See

         id. at 35–42.

                                                    6


                                                 8 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 47 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                LaRose developed a Cra-Z-Art jewelry-making kit called the “Shimmer ’n

         Sparkle Ultimate Gem Machine” (Shimmer ’n Sparkle Base Kits). See Daddea Tr.

         25–27. The Shimmer ’n Sparkle Base Kit included a plastic, fake leather band,

         which LaRose called a “slider bracelet,” with holes and a buckle that resembled a

         watchband, with a tan underside that lies next to the child’s skin and a colored

         material on the top side.




         See also L003792, Feld Aff. Ex. G (photograph of Kit components). The child used

         the Gem Machine to attached colored “gems” to the slider bracelet. LaRose also

         created the “Shimmer ’n Sparkle Gem Charm and Slider Bracelets” (Shimmer ’n

         Sparkle Refill Kits) which contained additional slider bracelets and gems. See

         Daddea Tr. 116.

                LaRose also produced Base Kits branded “My Look Ultimate Gem Machine”

         (My Look Base Kits) for sale exclusively by Target. 1 The My Look Base Kits were




         1The Shimmer ’n Sparkle Base Kits, the My Look Base Kits, and the Shimmer ’n Sparkle Refill Kits
         are referred to collectively as “Kits.”


                                                        7


                                                     9 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 48 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         identical to the Shimmer ’n Sparkle Base Kits in all material respects. See id. at

         35–42, 136.

                LaRose contracted with Fairland Toy, a company located in China, to

         manufacture the Kits.2 The packaging of each Kit had “6+” is in the upper right

         corner and showed a smiling child wearing jewelry made with the Kit. See

         https://www.cpsc.gov/ node/29904 (last visited Dec. 5, 2018) (CPSC Recall Notice).

         The photographs below, taken from the CPSC website, see id., show the packaging

         of each type of Kit.




                                         Shimmer ’n Sparkle Base Kit




         2See Feld Aff. Exs. B, D (summary tables of tested Kits showing July 10, 2015 as earliest
         manufacture date).

                                                          8


                                                      10 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 49 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                         My Look Base Kit




                                    Shimmer ’n Sparkle Refill Kit

                                                 9


                                              11 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 50 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




               LaRose was the importer of record for the Shimmer ’n Sparkle Base Kits and

         Refill Kits. See Feld Aff. Ex. K. Target served as the importer of record for all or

         most of the My Look Base Kits. Feld Aff. ¶¶ 28, 35.

               The federal Act and its implementing regulations require an importer of a

         children’s product to certify that the product is tested for compliance with the

         federal 100 ppm lead limit, among other safety requirements. See 15 U.S.C.

         § 2063(a); 16 C.F.R. §§ 1107.20–1107.26. Before importing the product into the

         United States, the importer must issue a “certificate of compliance” verifying that

         the product complies with the 100 ppm limit and other safety requirements. The

         certificate of compliance must then “accompany” the product, and a copy must be

         “furnished” to each distributor and retailer. 15 U.S.C. § 2063(a), (g).

               In or around August 2015, LaRose arranged for one Shimmer ’n Sparkle Base

         Kit and one My Look Base Kit to be tested by SGS, a CPSC-accepted laboratory.

         See Feld Aff. Ex. H (testing results). LaRose did not itself select the samples to be

         tested; rather, it directed its manufacturer to select the toys to be tested. Daddea

         Tr. 98. The Shimmer ’n Sparkle Base Kit that was tested for compliance with

         federal regulations had been manufactured on July 13, 2015. See L000073, Feld

         Aff. Ex. H; Daddea Tr. 32–33 (explaining how to determine a Kit’s manufacture

         date). The My Look Base Kit that was tested for compliance with federal

         regulations had been manufactured on July 30, 2015. See TAR-FIG-0000251, Feld

         Aff. Ex. O (Target certificate of compliance). According to SGS’s test results, the

         two Kits complied with the federal 100 ppm lead limit, but the laboratory did not



                                                   10


                                                12 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                    INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 51 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         report individual test results for the tan underside of the slider bracelet.3 See

         L000186, L000305–06, Feld Aff. Eh. H; see also Feld Aff. ¶ 25.

                From approximately August 2015 through April 2016, LaRose imported for

         sale in New York and/or distributed in New York at least 9,296 Kits. Feld Aff. ¶ 34;

         Ex. J (LaRose spreadsheet showing New York shipments). 4 Those Kits included

         Shimmer ’n Sparkle Kits Base Kits and Refill Kits that were distributed to

         distribution centers operated by Walmart, among other retailers, but not Target.

         Daddea Tr. 144. From approximately October 2015 through April 2016, Walmart

         distributed, sold, and/or held for sale at least 1,239 Shimmer ’n Sparkle Kits in New

         York. See Feld Aff. ¶ 29.

                As a general matter, LaRose did not create a certificate of compliance to

         accompany an imported product; instead, it created the certificates only if and when

         a customer requested it. See Daddea Tr. 110. In the case of the Kits, LaRose did

         not create the certificates until April 26 and May 2, 2016, in response to requests

         from the retailers after the State notified them of its investigation. See L000018,

         Feld Aff. Ex. O (Shimmer ’n Sparkle Base Kit certificate); id. at L000020 (Shimmer



         3 In late 2015 or early 2016, LaRose also submitted a Refill Kit for testing. The circumstances are
         unclear because LaRose did not receive the test results until April 26, 2016, after it had imported
         most or all of the Kits. See L000003, Feld Aff. Ex. H. Although the Kit appeared to comply with the
         federal lead limit, the tan undersides of the slider bracelets sampled were not individually tested.
         See id. at L000004–05; Feld Aff. ¶ 26.

         4 Many of these documents were marked “Confidential” by respondents when they produced them to
         the Attorney General’s office, although the office did not take a position on the documents’
         confidentiality at that time. In order to provide respondents with the opportunity to seek judicial
         intervention to prevent publication of these documents, we are withholding from public filing all
         documents marked “Confidential” except test results that were provided to the CPSC and certificates
         of compliance for the Kits. These documents are not confidential under Part 216 of the Uniform
         Court rules or Pub. Off. L. § 87(2)(d).

                                                          11


                                                      13 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 52 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         ’n Sparkle Refill Kit certificate); id. at L004060 (e-mail from LaRose’s counsel

         explaining company’s practice); see also Daddea Tr. 110–12. As a result, a

         certificate of compliance did not accompany Kits when they were imported by

         LaRose and were not furnished to the retailers, as required by federal law.

                Although the exact number of Kits that Target imported is unclear, 5 Target

         distributed, sold, and/or held for sale in New York at least 3,397 My Look Kits from

         August 2015 through April 2015. See Feld Aff. ¶ 28. Target did not issue a

         certificate of compliance for the My Look Kits until September 9, 2015. See TAR-

         FIG-0000251, Feld Aff. Ex. O.

                Walmart and Target sold the Kits in the toy sections of their stores and/or

         websites and listed them as appropriate for children. See Feld Aff. ¶ 8; Affidavit of

         Jennifer Nalbone ¶ 5; https://www.walmart.com/ip/Cra-Z-Art-Shimmer-n-Sparkle-

         Cra-Z-Jewelz-Ultimate-Gem-Machine/45005166 (last visited Dec. 10, 2018).

         Walmart’s website listed the Shimmer ’n Sparkle Base Kits under the category

         “Toys/Arts & Crafts for Kids/Craft Kits,” with a listed “Age Range” of “5 to 7 Years”

         and a listed “Age Group” of “Child.”

                C.      The Attorney General Discovers High Lead Levels in the Kits
                        and Prompts Their Recall.

                Between October 2015 and February 2016, the Attorney General purchased

         ten Kits, including Shimmer ’n Sparkle Base Kits, My Look Base Kits, and

         Shimmer ’n Sparkle Refill Kits from different retailers at different locations around


         5 Compare Daddea Tr. 118–19 (LaRose imported some My Look Kits for Target) and Feld Aff. Ex. J
         (identifying My Look Kits that LaRose distributed to Target), with Feld Aff. Ex. K (only identifying
         Target as importer of My Look Kits).

                                                          12


                                                      14 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 53 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         New York State and had them tested by ANSECO, a CPSC-accepted laboratory.

         Feld Aff. ¶¶ 5–19. The Attorney General asked ANSECO to individually test the

         tan underside of each slider bracelet.

               The test results showed that the tan underside of each slider bracelet in each

         of the tested Kits contained lead at levels between 470 and 1,000 ppm or more, well

         over the federal 100 ppm lead limit. Four of the toys the Attorney General tested

         were manufactured on July 13, 2015, the same day as the Shimmer ’n Sparkle Base

         Kit that LaRose had tested for compliance with federal regulations in 2015. Id.

         ¶¶ 20–21; Exs. B, C.

               In April 2016, the Attorney General informed respondents and the CPSC of

         these findings. Feld Aff. ¶ 22. LaRose then had twelve additional Kits tested and

         requested that the laboratory individually test the tan underside of each slider

         bracelet. The results showed that the tan material in each slider bracelet in each of

         the tested Kits contained lead between 518 and 1,220 ppm, also far over the 100

         ppm limit. Id. ¶ 23; Exs. D, E.

               The CPSC also tested three additional Kits. Those tests showed that the tan

         underside of each slider bracelet tested contained lead between 574 and 1,001 ppm.

         See Feld Aff. Exs. F, G. As a result of LaRose’s and the CPSC’s independent

         confirmations of the Attorney General’s test results, LaRose recalled all three types

         of Kits on a nationwide basis on June 2, 2015. See CPSC Recall Notice.

               The Attorney General subsequently obtained and tested twenty additional

         My Look Base Kits from Target that had been held for sale in New York. The slider



                                                    13


                                                  15 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 54 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         bracelet from each Kit failed, with lead levels ranging from 870 ppm to 1000 ppm.

         One of the toys the Attorney General tested was manufactured on the same day,

         July 30, 2015, as the My Look Base Kit that LaRose had tested in 2015. See Feld

         Aff. ¶ 11; Exs. B, C.

               D.      At Least 96% of All Kits Imported, Distributed, Sold, and Held
                       for Sale in New York Violated the Lead Standard.

               Statistical extrapolation from the test results shows, with 95% confidence,

         that at least 96% of all Kits imported, distributed, sold, and held for sale in New

         York had one or more slider bracelets containing lead above 100 ppm. See Affidavit

         of Philip E. Goodrum, Ph.D. (Goodrum Aff.), ¶ 22. This estimate is a conservative

         one, based on an analysis of multiple data groupings to ensure that no particular

         factor is skewing the results. Id. ¶¶ 20–21.

               The estimate that at least 96% of the Kits would fail holds regardless of

         whether it is based on:

               (1) the thirty Kits tested by the Attorney General;

               (2) the Attorney General’s thirty Kits plus the fifteen Kits tested by LaRose

               and the CPSC after the Attorney General notified them of its test results;

               (3) the Attorney General’s thirty Kits plus the three Kits submitted for

               testing by LaRose before it learned about the Attorney General’s

               investigation; or

               (4) all of the tested Kits.

         Id. ¶¶ 22–23. The most conservative estimate—based on the Attorney General’s

         thirty Kits, plus the three Kits previously submitted for testing by LaRose—is that

                                                   14


                                                16 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 55 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         at least 96% of Kits in New York included a slider bracelet with the underside

         exceeding the permissible lead limit, with 95% certainty. Id. ¶ 22.

               Using this statistical extrapolation of 96%, the following are conservative

         estimates of the number of Kits attributable to each respondent that violated the

         100 ppm lead standard:

                     x   LaRose: 8,924 (96% of 9,296 Kits);

                     x   Target: 3,261 (96% of 3,397 Kits);

                     x   Walmart: 1,189 (96% of 1,239 Kits).

         See also Feld Aff. ¶¶ 28–34 (explaining that Kits are likely under counted).

                                              ARGUMENT

               In a special proceeding under CPLR § 409, judgment for the petitioner is

         proper “where the petition and supporting papers contain sufficient allegations of

         fact to merit the relief requested and respondents have raised no triable issues of

         fact by an evidentiary showing.” State v. Daro Chartours, Inc., 72 A.D.2d 872, 872

         (3d Dep’t 1979) (citation omitted); see also State v. McMillen, 57 A.D.2d 979, 979 (3d

         Dep’t 1977).

                                                 POINT I

                     RESPONDENTS ENGAGED IN REPEATED ILLEGALITY
                        BY IMPORTING, DISTRIBUTING, AND SELLING
                             THOUSANDS OF HAZARDOUS TOYS
                               IN VIOLATION OF GBL § 396-k

               GBL § 396-k was enacted to protect children in New York by making it

         unlawful, in relevant part, to import, distribute, sell, or hold for sale any “toy or

         other article intended for use by a child which presents a[] . . . mechanical . . .

                                                    15


                                                 17 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                           INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 56 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         hazard.” GBL § 396-k(1). Remedial statutes like GBL § 396-k “should be construed

         broadly so as to effectuate their purpose” and to avoid “unreasonable and

         potentially unjust consequences.” Scanlan v. Buffalo Pub. Sch. Sys., 90 N.Y.2d 662,

         676–77 (1997) (internal quotation marks omitted). For example, statutes “to protect

         the public health . . . should be given an extremely liberal construction so as to

         further the accomplishment of their objectives.” Drug Purchase, Inc. v. Bd. of

         Regents, 65 A.D.2d 829, 830 (3d Dep’t 1978) (internal quotation marks omitted); see

         also Texaco, Inc. v. Flacke, 114 Misc. 2d 660, 661 (Sup. Ct. Alb. Cty. 1982).

               It is beyond dispute that the Cra-Z-Jewelz Kits are “toy[s] or other article[s]

         intended for use by a child” within the meaning of Section 396-k. A “child” is any

         person under fourteen years old. Id. § 396-k(1)(a). Respondents cannot dispute that

         the Kits say “6+” and show a child wearing jewelry made with the Kit. Nor can

         respondents dispute that the Kits were sold by Target and Walmart in the sections

         of their stores and websites for children’s products.

               The Kits also presented a “mechanical” hazard within the meaning of Section

         396-k. A toy presents a “mechanical” hazard if, “in normal use or when subjected to

         reasonably foreseeable damage or abuse, its design or manufacture presents an

         unreasonable risk of personal injury or illness” due to any “aspect of the article’s

         design or manufacture.” Id. § 396-k(1)(c). That includes hazards from “surfaces”;

         “because the article or any part . . . thereof may be aspirated or ingested”; and “from

         stuffing material which is not free of dangerous or harmful substances.” Id. The

         facts establish that (1) the lead in the slider bracelets presented an unreasonable



                                                   16


                                                18 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 57 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         risk of personal injury or illness; (2) normal use or reasonably foreseeable damage

         or abuse of the bracelet presented that unreasonable risk to children; and (3) the

         lead was “an aspect of the [bracelet’s] design or manufacture.”

               First, there can be no dispute that the high levels of lead found in the tested

         slider bracelets presented “an unreasonable risk of personal injury or illness.” The

         test results for the thirty toys tested by the Attorney General, the twelve toys tested

         by LaRose after learning of the State’s investigation, and the three toys tested by

         the CPSC all showed that each toy contained at least one component with lead

         between 470 and 1220 ppm. See Feld Aff. Exs. C–G. As explained above, statistical

         analysis based on these results—even considering the three Kits LaRose had

         previously submitted for testing, which appeared to have passed the test for lead—

         shows that at least 96% of Kits in New York had one or more slider bracelets with

         lead in excess of 100 ppm. See pp. 14–15 above; Goodrum Aff. ¶ 20.

               Second, children could be exposed to those high levels of lead by handling or

         wearing a slider bracelet in the course of “normal use” —or handling a broken

         bracelet as a result of “reasonably foreseeable damage”—by “ingestion” of or other

         exposure to lead-containing surfaces or particles via hand-to-mouth contact. See pp.

         5–6 above. Further, a child could be exposed to lead by subjecting a slider bracelet

         to “reasonably foreseeable . . . abuse” by placing the bracelet directly in his or her

         mouth.




                                                    17


                                                 19 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 58 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




               Third, the presence of lead in the slider bracelets was an “aspect of the [Kits’]

         design or manufacture” because lead was present on the inner “surfaces” of the

         bracelets and inside the bracelets’ substrate material.

               Therefore, each respondent violated GBL § 396-k each time it imported,

         distributed, sold, or held for sale a Kit containing lead in excess of 100 ppm in New

         York. Because respondents each did so thousands of times, each engaged in

         “repeated” illegality in the conduct of business within the meaning of Executive Law

         § 63(12). “Respondents’ conduct is therefore properly the subject of a special

         proceeding under Executive Law § 63(12).

                                              POINT II

           RESPONDENTS ENGAGED IN REPEATED FRAUD AND ILLEGALITY
            BY MARKETING HAZARDOUS TOYS AS SUITABLE FOR CHILDREN
           IN VIOLATION OF GBL §§ 349 AND 350 AND EXECUTIVE LAW § 63(12)

               GBL § 349(a) prohibits “[d]eceptive acts or practices in the conduct of any

         business, trade or commerce.” A claim under Section 349 must show that a

         representation or omission by the offending party is likely to mislead a reasonable

         consumer acting reasonably under the circumstances. People v. Applied Card Sys.,

         Inc., 27 A.D.3d 104, 106–07 (3d Dep’t 2005). The conduct need not rise to the level

         of common law fraud to be actionable, and no proof of intent to defraud or justifiable

         reliance by a consumer is required. Gaidon v Guardian Life Ins. Co. of Am., 94

         N.Y.2d 330, 343 (1999).

               It is undisputable that LaRose and Target labeled, imported, and distributed

         Kits with packaging showing a “6+” age label and a child wearing jewels made from



                                                   18


                                               20 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 59 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         the Kit. Further, Target and Walmart displayed and held the Kits for sale in the

         toy sections of their New York retail stores and websites. This conduct represented

         to consumers that the Kits were suitable for children as young as six. However,

         these representations were misleading because the Kits in fact were not suitable for

         children because they contained lead far in excess of the allowable limit.

         Respondents’ marketing of the Kits was therefore misleading and deceptive to

         consumers in violation of GBL § 349.

               Similarly, GBL § 350 prohibits “[f]alse advertising in the conduct of any

         business, trade or commerce.” “Advertising” explicitly includes “labeling” and, more

         broadly, “representations made by statement, word, design, device, sound or any

         combination thereof.” GBL § 350-a(1). Advertising is false under Section 350 if it

         “is misleading in a material respect.” Id. Misleading advertising includes “not only

         representations” but also “the extent to which the advertising fails to reveal facts

         material in the light of such representations with respect to the commodity[.]” Id.

         Under Section 350, statements or omissions need not rise to the level of common

         law fraud, but need only be likely to mislead a reasonable consumer acting

         reasonably under the circumstances. See Applied Card Sys., 27 A.D.3d at 106–07.

               Here, there is no question that LaRose and Target advertised the Kits as

         suitable for children by “labeling” the Kits with a “6+” age label and pictures of

         children using the Kits. Meanwhile, Walmart and Target also advertised the Kits

         as suitable for children by displaying the Kits with this packaging on their store

         shelves and websites, specifically in sections of their stores and websites designated



                                                   19


                                                21 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 60 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         for toys and children’s products. Respondents’ advertising of the Kits as suitable for

         children was misleading because the Kits contained slider bracelets with lead in

         excess of the allowable limit.

               Respondents’ marketing also constituted fraud under Executive Law § 63(12).

         Under Section 63(12), “fraud” and “fraudulent” refer to “any device, scheme or

         artifice to defraud and any deception, misrepresentation, concealment, suppression,

         false pretense, false promise or unconscionable contractual provisions.” It is not

         necessary to establish the elements of common law fraud, such as intent to deceive.

         See, e.g., State v. Ford Motor Co., 136 A.D.2d 154, 158 (3d Dep’t 1988), aff’d, 74

         N.Y.2d 495 (1989); Lefkowitz v. Bull Inv. Group, 46 A.D.2d 25, 28 (3d Dep’t 1974),

         aff’d, 35 N.Y.2d 647 (1975). The test of fraudulent conduct is simply whether the

         act or practice has the capacity or tendency to deceive, or creates an atmosphere

         conducive to fraud. Applied Card Sys., 27 A.D.3d at 106. For the same reasons that

         respondents’ marketing of the Kits violated GBL §§ 349 and 350, it also violated

         Section 63(12).

               These violations constituted “repeated” illegality and fraud in the conduct of

         business within the meaning of Executive Law § 63(12) because respondents’

         marketing of the Kits was illegal or fraudulent under GBL §§ 349 and 350 and

         Section 63(12) and thousands of Kits were deceptively packaged, labeled, placed for

         sale, or sold. Respondents’ conduct is therefore repeated illegality and fraud that is

         properly the subject of a special proceeding under Executive Law § 63(12).




                                                   20


                                                22 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 61 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                              POINT III

           THE STATE IS ENTITLED TO PENALTIES AND INJUNCTIVE RELIEF

               A.      The Court Should Order Respondents to Pay Civil Penalties.

               Section 63(12) entitles the Attorney General to recover penalties provided for

         under the statute she seeks to enforce. See, e.g., Apple Health, 80 N.Y.2d at 807;

         Empyre Inground Pools, 227 A.D.2d 731. The State is entitled to penalties under

         GBL § 396-k(2), which provides for the assessment of a civil penalty of up to $4,000

         for each knowing and willful violation of its prohibition on hazardous toys and

         $1,000 per violation otherwise, and GBL § 350-d, which provides for a civil penalty

         of up to $5,000 for each violation of Sections 349 and 350’s prohibitions on deceptive

         acts and false advertising.

               Each Kit with a slider bracelet containing lead in excess of the 100 ppm

         standard that was imported, distributed, sold, or held for sale by a given respondent

         constitutes a separate violation of GBL § 396-k. Cf. United States v. Shelton

         Wholesale, Inc., 34 F. Supp. 2d 1147, 1164–65 (W.D. Mo. 1999) (assessing penalties

         per device failing CPSC standards). For GBL §§ 349 and 350, each Kit that was

         imported, distributed, sold, or held for sale by a given respondent constitutes an

         additional and separate violation. See People v. Lipsitz, 174 Misc. 2d 571, 584 (Sup.

         Ct. N.Y. Cty. 1997) (assessing penalties for violations of GBL §§ 349 and 350 per

         improper advertisement and consumer transaction); People v. Applied Card Sys.,

         Inc., 2006 N.Y. Misc. LEXIS 9527, at *23, *31 (Sup. Ct. Alb Cty. Jan. 19, 2006)




                                                   21


                                               23 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 62 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         (citing Lipsitz). Therefore, respondents are liable for at least the following numbers

         of violations of GBL §§ 396-k and 349–350:

                                       § 396-k                      §§ 349, 350

                     LaRose            8,924 (96% of 9296)          9,296

                     Target            3,261 (96% of 3397)          3,397

                     Walmart           1,189 (96% of 1239)          1,239

         See pp. 11–12, 14–15 above.

               The principles governing the appropriate amount of a penalty for violation of

         a consumer protection statute are set forth in Meyers Bros. Parking Systems v.

         Sherman, 87 A.D.2d 562, 563 (1st Dep’t 1982), aff’d, 57 N.Y.2d 653 (1982), where

         the court held that the penalty for violation of a consumer protection statute should

         not be so small as to represent merely the “cost of doing business” but should be

         large enough to serve as a warning. Thus, in assessing a per-Kit penalty for each

         respondent’s violations, the Court should fix amounts that that are fair and that

         will serve as a warning to discourage this kind of wrongful conduct.

                Because LaRose, as the importer, was responsible for the Kits’ testing and

         certification, it should pay a higher penalty for its violations of GBL § 396-k. The

         Court should assess a penalty of up to the statutory maximum of $1,000 for each

         violation, but at least equal to the approximate retail price of a Base Kit ($25.00)

         plus a 50% additional penalty ($12.50). Similarly, because LaRose was responsible

         for designing and developing the Kits’ packaging, as well as ensuring that the Kits

         complied with applicable safety requirements, the Court should assess a per-Kit



                                                   22


                                                 24 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 63 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         penalty under GBL §§ 349 and 350 of up to the statutory maximum of $5,000

         apiece, but at least equal to the approximate retail price of a Base Kit ($25.00) plus

         a 50% additional penalty ($12.50).

                Target was the importer of most or all of the My Look Kits, making it

         responsible for their proper testing and certification, and it also sold all the My

         Look Kits. Target should therefore also be liable for a higher penalty. The Court

         should assess a GBL § 396-k penalty of up to the statutory maximum of $1,000 for

         each violation, but at least equal to the approximate retail price of a Base Kit

         ($25.00) plus a 50% additional penalty ($12.50). Similarly, because Target was

         responsible for the My Look Kits’ packaging and directly marketed and displayed

         the My Look Kits to consumers, while also having a responsibility for the Kits’

         underlying safety, Target should likewise be liable for a higher penalty under GBL

         §§ 349 and 350. The Court should fix a per-Kit penalty of up to the statutory

         maximum of $5,000, but at least equal to the approximate retail price of a Base Kit

         ($25.00) plus a 50% additional penalty ($12.50).

               Walmart failed to confirm that the Kits were safe to sell to children in New

         York. As discussed above, Walmart did not hold, or request from LaRose, a

         certificate of compliance for the Kits until after being notified of the Attorney

         General’s investigation. Therefore, the Court should fix a penalty under GBL § 396-

         k up to the statutory maximum of $1,000 for each violation, but at least equal to the

         approximate retail price of a Base Kit ($25.00). Similarly, Walmart is responsible

         for deceiving consumers by marketing, promoting, and displaying the Kits for



                                                    23


                                                25 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 64 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         children in its stores and online. Therefore, the Court should fix a per-Kit penalty

         up to the statutory maximum of $5,000 for violations of GBL §§ 349 and 350, but at

         least equal to the approximate retail price of a Base Kit ($25.00).

               Based on those penalties per violation multiplied by the number of violations,

         the Court should assess at least these penalty amounts against respondents:

                                       § 396-k                      §§ 349, 350

                     LaRose            $334,650.00                  $348,600.00

                     Target            $122,287.50                  $127,387.50

                     Walmart           $29,725.00                   $30,975.00


               In the event that any of the respondents are party to a contract that

         indemnifies them against the payment of the penalties sought here, this Court

         should order that no respondent may pay any penalty on behalf of another

         respondent. Where “fines or similar penalties [are] imposed, civil or criminal, public

         policy considerations preclude either indemnification or contribution for the

         consequences of the illegal acts.” Elican Holdings, Inc. v. Hudson Oil Ref. Corp.,

         466 N.Y.S.2d 22, 23 (1st Dep’t 1983) (distinguishing fines and penalties from “clean-

         up costs and other similar expenses,” for which “contribution or indemnity may be

         obtained”). As the Court of Appeals has explained in denying insurance

         indemnification for punitive damages awards, “the purpose of punitive damages . . .

         is to punish and to deter others from acting similarly.” Cf. Home Ins. Co. v. Am.

         Home Prods. Corp., 75 N.Y.2d 196, 200 (1990); see also Biondi v. Beekman Hill




                                                    24


                                                 26 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 65 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         House Apartment Corp., 94 N.Y.2d 659, 663–67 (2000) (extending Home Ins. Co. to

         an indemnification agreement outside the insurance context).

               Any indemnity agreement among the respondents here would violate public

         policy by undermining the deterrent effect of the civil penalty provisions of GBL

         §§ 396-k, 349, and 350. Therefore, in fixing penalties in this action, the Court

         should use its equitable authority to proscribe any respondent from indemnifying or

         otherwise reimbursing any other respondent for such penalties. See S.E.C. v.

         Tourre, 4 F. Supp. 3d 579, 597–98 (S.D.N.Y. 2014) (ordering that defendant could

         not be reimbursed for penalties by co-violator).

               Finally, in any action or proceeding pursuant to Executive Law § 63(12) or

         GBL §§ 349 or 350, pursuant to CPLR § 8303(a)(6), the Attorney General is entitled

         to recover an additional $2,000 against each defendant. The Court should award

         this additional allowance here.

               B.      The Court Should Grant Injunctive Relief to Protect Against
                       Future Harm to Children in New York.

               Executive Law § 63(12) authorizes the Court to grant injunctive relief for

         repeated or persistent fraudulent or illegal conduct. GBL §§ 396-k(2) and 349(b)

         also explicitly authorize such relief. Where, as here, the record establishes repeated

         fraud and illegality in the conduct of business, courts routinely grant ongoing

         injunctive relief in proceedings brought pursuant to Executive Law § 63(12). See,

         e.g., State v. Princess Prestige Co., 42 N.Y.2d 104, 107 (1977). In addition to

         enjoining future illegal or fraudulent practices, courts can fashion whatever relief is




                                                   25


                                                27 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 66 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         necessary to protect consumers. See, e.g., State v. Cohen, 473 N.Y.S.2d 98 (Sup. Ct.

         N.Y. Cty. 1983).

               Injunctive relief is not moot if the conduct at issue has been discontinued but

         is capable of repetition, because such discontinuance is no guarantee that the

         conduct will not be resumed at a later date. The voluntary undertaking of remedial

         measures does not assure continuing compliance. See, e.g., Applied Card Sys., 27

         A.D.3d at 109; People of the State of New York v. Gen. Elec. Co., 302 A.D.2d 314, 316

         (1st Dep’t 2003).

               Although the Attorney General’s investigation prompted a recall of the Kits,

         and LaRose has made certain changes to its consumer product safety practices,

         there is no guarantee that LaRose will maintain those practices. Moreover, the

         other respondents have thus far failed to take any measures to protect against

         future incidents in which toys containing hazardous substances are imported and

         sold and marketed to consumers as suitable for children. Permanent injunctive

         relief is thus warranted here to require respondents to take and maintain such

         measures.

               This Court should permanently enjoin respondents from violating GBL

         §§ 396-k, 349, and 350 and Executive Law § 63(12). In addition, the Court should

         award relief to protect against future exposure of children in New York to

         hazardous toys imported and sold by respondents. Specifically, the Court should

         direct LaRose and Target (in its capacity as an importer) to adopt within six months

         a quality control program with the following components:



                                                  26


                                               28 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 67 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                       a) A Director of Quality Control (or a similar title) whose

                            responsibilities include supervising quality control in overseas

                            manufacturing operations; and evaluating vendors and sub-

                            vendors, including those who provide components and raw

                            materials;

                       b) A requirement that vendors of finished products obtain components

                            and raw materials from pre-approved suppliers and test samples of

                            incoming components and raw materials;

                       c)   A testing program pursuant to which the importer or a third-party,

                            but not the manufacturer, randomly selects the toys to be tested for

                            compliance with the permissible lead limit by a CPSC-accepted

                            laboratory;

                       d) Unannounced quality control audits of vendors;

                       e) Timely issuance of certificates of compliance in accordance with 15

                            U.S.C. § 2063;

                       f) A written quality control manual that includes all of the above

                            elements (a)–(e).

               These requirements are tailored to address the deficiencies in LaRose’s and

         Target’s practices that the Attorney General found in her investigation. One

         deficiency is that LaRose’s manufacturers chose the Kits that were tested for

         compliance with federal regulations. While the Kits chosen by LaRose’s

         manufacturer passed, every single subsequent, randomly chosen Kit failed. Indeed,



                                                     27


                                                  29 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 68 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         the Attorney General tested Kits that had been manufactured on the same day as

         the ones LaRose initially tested, but while the LaRose Kits passed, the Attorney

         General’s Kits failed. These facts support directing the importer or a third-party

         (such as the testing laboratory) to select the toys to be tested, rather than allowing

         the manufacturer to choose. Obtaining components and raw materials from pre-

         approved suppliers and testing samples of those components and raw materials

         before they go into finished products provide an additional layer of safety, as do

         unannounced quality control audits of vendors.

               Similarly, testimony from a LaRose employee revealed that LaRose did not

         timely create the certificates of compliance required under 15 U.S.C. § 2063. The

         statute states that certificates “shall accompany the applicable product or shipment

         of products covered by the same certificate and a copy of the certificate shall be

         furnished to each distributor or retailer of the product.” 15 U.S.C. § 2063(g)(3).

         LaRose, however, did not create the certificate until it was requested by the

         customer. Daddea Tr. 109–10.

               Testimony from LaRose also indicated that at the time the Kits were being

         manufactured and imported, the summer and fall of 2015, LaRose did not have a

         director of quality control or a written quality control manual. Daddea Tr. 52–55,

         76. Written quality control procedures and requiring a manager to be responsible

         for implementing those procedures are likewise requirements designed to ensure

         that employees and vendors are familiar with and follow the applicable product

         safety requirements.



                                                   28


                                                30 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 69 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                The Court should also direct Walmart and Target (in its capacity as a

         retailer) each to:

                          a. Confirm that a valid certificate of compliance exists for each toy

                              it receives from an importer for sale in New York;

                          b. Within 90 days of this Court’s order, engage an outside auditor

                              to develop and implement a program to randomly select three

                              percent of the toys it receives from an importer for sale in New

                              York to be tested for lead by a CPSC-approved laboratory. Such

                              testing will be done during the retailers’ four highest sales

                              periods per year. The retailers shall provide the testing results

                              to the Attorney General’s office; and

                          c. Maintain the above testing program in (b) for a period of three

                              years.

         These measures will require Walmart and Target to confirm that the toys they sell

         in New York are safe for children.




                                                    29


                                                 31 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 70 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                             32 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 6    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 71 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                             33 of 33
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                               INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 72 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ALBANY
          ---------------------------------------------------------------------x
          THE PEOPLE OF THE STATE OF NEW YORK,
          by BARBARA D. UNDERWOOD, Attorney
          General of the State of New York,                                        AFFIDAVIT OF JODI FELD

                                                             Petitioners,
                                                                                   ,1'(;12
                                    - against -
                                                                                   5-,12

                                                                                   $VVLJQHG-XGJH
          TARGET CORPORATION, WALMART INC., and
                                                                                   5LFKDUG3ODWNLQ
          LAROSE INDUSTRIES LLC,

                                                              Respondents.
          ---------------------------------------------------------------------x

          State of New York
                            ss.:
          County of New York

                 Jodi Feld, being duly sworn deposes and says:

         I.      Background and Credentials

                 1.       I am the Chief Environmental Scientist in the New York City office of

         the State of New York Office of the Attorney General’s (Attorney General)

         Environmental Protection Bureau. My responsibilities include the conduct of

         research and scientific analysis to support the office’s litigation, legislative

         initiatives, and policy positions. I also review and analyze legal and scientific

         documents, and prepare scientific reports and supervise other Attorney General

         scientists who conduct similar activities.

                 2.       I received a Bachelor of Arts degree in Environmental Science from the

         State University of New York at Binghamton and a Master of Science degree in



                                                                 


                                                             1 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 73 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         Water Resources Management from the University of Wisconsin at Madison.

               3.      I submit this affidavit in support of the Attorney General’s verified

         petition for injunctive relief and penalties against the respondents for importing,

         distributing, selling, and holding for sale toys that contain more than the 100 part

         per million (ppm) of lead permitted by law (permissible lead limit). This affidavit is

         based on my personal knowledge and my review of the files maintained by the

         Attorney General.

         II.   The Attorney General’s Purchase and Analysis of Cra-Z-Art
               Cra-Z-Jewelz Gem Creations Kits

               4.      Lead is a potent toxin that, among other harms, can impair

         neurological development and physical growth in children. Even low levels of lead in

         children’s bloodstream can result in behavior and learning problems, lower IQ,

         hyperactivity, slowed growth, hearing problems and anemia. See, e.g.,

         https://www.epa.gov/lead/learn-about-lead#.

               5.      In 2015, the Attorney General began an investigation into lead in

         children’s toys. As part of that investigation, the Attorney General purchased and

         analyzed Cra-Z-Jewelz Gem Creations kits (Kits), which were imported and

         distributed by LaRose Industries LLC (LaRose), from the retailers Target, Kmart

         and Toys “R” Us, among others. The Kits that Target sold were labeled My Look

         Ultimate Gem Machine (My Look Base Kits). See Transcript of hearing of June

         Daddea, March 8, 2017 (Daddea Tr.) at 36:5.1 Other retailers sold kits that were



         1A complete copy of the Daddea transcript is included as Exhibit A in the Appendix
         accompanying the Verified Petition.
                                                    


                                                 2 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 74 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         labeled Shimmer ’n Sparkle Ultimate Gem Machine (Shimmer ’n Sparkle Base

         Kits), which were materially identical to the My Look Base Kits.

               6.      Each Base Kit contained a component which LaRose refers to as a

         “slider bracelet” (some of the test results refer to this component as a “band,”

         “strap,” “tan material” or other similar designations), which is a plastic, fake

         leather band that resembled a watchband, with holes and a buckle. Each slider

         bracelet had a tan underside that lies next to the child’s skin, and a colored

         material on the top side. The child could attach colored “gems” to the slider bracelet

         to create a “jewelry” item.

               7.      LaRose also imported the Shimmer ’n Sparkle Gem Charm and Slider

         Bracelets (Refill Kits) which supplemented the Base Kits with four additional slider

         bracelets and additional gems. The Attorney General found and purchased the

         Refill Kits only from Toys “R” Us.

               Target

               8.      On October 15, 2015, I visited the Target store located at 999

         Corporate Drive, Westbury, NY 11590 and purchased a My Look Base Kit having

         UPC Code 884920466340 and Batch # BCH006213A10-0715. The Kit was held and

         displayed for sale in the toy section of the store.

               9.      On February 8, 2016, at my request, staff in the Attorney General’s

         Buffalo regional office purchased another My Look Base Kit at the Target located at

         2626 Delaware Avenue, Buffalo, NY 14216, having UPC Code 884920466340 and

         Batch # BCHTAR741A28-1015. See Affidavit of Jennifer Nalbone dated December



                                                     


                                                  3 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 75 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




         5, 2018 at ¶5. (Nalbone Aff.).

                10.      On February 10, 2016, at my request, an intern in the Attorney

         General’s Syracuse Regional Office purchased another My Look Base Kit at the

         Target located at 340 Towne Drive, Fayetteville, NY 13066, having UPC Code

         884920466340 and Batch # BCHTAR742A28-1015.

                11.     On February 21, 2017, Target, in response to a request of from Yueh-

         Ru Chu, an attorney in the Attorney General’s Environmental Protection Bureau,

         sent 20 additional My Look Base Kits to the Attorney General from Target store

         inventories in New York.

                Kmart

                12.     On November 17, 2015, I visited the Kmart store at One Penn Plaza,

         NY 10119 and purchased a Shimmer ’n Sparkle Base Kit having UPC Code

         884920174504 and Batch # BCH006178A13-0715. The Kit was held and displayed

         for sale in the toy section of the store.

                13.     On February 8, 2016, at my request, staff in the Attorney General’s

         Buffalo regional office purchased another Shimmer ’n Sparkle Base Kit at the

         Kmart located at 2055 Walden Avenue, Cheektowaga, NY 14225 having UPC Code

         884920174504 and Batch # BCH006178A13-0715. See Nalbone Aff. at ¶6.

                14.      On February 10, 2016, at my request an intern in the Attorney

         General’s Syracuse Regional Office, purchased another Shimmer ’n Sparkle Base

         Kit at the Kmart located at 8007 Oswego Road, Liverpool, NY 13090 having UPC

         Code 884920174504 and Batch # BCH006178A13-0715.



                                                       


                                                     4 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 76 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




               Toys “R” Us

               15.    On November 13, 2015, I visited the Toys “R” Us store at 117 Old

         Country Road, Carle Place, NY 11514 and purchased a Shimmer ’n Sparkle Base

         Kit having UPC Code 884920174504 and Batch # BCH006178A13-0715.

               16.    On November 13, 2015, I visited the Toys “R” Us store at 117 Old

         Country Road, Carle Place, NY 11514 and purchased a Shimmer ’n Sparkle Refill

         Kit having UPC Code 884920174849 and Batch # BCH006431A28-0715.

               17.    On February 14, 2016, at my request, an intern in the Attorney

         General’s Syracuse Regional Office purchased another Shimmer ’n Sparkle Refill

         Kit at the Toys “R” Us located at 4155 NY-31 Great Northern Mall, Clay, NY 13041

         having UPC Code 884920174849 and Batch # BCH006254A10-0815.

               18.    On February 8, 2016, at my request, staff in the Attorney General’s

         Buffalo regional office purchased another Shimmer ’n Sparkle Base Kit at the Toys

         “R” Us located at 3030 Sheridan Drive, Amherst, NY 14226 having UPC Code

         884920174504 and Batch # BCH006431A28-0815. See Nalbone Aff. at ¶7.

               19.    All Kits were securely stored at our offices located at 120 Broadway,

         New York, NY 10271 until they were sent to a testing lab for analysis for

         compliance with the Consumer Product Safety Act requirement for lead in

         substrate, which specifies a permissible lead limit of 100 parts per million (ppm).2




         
         2 See 15 U.S.C. § 1278a(a)(2)(C); 16 C.F.R. §§ 1200.2, 1500.91(a); 76 Fed. Reg. 44,463
         (July 26, 2011) (permissible lead limit).
                                                    
         

                                                5 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 77 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         III.   Analysis of Kits by the Attorney General


                20.   I sent all Kits to be tested to ANSECO Group, LLC, located at 4455

         Genesee Street, Buffalo, NY 14225 (ANSECO). ANSECO is accepted by the federal

         Consumer Product Safety Commission (CPSC) to test for lead in children’s products.

         See https://www.cpsc.gov/cgi-bin/labsearch (listing CPSC-accepted testing

         laboratories).

                21.   ANSECO tested the jewelry-making slider bracelets in each Kit for

         compliance with the permissible lead limit. The tan underside of every slider

         bracelet in the 23 Kits obtained from Target, the 3 Kits obtained from Kmart and

         the 4 Kits obtained from Toys “R” Us contained lead in excess of the 100 ppm

         permissible lead limit. A table summarizing all of the ANSECO test results is

         included as Exhibit B in the Appendix. The ANSECO analytical reports, identified

         by Bates numbers OAG 000001 to OAG 000036, were produced to the respondents

         by the Attorney General and are included as Exhibit C in the Appendix.

         IV.    Analysis of Kits by LaRose and CPSC

                22.   In April 2016, the Attorney General notified CPSC, LaRose, and the

         retailers named here as respondents, as well as Kmart and Toys “R” Us, of the lead

         testing results discussed above. In response, LaRose tested 12 additional Base and

         Refill Kits (14 observations of the tan material on the underside of the slider

         bracelets) for compliance with the permissible lead limit and reported the results to

         CPSC. SGS North America Inc., located at 291 Fairfield Ave, Fairfield, NJ 07004

         (SGS), a CPSC-accepted testing lab, conducted the testing for LaRose.


                                                    
         

                                                6 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 78 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




               23.    Every slider bracelet tested by SGS on behalf of LaRose contained lead

         in excess of the 100 ppm permissible lead limit.3 A table summarizing all of the SGS

         test results is included as Exhibit D in the Appendix. The SGS analytical reports,

         which were produced by LaRose and identified by Bates numbers L000010 to

         L000017 and L000023 to L000044, are included as Exhibit E in the Appendix.

               24.     Furthermore, in April 2016, CPSC tested 3 additional Kits (7

         observations) using X-Ray Fluorescence Spectroscopy. Again, every slider bracelet

         tested by CPSC contained lead in excess of the 100 ppm permissible lead limit. A

         table summarizing all of the CPSC test results is included as Exhibit F in the

         Appendix. The CPSC analytical reports, which were produced by LaRose and

         identified by Bates numbers L003786 to L003804, are included as Exhibit G in the

         Appendix.

         V.    LaRose’s Consumer Product Safety Act Compliance Testing

               25.    LaRose provided the Attorney General with copies of analytical reports

         prepared by SGS Labs in Hong Kong on behalf of LaRose and Target, dated around

         the time LaRose and Target began importing the Kits. These documents, which

         were produced by LaRose and identified by Bates numbers L000069 to L00075,

         L000175-L000192, and L000302-L000313, are included as Exhibit H in the

         Appendix. Specifically, LaRose submitted one Shimmer ’n Sparkle Base Kit and, on



         
         3 In addition, these SGS reports indicated that some of the Kits tested also had lead
         concentrations exceeding the permissible limit of 90 ppm for lead in paint/surface
         coatings. 15 U.S.C. § 1278a(f)(1). The Attorney General is not including this data
         in our analysis because we did not test for lead in paint/surface coatings.
                                                   
         

                                                7 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 79 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




         Target’s behalf, one My Look Base Kit, to be tested for compliance with the

         permissible lead limit as well as other CPSC safety requirements. The reports do

         not clearly indicate that SGS tested the tan underside of the slider bracelets except,

         possibly, as samples that were a composite of the tan and colored slider bracelet

         materials and/or other parts in the Kits. See Exhibit H at L000179, L00186,

         L000306 (referring to “Light brown foam sheet w/ light brown woven backing

         (Strap)”, tested together with “White woven band w/ silvery plastic strip (Elastic

         band)” and/or “Dark pink surfaced white foam sheet w/ white mesh backing

         (Strap)”).

                26.    LaRose also produced to the Attorney General a test report issued

         April 26, 2016 showing that MTS Hong Kong, another CPSC-accepted laboratory,

         tested the components of a Refill Kit for compliance with the permissible lead limit.

         This document, which was produced by LaRose and identified by Bates numbers

         L000003 to L000008, is also included in Exhibit H of the Appendix. It is unclear

         when or why LaRose had this Refill Kit tested. The test report indicates the “Date

         of Submission” as “Nov 25, 2015/Dec 17, 2015/Jan 19, 2016,” and the “Test

         Performance Date” as “Nov 25, 2015- Apr 26, 2016.” The results from this test

         report do not appear to have been used by LaRose in support of the CPSC-required

         compliance testing before importation, because it was not issued until after the

         Refill Kits had been imported. However, since the report indicates that testing was

         performed for the permissible lead limit, which is at issue here, we are including

         this test result in our analysis. The report does not clearly indicate that MTS tested



                                                    
         

                                                 8 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 80 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         the tan underside of the slider bracelets except, possibly, as samples that were a

         composite of the tan and colored slider bracelet materials. See L000004, Exhibit H

         (referring to test items described as “Pink/Brown Printed Plastic (Strap)” and

         “Pink/Light Brown Printed Plastic (Strap)”).

               27.    LaRose and Target also produced documents to the Attorney General

         certifying the Kits’ compliance with federal consumer product safety requirements.

         These documents, which are identified by the Bates numbers L000018 to L000021

         and TAR-FIG-0000251 to TAR-FIG-0000252, are included in Exhibit O in the

         Appendix. Exhibit O also includes an email produced by LaRose, identified by the

         Bates numbers L004060 to L00004061, that explains the date of issuance which

         appears on the LaRose certificate for the Shimmer ’n Sparkle Base Kits.

         VI.   The Number of Toys Attributable to Each Respondent

               28.    Based on documents produced by Target to the Attorney General in

         response to an Exec. Law § 63(12) subpoena, Target imported, distributed, sold,

         and/or held for sale at least 3397 Kits in New York from August 2015 to April 2016.

         These documents are identified by the Bates numbers shown in the table below and

         are included as Exhibit I in the Appendix. This number is broken down as follows:




                                                   
         

                                                9 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 81 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                           Description             Source


                2528       Kits sold in NY         TAR-SCU-00000004 (shipments to NY
                           stores and online to    customers)
                           NY customers            TAR-SCU-00000008 (in-store sales in NY)
                644        Kits remaining in       TAR-SCU-00000013
                           Target distribution
                           centers in NY as of
                           March 2016, but not
                           delivered to stores
                225        Kits remaining in       TAR-SCU-00000014
                           Target stores in NY
                           as of April 2016, but
                           not sold to
                           customers
                TOTAL
                3397



               This 3397 total may undercount the total number of toys that Target

         imported, distributed, sold, and/or held for sale in New York, because it does not

         include Base Kits that may have been sent to a distribution center in New York, but

         sold or held for sale in a neighboring state. Documents that LaRose and Target

         submitted to the CPSC also indicated that Target was the importer of the above-

         counted My Look Kits. These documents are identified by the Bates numbers

         L003809 to L003812, and are included as Exhibit K in the Appendix. However,

         testimony provided to the Attorney General by a LaRose representative suggests

         that LaRose may have imported and/or distributed some of the My Look Kits for

         Target. See Daddea Tr. at 40:8-41:4. A document produced by LaRose to the

         Attorney General also indicates that LaRose distributed some of the My Look Kits

         to Target, though it is unclear who the importer of record was for these Kits. This

                                                     
         

                                                   10 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 82 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         document is identified by Bates Number L000002 and is included as Exhibit J in

         the Appendix.

               29.    Based on documents produced by Walmart to the Attorney General in

         response to an Exec. Law § 63(12) subpoena, Walmart distributed, sold, and/or held

         for sale at least 1239 Base Kits in New York from October 9, 2015 to April 21, 2016.

         These documents are identified by the Bates numbers shown in the table below and

         are included as Exhibit L in the Appendix. This number is broken down as follows:

                          Description            Source

                1120      Kits sold in NY        WM-2016010510C0000033 (shipments to NY
                          stores and online to   customers)
                          NY customers           WM-2016010510C0000034 (in-store sales in NY)
                119       Recalled from NY       WM-2016010510C0000048
                          stores
                TOTAL
                1239



               This 1239 total may undercount the total number of toys that Walmart

         distributed, sold, or held for sale in New York because it does not include Base Kits

         that may have been sent to a distribution center in New York, but were sold or held

         for sale in a neighboring state. The above documents indicate that most of these

         Kits were Base Kits, with a small number of Refill Kits. All Kits sold by Walmart

         were branded “Shimmer ’n Sparkle.”

               30.    Based on documents produced by Kmart to the Attorney General in

         response to an Exec. Law § 63(12) subpoena, Kmart distributed, sold, and/or held

         for sale at least 427 Kits in New York from late 2015 to late April 2016. These




                                                   
         

                                                 11 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 83 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




         documents are identified by the Bates numbers shown in the table below and are

         included as Exhibit M in the Appendix. This number is broken down as follows:

                          Description            Source

                301       Kits sold in NY        K000001 (in-store sales in NY)
                          stores and             K000014 (shipments to NY customers)
                          shipments to NY
                          customers
                126       Held in NY stores as   Response to Request for Information
                          of 4/21/16
                TOTAL
                427



               This 427 total may undercount the total number of toys that Kmart

         distributed, sold, or held for sale in New York because it does not include Base Kits

         that may have been sent to a distribution center in New York, but were sold or held

         for sale in a neighboring state. All Kits sold by Kmart were Base Kits branded

         “Shimmer ’n Sparkle.”

               31.    Although Kmart Corporation filed for bankruptcy in October 2018 and

         therefore is not named as a respondent here, the number of toys it sold in New York

         is relevant for the purpose of determining the total number of toys imported and

         distributed by LaRose for sale in New York.

               32.    Based on documents produced by Toys “R” Us to the Attorney General

         in response to an Exec. Law § 63(12) subpoena, Toys “R” Us distributed, sold, and/or

         held for sale at least 5134 Kits in New York. These documents are identified by the

         Bates numbers shown in the table below and are included as Exhibit N in the

         Appendix. This number is broken down as follows:



                                                    
         

                                                 12 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 84 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                          Description            Source

                4689      Kits sold in NY        TRU_000001
                          stores and
                          shipments to NY
                          customers
                445       Kits remaining in      TRU_000002
                          NY stores on 4/22/16
                TOTAL
                5134


               This 5134 total may undercount the total number of toys that Toys “R” Us

         distributed, sold, or held for sale in New York, in that it does not include additional

         Kits that may have been distributed in New York, but sold or held for sale in

         neighboring states. The above documents indicate that a majority of these Kits

         were Base Kits, with some Refill Kits. All Kits sold by Toys “R” Us were branded

         “Shimmer ’n Sparkle.”

               33.    Although Toys “R” Us filed for bankruptcy in September 2017 and

         therefore is not named as a respondent here, the number of toys it sold in New York

         is relevant for the purpose of determining the total number of toys imported and

         distributed by LaRose for sale in New York.

               34.     Based on the documents produced by the respondents, as well as

         Kmart and Toys “R” Us, to the Attorney General in response to Exec. Law § 63(12)

         subpoenas, LaRose imported and distributed at least 9296 Kits into New York. See

         Ex. J (L000002). This number is broken down as follows:




                                                    
         

                                                 13 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 85 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                            Description              Source

                6800        Shimmer ’n Sparkle       Sum of all Kits sold and held for sale by
                            Kits imported for        Walmart, Kmart and Toys “R” Us (see above)
                            sale in NY
                2496        My Look Kits             L000002 (note: each “unit” holds 4 toys)
                            distributed to Target
                            distribution centers
                            in NY
                TOTAL
                9296




               This 9296 total undercounts the total number of toys imported by LaRose and

         distributed or sold in New York in that it does not include “Shimmer ’n Sparkle”

         Kits imported by LaRose and sold or held for sale by retailers in New York other

         than Walmart, Kmart, or Toys “R” Us; “Shimmer ’n Sparkle” Kits imported by

         LaRose and distributed, but not sold or held for sale, in New York; and “My Look”

         Kits imported and/or distributed by LaRose and sold or held for sale by Target in

         New York, but not distributed through a New York distribution center.

               35.    LaRose imported and distributed all Shimmer ’n Sparkle Kits sold or

         held for sale in New York. June Daddea, a LaRose employee, testified that LaRose

         acted as the importer of record for some of the My Look branded Kits, while Target

         was the importer of record for others. Daddea Tr. at 40:8-41:4; 41:20-42:11.

         Documents that LaRose and Target sent to CPSC indicate that Target was the

         importer for My Look Kits. See Exhibit K at L003811 and at TAR-MOR-0000173.

         For the purposes of this accounting, we have attributed to LaRose only those My



                                                      
         

                                                    14 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                               INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7              1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 86 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018




         Look      Kits        that        LaRose      records          clearly       indicate           it   distributed           to     Target     distribution



         centers          in   New         York.     See    Exhibit           J.



                    WHEREFORE,                         I respectfully              request        that        the       Court      grant      the   relief     sought.




                                                                                                                    J     DI     FELD

                    Sworn             to    before     me    this

                     11th                  of                       2     8
                                day             December,




                                                                                                         AMANDA          M. MOODY
                                                                                             NOTARY PUBLIC-STATE OF NEW YORK

                                       Public                                                             No.    OHMO6i         85665
                    Notary
                                                                                              Qualified         in Weskheste               ou. +y
                                                                                             My C omit:1.2Slon EXpireS




                                                                                             15




                                                                                     15 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                                           INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 7              1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 87 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018




          SUPREME                   COURT              OF THE            STATE            OF NEW                    YORK
          COUNTY                 OF ALBANY
                                                                                                                           x



          THE         PEOPLE                OF THE              STATE          OF NEW                YORK,
          by     BAR.BARA                UNDERWOOD,                        Attorney                General                 :

          of    the    State        of   New York,                                                                         :

                                                                                                                           :          Index                No.       907519-18

                       Petitioners,                                                                                        :          RJI            No.         01-18-130331

                                                                                                                           :         Assigned                       Judge:            Richard      Platkin
                                                   - against        -                                                      :

                                                                                                                           :                     WORD                    COUNT
          TARGET               CORPORATION,                         WALMART                      INC.,                     :                CERTIFICATION
          and         LAROSE             INDUSTRIES                     LLC,                                               :



                       Respondents.                                                                                        :

                                                                                                                           :
                                                                                               ----------                  x



                        Channing             Wistar-Jones,                 an     attorney               in    the         Office          of        the         Attorney             General       of



          the      State       of   New      York,         hereby         certifies           that          according                to     the            word          count        feature



          of    the    word         processing            program              used      to    prepare               the       Affidavit                    of    Jodi       Feld,           the



          affidavit           contains           3,277      words         and         complies              with       Rule          17         of    the          Rules         of    the



          Commercial                 Division.



          Dated:           December              13,     2018

                           New      York,        New       York




                                                                                              Channing                 Wistar-Jo                            s

                                                                                              Assistant               Attorney                   Genera

                                                                                              Environmental                          Protection                         Bureau

                                                                                              28     Liberty               Street,           19th               Floor

                                                                                              New           York,          New        York                 10005

                                                                                              212-416-8082




                                                                                         16 of 16
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                    INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 88 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                     Appendix to Feld Affidavit
                                          EXHIBIT LIST

                                Bates numbers included where applicable


            A. Transcript of Testimony of June Daddea, March 8, 2017

            B. Summary of ANSECO Test Results

            C. ANSECO Test Results

                     x   OAG 000001 – OAG 000036

            D. Summary of SGS North America Test Results

            E. SGS North America Test Results

                     x   L000010 – L000017
                     x   L000023 – L000044

            F. Summary of CPSC Test Results

            G. CPSC Test Results

                     x   L003786 – L003804

            H. Results for Kits Submitted for Testing by Respondents Prior to Learning
                about Attorney General’s Investigation

                     x   L000069 – L000075
                     x   L000175 – L000192
                     x   L000302 – L000313
                     x   L000003 – L000008

            I. Target Distribution, Sales, and Inventory Data

                     x   TAR-SCU-00000004*
                     x   TAR-SCU-00000008*
                     x   TAR-SCU-00000013 – TAR-SCU-00000016*

            J. LaRose Distribution Data

                     x   L000002*
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 89 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




            K. Submissions by LaRose and Target to CPSC

                     x L003809 – L003812*
                     x TAR-MOR-0000173 – TAR-MOR-0000178*

            L. Walmart Sales and Recall Data

                     x WM-2016010510C0000033*
                     x WM-2016010510C0000034*
                     x WM-2016010510C0000048*

            M.Kmart Sales Data and Recall/Inventory Information

                     x Kmart_000001*
                     x Kmart_000014*
                     x Kmart Response to Attorney General’s Requests for Information*

            N. Toys “R” Us Sales and Inventory Data

                     x TRU_000001*
                     x TRU_000002*

            O. LaRose and Target Certificates of Compliance

                     x L000018 – L000021
                     x L004060 – L004061*
                     x TAR-FIG-0000251 – TAR-FIG-0000252




         * Withheld in public filing: As explained in the memorandum of law accompanying the verified
         petition, many documents were marked “Confidential” by respondents when they produced them to
         the Attorney General’s office, although the office did not take a position on the documents’
         confidentiality at that time. In order to provide respondents with the opportunity to seek judicial
         intervention to prevent publication of these documents, we are withholding from public filing all
         documents marked “Confidential” except test results that were provided to the CPSC and certificates
         of compliance for the Kits. These documents are not confidential under Part 216 of the Uniform
         Court rules or Pub. Off. L. § 87(2)(d).
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 90 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018




                                         EXHIBIT A
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 91 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                            Page 1

         1      STATE OF NEW YORK
                OFFICE OF THE ATTORNEY GENERAL
         2      ENVIRONMENTAL PROTECTION BUREAU
                ---------------------------------------------X
         3
                IN THE MATTER OF THE INVESTIGATION BY ERIC T.
         4      SCHNEIDERMAN, ATTORNEY GENERAL OF THE STATE
                OF NEW YORK OF
         5
                LAROSE TOYS
         6
                ---------------------------------------------X
         7
                                        120 Broadway
         8                              New York, New York
         9                              March 8, 2017
        10                              10:45 a.m.
        11
        12
        13
        14
        15
        16
        17
        18
        19           CONFIDENTIAL INVESTIGATION OF JUNE DADDEA, the
        20
        21      Witness, pursuant to Subpoena, taken at the above
        22
        23      place, date and time, before MARIA ACOCELLA, a
        24
        25      Notary Public within and for the State of New York.

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                  516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 92 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                            Page 2

         1      A P P E A R A N C E S:
         2
                     MOSES & SINGER, L.L.P.
         3                  Attorneys for LAROSE TOYS
                            and THE WITNESS
         4                  The Chrysler Building
                            405 Lexington Avenue
         5                  New York, New York 10174-1299
                     BY:    ROBERT S. WOLF, ESQ.
         6
                            ROBERT D. ARGEN, ESQ.
         7
         8
         9
        10           STATE OF NEW YORK
        11           OFFICE OF THE ATTORNEY GENERAL
        12           ERIC T. SCHNEIDERMAN
        13                  120 Broadway - 26th Floor
        14                  New York, New York 10271-0332
        15           BY:    YUEH-RU CHU, ESQ.,
        16                  Assistant Attorney General
        17                  Environmental Protection Bureau
        18
        19
        20      ALSO PRESENT:          Jodi Feld, Chief Scientist, Office
        21      of the Attorney General, Environmental Protection
        22      Bureau,
        23
        24      Natalie Bump Vena, Volunteer Attorney, Office of
        25      the Attorney General

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                  516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 93 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                            Page 3

         1                                  June Daddea
         2      J U N E           D A D D E A, the Witness herein,
         3      having been first duly sworn by a Notary
         4      Public within and for the State of New York,
         5      was examined and testified as follows:
         6      EXAMINATION BY
         7      MR. CHU:
         8               Q.         Will you state your name and
         9      business address for the record, please.
        10               A.         June Daddea, 1578 Sussex
        11      Turnpike, Randolph, New Jersey 07869.
        12               Q.         Good morning, Ms. Daddea.
        13               A.         Good morning.
        14               Q.         Thanks for coming in.
        15               A.         You're welcome.
        16               Q.         So now you understand that you
        17      have just taken an oath and sworn to tell the
        18      truth.
        19                          And I am going to be asking you a
        20      series of question if you don't understand my
        21      question or you get distracted just let me
        22      know and I will repeat my question.                       I want
        23      to make sure you understand them.                      If I ask
        24      you a question and you answer I will assume
        25      that you understood my question.                      Also, I see

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                  516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 94 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                            Page 4

         1                                  June Daddea
         2      that you are nodding.                  But since the Court
         3      Reporter can't transcribe your nods you just
         4      need to verbalize your answers --
         5               A.         Yes.
         6               Q.         -- and say yes or no.              If you
         7      would like to take a break let me know.                         I
         8      just ask that you answer any pending question
         9      before you take that break.
        10               A.         Yes.
        11               Q.         Do you have any illness or
        12      condition that prevents you from testifying
        13      truthfully or accurately today?
        14               A.         No, I don't.
        15               Q.         Have you taken any medication or
        16      anything else that might prevent you from
        17      testifying truthfully and accurately today?
        18               A.         No.
        19               Q.         Is there any reason you are
        20      unable to testify truthfully and accurately
        21      today?
        22               A.         No.
        23               Q.         Ms. Daddea, how long have you
        24      worked at LaRose?
        25               A.         I worked there for eight years.

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                  516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 95 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                              Page 5

         1                                  June Daddea
         2               Q.         And what is your current title?
         3               A.         Director of human resources and
         4      administration.
         5               Q.         Thank you.
         6                          And you always held that position
         7      in your at eight years at LaRose?
         8               A.         Yes.
         9               Q.         What are you responsibilities in
        10      your current position?
        11               A.         My responsibilities are
        12      everything relating to human resources and
        13      other administrative areas such as some
        14      finance areas, accounting, insurance.
        15               Q.         And what were your
        16      responsibilities with regard to the recall of
        17      Cra-Z-Art Shimmer and Sparkle Gem Machine and
        18      Slider bracelets, if you had any?
        19               A.         Yes.      I collected all of the --
        20      well, as soon as we found out we learned
        21      about the noncompliant product I notified our
        22      attorney and then we discussed --
        23                          MR. WOLF:          Let my stop you.
        24               Don't share any communications with
        25               counsel in your answer.                      Only if you can

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 96 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                               Page 6

         1                                  June Daddea
         2               confine your answers, if you can, if you
         3               have difficulty you can ask to take a
         4               break and I will discuss it with you.
         5               To what you did in response but don't
         6               include, you know, any communications
         7               with counsel.
         8                          THE WITNESS:             All right.
         9                          MR. WOLF:          You can indicate that
        10               you spoke with counsel.
        11               Q.         Right.
        12                          MR. WOLF:          But don't go further
        13               than that.         And I know there is no
        14               intention to try to trick you but
        15               sometimes witnesses move in that
        16               direction.
        17                          MS. CHU:         Understood.
        18                          MR. WOLF:          So, please.
        19               A.         I spoke with counsel.                   And then I
        20      spoke with the upper management and we worked
        21      together with the CPSE.                    And we decided to do
        22      the recall and I collected the documents
        23      whatever the CPSE required.                           I gathered that
        24      information and then I send them a monthly
        25      progress report and handled the

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 97 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                            Page 7

         1                                  June Daddea
         2      communications with the consumers.                       Guided
         3      somebody actually to respond to them and what
         4      to do with the product.
         5               Q.         Thank you, Ms. Daddea.
         6                          Now when you said you
         7      communicated with counsel, do you mean
         8      Mr. Wolf who is sitting here today or someone
         9      else?
        10               A.         No, no.        Mr. David Callet.
        11               Q.         And is Mr. Callet retained by
        12      LaRose?
        13               A.         No.
        14               Q.         In any capacity?
        15               A.         No.     We have used him before.                We
        16      are familiar with him because he works
        17      closely with the CPSE.
        18                          MR. WOLF:          I don't want you to be
        19               confused when June says regularly
        20               retained.        I don't know if -- I don't
        21               know if the question really meant that
        22               is on permanent retainer.
        23                          THE WITNESS:             That is what I
        24               thought.
        25                          MR. WOLF:          You can correct if me

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                  516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 98 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                            Page 8

         1                                  June Daddea
         2               I am wrong.          Generally counsel to the
         3               LaRose on matters like there.
         4                          THE WITNESS:             Yes.
         5                          MS. CHU:         Why don't I ask a
         6               different question.
         7                          MR. WOLF:          That is fine.
         8               Q.         Does LaRose retain Mr. Callet to
         9      work with the company on recall issues?
        10               A.         Yes.
        11               Q.         Does LaRose use Mr. Callet on
        12      company business that is not related to
        13      recalls?
        14               A.         Yes.
        15               Q.         And what would those other areas
        16      be?
        17               A.         It was a -- there was a shipment
        18      that --
        19                          MR. WOLF:          She means just general
        20               areas of why Mr. Callet's firm is used
        21               by the company.
        22               A.         Any time we have any questions
        23      with a product I will contact Mr. Callet.
        24               Q.         And is Mr. Callet on retainer
        25      with the firm to deal with questions of

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                  516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 99 ofNYSCEF:
                                                                     RECEIVED   486    12/13/2018



                                                                            Page 9

         1                                  June Daddea
         2      recalls and other product questions as you
         3      described them?
         4               A.         Well, when you say retainer we
         5      don't --
         6               Q.         Do you pay him a standard fee
         7      every month in return for --
         8               A.         No.
         9               Q.         Do you pay him per transaction?
        10               A.         Per case.          Per transaction.
        11               Q.         So can you describe some of the
        12      questions with products where you have
        13      consulted Mr. Callet?                  Let's limit it to say
        14      the last three to five years.
        15                          MR. WOLF:          Don't share
        16               communications.
        17                          MS. CHU:         Mr. Wolf, I am just
        18               asking her to describe generally her
        19               questions.         I am not asking her to tell
        20               me how Mr. Callet responded to her.
        21               Simply what was the issue that she went
        22               to Mr. Callet for.
        23               A.         I believe it was -- it wasn't
        24      that.
        25               Q.         You mentioned a shipment of

                                           Veritext Legal Solutions
             212-267-6868                    www.veritext.com                  516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 100 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 10

          1                                 June Daddea
          2      something before?
          3               A.        Right.       Right.          There was a
          4      shipment that did not have certificate of
          5      compliance.
          6               Q.        Had the testing been done the
          7      underlying testing that is required?
          8               A.        Yes.
          9               Q.        Do you remember what toy was
        10       involved or product?
        11                A.        It was components of a girl's
        12       Lite Brix product.
        13                Q.        Has LaRose had problems like this
        14       before in addition to this particular
        15       shipment that you just described for me in
        16       the time you have been at the firm?
        17                A.        No.
        18                Q.        So, Ms. Daddea, you are aware
        19       that you are here today pursuant to a
        20       subpoena issued by the Attorney General's
        21       office?
        22                A.        Yes, I am.
        23                          MS. CHU:         I am going to ask the
        24                Court Reporter to mark as Exhibit 1, a
        25                subpoena for production of documents and

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 101 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 11

          1                                 June Daddea
          2               testimony issued by the People of the
          3               State of New York, the Office of the
          4               Attorney General.              It's addressed to
          5               Lauren Rosen, CEO and it is dated -- it
          6               should be dated May -- yes, it is dated
          7               May 7th.
          8                         (Whereupon, a multipage document
          9               was received and marked as Exhibit 1 for
        10                identification, as of this date.)
        11                Q.        Ms. Daddea, the Court Reporter
        12       has handed you the subpoena which has been
        13       marked as Exhibit 1.                If you can just take a
        14       few moments to look through it and let me
        15       know when you are done.
        16                          (Witness is perusing the
        17                exhibit.)
        18                Q.        Thank you, Ms. Daddea.
        19                A.        Okay.
        20                Q.        Have you ever seen this document
        21       before?
        22                A.        Yes, I have.
        23                Q.        And in what context?
        24                A.        It was given to me so that I knew
        25       what documents you required.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 102 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 12

          1                                 June Daddea
          2               Q.        So were you the person who was in
          3      charge of collecting documents to respond to
          4      the subpoena?
          5               A.        I was.
          6               Q.        Did anyone help you?
          7               A.        Well, they did not help me
          8      collect the documents.                  They provided some
          9      documents to me.             But I was the one that
        10       collected them to send to the attorney.
        11                Q.        Okay.      Thank you very much,
        12       Ms. Daddea.
        13                          If you look at the subpoena on
        14       page seven, instruction 13 asks that an
        15       affidavit of compliance be provided.                        Did you
        16       fill out the affidavit of compliance or do
        17       you know if anyone at LaRose filled out that
        18       affidavit of compliance?
        19                A.        I don't remember filling this
        20       out.
        21                Q.        Okay.      What is your relationship
        22       between LaRose and Cra-Z-Art Corporation?
        23                A.        Cra-Z-Art is a brand.
        24                Q.        And what is LaRose's business?
        25                A.        LaRose is an importer and

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 103 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 13

          1                                 June Daddea
          2      distributor of children arts and crafts and
          3      activities and stationery products.
          4               Q.        Does LaRose itself manufacture
          5      any products?
          6               A.        No, we don't.
          7               Q.        So you always have a contract
          8      with an outside manufacture?
          9               A.        Yes, we do.
        10                Q.        Does LaRose develop or create any
        11       of the toys or products that it distributes?
        12                A.        Yes.
        13                Q.        Can you take a guess as to the
        14       percentage most of them, some of them, only a
        15       few?
        16                A.        That we develop and create?
        17                Q.        Right.
        18                A.        I would say most of them.
        19                Q.        Okay.      Thank you.
        20                          And are all of the manufacturers
        21       the company deals with are they all overseas?
        22                A.        No.
        23                Q.        So are some domestic?
        24                A.        Yes.
        25                Q.        Can you give me a rough breakdown

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 104 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 14

          1                                 June Daddea
          2      as to what percentage of manufacturers are
          3      overseas and what percentage are domestic?
          4               A.        So 90 percent overseas.
          5               Q.        Are there any particular toys
          6      that are manufactured domestically?                       I am
          7      just wondering if there is some particular
          8      reason that it makes more sense to
          9      manufacture a particular toy or line of toys,
        10       children products that domestically rather
        11       than overseas.
        12                A.        We have an easel.
        13                Q.        That is manufactured?
        14                A.        That is manufactured here.
        15                          MS. CHU:         Now, if the Court
        16                Reporter would just mark this document
        17                which is called LaRose Industry, LLC
        18                organization chart as Exhibit 2.
        19                          (Whereupon, a one-page document
        20                was received and marked as Exhibit 2 for
        21                identification, as of this date.)
        22                Q.        Ms. Daddea, does this
        23       organization chart which I will represent to
        24       you was provided to me by Mr. Wolf an
        25       accurate representation of LaRose's structure

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 105 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 15

          1                                 June Daddea
          2      as far as positions and reporting structure?
          3               A.        Yes.
          4               Q.        Even if some of the names have
          5      changed?
          6               A.        Yes.
          7               Q.        And have any of the names
          8      changed?        I don't know when this chart was --
          9      as of what date it was created.
        10                A.        None of the names have changed.
        11                Q.        Are there more employees who are
        12       below this last blue line of people?
        13                A.        Yes.
        14                Q.        About how many people overall
        15       work for LaRose in Randolph?                         Did you say
        16       Randolph?
        17                A.        In Randolph, New Jersey, yes.
        18                          We have approximately 50 people.
        19                Q.        Thank you.
        20                          Now, who on this chart, if
        21       anyone, would be responsible for placing an
        22       order to manufacture a particular toy or if
        23       there is more than one person?
        24                A.        Placing the order?
        25                Q.        Yes.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 106 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 16

          1                                 June Daddea
          2               A.        Placing an order they are not on
          3      this list.         They would be the buyers.
          4               Q.        And if you were to add the buyers
          5      onto this organization chart where would they
          6      go?
          7               A.        They would fall under -- they
          8      would still report to Nellie Mahabir.
          9               Q.        Okay.
        10                A.        They would just be on a lower
        11       level.
        12                Q.        So would they report directly to
        13       Ms. Mahabir --
        14                A.        Yes.
        15                Q.        -- or would they report to
        16       someone else would then reports to
        17       Ms. Mahabir?
        18                A.        No.     They report directly to
        19       Ms. Mahabir.
        20                Q.        And about how many buyers are
        21       there?
        22                A.        Three.
        23                Q.        Now, do you have an office other
        24       than the one in Randolph?
        25                A.        Yes, we do.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 107 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 17

          1                                 June Daddea
          2               Q.        And where is that office?
          3               A.        That is Fayette, Ohio, Fayette.
          4               Q.        And about how many people in
          5      Fayette, Ohio?
          6               A.        Approximately 80 people.
          7               Q.        Is the office in Randolph the
          8      corporate headquarters?
          9               A.        Yes.
        10                Q.        And what is the office in
        11       Fayette, Ohio responsible for, what do they
        12       do there?
        13                A.        Fayette, Ohio they manufacture
        14       paint.        Children's paint.
        15                Q.        To go with the easel?
        16                A.        To go with the easel, yes.                  And
        17       they also manufacture the plastic bottles
        18       that the --
        19                Q.        Paint goes in?
        20                A.        That the paint goes in.
        21                Q.        So is the Fayette office really a
        22       manufacturing plant rather than an office,
        23       per se?
        24                A.        Yes, it is.
        25                Q.        Does LaRose use any of the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 108 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 18

          1                                 June Daddea
          2      products that are manufactured in Fayette,
          3      Ohio in any of the toys that it imports from
          4      overseas?
          5               A.        I am not sure.
          6               Q.        Do you have an office in Hong
          7      Kong?
          8               A.        Yes, we do.
          9               Q.        And how many people are in that
        10       office?
        11                A.        Three people.
        12                Q.        And what are their names?
        13                A.        Alan Tam.
        14                Q.        Is that T-a-m?
        15                A.        T-a-m.       Victor Pan, P-a-n.             And
        16       Kenny Chan, C-h-a-n.
        17                Q.        And what are the responsibilities
        18       of the people you just named?
        19                A.        Alan overseas the Hong Kong
        20       office and he will work with vendors make
        21       sure they are shipping on time.                      He is the
        22       liaison between our office and vendors.                         And
        23       then Kenny and Victor are the QC people over
        24       there.
        25                Q.        How long has Mr. Pan worked for

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 109 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 19

          1                                 June Daddea
          2      LaRose?
          3               A.        Approximately six years.
          4               Q.        And you said he is one of the QC
          5      people by QC you mean quality control?
          6               A.        Yes.
          7               Q.        What is his training or
          8      experience in QC?
          9               A.        He has worked in the toy industry
        10       for many years.
        11                Q.        Do you know how long
        12       approximately?            It sounds like you mean he
        13       worked in the toy industry before he came to
        14       work for LaRose?
        15                A.        Oh, yes.         Yes.        I am not sure how
        16       long.
        17                Q.        Do you know what his educational
        18       background is?
        19                A.        No, I don't.
        20                Q.        Do you know if he has any
        21       training in terms of courses with regard to
        22       QC?
        23                A.        I am not aware of that.
        24                Q.        When you say you are not aware,
        25       do you mean you don't know whether he has

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 110 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 20

          1                                 June Daddea
          2      taken any courses?
          3               A.        I don't know.
          4               Q.        How about Mr. -- actually --
          5               A.        Chan.
          6               Q.        I was going to ask one for
          7      question about Mr. Pan.                   Do you know how old
          8      he is, approximately?
          9               A.        I would say mid forties.
        10                Q.        And Mr. Chan how long has he
        11       worked at LaRose?
        12                A.        He has worked the same amount of
        13       time about six years.
        14                Q.        Do you know what his education or
        15       training as in QC?
        16                A.        No, I don't.
        17                Q.        Do you know if he has a college
        18       degree?
        19                A.        I don't.
        20                Q.        Do you know if Mr. Pan has a
        21       college degree?
        22                A.        I don't know.
        23                Q.        Do you know what type of
        24       experience in QC Mr. Chan has?
        25                A.        Mr. Chan also has toy experience.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 111 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 21

          1                                 June Daddea
          2               Q.        Do you know how long he has
          3      worked in the toy industry?
          4               A.        I don't know.
          5               Q.        Do you know about how old
          6      Mr. Chan is?
          7               A.        The same.          Around the same age
          8      mid forties.
          9               Q.        And how about Mr. Tam, does he
        10       oversee the QC process?                   I take that back.
        11       Let me withdraw that question.
        12                          Does Mr. Tam have any QC
        13       responsibilities?
        14                A.        No.
        15                Q.        Since only Mr. Pan and Mr. Chan
        16       have QC responsibilities, do they have QC
        17       responsibilities for all of your overseas
        18       manufacturers?
        19                A.        Yes.
        20                Q.        Do you know do they work together
        21       or do they each individually have QC
        22       responsibilities with different
        23       manufacturers?
        24                A.        They worked together.
        25                Q.        And so when you say Mr. Pan and

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 112 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 22

          1                                 June Daddea
          2      Mr. Chan have QC, what are the QC
          3      responsibilities for specifically?
          4               A.        They are responsible for working
          5      with the lab to make sure that the testing is
          6      done and if they need further samples.
          7               Q.        One of them would go and get the
          8      samples?
          9               A.        I am sorry?
        10                Q.        Do you mean that one of them
        11       either Mr. Pan or Mr. Chan would go and get
        12       the samples if more samples are needed?
        13                A.        They would tell the vendor to
        14       send more samples.
        15                Q.        Do they have other QC
        16       responsibilities?
        17                A.        Not that I am aware of.
        18                Q.        How does LaRose decide which
        19       manufacturers to use to make its toys?
        20                A.        Well, they base it on the history
        21       that we have had with the manufacturers and
        22       we know what the manufacturers are capable of
        23       producing.
        24                Q.        Do you have a list either an
        25       informal list or formal list of preferred

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 113 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 23

          1                                 June Daddea
          2      manufacturers that you use?
          3               A.        I don't have a list.
          4               Q.        But does the company tend to use
          5      the same group of manufacturers?
          6               A.        Yes.
          7               Q.        And is Fairland Toy one of those
          8      manufacturers?
          9               A.        Yes, it is.
        10                Q.        And about how many others?
        11                A.        There are about 30 others.
        12                Q.        Who are the ones you use most
        13       often, say the top three or so if there is a
        14       top three?
        15                A.        Fairland Toy, Champion and
        16       Runlong, R-u-n-l-o-n-g.
        17                Q.        Any others that you use very
        18       frequently or the ones you use most often?
        19                A.        A company by the name of WTO.                    I
        20       am sorry that is pencils.                     So I don't think
        21       you really --
        22                Q.        Any of products that LaRose
        23       imports.
        24                A.        We have a company Yudo, Y-u-d-o.
        25                Q.        Are all of these companies -- are

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 114 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 24

          1                                 June Daddea
          2      all of these manufacturers located in
          3      mainland China?
          4               A.        Yes.      Fairland Toy has an office
          5      in Hong Kong but their factory is mainland
          6      China.
          7               Q.        Let me be more specific then.
          8                         Do all of these companies of
          9      factories in mainland China?
        10                A.        Yes.
        11                Q.        Do they also have offices in Hong
        12       Kong?
        13                A.        Not all of them.
        14                Q.        Some of them?
        15                A.        Yes.
        16                Q.        Does Fairland have an office in
        17       Hong Kong?
        18                A.        Yes.
        19                Q.        And how long has LaRose worked
        20       with Fairland Toy?
        21                A.        Eight years.
        22                Q.        Okay.
        23                          MS. CHU:         I am going to ask the
        24                Court Reporter to mark for
        25                identification as Exhibit 3 a Cra-Z-Art

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 115 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 25

          1                                 June Daddea
          2               Shimmer and Sparkle Ultimate Gem
          3               Machine.
          4                         (Whereupon, a toy was received
          5               and marked as Exhibit 3 for
          6               identification, as of this date.)
          7               Q.        As you can see we have many of
          8      them but they all have individual numbers so
          9      I am sure you can share.
        10                          So, Ms. Daddea, you are familiar
        11       with this toy the Cra-Z-Art Shimmer and
        12       Sparkle, I am just to call it the Gem
        13       Machine?
        14                A.        Gem machine yes.
        15                Q.        And LaRose imported this toy, is
        16       that right?
        17                A.        Yes.
        18                Q.        And Fairland manufactured this
        19       toy?
        20                A.        Yes.
        21                Q.        Did LaRose design this toy?
        22                A.        Yes.
        23                          Can I consult with my attorney?
        24                Q.        Sure.
        25                          (Whereupon, the witness is

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 116 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 26

          1                                 June Daddea
          2               conferring with Mr. Wolf.)
          3                         MR. WOLF:          It is not necessarily
          4               designed by LaRose but LaRose -- and you
          5               can ask questions, has someone that
          6               invented this and that person designed
          7               it and they have a license.                 I don't
          8               know what agreements they have.                      It is
          9               an outside inventor I guess or designer.
        10                          THE WITNESS:             Yes.
        11                          MR. WOLF:          Who contracts with
        12                LaRose at least in this particular
        13                instance.        And feel free to ask.
        14                          MS. CHU:         So, Mr. Wolf, I
        15                appreciate your clarification.                   I
        16                understand we are trying to clarify
        17                things and move the whole proceeding
        18                along.      But I would appreciate it if you
        19                would let Ms. Daddea testify since she
        20                is the witness here to testify.                      Just as
        21                a general I understand that you are
        22                simply trying to provide clarification
        23                in the most efficient way possible.
        24                          MR. WOLF:          Thank you.
        25                Q.        So, Ms. Daddea, who at LaRose

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 117 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 27

          1                                 June Daddea
          2      would have been responsible for producing
          3      this product on the United States side of
          4      things on the LaRose side before sending it
          5      to be manufactured?
          6               A.        Not producing.
          7                         MS. CHU:         Why don't I withdraw
          8               that question.
          9               Q.        Can you describe for me the
        10       process by which LaRose had the gem machine
        11       manufactured.
        12                A.        Well, we had an inventor brought
        13       this gem machine, the gem maker to our
        14       attention.         So we have a contract with that
        15       vendor.
        16                Q.        I see.       Okay.
        17                A.        With the inventor.                And he is
        18       paid royalties as a licensed product the
        19       concept of it.            Then we in-house developed it
        20       further the coloring and the different
        21       components.
        22                Q.        I see.       It is that development
        23       aspect that I want to ask you about now.
        24                          Who at LaRose worked on
        25       developing the product further prior to its

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 118 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 28

          1                                 June Daddea
          2      manufacturing?
          3               A.        That would be Parviz Daftavi, our
          4      vice president of engineering and the product
          5      manager, Dawn Gross, G-r-o-s-s.
          6               Q.        Is Ms. Gross on the --
          7               A.        No.     No, she is not.
          8                         MR. WOLF:          I only bring eager
          9               cooperative witnesses.
        10                          MS. CHU:         Mr. Wolf, I subpoena
        11                more of witnesses.
        12                Q.        Who on the organizational chart
        13       would Ms. Gross report to?
        14                A.        Nellie Mahabir.
        15                Q.        Would she report directly to
        16       Ms. Mahabir?
        17                A.        Yes, she would.
        18                Q.        And so what exactly -- did
        19       Ms. Gross have a team that worked with her or
        20       reported to her?             By team I mean anywhere
        21       from one person to many more people.
        22                A.        She would use an outside
        23       designing firm.
        24                Q.        What did Ms. Gross and her team,
        25       I will just call them a team, how did they

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 119 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 29

          1                                 June Daddea
          2      further develop the product prior to having
          3      it manufactured.
          4               A.        Well, they decided which arms to
          5      use, bracelets, you know any of the
          6      components.          They put this together so that
          7      it would be attractive.                   An attractive
          8      product to consumers.
          9               Q.        And after Ms. Gross and her team
        10       were satisfied that the product would be
        11       attractive to I am guessing young girls who
        12       like pink and purple, what is the next step?
        13                A.        Then it is brought to Fairland
        14       Toy.        We decide if Fairland Toy would be the
        15       best vendor to manufacture this.
        16                Q.        And why did you decide Fairland
        17       would be the best manufacturer?
        18                A.        I don't know that.
        19                Q.        And how does LaRose decide how
        20       many of these to manufacture at least
        21       initially?
        22                A.        Based on a forecast from our
        23       retailers.
        24                Q.        So did you have particular
        25       retailers in mind to whom you were going to

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 120 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 30

          1                                 June Daddea
          2      sell this product before you sent it to
          3      Fairland?
          4               A.        Yes.
          5               Q.        And how did LaRose come to have
          6      those retailers in mind, are there retailers
          7      who you typically sold products to?
          8               A.        Yes.      Yes.       And we introduced --
          9      when we have an idea like this we will
        10       introduce it to the buyers and they will
        11       express an interest.
        12                Q.        I see.       So does the buyer get an
        13       estimate of how many toys a particular
        14       retailer would buy?
        15                A.        Yes.
        16                Q.        And is that estimate how LaRose
        17       decides how many toys to have Fairland
        18       manufacture?
        19                A.        Yes.
        20                Q.        Do you know how many toys LaRose
        21       initially asked Fairland to manufacture?
        22                A.        I am not sure of the total that
        23       we asked them to manufacture.
        24                Q.        Just so that we are both clear.
        25       I am not asking you how many of these toys

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 121 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 31

          1                                 June Daddea
          2      were manufactured overall.                      But simply the
          3      very first order that was placed for these
          4      toys, do you know approximately how many?
          5               A.        66,000 was the initial order.
          6               Q.        Do you know when that initial
          7      order was placed?
          8               A.        Early 2015.
          9               Q.        Ms. Daddea, from the time the
        10       factory starts manufacturing a toy, this toy
        11       about how long does it take from the start of
        12       manufacture to the toys actually arriving in
        13       the United States to be distributed to
        14       retailers?
        15                A.        That would depend on the
        16       complexity of the product.                      And then the
        17       transport time which would be a month.
        18                Q.        Is that typically how long it
        19       takes to get from Hong Kong to --
        20                A.        From Hong Kong to this area, yes.
        21       The east coast.
        22                Q.        You told me generally.               How about
        23       for the gem machine specifically about how
        24       long would it take?               Well, you told me it
        25       takes about a month to ship the toy.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 122 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 32

          1                                 June Daddea
          2               A.        To ship it.            Prior to that I can
          3      only guess how long it would take.
          4               Q.        Since your guess would be far
          5      more educated than mine why don't you just
          6      take a guess.           A range is fine two --
          7               A.        I would say a month.
          8               Q.        Now, Ms. Daddea, if you can take
          9      a look at the bottom of this toy.
        10                A.        I am sorry?
        11                Q.        Bottom of the gem machine that
        12       has been marked as Exhibit 3.                        I believe
        13       there is a number here under the UPC that is
        14       BCH006178A13-0715, is that right?
        15                A.        Yes.
        16                Q.        What does the BCH stand for?
        17                A.        That is the code for Fairland.
        18       For the factory.
        19                Q.        And what does the rest of that
        20       number mean?
        21                A.        006178 is our purchase order
        22       number to Fairland Toy.                   A, is the -- it was
        23       manufactured on the first shift on July 13,
        24       2015.
        25                Q.        Well, I never would have guessed

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                     516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 123 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 33

          1                                 June Daddea
          2      that.
          3                         MR. WOLF:          Me either.
          4               Q.        You are the most knowledgeable
          5      person in the room.
          6                         MR. WOLF:          When they say a lot of
          7               thought went into that I guess a lot of
          8               thought did go into that.
          9               Q.        So the BCH will always stand for
        10       Fairland?
        11                A.        Yes.
        12                Q.        And the six digit number after
        13       that refers to the purchase order number?
        14                A.        Correct.
        15                Q.        Is that purchase order number in
        16       any way related to a date?
        17                A.        No.
        18                Q.        It is a random collection of
        19       numbers?
        20                A.        Sequential.
        21                Q.        Sequential.            Otherwise random
        22       collection of numbers?
        23                A.        Yes.
        24                Q.        What does first ship mean?
        25                A.        It was manufactured on Fairland

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 124 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 34

          1                                 June Daddea
          2      -- during Fairland's first shift of the day.
          3               Q.        I see.       Do you know about how
          4      many shifts Fairland has?
          5               A.        I don't know.
          6               Q.        I am guessing there are at least
          7      two if they distinguish between the first one
          8      and another one?
          9               A.        I would say so.                   They work around
        10       the clock over there.
        11                Q.        That is what I would have
        12       thought.        Okay.
        13                          MR. WOLF:          It is in one of those
        14                other boxes I am curious if it is
        15                sequentially if you have any other
        16                numbers.
        17                Q.        So is it possible that a toy
        18       could have the same purchase order number but
        19       then be manufactured on a different day?
        20                A.        Yes.
        21                Q.        Because the purchase order could
        22       for a very large number of toys --
        23                A.        Yes.
        24                Q.        -- that would require multiple
        25       days to manufacture?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 125 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 35

          1                                 June Daddea
          2               A.        Yes.
          3                         MS. CHU:         Well, as you can see we
          4               do have many other toys but now that
          5               Ms. Daddea has explained to us how to
          6               read these numbers this will be very
          7               quick.
          8                         May I ask the Court Reporter to
          9               mark this My Look Crazy Jewels --
        10                actually, you know, I take that back.
        11                          I am going to ask the Court
        12                Reporter to mark this My Look Toy which
        13                is also a Cra-Z-Art Gem Creation
        14                Ultimate Gem Machine and just to
        15                distinguish from the other toy it has a
        16                blue sticker with the number 29 on it
        17                which is an internal Attorney General
        18                edification number.
        19                          (Whereupon, a toy was received
        20                and marked as Exhibit 4 for
        21                identification, as of this date.)
        22                Q.        So, Ms. Daddea, this toy the gem
        23       machine that we marked as Exhibit Number 4 is
        24       very similar to the gem machine we looked at
        25       before.        But it says My Look up in the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 126 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 36

          1                                 June Daddea
          2      corner.
          3                         And what is the significance of
          4      the My Look on this toy?
          5               A.        My Look is a Target exclusive.
          6               Q.        Is this gem machine different in
          7      any way from the shimmer and sparkle gem
          8      machine?
          9               A.        No, it is not.
        10                Q.        So it is essentially the same toy
        11       but it has a Target exclusive brand on it
        12       which is My Look?
        13                A.        I am sorry?
        14                Q.        It is essentially the same toy
        15       but it is branded My Look which is a Target
        16       exclusive brand?
        17                A.        That is correct.
        18                Q.        So assuming then that you cannot
        19       manufacture branded My Look Toys for anyone
        20       else other than Target?
        21                A.        That is correct.
        22                Q.        When you manufacture the My Look
        23       Toys, are they manufactured in their own lots
        24       or production runs?
        25                A.        Yes.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 127 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 37

          1                                 June Daddea
          2               Q.        And does Fairland manufacture the
          3      My Look Toys for LaRose?
          4               A.        Yes.
          5               Q.        The entire process none of it is
          6      outsourced?
          7               A.        Correct.
          8               Q.        So because of My Look Toys are
          9      separately branded are they produced in lots
        10       by themselves?
        11                A.        Yes.      Now, when I say Fairland
        12       Toy manufactures the product and this is both
        13       My Look and the shimmer and sparkle Fairland
        14       Toy has some vendors that will make these
        15       components.
        16                Q.        I see.       Thank you for that
        17       clarification.
        18                          I think what I was wondering is
        19       perhaps whether Fairland manufactured the toy
        20       and then someone else boxed it?
        21                A.        No.     The Fairland boxed it, yes.
        22       They get the components.                    Fairland
        23       manufactured the gem maker.                          And they took
        24       that with the components and then they
        25       assembly it.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 128 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 38

          1                                 June Daddea
          2               Q.        And so they also manufacture the
          3      differently branded box or especially Target
          4      branded box and put the components in the
          5      box?
          6               A.        Yes.
          7               Q.        So if you look at the bottom of
          8      the box and now that, Ms. Daddea, now that
          9      you have explained to us how to read these
        10       mysterious numbers.               So the BCH is again the
        11       code for Fairland.              I am going to take a leap
        12       here the T-A-R for target?
        13                A.        No TAR on here.
        14                Q.        Oh, no.        Then I have different
        15       question.
        16                          So since this toy is branded My
        17       Look it was obviously produced for Target?
        18                A.        Correct.
        19                Q.        Can you just read the numbers on
        20       the bottom start the WCH and just walk us
        21       through it again.
        22                A.        BCH006213A10-0715.
        23                Q.        So then again the 006213 is the
        24       LaRose purchase order number?
        25                A.        Correct.         A, is the first shift.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 129 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 39

          1                                 June Daddea
          2      And it was manufactured on July 10, 2015.
          3               Q.        Now I think there is also a lot
          4      number sticker on this toy, right?
          5               A.        I am not familiar with that.                   I
          6      see here 230715.
          7               Q.        Yes.      Lot number (indicating).
          8                         So for the record, on the bottom
          9      of the Exhibit 4 there is a small white
        10       sticker that says lot number sign and then a
        11       number and that number again, Ms. Daddea, is?
        12                A.        I am not familiar with that
        13       number.
        14                Q.        But I am just asking you to read
        15       it to me.
        16                A.        I am sorry?
        17                Q.        I am just asking you to read it.
        18                A.        I am sorry.            Lot number 230715.
        19                Q.        And so you just said you don't
        20       know what this lot number means?
        21                A.        I don't know.
        22                Q.        Is this something that Target may
        23       have put on the box based on you knowledge of
        24       the toy industry and how it works?
        25                A.        Could be.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 130 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 40

          1                                 June Daddea
          2               Q.        Do you have any other educated
          3      guesses as to what this lot number sticker
          4      might mean?          And again I understand you don't
          5      know.         Since you know a lot more about the
          6      toy industry than I do.
          7               A.        No, I don't know.
          8               Q.        So now in the case of My Look
          9      Toys who would be the importer of record for
        10       the My Look Toys?
        11                A.        The importer of record would be
        12       either Target or LaRose.
        13                Q.        So either one of you, either
        14       LaRose or Target would be the importer of
        15       record?
        16                A.        Correct.
        17                Q.        Is there a particular -- is it
        18       generally LaRose or Target or is it random as
        19       to who --
        20                A.        For the My Look?
        21                Q.        For the My Look Toys
        22       specifically.
        23                A.        It is generally either one of us
        24       LaRose or Target.
        25                Q.        And how is that decision made as

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 131 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 41

          1                                 June Daddea
          2      to who will be the importer of record?
          3               A.        Target decides that.              What they
          4      want to import directly.
          5                         MS. CHU:         I am going to ask the
          6               Court Reporter to mark for
          7               identification as Exhibit 5 My Look
          8               Crazy Jewels Ultimate Gem Machine that
          9               has an internal Attorney General number
        10                of 129A.
        11                          (Whereupon, a toy was received
        12                and marked as Exhibit 5 for
        13                identification, as of this date.)
        14                Q.        Ms. Daddea, I actually just have
        15       a few more questions about the Target and the
        16       My Look Toys.
        17                          Was Target at all involved in the
        18       manufacture of the My Look Toys?
        19                A.        No.
        20                Q.        LaRose arranges for the
        21       manufacturing and it is just a question of
        22       whether Target takes possession in Hong Kong
        23       or the United States?
        24                A.        Correct.
        25                Q.        And is that the difference

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 132 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 42

          1                                 June Daddea
          2      between being the importer of record if you
          3      were the importer of record and would take
          4      possession of I assume a shipping container
          5      or partial container of toys in Hong Kong
          6      rather than the United States?
          7               A.        I am sorry, repeat that.
          8               Q.        If you are the importer of record
          9      for the toys, the retailer would take
        10       possession of the toys overseas?
        11                A.        Yes.
        12                Q.        Now, even though LaRose
        13       manufactured the My Look Toys for Target, did
        14       Target purchase any shimmer and sparkle gem
        15       machines the non-Targeted branded toys from
        16       LaRose?
        17                A.        No.
        18                Q.        So let's look at Exhibit 5.                  Now,
        19       I think this one the bottom again the UPC
        20       code so now this one should have a BCH TAR
        21       number.
        22                A.        Yes.
        23                Q.        Does the TAR stand for Target?
        24                A.        Yes.
        25                Q.        And then the 741 is a purchase

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 133 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 43

          1                                 June Daddea
          2      number?
          3               A.        Yes.
          4               Q.        And then again the A is the first
          5      shift?
          6               A.        The shift.
          7               Q.        And then the 28-1015 would mean
          8      that it was manufactured on October 28, 2015?
          9               A.        Correct.
        10                Q.        You have given us the key to
        11       deciphering these numbers.
        12                          Now how do you refer to all the
        13       toys that have the same BCH number, is that a
        14       lot, a batch, a run, you know, what is the
        15       term for that in your industry?
        16                A.        It is referred to either as a
        17       date code or a batch code.
        18                Q.        So all the toys that have the
        19       same batch code would you just call that a
        20       batch?
        21                A.        Yes.
        22                          MS. CHU:         I am going to ask the
        23                Court Reporter to mark for
        24                identification a My Look Crazy Jewels
        25                Ultimate Gem Machine which has an

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 134 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 44

          1                                 June Daddea
          2               internal Attorney General number of 134.
          3                         (Whereupon, a document was
          4               received and marked as Exhibit 6 for
          5               identification, as of this date.)
          6               Q.        So, Ms. Daddea, looking at the
          7      bottom of this box you will see this one
          8      doesn't have a batch code, right?
          9               A.        Correct.
        10                Q.        Do you know what happened to it?
        11                A.        No, I don't know.
        12                Q.        This is the one that got away.
        13                A.        I don't know why this doesn't
        14       have a batch code.
        15                Q.        Just a factory error?
        16                A.        It could be or a printing error.
        17                Q.        Is the printing done at the
        18       factory?
        19                A.        That I am not sure.               I am not
        20       sure of that.
        21                Q.        Is it possible that the toys are
        22       definitely manufactured at Fairland.                        They
        23       are put into a box and then the boxes are
        24       sent somewhere else to have the batch code
        25       printed on?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 135 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 45

          1                                 June Daddea
          2               A.        No.     The boxes are preprinted.
          3               Q.        Oh, I see.           I see.       They are
          4      preprinted somewhere else and come to the
          5      factory?
          6                         MR. WOLF:          Do you know?
          7               A.        Yes.      They are preprinted
          8      somewhere else.
          9               Q.        Do you know or do you have a
        10       guess as to whether the absence of a batch
        11       code on this toy is limited to only this toy
        12       or whether there is a batch of toys without a
        13       batch code?
        14                A.        I have no idea.
        15                Q.        Fair enough.             You know how things
        16       are supposed to work not necessarily why they
        17       don't.
        18                A.        Yes.      Things happen.
        19                Q.        They do.
        20                          MS. CHU:         So I am going to ask
        21                the Court Reporter to mark our next
        22                document which is a two-page but
        23                four-sided document.                 That has the
        24                Cra-Z-Art logo at the top and says
        25                vendor agreement.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 136 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 46

          1                                 June Daddea
          2                         (Whereupon, a two-page
          3               double-sided document was received and
          4               marked as Exhibit 7 for identification,
          5               as of this date.)
          6                         MR. WOLF:          Can we take a
          7               two-minute break after this question.
          8                         MS. CHU:         Why don't we take a
          9               two-minute break now.
        10                          (Whereupon, a short recess was
        11                taken.)
        12                Q.        Ms. Daddea, if you can take a
        13       look at Exhibit 4 and 5 which I think are
        14       over here.
        15                          So, Ms. Dadde4a, can you take a
        16       look at Exhibit 4 and 5.                    These are both My
        17       Look Gem Machines, right?
        18                A.        Yes.
        19                Q.        But Exhibit 4 -- I am sorry,
        20       Exhibit 5 has a batch number that starts BCH
        21       TAR, the TAR is for Target.                          And Exhibit 4
        22       has a BCH without the TAR for Target.
        23       Although it was obviously manufactured for
        24       Target since it has My Look on it.
        25                          Do you know why that is?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 137 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 47

          1                                 June Daddea
          2               A.        Well, the 6213 our purchase order
          3      to Fairland so, they manufactured this for
          4      us.      And they knew that it should go into the
          5      My Look packaging this may have been a batch
          6      number and I don't like to speculate.
          7                         MR. WOLF:          So don't.
          8                         THE WITNESS:             All right.
          9               Q.        Well, I certainly don't want you
        10       to speculate.
        11                          Do you have an educated guess as
        12       to why it might have happened?                       And I will
        13       take your answering knowing full well that
        14       you don't know but you are just
        15       hypothesizing.
        16                          MR. WOLF:          If you can.
        17                A.        We issued a purchase order to
        18       Fairland Toy.
        19                Q.        Right.
        20                A.        To send the components and the
        21       flat boxes to Randolph.
        22                Q.        I see.
        23                A.        And we would assembly it there
        24       and ship it directly to Target.
        25                Q.        Oh, I see.           So, in other words,

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 138 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 48

          1                                 June Daddea
          2      you would put the complete toy together
          3      yourself --
          4               A.        Correct.
          5               Q.        -- in the United States?
          6                         Why would LaRose do that?
          7               A.        Time constraints.
          8               Q.        I see.       To your knowledge, has
          9      LaRose done this before not necessarily for
        10       the My Look Toys but for any other toy?
        11                A.        I am not aware.                   I don't know.
        12                Q.        So now turning to Exhibit 7 which
        13       we marked before the break.                          Did you have a
        14       chance to review Exhibit 7 the vendor
        15       agreement before the break, Ms. Daddea?
        16                A.        No.
        17                Q.        Well, if you can do that now and
        18       then let me know when you are done.
        19                A.        Yes.
        20                          (Witness is perusing the
        21                exhibit.)
        22                          MR. WOLF:          Off the record.
        23                          (Discussion off the record.)
        24                A.        All right.           I have read it.
        25                Q.        Thank you, Ms. Daddea.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 139 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 49

          1                                 June Daddea
          2                         So are you familiar with this
          3      vendor agreement?
          4               A.        I have seen this recently.                  Prior
          5      to that I was not familiar with it.
          6               Q.        Do you know who drafted this
          7      vendor agreement?
          8               A.        I don't know.
          9               Q.        Do you know is this a standard
        10       vendor agreement that LaRose has with all of
        11       its vendors or is it specific to Fairland?
        12                A.        I don't know.
        13                Q.        This agreement is dated on page
        14       four May 12, 2010, is that when LaRose
        15       started working with Fairland?
        16                A.        No.     We started prior to that.
        17                Q.        Do you know -- I am sorry?
        18                A.        I am sorry.            We started with them
        19       2009.
        20                Q.        Do you know whether LaRose and
        21       Fairland had a relationship without a
        22       contract or whether there was a contract that
        23       predates this one?
        24                A.        I don't know.
        25                Q.        Do you know about how often does

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 140 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 50

          1                                 June Daddea
          2      Fairland manufacture toys for LaRose?
          3                         And just to clarify that a little
          4      more is Fairland almost always in the process
          5      of manufacturing a toy for LaRose or does
          6      Fairland just manufacture a few toys a year?
          7      I am trying to get a sense of how much work
          8      LaRose giving Fairland.
          9               A.        Fairland Toy almost always
        10       manufactures toys for LaRose.
        11                Q.        Do you know whether they at the
        12       same time manufacture toys for other
        13       companies or do you pretty much take up all
        14       of their available resources?
        15                A.        They do have other customers
        16       besides us.
        17                Q.        Do you know if LaRose is one of
        18       Fairland's major customers?
        19                A.        I don't know.
        20                Q.        So looking at page one of the
        21       vendor agreement you will see there are two
        22       boxes.        The first box, second row from the
        23       bottom it says MFG ID number which I assume
        24       means manufacturing ID number.
        25                          What is the manufacturing ID

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 141 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 51

          1                                 June Daddea
          2      number?
          3               A.        I am not familiar with that
          4      number.
          5               Q.        Do you know if it is a number
          6      given out by some sort of government agency
          7      or trade group?
          8               A.        I don't know.
          9               Q.        And then moving down to the
        10       second box about halfway down there is a row
        11       that says last audit by independent
        12       organization and then in capital letters ITS.
        13                          Do you know what ITS stands for?
        14                A.        I don't know what ITS stands for
        15       but I know that they audit factories.
        16                Q.        Okay.      Do you know if it is a
        17       governmental agency or some other
        18       nongovernmental group?
        19                A.        That I don't know.
        20                Q.        Turning to page two of the vendor
        21       agreement under product quality and safety
        22       responsibility.            The first line says
        23       Cra-Z-Art Corp., considers that all of its
        24       partner suppliers are responsible for
        25       manufacturing products that conform to our

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 142 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 52

          1                                 June Daddea
          2      quality expectations and meet or exceed all
          3      the regulatory safety requirements.                       And then
          4      the very end of that paragraph refers to
          5      quote a thorough understanding of the
          6      applicable USA International safety
          7      requirements.           And then the last sentence of
          8      the second paragraph says, therefore, the
          9      partner suppliers are considered responsible
        10       for manufacturing products to meet all of the
        11       requirements.
        12                          So now who at LaRose is in charge
        13       of ensuring that the manufacturer is capable
        14       of meeting or exceeding all of the regulatory
        15       safety requirements that are referred to here
        16       in this vendor agreement?
        17                A.        At the time it would have been --
        18       well past or present?                 Because we have had a
        19       change.
        20                Q.        Well, why don't you just --
        21                          MR. WOLF:          Wait you asked a
        22                question that Yeuh-Ru was going to give
        23                you an answer.
        24                Q.        What why don't you tell me what
        25       it used to be and tell me what it is now.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 143 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 53

          1                                 June Daddea
          2               A.        Used to be a gentle man by the
          3      name of Uday, U-d-a-y, Patel, P-a-t-e-l.
          4               Q.        Was he based in Randolph?
          5               A.        Yes, he was.
          6               Q.        And did he have a position that
          7      corresponds with the position on the
          8      organization chart that is Exhibit 2?
          9               A.        No.     Mr. Patel was a vice
        10       president of costing and purchasing.                        And
        11       Mr. Patel passed away last April.                      And since
        12       then the only one here that replaces some of
        13       his functions is Dennis Yung, Y-u-n-g, second
        14       to the bottom row.
        15                Q.        Director of sourcing and
        16       compliance.
        17                A.        Yes.
        18                Q.        So did Mr. Yung take over some of
        19       Mr. Patel's duties as of last April?
        20                A.        Yes.
        21                Q.        What duties did he take over?
        22                A.        He took over the sourcing and the
        23       compliance.          Quality control.
        24                Q.        And so what were Mr. Patel's
        25       duties with regard to sourcing and

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 144 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 54

          1                                 June Daddea
          2      compliance?
          3               A.        Mr. Patel visited China.                   He
          4      would visit the vendors.                    Visit the factories
          5      and talk to them.             Determine which vendors
          6      could produce our products.                          And he was in
          7      charge of the testing.                  The Hong Kong QC
          8      employees Victor Pan and Kenny Chan reported
          9      to Uday.        Now they report to Dennis.
        10                Q.        Okay.      And are Mr. Yung's duties
        11       the same as Mr. Patel's?
        12                A.        Relating -- regarding sourcing
        13       and compliance, yes.                But Mr. Patel did had
        14       other duties.
        15                Q.        So Mr. Yung now also visits China
        16       and visits the vendors, talks to the vendors,
        17       decides which vendors can produce LaRose
        18       products, is that right?
        19                A.        Yes.      Yes.       Mr. Yung spends more
        20       time in China.
        21                Q.        Than Mr. Patel?
        22                A.        Than Mr. Patel did, yes.
        23                Q.        Do you know why he spends more
        24       time there than his predecessor?
        25                A.        Well, because we are improving

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                       516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 145 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 55

          1                                 June Daddea
          2      and expanding our quality control team and
          3      procedures.          So now Mr. Yung will visit the
          4      subvendors.
          5               Q.        I see.       So that is one of the
          6      ways in which LaRose is expanding its QC team
          7      and procedures?
          8               A.        Oh, yes.         Yes.
          9               Q.        And is it expanding its QC
        10       procedures in other ways?
        11                A.        I am sorry?
        12                Q.        Is LaRose expanding its QC
        13       procedures in other ways?
        14                A.        Yes.
        15                Q.        What are those?                   Can you describe
        16       those for me?
        17                A.        Yes.      Now what Mr. Yung has the
        18       vendors doing is the vendors will send the
        19       components or the samples let's say, the
        20       samples to the lab directly.                          Prior to that
        21       the vendors were sending the samples to the
        22       Hong Kong office.             Kenny and Victor would
        23       then turn around and send it to the lab.
        24       Vendors are sending it directly.                          And what
        25       they are doing is Dennis is asking for a bill

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 146 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 56

          1                                 June Daddea
          2      of material for each product.                        In addition to
          3      the subvendor, the name of the subvendor and
          4      the vendor can only use subvendors that
          5      Mr. Yung approves.
          6               Q.        So, in other words, the vendors
          7      now have an approved subvendor?
          8               A.        They have an approved subvendor.
          9               Q.        An approved subvendor is one that
        10       Mr. Yung has approved?
        11                A.        Correct.
        12                Q.        And what is a bill of materials?
        13                A.        A bill of materials is a list of
        14       all the components.               I call it a recipe card
        15       it will have the list of every component that
        16       is in here.          They will send that to the lab
        17       and then what they do they will send the
        18       components preproduction they wouldn't wait
        19       until they have the finished product they
        20       will send them to the lab.                      If we don't have
        21       all the components at one time they will send
        22       two different batches of components.                        And
        23       then they will send the packaging so that the
        24       lab can test all of the requirements
        25       according to the packaging called for that

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 147 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 57

          1                                 June Daddea
          2      product.
          3               Q.        The inks that have been used on
          4      the packages?
          5               A.        Yes.
          6               Q.        When you said the lab tested the
          7      components, does that mean the lab tests each
          8      and every item in the box, for example, it
          9      will test every components part in this gem
        10       machine box?
        11                A.        Yes.      Yes.
        12                Q.        I ask because I have looked
        13       inside and there are many, many pieces in
        14       this box.
        15                A.        Uh-huh.
        16                Q.        So you said Mr. Yung visits
        17       subvendors.          Vendors send samples to the lab
        18       directly.
        19                          Are there any other changes that
        20       LaRose has made?
        21                A.        Yes.      We required our vendors to
        22       -- the major vendors to get the, I believe it
        23       is an XRF machine that will detect up to 16
        24       metals.        So we have -- there is one in place
        25       at Fairland, Champion, Runlong and our own

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 148 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 58

          1                                 June Daddea
          2      factory in China.
          3               Q.        LaRose has its own factory in
          4      China?
          5               A.        Yes.
          6               Q.        Is it just called LaRose?
          7               A.        No.     It is Cra-Z-Art Dong,
          8      D-o-n-g, Guan, G-u-a-n.
          9               Q.        And so it has an XRF machine and
        10       what are the vendors supposed to do with the
        11       XRF machine?
        12                A.        The vendors will test every
        13       component coming into their factory for lead.
        14       So everything runs through the XRF machine
        15       first and then when they send it to the lab
        16       it is tested again.
        17                Q.        I see.
        18                A.        Also what Dennis is doing is he
        19       cross checks the machines.                      So he will take a
        20       sample that Fairland has tested on their
        21       machine.        The inspector will take that
        22       sample, bring it over to Champion, test it on
        23       their machine possibly bring it to our
        24       factory test it on our machine to make sure
        25       all the machines are working properly.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 149 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 59

          1                                 June Daddea
          2               Q.        See if they all give the same
          3      results?
          4               A.        Yes.
          5               Q.        I see.       So now a moment ago you
          6      said that all the components that come into
          7      the factory go through the XRF machine.                         So
          8      does that mean that every single batch of raw
          9      materials is tested?                In other words --
        10                A.        The carton.
        11                Q.        Are you testing a sample of let's
        12       say you get in a big delivery of these metal
        13       charms in the gem machine, do you test a
        14       sample of that large batch or the entire
        15       batch goes through the XRF machine?
        16                A.        From what I understand the carton
        17       will be passed through this XRF machine.
        18                Q.        I see.
        19                          MR. WOLF:          Just like the airport.
        20                Q.        And is that what an XRF machine
        21       looks like like one of detectors at the
        22       airport?
        23                          MS. FELD:          No.
        24                Q.        So the entire -- so you're saying
        25       all the component parts or raw supplies or

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 150 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 60

          1                                 June Daddea
          2      raw materials in the XRF?
          3               A.        Uh-huh.
          4               Q.        Any additional changes or
          5      expansion that LaRose has made?
          6               A.        Yes.      We have one inspector that
          7      is assigned solely to Fairland.                      And we hired
          8      another inspector for North China.                      So our
          9      inspector in South China doesn't have to
        10       travel back and forth.
        11                Q.        It is a big country.
        12                A.        Uh-huh.        Lots of train fares and
        13       air fares.         And now also we hired, in fact,
        14       he just started yesterday we hired a QC
        15       engineer.         Who has more education and more
        16       experience than the others.
        17                Q.        So the inspector who has been
        18       assigned to just Fairland and the inspector
        19       who is assigned in China, I take it these are
        20       not Mr. Pan and Mr. Chan?
        21                A.        No.
        22                Q.        These are additional individuals?
        23                A.        Yes.
        24                Q.        Are they based out of your Hong
        25       Kong office?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 151 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 61

          1                                 June Daddea
          2               A.        No.     They are based out of China.
          3      Our China office.             Our China factory.
          4               Q.        And where is the China factory?
          5               A.        Where is it?
          6               Q.        Uh-huh.
          7               A.        Where it is?             It is in Dong Guan.
          8               Q.        And that is called Cra-Z-Art Dong
          9      Guan?
        10                A.        Cra-Z-Art Dong Guan.
        11                Q.        And so that is just a factory
        12       with a small office I am guessing?
        13                A.        Yes.
        14                Q.        And Dong Guan is also where
        15       Fairland is located, right?                          They are located
        16       in the same city?             The Cra-Z-Art factory and
        17       Fairland are located in the same city?
        18                A.        Fairland's factory?
        19                Q.        Yes.
        20                A.        Yes.
        21                Q.        I am sorry, the Fairland factory
        22       not Fairland office.                Okay.
        23                          And what is the name of the QC
        24       engineer?
        25                A.        QC engineer is Reese, R-e-e-s-e,

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 152 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 62

          1                                 June Daddea
          2      I believe it is Yao, Y-a-o.                          I am not a
          3      hundred percent sure though.
          4               Q.        Okay.      And what educational
          5      training does he have?
          6               A.        I know he has a college degree in
          7      engineering.
          8               Q.        Do you know what kind of
          9      engineering, chemical?
        10                A.        I don't know.
        11                Q.        And what other training or
        12       experience does he have?
        13                A.        That I don't know either.
        14                Q.        Who hired Mr. Yao?
        15                A.        Dennis.        Dennis Yung.
        16                Q.        And what is your QC engineer --
        17       what are his responsibilities going to be?
        18       You said he started yesterday?
        19                A.        He just started yesterday.                     I am
        20       not sure what his responsibilities will be.
        21       I still have to talk to Dennis about that.
        22                Q.        Actually you just told me you
        23       hired a new QC engineer.
        24                          Are there any other expansions or
        25       changes that LaRose has made?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                      516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 153 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 63

          1                                 June Daddea
          2               A.        Yes.      What we are doing now is
          3      having the vendor send the samples directly
          4      to the lab preproduction.                     This way it gives
          5      us enough lead time should there be a
          6      problem.        So he is speeding up the process.
          7               Q.        So you said the sample -- sorry.
          8      Go ahead.
          9               A.        I am sorry.            Also now what Dennis
        10       does is he goes to the labs and he will meet
        11       with the actual technicians.                         Not just people
        12       in the front office but he will speak with
        13       the technicians.             He will get to know them.
        14       He will interview them make sure they
        15       understand our requirements.                         And the labs
        16       know that should there be any change in
        17       personnel to let Dennis know he will go back
        18       in and interview them.
        19                Q.        When you say personnel do you
        20       mean at the lab?
        21                A.        At the lab.
        22                Q.        New technicians?
        23                A.        Technicians only.
        24                Q.        Now you said the vendor sends
        25       samples to the lab preproduction.                         I assume

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 154 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 64

          1                                 June Daddea
          2      they have to make at least a few samples,
          3      right, some they have something to send to
          4      the lab or they send components?
          5               A.        They send components.               Along with
          6      the bill of material so that the lab knows
          7      and they will accumulate the test reports.
          8      They will know that all right, for this one
          9      product I have 80 components all together.
        10       So I have to receive 80 samples.
        11                Q.        I see.       Sort of a checklist?
        12                A.        Yes.
        13                Q.        I see.       Any other expansions or
        14       changes?
        15                A.        Not as of now.               We are looking to
        16       hire some more QC people or inspectors
        17       overseas.
        18                Q.        When you say QC people do you
        19       mean specifically inspectors?
        20                A.        Inspectors.            Probably not as
        21       experienced and educated as Reese is the
        22       newest one.          But with more education and
        23       experience.
        24                Q.        How many, and I will call them
        25       inspectors plus do you anticipate hiring?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 155 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 65

          1                                 June Daddea
          2               A.        A few.       Two or three.
          3               Q.        Is the idea that the inspectors
          4      will be dedicated to particular factories?
          5               A.        I don't know what Dennis has in
          6      mind.
          7               Q.        When did all of these changes go
          8      into place, approximately?
          9               A.        Dennis started -- he started
        10       working for the firm in May of 2016 shortly
        11       after that.          I would say by the summer 2016
        12       August maybe.
        13                Q.        Now, before the changes that you
        14       just described for me were instituted by
        15       Mr. Yung how did LaRose ensure that its
        16       vendors were able to meet and I am quoting
        17       here from the vendor agreement applicable USA
        18       and International safety requirements quote?
        19                A.        Uday Patel would visit them.                   He
        20       would inspect the factory.                      And also they go
        21       through this annual audit.
        22                Q.        Oh, I see.           So is that every
        23       factory that LaRose contracts with goes
        24       through an annual audit?
        25                A.        Yes.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 156 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 66

          1                                 June Daddea
          2               Q.        Who conducted that audit?
          3               A.        Well in this case it was ITS.
          4               Q.        Oh, okay.
          5                         Would Mr. Patel be present for
          6      that audit?
          7               A.        No.
          8               Q.        Do you know generally what the
          9      audit would look at?
        10                A.        I don't know.
        11                Q.        Before Mr. Yung was hired, does
        12       LaRose have any particular policies or
        13       protocols with regard to compliance with
        14       safety requirements?
        15                A.        Yes.      We have our standard
        16       requirements.
        17                Q.        Are they written?
        18                A.        That I don't know.                I know we do
        19       our testing based on Wal-Mart protocol.
        20                Q.        Why do you base it on Wal-Mart
        21       protocol?
        22                A.        Wal-Mart has the best out there.
        23                Q.        Does LaRose have a copy of the
        24       Wal-Mart protocol, if you know?
        25                A.        I don't know.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 157 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 67

          1                                 June Daddea
          2               Q.        So did Mr. Patel visit and
          3      inspect Fairland's factory before LaRose
          4      started placing orders to manufacture toys?
          5               A.        I believe he did.
          6               Q.        So looking again at page two of
          7      the product quality safety responsibility
          8      section.        The first sentence of the fourth
          9      paragraph says, quote Cra-Z-Art will usually
        10       have local representatives frequently
        11       visiting the partner supplier's factory
        12       performing inspections during the production
        13       processes and on finished goods.
        14                          So prior to Mr. Yung starting who
        15       would inspect your factories or who would
        16       inspect Fairland?
        17                A.        Well, we had the three
        18       inspectors.
        19                Q.        Okay.
        20                A.        We had Al Johnson, Ken Wu, W-u,
        21       and Alan Yeung, Y-e-u-n-g.
        22                Q.        And where are they based?
        23                A.        In our China factory.
        24                Q.        Your China factory?
        25                A.        Yes.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 158 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 68

          1                                 June Daddea
          2               Q.        And are these the same inspectors
          3      who you referred to before one of whom will
          4      be assigned to just Fairland and one who will
          5      be assigned to North China?
          6               A.        Yes.      I am sorry in addition to
          7      that we hired another inspector who is
          8      assigned to North China.
          9               Q.        Who is that?
        10                A.        That is George Gao, G-a-o.                  Now,
        11       Mr. Alan Yeung recently passed away.
        12                Q.        So now how long have these
        13       inspectors worked for LaRose?                        Let's start
        14       with Al Johnson.
        15                A.        I would say 2009.                 That is when
        16       we started selling.
        17                Q.        That is when you started selling
        18       toys, children's toys?
        19                A.        Yes.
        20                Q.        I thought LaRose had been selling
        21       children toys for much longer?
        22                A.        No.     LaRose has only been in
        23       existence since 2008.
        24                Q.        Okay.      So Mr. Johnson started in
        25       2009.         And Mr. Wu?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 159 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 69

          1                                 June Daddea
          2               A.        Around the same period of time.
          3      That is when we started up the factory.
          4               Q.        That is when you started the
          5      factory, okay.
          6                         And Alan Yeung?
          7               A.        Same thing.
          8               Q.        Until he passed away?
          9               A.        Yes.
        10                Q.        Mr. Gao was just hired?
        11                A.        He was hired in last year 2016.
        12                Q.        What were their responsibilities
        13       with respect to visiting let's focus on
        14       Fairland?
        15                A.        I don't know the specifics.
        16                Q.        Do you know approximately how
        17       many times a year they would visit Fairland
        18       or was it every month or every week?
        19                A.        Oh, it was every week.
        20                Q.        And who was responsible for
        21       Fairland which of these inspectors?
        22                A.        That was Johnson.
        23                Q.        Does is continue to be the
        24       inspector who is dedicated to Fairland?
        25                A.        Yes.      Now he is the sole

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                   INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 160 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 70

          1                                 June Daddea
          2      inspector for Fairland.                   He is there every
          3      day.
          4               Q.        And do you know generally
          5      speaking what he does when he is there every
          6      day?
          7               A.        No, I don't.             I know that he will
          8      take production samples and run it through
          9      the XRF machine and then that is when he will
        10       spot check them and take them to another
        11       factory test it on Champion's machine, our
        12       machine.        He also looks at the -- they keep a
        13       report of components coming in and when they
        14       are passed through the machine the readings.
        15       So he reviews those readings.
        16                Q.        What is Mr. Johnson's background
        17       in quality control?
        18                A.        I am sorry, I don't know.
        19                Q.        Do you know for Ken Wu?
        20                A.        I don't.
        21                Q.        Alan Yeung?
        22                A.        I don't know.
        23                Q.        George Gao?
        24                A.        He has a degree.                  A lot of
        25       experience.          But details I really don't know.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 161 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 71

          1                                 June Daddea
          2               Q.        Would you like some water,
          3      Ms. Daddea?
          4               A.        Water that might be good.
          5               Q.        I am just going to look it over
          6      to see if it makes sense to break now or
          7      whether I can finish up.
          8                         Are you okay, Ms. Daddea?
          9               A.        Yes.      Thank you.
        10                Q.        So going back to something you
        11       testified before you said that LaRose now
        12       essentially has a list of approved subvendors
        13       which are approved by Mr. Yung, by Dennis
        14       Yung?
        15                A.        Yes.
        16                Q.        Now, before Mr. Yung approved
        17       your list of subvendors, did manufacturers
        18       like Fairland have approved list of
        19       subvendors or not?
        20                A.        No, they didn't.
        21                Q.        And so how were subvendors
        22       chosen, was it just left up to the
        23       manufacturer?
        24                A.        It was left up to the
        25       manufacturer.           And the manufacturer in many

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 162 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 72

          1                                 June Daddea
          2      cases used what they called a trading agent
          3      who will go out and they will find the
          4      subvendors.
          5               Q.        I see.       And you said this entity
          6      is called a trading agent?
          7               A.        Trading agent.
          8               Q.        So the trading agent is like a
          9      broker who connects the manufacturer with a
        10       subvendor of say component parts?
        11                A.        Yes.      Uh-huh.
        12                Q.        And before Mr. Yung came on board
        13       and implemented these various changes, did
        14       manufacturers have a bill of materials?
        15                A.        No.
        16                Q.        And just so I am clear, it is the
        17       subvendors who produces the bill of
        18       materials?
        19                A.        No.
        20                Q.        Or the vendor?
        21                A.        The vendor.
        22                Q.        But it sounds like the bill of
        23       materials has to be created based on
        24       components that are provided by the
        25       subvendor?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 163 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 73

          1                                 June Daddea
          2               A.        Correct.
          3               Q.        But it is the vendor who actually
          4      creates the bill of materials?
          5               A.        They create the bill of
          6      materials, yes.
          7               Q.        The bill of materials is a new
          8      system?
          9               A.        Sending the bill of material with
        10       the samples is a new system to the lab.
        11                Q.        I see.       But creating the bill of
        12       materials by itself is not new?
        13                A.        Correct.         It is not -- that is
        14       not new.
        15                Q.        So has Fairland always created a
        16       bill of materials for its toys?
        17                A.        Yes.
        18                Q.        I just want to make sure I
        19       understand that.
        20                          And it also sounds like XRF is a
        21       new requirement?
        22                A.        Yes.
        23                Q.        Prior to Mr. Yung implementing
        24       these new changes who would chose the samples
        25       that got sent for testing?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 164 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 74

          1                                 June Daddea
          2               A.        The vendor.
          3               Q.        And how would they be sent to the
          4      lab?
          5               A.        The vendor would send it to the
          6      Hong Kong office.             Who in turn would send it
          7      to a lab.
          8               Q.        And did the Hong Kong office have
          9      other responsibilities other than sending it
        10       onto the lab, for example, were the samples
        11       supposed to come in a sealed container and
        12       the Hong Kong office had to make sure the
        13       seals were not broken, anything like that?
        14                A.        No.
        15                Q.        Did the samples have to come inn
        16       a sealed container?
        17                A.        I don't believe so.
        18                Q.        Prior to Mr. Johnson being
        19       dedicated to Fairland, do you know how often
        20       he would visit Fairland?
        21                A.        I don't know exactly how long.
        22       It would be several times a week.
        23                Q.        Okay.
        24                          MS. CHU:         It is 1:00 why don't we
        25                take a break for lunch.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 165 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 75

          1                                 June Daddea
          2                         (Whereupon, a lunch recess was
          3               taken.)
          4               Q.        So, Ms. Daddea, I just have a few
          5      follow-up questions for you this morning.
          6                         Could Fairland manufacture the
          7      shimmer and sparkle gem machine and the My
          8      Look Gem Machine on the same day?
          9               A.        Yes.
        10                Q.        And so then what would happen to
        11       each batch or lot of toys?
        12                A.        It would have the same date but
        13       different -- a different purchase order
        14       number.
        15                Q.        And then the My Look Toys would
        16       presumably have a BCH TAR number on them?
        17                A.        Yes.
        18                Q.        And then I assume they would then
        19       be boxed differently and the toys would come
        20       off the conveyor belt or whatever it is they
        21       come off and one group would be boxed in
        22       shimmer and sparkle box and one would be
        23       boxed in the My Look box?
        24                A.        Correct.
        25                Q.        So now changing subjects.                 Do you

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 166 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 76

          1                                 June Daddea
          2      know Mr. Yung's educational background?
          3               A.        I don't know what he holds a
          4      degree in.         But he does have a degree I
          5      believe he has a masters.
          6               Q.        Do you know if it is in
          7      engineering or industrial relations,
          8      something like that?
          9               A.        I am sorry, I really don't
        10       recall.
        11                Q.        That is okay.
        12                          Now, before we broke for lunch
        13       you were describing for me the expanded I
        14       will call it enhanced QA, QC procedures that
        15       LaRose has put into place.
        16                          Are those enhanced procedures
        17       written down anywhere?                  Are they memorialized
        18       in the policy?
        19                A.        Yes, they will be.                Dennis is
        20       putting something together.
        21                Q.        QA, QC manual something like
        22       that?
        23                A.        Yes.
        24                Q.        So now let's look at Exhibit 7,
        25       which is the vendor agreement between the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 167 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 77

          1                                 June Daddea
          2      LaRose and Fairland.                And turning to page
          3      three the first section is labeled quality
          4      control.        And the first sentence is the
          5      factory must have a good QC organization.
          6                         Are you familiar with what
          7      Fairland's QC organization was before the
          8      changes that Dennis Yung has implemented?
          9               A.        I don't know everything about the
        10       QC organization.             But I do know that now they
        11       have that machine.              The XRF machine.            And
        12       they are testing every batch of components
        13       that come into factory.
        14                Q.        The subject of testing the
        15       components can you explain what you mean when
        16       you say testing the components?                      I just want
        17       to make sure that we don't mean different
        18       things.        In fact, why don't we get one of the
        19       toys and you can explain what you mean by
        20       component.         I am going to show you Exhibit 6
        21       which is the My Look Gem Machine it has an
        22       internal ID number of 134.
        23                A.        All right.           Well, from the
        24       subvendor depending how it is packaged you
        25       could have these straps, the bracelets, they

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 168 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 78

          1                                 June Daddea
          2      could come in individually wrapped I guess
          3      like a plastic bag.               Maybe there are three in
          4      a plastic bag I don't know how they come into
          5      the factory.          But there would be a case of
          6      them.
          7               Q.        I see.
          8               A.        So a case of maybe 500 of these
          9      bracelets.
        10                Q.        I see.       So I guess for the
        11       record, we are looking at Exhibit 6 so there
        12       is a purple looks like a watch strap on the
        13       front strap with holes and a little buckle.
        14                A.        Oh, here yeah.
        15                Q.        And so you would get a case or
        16       Fairland would get a case of 500 of those?
        17                A.        Uh-huh.
        18                Q.        In other words, the straps are
        19       precut?
        20                A.        Yes.
        21                Q.        They are precut.                  The holes are
        22       already in them and the buckles are already
        23       on them?
        24                A.        Yes.      Uh-huh.
        25                Q.        Fairland is not actually getting

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 169 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 79

          1                                 June Daddea
          2      a big sheet of material and cutting the
          3      bracelets out of them?
          4               A.        Correct.
          5               Q.        And so what about these -- so in
          6      other words, the subvendor is the one who is
          7      getting a big sheet of material and then
          8      cutting the bracelets?
          9               A.        Yes.
        10                Q.        Or otherwise creating the
        11       bracelets however they do it?
        12                A.        Yes.
        13                Q.        So now on the front of the box
        14       also these various metallic looking charms
        15       with color gems in them, does Fairland make
        16       those itself or do these little charms like
        17       eight butterflies, for example, do they come
        18       to the factory?
        19                A.        I am not sure about these in
        20       particular.          If they would be a component or
        21       Fairland themselves would make it.
        22                Q.        Okay.      Based on your knowledge of
        23       Fairland, what is Fairland's manufacturing
        24       capability can it make sort of these metallic
        25       looking charms that we see on the front of

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 170 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 80

          1                                 June Daddea
          2      the box?
          3               A.        I believe they can.                 They have
          4      the tooling.          They can do plastic molding.
          5               Q.        Okay.      So now when you say
          6      components what do you mean by components
          7      take the bracelet, for example, is a
          8      component?
          9               A.        Correct.         This necklace, like the
        10       chain for the necklace.
        11                Q.        I see.       The chain at the top that
        12       has a little --
        13                A.        Yes.
        14                Q.        -- places where the child can
        15       insert color gems?
        16                A.        Yes.      And there are other silver
        17       bracelets.
        18                Q.        Right.
        19                A.        On the side here.                 And possibly
        20       even some of the or all of the charms and
        21       gems.         So they are all individual components.
        22       I don't know which pieces Fairland may make
        23       themselves or purchase from subvendors.                         But
        24       any components that come in would be subject
        25       to this machine.             They run the case by the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 171 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 81

          1                                 June Daddea
          2      machine.
          3               Q.        Okay.      Thank you, Ms. Daddea.
          4                         If Fairland were to actually
          5      manufacture, for example, the ring and the
          6      necklace, the little butterfly charm then
          7      what they what would be delivered to the
          8      factory would be some sort of raw material?
          9               A.        That is correct.
        10                Q.        And then they would -- are these
        11       played out of plastic, for example, the
        12       butterfly, the ring and other charms that the
        13       child can hang off the bracelets?
        14                A.        I am not sure what the component
        15       is.
        16                Q.        Well, it doesn't actually matter
        17       that much.
        18                          Whatever that is made out of that
        19       raw material would be delivered to the
        20       factory and then Fairland would create these
        21       different pieces out of that raw material?
        22                A.        Yes.
        23                Q.        So it gets both -- it may get raw
        24       materials and it may get parts, components
        25       that do not then need to be made into

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 172 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 82

          1                                 June Daddea
          2      something else but are part -- but they are
          3      assembled as part of the whole toy at the
          4      end?
          5               A.        Yes.
          6               Q.        Thank you.           I just wanted to make
          7      sure we are talking about the same thing.
          8                         And just so that I am clear, the
          9      procedure now is that Fairland will use the
        10       XRF machine on all component parts such as
        11       the bracelets as well as on any raw
        12       materials?
        13                A.        Yes.
        14                Q.        It will also put raw materials
        15       through the XRF machine to make sure that the
        16       material passes whatever relevant test
        17       before?
        18                A.        Yes.
        19                Q.        Before turning it into whatever
        20       the toy part is?
        21                A.        Yes.      Any container coming into
        22       the plant.
        23                Q.        Got it.
        24                          So returning to the vendor
        25       agreement and the first paragraph, the second

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 173 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 83

          1                                 June Daddea
          2      sentence of the first paragraph, the factory
          3      must have an adequate number of QC inspectors
          4      in every production area and inspectors must
          5      be properly trained.
          6                         Does that refer to the Fairland
          7      inspectors or the LaRose inspectors?
          8               A.        Sounds as though here they are
          9      referring to their own inspections.
        10                Q.        Do you know whether Fairland has
        11       its own QC inspectors for inspecting?
        12                A.        I am sorry?
        13                Q.        Do you know whether Fairland has
        14       its own QC inspectors for its factory?
        15                A.        I believe they do, yes.
        16                Q.        Do you know approximately how
        17       many?
        18                A.        No, I don't.
        19                Q.        Do you know what kind of training
        20       Fairland QC inspectors have?
        21                A.        No, I don't know.
        22                Q.        So the second paragraph refers to
        23       control samples, what are control samples?
        24                A.        I don't know what they mean by
        25       that by control samples.                    Must be readily

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 174 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 84

          1                                 June Daddea
          2      available in all areas of the factory.                         I
          3      don't know what they could mean by that.
          4               Q.        Okay.      Have you ever heard the
          5      term control samples before?
          6               A.        No.
          7               Q.        This is the first time?
          8               A.        Yes.
          9               Q.        And this is the first time you
        10       are hearing it not just with regard to
        11       Fairland but in general?
        12                A.        In general.
        13                Q.        All right.           Then going to the
        14       third paragraph, the factory must perform
        15       incoming QC for all components purchased from
        16       outside prior to them being used online.
        17                          Do you know what Fairland
        18       incoming QC was before the new protocols that
        19       Mr. Yung has instituted?
        20                A.        No, I don't know.
        21                Q.        Do you know if there were any?
        22                A.        I don't know.
        23                Q.        In the last paragraph says, the
        24       factory QC must keep records of inspected
        25       slash rejected lots and must make the records

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 175 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 85

          1                                 June Daddea
          2      available to Cra-Z-Art upon request.
          3                         Do you know whether Fairland does
          4      that keep records of inspected and rejected
          5      lots before the protocol that Mr. Yung
          6      instituted?
          7               A.        No, I don't know.
          8               Q.        Do you know whether they keep
          9      records now after Mr. Yung instituted the new
        10       protocols?
        11                A.        Well, I know that they have to
        12       make their records available as to that XRF
        13       machine.        Testing all of the components.                    I
        14       don't know the details about keeping lots
        15       separate or on the records for the lots
        16       separate for us.
        17                Q.        Do you know whether anyone from
        18       LaRose ever asked to see the records of
        19       inspected and rejected lots?
        20                A.        I don't know.
        21                Q.        Who at LaRose would have done
        22       that would have requested records and
        23       reviewed them?
        24                A.        That would have been one of our
        25       inspectors.          Johnson, Alan or Ken.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 176 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 86

          1                                 June Daddea
          2               Q.        And you may have answered this
          3      question already.             Do you know if they ever
          4      did, if they ever requested records to
          5      review?
          6               A.        I am not aware of that.
          7               Q.        Now the next section which is
          8      entitled final pre-shipment inspections.                          The
          9      first paragraph says, all merchandise is
        10       supplied to Cra-Z-Art by its vendors are
        11       subjected to a final pre-shipping inspection
        12       performed by authorized company inspectors.
        13                          Does company refer to LaRose?
        14                A.        Yes.
        15                Q.        And what is a final pre-shipping
        16       inspection?
        17                A.        One of our inspectors would have
        18       to go out and he would do a final inspection
        19       as required even on our purchase orders we
        20       would require that before they ship it.
        21                Q.        And what does the inspection
        22       consist of?
        23                A.        That I don't know.
        24                Q.        Does the inspector open random
        25       boxes and take out the toy and look at it or

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 177 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 87

          1                                 June Daddea
          2      something else?
          3               A.        I really don't know the details.
          4               Q.        Again, I apologize if I asked you
          5      this already.
          6                         Do you remember when Fairland
          7      started manufacturing the gem machine both
          8      the shimmer and sparkle and the My Look when
          9      it started manufacturing it was?
        10                A.        Would have been in the beginning
        11       of 2015.
        12                Q.        Do you know when the toys were
        13       first shipped to the U.S.?
        14                A.        August 2015.             I am sorry, could
        15       have been July.            July or August 2015.
        16                          MS. CHU:         I am going to ask the
        17                Court Reporter to mark as Exhibit 8 a
        18                one page document entitled Cra-Z-Art
        19                Corp. testing sampling procedure.
        20                          (Whereupon, a one-page document
        21                was received and marked as Exhibit 8 for
        22                identification, as of this date.)
        23                Q.        Have you had a chance to look
        24       this document over, Ms. Daddea?
        25                          (Witness is perusing the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 178 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 88

          1                                 June Daddea
          2               exhibit.)
          3               A.        I have never seen this before.
          4               Q.        Well, then you already answered
          5      my first question.
          6                         Based on your knowledge of LaRose
          7      and Fairland, do you know whether this a
          8      LaRose document or a Fairland document?
          9               A.        I wouldn't know.
        10                Q.        Could this be a document produced
        11       by LaRose for Fairland for Fairland's use?
        12                A.        It could be.
        13                          MR. WOLF:          You finished with your
        14                answer?
        15                          THE WITNESS:             Yes.
        16                Q.        Do you know who would know where
        17       this document came from and what its use is?
        18       What it is for?
        19                A.        Someone in our China office one
        20       of the inspectors may know.
        21                Q.        So when you say China office you
        22       mean the factory not the Hong Kong office?
        23                A.        Correct.         The inspectors are
        24       based in China.
        25                Q.        So your mainland China office?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 179 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 89

          1                                 June Daddea
          2               A.        Mainland, yes.
          3               Q.        Do you think anyone in your Hong
          4      Kong office might know anything about this
          5      document?
          6               A.        I don't know.
          7               Q.        Okay.
          8                         So I am going to ask the Court
          9               Reporter to mark the document which is
        10                an e-mail bearing a three-page document
        11                starting with Bates number L003389.
        12                          (Whereupon, a three-page document
        13                was received and marked as Exhibit 9 for
        14                identification, as of this date.)
        15                Q.        So if you can, Ms. Daddea, take a
        16       few moments to look this over and let me know
        17       when you are done.
        18                          (Witness is perusing the
        19                exhibit.)
        20                A.        All right.           I am finished.
        21                Q.        Have you ever seen this e-mail or
        22       a draft of this e-mail before?
        23                A.        I have reviewed it.               It was in
        24       the -- when I was looking at some of the
        25       documents it was in there.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 180 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 90

          1                                 June Daddea
          2               Q.        I see.       So you have seen this
          3      e-mail before?
          4               A.        Yes.
          5               Q.        Going on the first page 3389, the
          6      second e-mail in this they had from David
          7      Callet to Stephanie Symoffski (phonetic) and
          8      then there is a paragraph with a bunch of
          9      bullet points.            And there is a second
        10       paragraph with a bunch of circle bullet
        11       points.        The first circle say samples from
        12       products from initial product runs are
        13       submitted to accredited third-party for
        14       product safety testing.
        15                          What was the initial product run
        16       for the gem machine?                How do you define
        17       initial product run?
        18                A.        It would be samples from the
        19       first product run.
        20                Q.        So how big was the first product
        21       run for the gem machine?
        22                A.        I am not sure of the first
        23       product run.
        24                Q.        Do you have an estimate say a
        25       1,000, 5,000, 10,000?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 181 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 91

          1                                 June Daddea
          2               A.        No, that I don't.
          3               Q.        Would this be the 66,000 toys you
          4      referred to this morning?
          5               A.        That would be the first purchase
          6      order.        But not necessarily the first
          7      production run.
          8               Q.        Okay.      What is a production run
          9      just generally speaking?
        10                A.        Production run is the run for
        11       that particular day and time.                        They set up
        12       the production line with the components and
        13       they run the batch through.
        14                Q.        And so that would be the very
        15       first time that they create or assembly,
        16       whatever verb you want to use, this toy?
        17                A.        Yes.
        18                Q.        And it is from that production
        19       run that samples are taken to be tested?
        20                A.        Yes.
        21                Q.        Okay.      Is there a typical size
        22       for an initial production run?
        23                A.        I don't know.              I am not aware of
        24       that.
        25                Q.        And was it the case where the gem

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 182 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 92

          1                                 June Daddea
          2      machine that LaRose took samples from the
          3      initial production run of the gem machine and
          4      took samples and submitted those samples for
          5      testing?
          6               A.        Taking the samples from the
          7      initial run?
          8               Q.        Yes.
          9               A.        And sending them to the lab?
        10                Q.        Yes.
        11                A.        Yes.
        12                Q.        Now, according to this e-mail
        13       from Mr. Callet the second circled bullet
        14       point asks the question, are new products
        15       tested more than once.                  This is the bottom of
        16       page 3389.         And Mr. Callet answers, not
        17       normally.         However, given the events that
        18       resulted in this product recall, LaRose
        19       enhanced its efforts and the answer goes on.
        20                          Is LaRose planning to test
        21       products more than once now?
        22                A.        Yes.
        23                Q.        And how often does LaRose intend
        24       to test products now?
        25                A.        Randomly our inspectors can go in

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 183 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 93

          1                                 June Daddea
          2      there and pull a sample.
          3               Q.        Do you have particular criteria
          4      depending -- do you have a particular
          5      criteria for how often that sampling should
          6      be done?
          7               A.        No, I don't have that.
          8               Q.        Do you know if it is on a time
          9      basis once a month, every six weeks?
        10                A.        I don't -- I am not sure.                 I
        11       don't know what Dennis has set up yet.
        12       Dennis is in the process of documenting
        13       everything.
        14                Q.        Or it could be on a per toy like
        15       every 1,000 toys or something?
        16                A.        It could be.             It could be once a
        17       week.
        18                Q.        But you just don't know what
        19       criteria he is planning to --
        20                A.        I personally don't know.
        21                Q.        Now the top of page 3390 which is
        22       the next page.            The middle of the first line
        23       a new sentence starts, LaRose has made it
        24       clear to all of its vendors that they are
        25       required to test and document every batch of

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                     516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 184 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 94

          1                                 June Daddea
          2      raw material components, packaging materials
          3      and printing ink all are fully compliant with
          4      all product safety standards and goes on to
          5      list to describe some more changes that
          6      LaRose is instituting.
          7                         Is Mr. Callet describing the
          8      expanded QC procedures that you described to
          9      me before we broke for lunch?
        10                          MR. WOLF:          Can you repeat that
        11                question again?
        12                          MS. CHU:         Are the additional QC
        13                procedures that Mr. Callet is describing
        14                in his e-mail as specifically at the top
        15                of page 3390, are those the same
        16                procedures that Ms. Daddea was
        17                describing before we broke for lunch?
        18                Ms. Daddea, describe from what I recall
        19                enhanced QA, QC that Mr. Yung is
        20                implementing and will be implementing.
        21                Q.        And I wanted to know are those
        22       the same procedure or do you think those are
        23       the same procedures that Mr. Callet is
        24       describing here in this e-mail?
        25                A.        Some of them are.                 All of our

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 185 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 95

          1                                 June Daddea
          2      vendors were aware that they had to be fully
          3      compliant with all product safety standards
          4      as was mentioned in this vendor agreement.
          5               Q.        Is there anything that Mr. Callet
          6      is describing in this e-mail that you are
          7      aware of that you have not already described
          8      in terms of LaRose's enhanced QA, QC
          9      procedures?
        10                A.        No, this is everything.                  This
        11       doesn't include those on the XRF machine.
        12                Q.        Now, when Mr. Callet refers to
        13       quote every batch of raw material components
        14       unquote.
        15                          What is a batch?                  Is there is a
        16       particular meaning to the term batch?
        17                A.        Well, batch is every time you
        18       bring as I mentioned before they bring in a
        19       case of components, that would be a batch.
        20                Q.        Okay.
        21                A.        If we run out of those components
        22       bring in another carton of components that is
        23       another batch.
        24                Q.        So whatever package of components
        25       arrives, okay.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 186 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 96

          1                                 June Daddea
          2                         MS. CHU:         I am going to ask the
          3               Court Reporter to mark as Exhibit 10, a
          4               test report from SGS which starts with
          5               Bates number L003499.
          6                         (Whereupon, a multipage document
          7               was received and marked as Exhibit 10
          8               for identification, as of this date.)
          9                         MR. WOLF:          Off the record.
        10                          (Discussion off the record.)
        11                A.        All right.           I have read it.
        12                Q.        First some general questions.                    To
        13       whom at LaRose are reports like this usually
        14       sent to?
        15                A.        They are sent to our chemist
        16       Daniel Khakshoor.
        17                Q.        Does Mr. Khakshoor always get a
        18       copy of tests like this?
        19                A.        He should.
        20                Q.        He is supposed to?
        21                A.        He is supposed to, yes.                As well
        22       as Victor Pan and Kenny Chan.
        23                Q.        What are Mr. Khakshoor's
        24       responsibilities with respect to complying
        25       with the CPSA guidelines generally?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 187 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 97

          1                                 June Daddea
          2               A.        He reviews every test report and
          3      if the item hasn't passed then he will
          4      instruct the QCs to submit another sample.
          5      Get another sample from the vendor and submit
          6      that.
          7               Q.        And what about Mr. Pan and
          8      Mr. Chan, what are their responsibilities
          9      with regard to complying with the United
        10       States safety guidelines or requirements?
        11                A.        They are just responsible for
        12       making sure that the testing is being done
        13       trying to get it done in a reasonable amount
        14       of time.
        15                Q.        Who picks the laboratory that the
        16       samples are sent to?
        17                A.        We pick the labs.
        18                Q.        Would that be Mr. Khakshoor?
        19                A.        That would be Mr. Khakshoor and
        20       Uday at the time.
        21                Q.        And so now would it be Mr. Yung?
        22                A.        Yes.
        23                Q.        And Mr. Khakshoor?
        24                A.        Now it is just Mr. Yung.
        25                Q.        Does Fairland -- do your

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 188 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 98

          1                                 June Daddea
          2      manufacturers have any role in choosing the
          3      lab?
          4               A.        No.
          5               Q.        Have the manufacturers ever had a
          6      role in choosing which lab the samples are
          7      sent to?
          8               A.        Not that I am aware of.
          9               Q.        And how are the samples picked
        10       and sent to the lab?
        11                A.        The vendors will take the --
        12       before they would take the samples from the
        13       production line send them to our Hong Kong
        14       office, who in turn would send them to the
        15       lab.
        16                Q.        And who decided how many samples
        17       they would take?
        18                A.        I believe it is our requirement
        19       that six samples are sent.
        20                Q.        Is that a LaRose policy for all
        21       your manufacturers that six samples are
        22       taken?
        23                A.        I believe it is.
        24                Q.        Now, looking at Exhibit 10, are
        25       you generally familiar with test reports like

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 189 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 99

          1                                 June Daddea
          2      this?
          3               A.        No.     I am not generally familiar
          4      with them.
          5               Q.        Have you ever seen them before?
          6               A.        I have seen them, yes.
          7               Q.        So now the first page says sample
          8      receiving date August 3, 2015.                       I am guessing
          9      that means that is the date that the lab got
        10       the sample; is that correct?
        11                A.        Yes.
        12                Q.        So then testing period says
        13       August 3, 2015 to September 14, 2015, what is
        14       the testing period?
        15                A.        Well they were testing the
        16       product from August from that -- during that
        17       date range August 3, 2015 to September 14,
        18       2015.
        19                Q.        So the lab needs several weeks
        20       here to test the samples?
        21                A.        They took several weeks.
        22                Q.        They took several weeks they may
        23       not need several but they took several?
        24                A.        Right.
        25                Q.        And who decides what particular

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 190 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 100

          1                                 June Daddea
          2      tests the laboratory needs to perform?
          3               A.        Well, that would be again a part
          4      of our testing procedures which used to be
          5      required by Uday Patel.                   Now it is Dennis
          6      Yung.         He is keeping basically the same
          7      procedures and again it is based on a
          8      Wal-Mart protocol.
          9               Q.        Mr. Patel he decided what tests
        10       would be done?
        11                A.        Yes.
        12                Q.        And that decision was based on
        13       the Wal-Mart protocol?
        14                A.        Yes.
        15                Q.        Do you happen to know some of the
        16       tests that were required?
        17                A.        Well definitely lead.               Otherwise
        18       could be a drop test for certain toys to make
        19       sure they don't break and shatter.                      Small
        20       parts testing, you know, and then other
        21       chemical tests.
        22                          MR. WOLF:          Excuse me, one second.
        23                          (Whereupon, Mr. Wolf is
        24                conferring with the witness.)
        25                Q.        Ms. Daddea, you had said just now

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 191 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 101

          1                                 June Daddea
          2      six samples are taken and tested, does that
          3      mean the lab produces one report for each
          4      sample so there should be six test reports?
          5               A.        I am not sure how that works.
          6               Q.        Looking at this test report which
          7      is Exhibit 10, is there anyway to tell what
          8      the batch number is for the toys that were
          9      tested?
        10                A.        There is a sample photo on the
        11       last page but it does not show the batch
        12       number.
        13                Q.        Right.
        14                A.        There is no way of telling which
        15       batch it came from.
        16                Q.        So how soon after whatever batch
        17       of toys this sample this test report is for.
        18       How soon after this testing could these toys
        19       be on the shelves for sale in the United
        20       States?
        21                A.        It would be the next day as long
        22       as we know it passed.
        23                Q.        So you mean it could be ready for
        24       sale on September 15th?
        25                A.        Well, the testing period is

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 192 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 102

          1                                 June Daddea
          2      August 3rd through September 14th.                         The test
          3      report was finished on the 14th.
          4               Q.        I see.       But are the toys still in
          5      Hong Kong at that point or are they already
          6      in the United States?
          7               A.        They could be here.
          8               Q.        Okay.      Are toys shipped to the
          9      United States before they are tested or
        10       before LaRose gets the test results?
        11                A.        They could be.
        12                Q.        Is there a usual practice or
        13       policy with regard to that?
        14                A.        No, no, no.
        15                Q.        So in other words, let's say this
        16       test report is for samples that came from
        17       batch one as soon as batch one rolled off the
        18       factory floor they could be put into a
        19       container and shipped to the United States
        20       and while that is happening the samples are
        21       sent to the lab to be tests?                         In other words,
        22       these things happened simultaneously not
        23       sequentially?
        24                          MR. WOLF:          Is that a question?
        25                          MS. CHU:         It is a question.           It

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 193 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                                 Page 103

          1                                 June Daddea
          2               is a long question.
          3                         MR. WOLF:          Do you understand the
          4               question?
          5                         THE WITNESS:             I believe I do.
          6               A.        If the toy was --
          7                         MR. WOLF:          Are they shipped
          8               before the testing is --
          9               Q.        Before LaRose gets the tests
        10       results.
        11                          MR. WOLF:          Not hypothetically
        12                before when could they be sold is
        13                actually the question.                      Are they
        14                actually shipped before, you know, out
        15                of China or wherever they are before the
        16                test results are received.
        17                          MS. CHU:         Why don't I ask the
        18                question one more time so we have a
        19                clear record.
        20                          MR. WOLF:          Only because your
        21                first question which seemed to be a
        22                hypothetical, when could they be sold
        23                and she said the next day and then that
        24                began a geographical question after.                           So
        25                you said Hong Kong.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                       516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 194 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 104

          1                                 June Daddea
          2                         MS. CHU:         I believe I lost track
          3               of exactly what I asked.                    I think I
          4               should just ask it again.
          5                         MR. WOLF:          Thank you very much.
          6               I appreciate it.
          7               Q.        So once a batch of toys is
          8      manufactured is it then -- actually let me
          9      rephrase that question.
        10                          Once the initial production run
        11       of toys is manufactured is it then
        12       immediately shipped to the United States
        13       before LaRose gets the test report?
        14                A.        No.
        15                Q.        When are those toys from the
        16       initial production run shipped to the United
        17       States?
        18                A.        Once we have word from the lab
        19       that it passed.
        20                Q.        So this test report is dated
        21       September 14, 2015 how soon after
        22       September 14, 2015 could the toys, the batch
        23       that is represented by this test result be
        24       sold in the United States?                      Be in the United
        25       States on shelves to be sold?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                     516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 195 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 105

          1                                 June Daddea
          2               A.        Again, the test report was issued
          3      on the 14th.          But the testing period was
          4      August 3rd through September 14th.
          5               Q.        Right.
          6               A.        So it is possible that we knew
          7      that it passed before September 14th.
          8               Q.        Okay.      But didn't you just tell
          9      me that LaRose waits until it gets the test
        10       results back before the toys ship?
        11                A.        Yes, the test results.               Not the
        12       physical report.
        13                Q.        Oh, I see.           So are you saying
        14       then at any point between August 3rd and
        15       September 14th if LaRose found out that the
        16       toys had passed they would say okay, you can
        17       ship the toys?
        18                A.        Yes.
        19                Q.        Okay.      Do you know when the toys
        20       represented by this test report or the batch
        21       of toys represented by this test report were,
        22       in fact, shipped to the United States?
        23                A.        No, I don't know.
        24                Q.        About how long would it take from
        25       whatever date?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 196 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 106

          1                                 June Daddea
          2                         MR. WOLF:          How long once they say
          3               ship them?
          4                         MS. CHU:         Yes.
          5               Q.        Once they okay to ship those out
          6      how long would it take for the toys to get to
          7      the United States and then to a retailer's
          8      shelves?
          9               A.        If it is shipped by air it would
        10       be the next day.             If it is shipped by vessel
        11       to the east coast it would be 30 days.                          To
        12       the west coast it would be two weeks.
        13                Q.        And do you know how long did it
        14       take to manufacture the gem machine just the
        15       manufacturing part of the process?
        16                A.        No, I don't know.
        17                Q.        Ms. Daddea, are you familiar
        18       enough with these tests to be able to
        19       identify where in the test it indicates that
        20       the bands passed the relevant tests?
        21                          (Witness is perusing the
        22                exhibit.)
        23                          MR. WOLF:          After this answer I
        24                would like to take a break.
        25                          MS. CHU:         Yeah.            I would like to

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 197 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 107

          1                                 June Daddea
          2               keep it short since we started late.
          3                         MR. WOLF:          Okay.
          4               A.        I can't identify that particular
          5      band.         They have different bands.               Shiny
          6      silver coating plastic that is the gem.                         Plus
          7      dark pink coating on form sheet.                      That looks
          8      like it is one of the gems.
          9                         (Witness is perusing the
        10                exhibit.)
        11                Q.        Ms. Daddea, is it part of your
        12       job responsibilities to review test results
        13       such as Exhibit 10?
        14                A.        No.
        15                Q.        And I think you testified you
        16       don't know where in the test report it
        17       indicates that the band passed, are you
        18       having a hard time doing?
        19                A.        I am sorry?
        20                Q.        You are having a hard time
        21       finding where in the test report it shows
        22       where the band passed?
        23                A.        Yes.      Because I am not that
        24       familiar with the test reports.                      I know they
        25       list all of the components I am just trying

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 198 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 108

          1                                 June Daddea
          2      to match up.
          3               Q.        Okay.
          4               A.        Because they pull them apart.
          5               Q.        Right.       Okay.         Well if you are
          6      not really familiar with the tests, if you
          7      are not familiar with the test report then.
          8      And you are looking because you are looking
          9      not because you actually know --
        10                A.        Exactly.
        11                Q.        So you don't need to look any
        12       more is what I am saying.
        13                          MS. CHU:         So why don't we take a
        14                five-minute break.
        15                          MR. WOLF:          Sure.
        16                          MS. CHU:         Be back at 3:25.
        17                          MR. WOLF:          That is fine.
        18                          (Whereupon, a short recess was
        19                taken.)
        20                          MS. CHU:         So in an effort to make
        21                things go a little faster I am going to
        22                give the Court Reporter two documents to
        23                marked.      The first is a one page
        24                two-sided document with the Bates stamp
        25                L000018.       And the second one is a

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 199 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 109

          1                                 June Daddea
          2               another one page two-sided document with
          3               the Bates stamp L 000020.
          4                         (Whereupon, two documents were
          5               received and marked as Exhibits 11 and
          6               12 for identification, as of this date.)
          7               Q.        Have you had a chance to look at
          8      these?
          9                         (Witness is perusing the
        10                exhibit.)
        11                A.        Yes, I have seen these.
        12                Q.        As part of your job
        13       responsibilities are you generally familiar
        14       with certificates of compliance?
        15                A.        I am familiar with them.                 Not
        16       part of my job responsibilities.
        17                Q.        But you are familiar with them?
        18                A.        Yes.
        19                Q.        Who prepares the certification of
        20       compliance?
        21                A.        Daniel Khakshoor.
        22                Q.        And can you describe how that
        23       process works?
        24                A.        Once he receives a test report
        25       from the lab he uploads that into our

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 200 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 110

          1                                 June Daddea
          2      database.
          3               Q.        And then what happens?
          4               A.        He can create the certificate of
          5      compliance from that database.
          6               Q.        And do you know whether he
          7      maintains these certificates of compliance in
          8      hard copy?
          9               A.        I don't believe so.
        10                Q.        So he typically maintains the
        11       certificates of compliance in digital format
        12       as an electronic copy?
        13                A.        Yes.
        14                Q.        And do you know whether he
        15       creates the certificate of compliance the day
        16       -- does he give it the date of he gets the
        17       test report or the date of test report?
        18                A.        No.     He will create this when it
        19       is requested by the customer.
        20                Q.        So look at Exhibit 11 which is
        21       Bates stamp L000018, certification of
        22       compliance up in the right-hand corner it
        23       says date of issue 4/26/16.                          Now if you look
        24       over on the flip side which is Bates stamped
        25       000019, number six it says date and place

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 201 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 111

          1                                 June Daddea
          2      where these products were tested for
          3      compliance with the regulations stated above
          4      date September 14, 2015.                    Gives a test report
          5      and the place is Hong Kong, China.
          6                         Is the reason you just gave why
          7      the test report is dated September 14, 2015
          8      but the date of issue is April 26, 2016 which
          9      is over seven months the date of issue of the
        10       certificate of compliance is more than seven
        11       months after the these test results and the
        12       date on the test report?
        13                A.        Yes.      This is the date that the
        14       certificate was printed date of issue.                         So he
        15       generated this.
        16                Q.        Okay.      So before April 26, 2016
        17       there was no certificate of compliance for
        18       the particular toy covered by the
        19       certificate?
        20                A.        Correct.
        21                Q.        If you can take a look at
        22       Exhibit 12.          So again, if you look at the
        23       second side which has a Bates stamp of
        24       L000021 it actually has three test report
        25       dates.        8/21/15, 9/14/15 and then 12/5/15 but

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 202 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 112

          1                                 June Daddea
          2      the date of is 5/12/2016 -- I am sorry
          3      5/2/16.
          4                         So again, is the reason that the
          5      date of issue of the certificate is
          6      substantially after the first two test dates
          7      that the certificate was not created by
          8      Mr. Khakshoor until it was requested by a
          9      customer or someone else?
        10                A.        Correct.         Yes.
        11                Q.        And, in fact, on the first it
        12       says L000020, small print underneath the
        13       boxes some of which have X's it say GCC
        14       provided on the item number 17450 tested on
        15       9/14/15.        And then item 46634 gem machine
        16       tested on 8/21/15.
        17                          So again both of these toys were
        18       tested significantly several months before
        19       the date of issue of the certificate, is that
        20       right?
        21                A.        Yes.
        22                          MS. CHU:         So I am going to ask
        23                the Court Reporter to mark a multipage
        24                document.        The top of which is a letter
        25                from David P. Callet to the CPSC.                     It

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 203 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 113

          1                                 June Daddea
          2               starts at Bates number L003815 and it
          3               goes through L003912.                  And for the
          4               record, the letter references various
          5               test reports all of which are separately
          6               stapled and annexed to the letter.
          7                         (Whereupon, a multipage document
          8               was received and marked as Exhibit 13
          9               for identification, as of this date.)
        10                          MS. CHU:         You have done that
        11                several times that is coaching the
        12                witness.       I am not sure that is proper
        13                since it is pursuant to section 63 (12).
        14                I think it is my understanding that the
        15                witness actually isn't entitled to have
        16                a lawyer present.              If you can stop doing
        17                that I would appreciate that.
        18                          MR. WOLF:          Let the record reflect
        19                there is no coaching going on here.                      You
        20                didn't have a question pending.                    She has
        21                counsel present, counsel is present for
        22                a purpose to have the ability to consult
        23                with a client and to advise the client.
        24                That is my professional responsibility
        25                not to just sit here as an observer.                       I

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 204 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 114

          1                                 June Daddea
          2               am not interfering.                I am not objecting.
          3               She is answering every question.                         I
          4               don't consult with her when there is a
          5               question pending nor will I.                      I am
          6               certainly entitled to consult with my
          7               client.      Obviously there is no coaching
          8               going on.        I don't even know what that
          9               means.      It sounds like it is improper
        10                and I don't think you really meant that.
        11                I am not here to interfere.                      We have
        12                been fully cooperative and will remain
        13                so.    I am not here to disrupt nor do I
        14                believe I have disrupted.                      To the extent
        15                I said anything on the record I believe
        16                it was just for clarification.
        17                          MS. CHU:         I am not taking issue
        18                with anything.
        19                          MR. WOLF:          And I will only do
        20                that for that purpose.                      But ultimately,
        21                you know, and not for very long.                         But
        22                enough said so...
        23                          I do it here so I don't have to
        24                ask to take a break and lose time on the
        25                record.      I certainly can consult with

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                          516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 205 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 115

          1                                 June Daddea
          2               her quietly before you ask your
          3               question.
          4               Q.        Ms. Daddea, can you please turn
          5      to the third page of the letter from
          6      Mr. Callet which is on the page that is Bates
          7      stamped L003817.
          8               A.        Right.
          9               Q.        Actually, the box I am thinking
        10       starts on the bottom of the previous page
        11       L003816.        And this refers to the shimmer and
        12       sparkle Cra-Z-Art crazy jewel gem charm and
        13       slider bracelets.             And over in test under the
        14       column that says test report number it says
        15       note this product is replace materials for
        16       the product number 884920174504 above and
        17       uses the same materials used in product
        18       number 884920174504.                So I think that
        19       actually what Mr. Callet is indicating here
        20       in this letter is that the gem charm and
        21       slider bracelets were not actually separately
        22       tested on their own but yet the certification
        23       was, in fact, based on the test result for
        24       the gem machine the larger gem machine kit.
        25                A.        That is correct.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 206 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 116

          1                                 June Daddea
          2               Q.        So in other words, when I asked
          3      you before whether the certificate of
          4      compliance with the Bates stamped L 000020
          5      through 21, which is Exhibit 12 indicated
          6      that the gem charm and slider bracelets were
          7      based on tests the certificate was not
          8      actually based on a test of the individual
          9      charm and slider bracelet, is that right?
        10       Rather it was based on tests of the gem
        11       machine toy?
        12                A.        Correct.
        13                Q.        So in other words, the gem charm
        14       and slider bracelets as a separate toy were
        15       never actually tested or at least not back in
        16       August or September of 2015?
        17                A.        They are the same components only
        18       put into a separate box to be sold as refill.
        19                Q.        Okay.      Thank you for clarifying
        20       that.         And while we are looking at Exhibit 13
        21       can you tell me who at LaRose helped
        22       Mr. Callet respond to this CPSC or help
        23       Mr. Callet prepare this is 15B response to
        24       the CPSC?
        25                A.        The 15B response?                 I am sorry,

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 207 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 117

          1                                 June Daddea
          2      which one?
          3               Q.        That is Exhibit 13.               The letter
          4      from David P. Callet that e-mail to section
          5      15.
          6               A.        Oh, the initial report?
          7               Q.        Yes.
          8                         MR. WOLF:          I am sorry for my
          9               clarification.           The question who helped
        10                him prepare the letter or the entire
        11                submission from LaRose?
        12                Q.        The entire submission from LaRose
        13       who provided information to Mr. Callet so
        14       that he could prepare this response?
        15                A.        Both Daniel Khakshoor and myself.
        16                Q.        And what did -- what was
        17       Mr. Khakshoor's role, what aid did he
        18       provide?
        19                A.        He provided the test reports.
        20                Q.        Did he do anything else?
        21                A.        No.
        22                Q.        And what was your role,
        23       Ms. Daddea?
        24                A.        My role was to answer any other
        25       questions other than the test reports.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 208 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 118

          1                                 June Daddea
          2               Q.        What were the general areas for
          3      which you provided information?                        What topics
          4      did you provide information?
          5               A.        That would be sales.                 Who we sold
          6      the product to the retailers.                        As well as the
          7      consumers.         And gathering all of the data how
          8      many items we received.                   How many we sold to
          9      retailers.         How many we all still have on
        10       hand.
        11                Q.        Thank you.           Was there anything
        12       else?
        13                A.        No.     No, not really.
        14                Q.        So looking again at his 15B
        15       report page L0038817 the second table it says
        16       in support of the record for the above listed
        17       products are as follows.                    And under My Look
        18       it says the import of record is Target
        19       Corporation.
        20                          So I believe you testified
        21       earlier that both Target and LaRose were
        22       importers of record for the toys branded My
        23       Look, do you know which one is accurate?
        24                A.        I don't know.              I know Target
        25       imported this item but I believe we also

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 209 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 119

          1                                 June Daddea
          2      prepared some of them in our plant.
          3      Initially they were supposed to be imported
          4      by Target.         We assembled some of them in our
          5      plant.
          6               Q.        When you say our plant where is
          7      the plant located?
          8               A.        In New Jersey.
          9               Q.        So if you assembled the toys in
        10       New Jersey would LaRose have been the
        11       importer of record?
        12                A.        Yes.
        13                Q.        But you were importing the
        14       component parts?
        15                A.        Yes.
        16                Q.        Once they were assembled in the
        17       United States then they would be sent to
        18       Target?
        19                A.        Correct.         But the finished
        20       product was imported by Target.
        21                Q.        Okay.      Thank you for clarifying
        22       that.         I am sure it all gets very confusing.
        23                          So only Target imported finished
        24       products that were branded My Look?
        25                A.        Yes.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 210 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 120

          1                                 June Daddea
          2               Q.        Does Target ever test -- did
          3      Target ever test the My Look Toys itself or
          4      does it always rely on LaRose for the
          5      testing?
          6               A.        I believe they may have tested it
          7      themselves when they were importing it.
          8               Q.        So in other words, Target may
          9      have tested the My Look branded toys in order
        10       to comply with the consumer product safety
        11       requirement for certificate of compliance?
        12                A.        Yes.
        13                Q.        Do you know that for sure?
        14                A.        No, I don't know.
        15                          MS. CHU:         I am going to ask the
        16                Court Reporter to mark a two-page e-mail
        17                that has Bates stamp of L003584 to 3585.
        18                          (Whereupon, a two-page document
        19                was received and marked as Exhibit 14
        20                for identification, as of this date.)
        21                A.        Oh, excuse me.               If I may add a
        22       comment.        I know you just mentioned before
        23       that about Target and that they would test
        24       based on CPSE requirements.                          That is actually
        25       how we test too.             We say Wal-Mart protocol

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 211 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 121

          1                                 June Daddea
          2      but it is based on the requirements as
          3      demanded by CPSC.
          4               Q.        Okay.      Thank you for that
          5      clarification.
          6               A.        So we are on the same page.
          7               Q.        Actually I am going to ask you
          8      about a different e-mail 4060 first.
          9                         MR. WOLF:          Put this one away.
        10                          MS. CHU:         Yeah, put this one
        11                down.
        12                          I am going to ask the Court
        13                Reporter to please mark an e-mail which
        14                is Bates stamped L004060 to 461 I think
        15                we are up 15.
        16                          (Whereupon, a document was
        17                received and marked as Exhibit 15 for
        18                identification, as of this date.)
        19                Q.        Ms. Daddea, I have only one
        20       simple question for you about this.                       Which is
        21       in the body of the e-mail it says the third
        22       paragraph middle of the second sentence it
        23       says, Mr. Callet says the relevant timely
        24       test was entered into LaRose records at the
        25       time of the tests.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 212 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 122

          1                                 June Daddea
          2                         What does that mean exactly
          3      relevant timely tested --
          4               A.        Our database.
          5               Q.        Told you it was a simple
          6      question.
          7                         MR. WOLF:          Back to 14?
          8                         MS. CHU:         Actually I just have
          9               some general questions.
        10                Q.        How did LaRose decide to test the
        11       toys, test toys from the initial production
        12       run?        How did LaRose or whoever at LaRose
        13       decided that toys would be tested just once
        14       after the initial production run or the toys
        15       would be -- the tested toys would be toys
        16       from the initial production run?
        17                A.        That I don't know.                Mr. Patel was
        18       in charge of compliance then so I would
        19       imagine it would be him.
        20                Q.        Do you know whether LaRose ever
        21       changed the frequency of the testing for any
        22       reason?
        23                A.        No, I am not aware of that.
        24                Q.        Do you know whether LaRose ever
        25       changed frequency of testing because you, you

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 213 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 123

          1                                 June Daddea
          2      being the company not on you, personally
          3      found out about a change in the manufacturing
          4      process that might affect compliance at
          5      LaRose?
          6               A.        I am not aware of that.
          7               Q.        Separate and apart from the XRF
          8      machine you purchased prior to Mr. Yung newly
          9      implemented protocol, did LaRose ever do any
        10       independent testing of any toys?
        11                A.        I am not aware of that either.
        12       That wasn't part of my regular
        13       responsibilities.
        14                Q.        I understand.              But since you work
        15       there maybe you heard of something.
        16                          So do you know whether LaRose
        17       independently tested either the gem machine
        18       or the slider bracelet after the initial
        19       production run?
        20                A.        I am not sure.
        21                Q.        Okay.      You are not sure?
        22                A.        Well, I don't know.
        23                Q.        Do you know who would have made
        24       the decision that the slider bracelets didn't
        25       need to be separately tested?

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 214 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 124

          1                                 June Daddea
          2               A.        I believe that -- let me rephrase
          3      that.         Because it is a component part of the
          4      gem making kit it is the same item only in a
          5      different box and it doesn't include the
          6      machine.         So I believe we are not required to
          7      test that separately.
          8               Q.        So I understand the rationale but
          9      what I am asking who would have made that
        10       determination, would it have been Mr. Patel,
        11       would it have been you?
        12                A.        It would have been Mr. Patel.
        13                Q.        So, Ms. Daddea, let me ask you
        14       obviously the toys from the initial
        15       production run passed their tests.                         And yet
        16       many toys manufactured after that failed
        17       tests.         Including toys purchased by the
        18       Attorney General's office.                      Toys purchased by
        19       CPSC, how do you account for that happening?
        20                A.        We believe that it is because of
        21       a batch of -- a new batch of component
        22       bracelets that were brought into Fairland
        23       factory that weren't tested.                         Fairland did
        24       not inform us that there was a material
        25       change because we would have retested it.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 215 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 125

          1                                 June Daddea
          2      And Fairland may not have known that.                        And I
          3      don't know if it came from the same subvendor
          4      or not.        Because Fairland was purchasing
          5      through this trading agent.
          6               Q.        Now, all of these questions will
          7      refer to the time before Mr. Yung implemented
          8      any changes.
          9                         Did LaRose have a policy
        10       regarding material changes that was
        11       communicated to its vendors?
        12                A.        We did information our vendors
        13       that any material change must be given to us.
        14       We must be informed.
        15                Q.        Was this in writing or orally by
        16       one of your inspectors or QC people?
        17                A.        It may have been part of that
        18       agreement that we have with that vendor
        19       agreement.
        20                Q.        Okay.      If we can look at the
        21       vendor agreement then which I believe is
        22       number seven.           Could you just take a moment
        23       and look through it and point out to me where
        24       the material change policy is discussed.
        25                          (Witness is perusing the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 216 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 126

          1                                 June Daddea
          2               exhibit.)
          3               A.        I don't see any reference to
          4      that.
          5               Q.        Okay.
          6               A.        Inspectors make the quality
          7      checks according -- of the final product.                            In
          8      detail to assure conforming to control sample
          9      in quality.          As well as the packing label --
        10       doesn't say anything about reporting material
        11       change.
        12                Q.        So is it your testimony that the
        13       vendor agreement between Cra-Z-Art and
        14       Fairland does not contain any --
        15                          MR. PLAINTIFF:               You can finish
        16                your question but the document speaks
        17                for itself.
        18                Q.        -- language about material
        19       change?
        20                          MR. WOLF:          Before you answer.
        21                The document speaks for itself.                    Two, I
        22                believe that paragraph that she just
        23                read certainly refers to that to ensure
        24                conformity to a controlled sample.                     It
        25                is a new part that is coming in from a

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 217 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 127

          1                                 June Daddea
          2               different vendor at a different time.
          3               It is not conforming.                  I leave that for
          4               you.
          5                         MS. CHU:         Mr. Wolf, now you are
          6               testifying.         I believe she testified
          7               earlier that she didn't know what
          8               controlled samples are.
          9               Q.        Ms. Daddea, I believe I asked you
        10       before but I will ask you again.                      What are
        11       control samples?
        12                A.        I wasn't sure until now.                 I mean
        13       I did not know what -- I would think of them
        14       as a prototype.            But here I guess they call
        15       it a control sample which means this is what
        16       the final finished product should look like
        17       and that I guess they refer to as a control
        18       sample.         I refer to it as a prototype.
        19                Q.        And you said that you didn't
        20       understand until now what has caused you now
        21       to recall what a control sample is?
        22                A.        Well, because here they say
        23       inspectors make quality checks according to
        24       the final product in detail to assure
        25       conformity to control sample which would be

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 218 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 128

          1                                 June Daddea
          2      the prototype.
          3               Q.        Okay.      Now, is your testimony now
          4      based on your reading of this vendor
          5      agreement or your knowledge of what happens
          6      in Fairland factory?
          7               A.        No.     Based on reading this vendor
          8      agreement.
          9               Q.        So let's go back to my original
        10       question which is:              How did LaRose
        11       communicate to Fairland that it should notify
        12       LaRose of any material changes?
        13                A.        That I don't know.                That would
        14       have been between Mr. Patel and the vendors.
        15                Q.        Do you know whether LaRose
        16       communicated to Fairland that Fairland should
        17       notify LaRose of any material changes such as
        18       a change in the subvendor?
        19                A.        I don't know for sure.
        20                Q.        Do you know of any written policy
        21       of any LaRose written policy that states that
        22       a vendor should communicate any material
        23       changes to LaRose?
        24                A.        I am not aware of any.
        25                Q.        So if Fairland did change

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 219 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 129

          1                                 June Daddea
          2      subvendor how would LaRose find out about it?
          3                         MR. WOLF:          Now or then?
          4                         MS. CHU:         Before the new protocol
          5               was implemented by Mr. Yung.
          6               A.        They should have told us.
          7               Q.        I am sorry, go ahead.
          8               A.        They would have or they should
          9      have told us.           And they had to be aware of it
        10       because I know that Mr. Patel was very -- he
        11       worked with them daily.                   I am sure he --
        12       because on our purchase orders of every
        13       purchase order it says must conform to all
        14       federal and state regulations.                       Now our new
        15       purchase orders go more into detail.
        16                Q.        So in other words, the
        17       responsibility was on the vendor to let you
        18       know of something like a change in a
        19       subvendor?
        20                A.        Yes.
        21                Q.        When you say Mr. Patel worked
        22       with Fairland daily was he based here in the
        23       United States or in Hong Kong or mainland
        24       China?
        25                          MR. WOLF:          Wait until the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 220 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 130

          1                                 June Daddea
          2               question is finished.
          3               A.        He was based in the United
          4      States.        He worked constantly all day long by
          5      phone and e-mail until late in the night.
          6               Q.        Well I am sure the 12-hour time
          7      difference made his work schedule pretty
          8      difficult?
          9               A.        Exactly.
        10                Q.        Is Mr. Yung, his successor also
        11       based here in the United States?
        12                A.        He is based in the United States.
        13       But he travels more often or frequently to
        14       Hong Kong and China.
        15                Q.        Has LaRose ever recalled items
        16       before?
        17                A.        Yes.
        18                Q.        And what items were those?
        19                A.        The first one was our Snoopy Snow
        20       Cone that was 2013.               And then in 2015 we had
        21       the Snoopy Flying Ace Ride On Plane.
        22                Q.        Did it look like his doghouse?
        23                A.        Like his doghouse.
        24                Q.        He used to fly his doghouse?
        25                A.        The snow cone did.                Not the

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 221 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 131

          1                                 June Daddea
          2      flying plane, you know, little white plane.
          3      Little wooden toy.
          4               Q.        Do you recall who manufactured
          5      the snow cone?
          6               A.        Fairland Toy.
          7               Q.        And how about the flying ace?
          8               A.        Fairland Toy.
          9               Q.        And do you know why was the snow
        10       cone recalled?
        11                A.        Snow cone maker was recalled due
        12       to small parts that could possibly fall out
        13       little rivets that could fall out of the
        14       wheel that crushes the ice.
        15                Q.        How about the flying ace why was
        16       that recalled?
        17                A.        The flying ace also was recalled
        18       for small parts.
        19                Q.        Did LaRose institute any changes
        20       with respect to its manufacturing policies
        21       after either of these recalls let's start
        22       with the 2013 recall?
        23                A.        Yes.      We designed the cylinder
        24       that crushes the ice to prevent this from
        25       happening again.             We worked with Fairland we

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 222 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 132

          1                                 June Daddea
          2      told them to enhance their quality control.
          3               Q.        Do you know had the snow cone
          4      passed the safety test for small parts before
          5      it was sold in the United States?
          6               A.        Yes, it did.
          7               Q.        And how about the Snoopy Flying
          8      Ace, why was that recalled?
          9               A.        That was recalled because the
        10       axle that was in the wheels could pop out.
        11       It wasn't -- it didn't have the groove set in
        12       there to prevent it from popping out.                        It
        13       could pop out and little hubcap would come
        14       loose that was a small part.
        15                Q.        It was also a small parts
        16       problem?
        17                A.        Yes.
        18                Q.        And had the flying ace also
        19       passed the small parts test?
        20                A.        Yes.
        21                Q.        The CPSIA small parts test?
        22                A.        Yes.
        23                Q.        What, if any, actions did LaRose
        24       take after the flying ace recall?
        25                A.        We redesigned the axle.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 223 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 133

          1                                 June Daddea
          2               Q.        Did LaRose feel that Fairland was
          3      responsible in any measure for the snow cone
          4      problems?
          5               A.        Well their quality control.                  They
          6      should have detected that the cylinder --
          7      there was a small amount of cylinders where
          8      the gray part, the metal part that crushes
          9      the ice was put on a cylinder backwards.                          So
        10       instead of going with the ice and crushing it
        11       it would go against the ice and pulling it
        12       apart.        So that was a quality control issue.
        13                Q.        In other words, when Fairland
        14       assembled the toy did they assembly it the
        15       wrong way?
        16                A.        Yes.      The wheel, the cylinder was
        17       assembled the wrong way.
        18                Q.        I see.
        19                A.        Some of them.              We were able to
        20       identify the batches that were affected.
        21                Q.        I see.
        22                          MR. WOLF:          I need like three
        23                minutes to take a quick break just for a
        24                call that has to be made.
        25                          MS. CHU:         Okay.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 224 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 134

          1                                 June Daddea
          2                         (Whereupon, a short recess was
          3               taken.)
          4                         MR. WOLF:          Thank you.
          5               Q.        I think we talking about the
          6      Snoopy Snow Cone before the break.                      So it
          7      sounds like you're saying, Ms. Daddea, that
          8      Fairland was assembling the toy improperly?
          9               A.        Yes.      They there were pieces that
        10       were.
        11                Q.        And so that --
        12                A.        Misassembled.
        13                Q.        And that a possibility that small
        14       pieces --
        15                A.        Yes.
        16                Q.        What about the Snoopy Flying Ace
        17       you said that also a small parts problem?
        18                A.        Yes.
        19                Q.        Was that also a result of
        20       improper assembly or was it another problem?
        21                A.        Well, the axle was put inside
        22       through the wheels and it was -- there was a
        23       little peace of plastic like shimmy that was
        24       put in to hold it and one popped out.
        25                Q.        Did LaRose feel that Fairland had

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 225 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 135

          1                                 June Daddea
          2      any responsibility for the problem?
          3               A.        They would have been -- yes.                   I
          4      mean that wasn't discussed specifically with
          5      me but I don't know what they discussed with
          6      Fairland how that was resolved with Fairland.
          7               Q.        Okay.      I ask because it would
          8      have been a design problem or assembly
          9      problem and assembly would obviously be more
        10       a Fairland issue than the design problem.
        11                A.        Yeah, that I don't know.                 I don't
        12       know if that was because of the design
        13       problem.        But I mean Fairland has -- we have
        14       worked with Fairland and given them most of
        15       our products.           I check the stats they have
        16       actually shipped us or manufactured for us
        17       either shipping it to us directly or to our
        18       customers over 21 million cartons.                      Now, one
        19       carton could contain anywhere from two to six
        20       pieces.
        21                Q.        By pieces do you mean toys?
        22                A.        Right.       This particular toy this
        23       is a four pack.            So there would be four of
        24       these in a carton.              So then you multiply the
        25       average would be four.                  And we had a little

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 226 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 136

          1                                 June Daddea
          2      under a thousand SKUs that they make for us.
          3                         MR. WOLF:          Say what that is for
          4               the record.
          5                         THE WITNESS:             SKU, stock keeping
          6               units, products actual products.
          7               Q.        When you say under a thousand
          8      SKUs you mean a thousand different products?
          9               A.        Thousand different products.
        10                Q.        Just under a thousand different
        11       products?
        12                A.        Just under a thousand different
        13       products.         Now this would be one SKU and the
        14       shimmer and sparkle would be another one.
        15       Even though it is a crazy jewels but it would
        16       be two different products My Look and shimmer
        17       and sparkle.
        18                Q.        And would the slider bracelet be
        19       a third?
        20                A.        Yes.
        21                Q.        It is separate a SKU?
        22                A.        It is a separate SKU, yes.
        23                Q.        Now, following the recall did
        24       LaRose decide to continue selling the gem
        25       machine or modified version of the gem

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 227 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 137

          1                                 June Daddea
          2      machine?
          3               A.        Well, we intended it to be
          4      modified.         We are waiting for your office to
          5      give us the okay.
          6               Q.        Are there any financial
          7      consequence or other consequences to Fairland
          8      with this recall of a toy manufacturer?
          9               A.        Yes.      We are charging them back
        10       for our expenses incurred.                      Any penalties
        11       that we were charged by our customers.                         So
        12       they do have a financial impact and hoping
        13       that teaches them a lesson.
        14                Q.        So when you say charged back
        15       would that mean every single gem machine that
        16       they manufactured they will essentially have
        17       to repay LaRose for that?
        18                A.        I am sorry?
        19                Q.        Let me ask the question a
        20       different way.
        21                          How many of these toys is
        22       Fairland going to have to pay a charge back?
        23                A.        The net amount of the toys that
        24       were shipped -- let's put it this way.                         I
        25       think any returns from our customers and

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 228 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 138

          1                                 June Daddea
          2      consumers so anything that was returned by
          3      customers and consumers.
          4               Q.        When you say consumers do you
          5      mean retailers?
          6               A.        Directly from the consumers as a
          7      result of the recall.                 So we are taking
          8      everything back.             So we going to gather all
          9      that information and then charge them back.
        10                Q.        So in other words, all the toys
        11       that the retailers sent back to you like
        12       Target, Wal-Mart you will charge Fairland?
        13                A.        Yes.
        14                Q.        And all the toys that consumers,
        15       individual customers sent back to you you
        16       also charge Fairland for?
        17                A.        Yes.
        18                Q.        Do you have an estimate as to how
        19       much that will be?
        20                A.        Probably a couple of hundred
        21       thousand.         200,000.
        22                Q.        We are close to the end.
        23                          MS. CHU:         So I am going to ask
        24                the Court Reporter to mark a multipage
        25                document that begins with Bates stamp

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 229 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 139

          1                                 June Daddea
          2               L004431 and runs through 4455.
          3                         (Whereupon, a multipage document
          4               was received and marked as Exhibit 16
          5               for identification, as of this date.)
          6               Q.        You don't have to look through
          7      this whole document, Ms. Daddea.                     I actually
          8      have questions about the first few pages.
          9               A.        Okay.
        10                Q.        Are you familiar with the first
        11       page of this document or the first few pages?
        12                A.        Yes.
        13                Q.        And what is this document?
        14                A.        This is our purchase order to
        15       Fairland Toy.
        16                Q.        And who is typically responsible
        17       for sending out these purchase orders?
        18                A.        That would be the buyer.
        19                Q.        Okay.      Now looking at the top
        20       left-hand corner of the first page 4431 it
        21       says original PO, dated 7/23/2014.                      I assume
        22       that means the original purchase order date?
        23                A.        7/23, yes.
        24                Q.        Now over on the top right-hand
        25       corner right under the words page one of two

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 230 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 140

          1                                 June Daddea
          2      it says POREV date:               7/7/2016.
          3                         Does that stand for purchase
          4      order revised date or reverse date?                       What
          5      does it stand?
          6               A.        Oh, yes.         Yes, this is because
          7      this purchase order included more than just
          8      the jewels and gem maker.                     So I requested the
          9      copy from the buyer of the purchase orders
        10       just showing the gems and jewel maker.                         We
        11       didn't care about anything else.                     So the
        12       buyer had to go in and revise the purchase
        13       order.
        14                Q.        I see.
        15                A.        To remove on the other items.
        16                Q.        I see.
        17                A.        And just give me the gem and
        18       jewel maker.
        19                Q.        I see.       And so what was the
        20       purchase of getting the revised purchase
        21       order with just the gem and jewel maker.
        22                A.        Because one of the required
        23       documents was the purchase orders, any
        24       documents pertaining to the gem machine.                            The
        25       gem maker.         So it didn't matter what else was

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 231 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 141

          1                                 June Daddea
          2      on there I just had them eliminate everything
          3      else.         Just give me the gem and jewel maker.
          4               Q.        Okay.      And you said when you say
          5      required documents you mean in response to
          6      the Attorney General's subpoena?
          7               A.        Yes, to your subpoena.
          8               Q.        How going back to the subpoena
          9      you said you collected documents for the
        10       subpoena?
        11                A.        Yes.
        12                Q.        And then who then decided which
        13       of those documents would be produced to the
        14       Attorney General's office?
        15                A.        I did.
        16                Q.        You did.         So you both collected
        17       the documents and then you decided which
        18       documents should be turned over to us?
        19                A.        Yes.
        20                Q.        After you decided to or as the
        21       process of deciding to recall the gem maker
        22       was happening who at LaRose spoke with
        23       Mr. Callet about the recall?                         You testified
        24       that you did.
        25                A.        I did.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 232 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 142

          1                                 June Daddea
          2               Q.        And Mr. Khakshoor did?
          3               A.        Yes.
          4               Q.        Anyone else?             For example
          5      Ms. Mahabir?
          6               A.        Yes.
          7               Q.        Anyone else?
          8               A.        I don't think there would be
          9      anybody else.           Dennis Yung.
        10                Q.        He had just been hired, right?
        11                A.        After the recall.                 Do you mean
        12       immediately after the recall?
        13                Q.        Any time between when you were --
        14       when you first got the Attorney General's
        15       letter which was dated late April of 2016
        16       through the recall itself which was in very
        17       early June.
        18                A.        That would be Nellie Mahabir,
        19       Daniel Khakshoor and myself.
        20                          MS. CHU:         Can we go off the
        21                record for a moment.
        22                          (Discussion off the record.)
        23                          (Whereupon, a short recess was
        24                taken.)
        25                          (Whereupon, a document was

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 233 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 143

          1                                 June Daddea
          2               received and marked off the record as
          3               Exhibit 17 for identification, as of
          4               this date.)
          5               Q.        Ms. Daddea, the Court Reporter
          6      has handed you a document that has been
          7      identified as Exhibit 17.                     Which is a
          8      spreadsheet entitled Crazy Jewels shipment
          9      into New York State which has the Bates stamp
        10       L000002.
        11                          Are you familiar with this
        12       document, Ms. Daddea?
        13                A.        Yes, I am.
        14                Q.        Do you know who prepared it?
        15                A.        I did.
        16                Q.        All right.           So I am going to
        17       represent to you, Ms. Daddea, that we sorted
        18       your spreadsheet by date order and saw that
        19       there were no shipments into New York between
        20       December 17, 2015 and April 18, 2016, do you
        21       know why that could be?                   It is a little hard
        22       for you to -- your spreadsheet is not sorted
        23       by date so it is hard for you to see the date
        24       range.        But I am representing that we did
        25       that and there was that gap.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                   INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 234 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                              Page 144

          1                                 June Daddea
          2               A.        The spreadsheet is sorted by
          3      invoice number.
          4               Q.        Right.
          5               A.        There were shipments to the major
          6      retailers Wal-Mart, Target, Toys-R-Us, K-Mart
          7      that were shipped to distribution centers.
          8      From there the retailers will ship to stores
          9      all over the country.
        10                Q.        I see.
        11                A.        When we ship to a distribution
        12       center we don't know where that product will
        13       end up.
        14                Q.        I see.       So if you ship to say a
        15       Target distribution center in New Jersey it
        16       could end up in New York State, Pennsylvania?
        17                A.        That is correct.
        18                Q.        Anywhere close by?
        19                A.        Yes.
        20                Q.        Or not close by.                  Okay.
        21                          Can you identify again the
        22       retailers, the major retailers where you
        23       shipped to the distribution center rather
        24       than to a store?
        25                A.        Wal-Mart, Target, Toys-R-Us,

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                    516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 235 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 145

          1                                 June Daddea
          2      K-Mart.
          3               Q.        So if we wanted to find out how
          4      many toys went from a distribution center one
          5      of these retailer to a store in New York how
          6      do you do that?
          7               A.        The retailer should be able to
          8      provide that information based on their
          9      shipping records.
        10                Q.        Okay.      So is the fact that LaRose
        11       ships to a distribution center rather than an
        12       individual store the reason why you don't see
        13       any shipments in New York State between
        14       December 17th and April 18th of 2016?
        15                A.        That is correct.
        16                Q.        So in other words, you're saying
        17       that -- you are saying that during that time
        18       shipments went to distribution centers
        19       outside of New York State?
        20                A.        Yes.
        21                Q.        So if LaRose ships to a Wal-Mart
        22       distribution center why are there Wal-Mart
        23       stores listed on this spreadsheet in the
        24       middle?        There are six Wal-Mart stores
        25       listed.        Actually it is all the same Wal-Mart

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 236 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 146

          1                                 June Daddea
          2      store.        They are all for the Wal-Mart store
          3      in Marcy, New York.
          4               A.        It was shipped to a DC in New
          5      York State.
          6               Q.        It says Wal-Mart DC regular.                   Oh,
          7      that is the located in Marcy, New York that
          8      is what the information here means?
          9               A.        Yes.
        10                Q.        So on this list when it says the
        11       bottom several lines are all Target and they
        12       all say Target D slash C, does that mean a
        13       Target distribution center?
        14                A.        Yes.
        15                Q.        So, Ms. Daddea, you testified
        16       that LaRose had a few recalls before both
        17       regarding toys made by Fairland.                     But this
        18       time with the gem machine LaRose has decided
        19       to implement a pretty comprehensive set of
        20       changes.
        21                          Why has LaRose decided to make
        22       those changes now after this particular
        23       recall?
        24                A.        To ensure we just want to enhance
        25       our quality control and our customers -- our

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                   INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 237 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 147

          1                                 June Daddea
          2      vendor's quality control that so this never
          3      happens again.
          4               Q.        That is a very logical reason.
          5                         I am just asking why after this
          6      particular recall because you have had two
          7      earlier recalls also with Fairland Toy?
          8               A.        There was --
          9                         MR. WOLF:          Wait, wait, wait.             Let
        10                her finish the question.
        11                Q.        I am sorry, I am done?
        12                          MR. WOLF:          If your answer
        13                includes advice of counsel or anything
        14                like that just don't include that in
        15                your answer.
        16                          THE WITNESS:             Oh, no.
        17                A.        Because they were involved in
        18       small parts that we understood the reason
        19       that this happened.               And this is -- this
        20       particular recall is because of lead.                           And it
        21       involved a nationwide recall.                        A lot of
        22       products were out there.                    We never want this
        23       to happen again.
        24                Q.        Did LaRose ever ask Fairland what
        25       happened why toys after the initial

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                     516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 238 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 148

          1                                 June Daddea
          2      production run were failing the tests?
          3               A.        (Witness indicating).
          4               Q.        You need to verbalize your
          5      answer.        I know it is getting late.
          6               A.        Yes.      Larry Rosen and Nellie
          7      Mahabir both went over to Hong Kong to speak
          8      to the owner of Fairland Toy.
          9               Q.        Who is the owner?
        10                A.        Tony Wong, W-o-n-g.
        11                Q.        And what did Fairland say, what
        12       was the substance of their conversation with
        13       Mr. Wong?
        14                A.        I don't know the details of their
        15       conversation.
        16                Q.        Their general results?               The
        17       general substance?
        18                A.        I am not sure if they were sure
        19       -- they received the components -- the second
        20       batch the trading company.
        21                          MR. WOLF:          Who is "they"?
        22                          THE WITNESS:             Fairland.
        23                          MR. WOLF:          I don't mean to
        24                interrupt.        But first you ask her if you
        25                knew of the conversation she said she

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 239 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 149

          1                                 June Daddea
          2               doesn't know.          Now you are kind of
          3               asking her again and she is describing
          4               what I believe to be what Fairland did I
          5               guess because in response to the result
          6               which is fine.           I just want the record
          7               to be clear because now she is saying
          8               they and you know.
          9                         MS. CHU:         I was actually going to
        10                ask Ms. Daddea to clarify who they is.
        11                          MR. WOLF:          Okay.
        12                A.        I apologize.
        13                          MR. WOLF:          I don't mean to
        14                interrupt.
        15                Q.        I believe you first testified
        16       that you didn't know the details of the
        17       conversation between Mr. Rosen, Ms. Mahabir
        18       and Mr. Wong.           And then I asked you even if
        19       you don't know the details do you know the
        20       general substance of the conversation between
        21       Rosen, Mahabir and Wong.
        22                          MR. WOLF:          So listen I don't mean
        23                to interrupt.          She asking the substance
        24                of conversations not what somebody did
        25                or didn't do.

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 240 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 150

          1                                 June Daddea
          2                         THE WITNESS:             All right.      I see.
          3                         MR. WOLF:          That might be a
          4               different question did you learn what
          5               information was discovered.                  But now she
          6               is asking the substance of the
          7               conversation.          But you just said you
          8               don't know what they said.                  I don't know
          9               if you know the substance.                  The question
        10                is in regard to conversations.
        11                Q.        The general substance of their
        12       conversation.           Even if don't know the
        13       details.
        14                A.        What the hell happened basically.
        15                          MR. WOLF:          There you go.
        16                Q.        Do you know what Fairland -- do
        17       you know what Fairland's explanations was for
        18       what the hell happened was?
        19                A.        I don't know for sure.
        20                Q.        Okay.      Do you have a guess, an
        21       educated guess?
        22                A.        My educated guess is I know that
        23       Fairland was buying from a trade agent.                         So
        24       the trading agent probably didn't tell
        25       Fairland oh, by the way, I got these from

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 241 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 151

          1                                 June Daddea
          2      another supplier.
          3               Q.        Okay.
          4               A.        Can't talk with my hands either.
          5               Q.        That is true.              You can but you
          6      need to verbalize at the same time.
          7                         When Fairland purchases
          8      components and raw materials to make this
          9      toy, do they purchase enough for the entire
        10       initial purchase order?                   In other words, how
        11       much do they get at one time?
        12                A.        That I don't know.
        13                          MS. CHU:         You know, why don't we
        14                just take a short break.                    I will just
        15                look over my questions and see if I
        16                anything else to ask.
        17                          MR. WOLF:          Thank you.
        18                          (Whereupon, a short recess was
        19                taken.)
        20                Q.        Ms. Daddea, you testified earlier
        21       that Mr. Yung is in the process of preparing
        22       a new QA, QC manual for LaRose, is that
        23       right?
        24                A.        That is correct.
        25                Q.        Do you know about approximately

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 242 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                            Page 152

          1                                 June Daddea
          2      when he will be done with that?
          3               A.        He is in China right now.                  As
          4      soon as he returns from China which will be
          5      the end of March he will put something
          6      together.         I would say we will have it by mid
          7      April.         Tax date.
          8               Q.        He will be a very busy man.
          9               A.        I am sorry?
        10                Q.        Mr. Yung will be very busy in mid
        11       April.
        12                A.        He will be.
        13                Q.        I have no more questions at this
        14       time.         And I thank you very much for your
        15       time and cooperation in coming here?
        16                A.        You're welcome.
        17                          MS. CHU:         I am going to ask
        18                Mr. Wolf if you can produce a few other
        19                documents.        The copy of the Wal-Mart
        20                protocol that LaRose follows.                     The ITS
        21                audits of Fairland.                And if you can give
        22                us a copy of just one copy of your new
        23                purchase orders.             We would appreciate
        24                that.
        25                          MR. WOLF:          Sure.          You want to

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 243 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 153

          1                                  June Daddea
          2               send it to me in writing?                   You want to
          3               sent me an e-mail request for that, do
          4               you mind?
          5                          MS. CHU:         I will be happy.
          6                          MR. WOLF:          Thank you for that.
          7                          Anything else you need or
          8               questions you have just feel free to
          9               call.
        10                           MS. CHU:         Thank you.
        11                           (Time noted:             5:09 p.m.)
        12
                                   _______________________________
        13                                 JUNE DADDEA
        14
                 Subscribed and sworn to before me this
        15
                 _________day of __________________, 2017.
        16
                 _________________________________, Notary
        17       Public.
        18
        19
        20
        21
        22
        23
        24
        25

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 244 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 154

          1
          2                        INDEX TO TESTIMONY
          3                                                           Page     Line
          4      Examination by                                       3        6
                 Ms. Chu
          5
                                   INDEX TO EXHIBITS
          6
                 Description                                          Page     Line
          7
                 1     Multipage document                             11       8
          8            Subpoena
          9      2     One-page document                              14       19
                       Org chart
        10
                 3     Toy                                            25       4
        11
                 4     Toy                                            35       19
        12
                 5     Toy                                            41       11
        13
                 6     Toy                                            44       3
        14
                 7     Double-sided document                          46       2
        15             Vendor Agreement
        16       8     One-page document                              87       20
        17       9     Three-page document                            89       12
                       E-mail
        18
                 10 Multipage document                                96       6
        19          Test result
        20       11 One-page document                                 109      4
                    Cert of Compliance
        21
                 12 Multipage document        109      4
        22          Cert of Compliance
        23       13 Multipage document        113      7
        24              (Continued on the following page.)
        25

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                      516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 245 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                             Page 155

          1
                 Description                                          Page     Line
          2
                 14 Two-page document                                 120      18
          3            E-mail
          4      15 One-page document                                 121      16
                       E-mail
          5
                 16 Multipage document                                139      3
          6
                 17 One-page document                                 142      25
          7            Spreadsheet
          8
          9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                      516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 246 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 156

          1                                 CERTIFICATE
          2
          3          I, MARIA ACOCELLA, a Notary Public within
          4      and for the State of New York, do hereby
          5      certify:
          6          That the witness whose deposition is
          7      hereinbefore set forth, was duly sworn by me
          8      and that the within transcript is a true
          9      record of the testimony given by such
        10       witness.
        11           I further certify that I am not related to
        12       any of the parties to this action by blood
        13       or marriage and that I am in no way
        14       interested in the outcome of this matter.
        15           IN WITNESS WHEREOF, I have hereunto set my
        16       hand this 21st day of March, 2017.
        17
        18                                    <%Signature%>
        19                               _________________________
        20                                       MARIA ACOCELLA
        21
        22
        23
        24
        25

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 247 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018



                                                                           Page 157

          1                  WITNESS'S CORRECTION SHEET
          2      PAGE \ LINE \ CORRECTION
          3      ____________________________________________
          4      ____________________________________________
          5      ____________________________________________
          6      ____________________________________________
          7      ____________________________________________
          8      ____________________________________________
          9      ____________________________________________
        10       ____________________________________________
        11       ____________________________________________
        12       ____________________________________________
        13       ____________________________________________
        14       ____________________________________________
        15       ____________________________________________
        16       ____________________________________________
        17       ____________________________________________
        18       ____________________________________________
        19
                                           ___________________________
        20                                       JUNE DADDEA
        21
        22       Subscribed and sworn to before me
        23       this _______ day of ________________, 2017
        24       ___________________________, Notary Public.
        25

                                           Veritext Legal Solutions
              212-267-6868                   www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 248 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [& - 9/14/15]                                                                 Page 1

                       &         154:9 155:2              145:14                      5
            & 2:2              142 155:6                2017 1:9 153:15      5 41:7,12 42:18
                               14th 102:2,3 105:3         156:16 157:23        46:13,16,20
                     0           105:4,7,15             21 116:5 135:18        154:12
            000019 110:25      15 117:5 121:15,17       21st 156:16          5,000 90:25
            000020 109:3         155:4                  230715 39:6,18       5/12/2016 112:2
              116:4            1578 3:10                25 154:10 155:6      5/2/16 112:3
            006178 32:21       15b 116:23,25            26 111:8,16          50 15:18
            006213 38:23         118:14                 26th 2:13            500 78:8,16
            07869 3:11         15th 101:24              28 43:8              5:09 153:11
                     1         16 57:23 139:4           28-1015 43:7
                                                                                      6
            1 10:24 11:9,13      155:4,5                29 35:16
                               17 143:3,7,20                     3           6 44:4 77:20 78:11
              154:7
                                 155:6                                         154:4,13,18
            1,000 90:25 93:15                           3 24:25 25:5 32:12
                               17450   112:14                                6213 47:2
            10 39:2 96:3,7                                99:8,13,17 154:4
                               17th 145:14                                   63 113:13
              98:24 101:7                                 154:10,13 155:5
                               18 143:20 155:2                               66,000 31:5 91:3
              107:13 154:18                             30 23:11 106:11
            10,000 90:25       18th 145:14                                            7
                                                        3389 90:5 92:16
            10174-1299 2:5     19 154:9,11                                   7 46:4 48:12,14
                                                        3390 93:21 94:15
            10271-0332 2:14    1:00 74:24                                      76:24 154:14,23
                                                        35 154:11
            109 154:20,21                2              3585 120:17          7/23 139:23
            10:45 1:10         2 14:18,20 53:8          3:25 108:16          7/23/2014 139:21
            11 109:5 110:20      154:9,14               3rd 102:2 105:4,14   7/7/2016 140:2
              154:7,12,20      20 154:16                         4           741 42:25
            113 154:23         200,000 138:21                                7th 11:7
            12 49:14 109:6                              4 35:20,23 39:9
                               2008 68:23                                             8
              111:22 113:13                               46:13,16,19,21
                               2009 49:19 68:15                              8 1:9 87:17,21
              116:5 130:6                                 154:10,11,20,21
                                 68:25                                         154:7,16
              154:17,21                                 4/26/16 110:23
                               2010 49:14                                    8/21/15 111:25
            12/5/15 111:25                              405 2:4
                               2013 130:20                                     112:16
            120 1:7 2:13 155:2                          4060 121:8
                                 131:22                                      80 17:6 64:9,10
            121 155:4                                   41 154:12
                               2015 31:8 32:24                               87 154:16
            129a 41:10                                  44 154:13
                                 39:2 43:8 87:11                             884920174504
            13 12:14 32:23                              4431 139:20
                                 87:14,15 99:8,13                              115:16,18
              113:8 116:20                              4455 139:2
                                 99:13,17,18                                 89 154:17
              117:3 154:23                              46 154:14
                                 104:21,22 111:4,7
            134 44:2 77:22                              461 121:14                    9
                                 116:16 130:20
            139 155:5                                   46634 112:15         9 89:13 154:17
                                 143:20
            14 99:13,17 104:21 2016 65:10,11                                 9/14/15 111:25
              104:22 111:4,7     69:11 111:8,16                                112:15
              120:19 122:7       142:15 143:20
                                           Veritext Legal Solutions
            212-267-6868                     www.veritext.com                      516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 249 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [90 - august]                                                                    Page 2

            90 14:4               affidavit 12:15,16     anybody 142:9           104:3 116:2 127:9
            96 154:18               12:18                anyway 101:7            149:18
                      a           age 21:7               apart 108:4 123:7     asking 3:19 9:18
                                  agency 51:6,17           133:12                9:19 30:25 39:14
            a.m. 1:10
                                  agent 72:2,6,7,8       apologize 87:4          39:17 55:25 124:9
            ability 113:22
                                    125:5 150:23,24        149:12                147:5 149:3,23
            able 65:16 106:18
                                  ago 59:5               applicable 52:6         150:6
              133:19 145:7
                                  agreement 45:25          65:17               asks 12:14 92:14
            absence 45:10
                                    48:15 49:3,7,10,13   appreciate 26:15      aspect 27:23
            account 124:19
                                    50:21 51:21 52:16      26:18 104:6         assembled 82:3
            accounting 5:14
                                    65:17 76:25 82:25      113:17 152:23         119:4,9,16 133:14
            accredited 90:13
                                    95:4 125:18,19,21    approved 56:7,8,9       133:17
            accumulate 64:7
                                    126:13 128:5,8         56:10 71:12,13,16   assembling 134:8
            accurate 14:25
                                    154:15                 71:18               assembly 37:25
              118:23
                                  agreements 26:8        approves 56:5           47:23 91:15
            accurately 4:13,17
                                  ahead 63:8 129:7       approximately           133:14 134:20
              4:20
                                  aid 117:17               15:18 17:6 19:3       135:8,9
            ace 130:21 131:7
                                  air 60:13 106:9          19:12 20:8 31:4     assigned 60:7,18
              131:15,17 132:8
                                  airport 59:19,22         65:8 69:16 83:16      60:19 68:4,5,8
              132:18,24 134:16
                                  al 67:20 68:14           151:25              assistant 2:16
            acocella 1:23
                                  alan 18:13,19          april 53:11,19        assume 3:24 42:4
              156:3,20
                                    67:21 68:11 69:6       111:8,16 142:15       50:23 63:25 75:18
            action 156:12
                                    70:21 85:25            143:20 145:14         139:21
            actions 132:23
                                  amount 20:12             152:7,11            assuming 36:18
            activities 13:3
                                    97:13 133:7          area 31:20 83:4       assure 126:8
            actual 63:11 136:6
                                    137:23               areas 5:13,14 8:15      127:24
            add 16:4 120:21
                                  annexed 113:6            8:20 84:2 118:2     attention 27:14
            addition 10:14
                                  annual 65:21,24        argen 2:6             attorney 1:1,4
              56:2 68:6
                                  answer 3:24 4:8        arms 29:4               2:11,16,21,24,25
            additional 60:4,22
                                    5:25 52:23 88:14     arranges 41:20          5:22 10:20 11:4
              94:12
                                    92:19 106:23         arrives 95:25           12:10 25:23 35:17
            address 3:9
                                    117:24 126:20        arriving 31:12          41:9 44:2 124:18
            addressed 11:4
                                    147:12,15 148:5      art 5:17 12:22,23       141:6,14 142:14
            adequate 83:3
                                  answered 86:2            24:25 25:11 35:13   attorneys 2:3
            administration
                                    88:4                   45:24 51:23 58:7    attractive 29:7,7
              5:4
                                  answering 47:13          61:8,10,16 67:9       29:11
            administrative
                                    114:3                  85:2 86:10 87:18    audit 51:11,15
              5:13
                                  answers 4:4 6:2          115:12 126:13         65:21,24 66:2,6,9
            advice 147:13
                                    92:16                arts 13:2             audits 152:21
            advise 113:23
                                  anticipate 64:25       asked 30:21,23        august 65:12
            affect 123:4
                                                           52:21 85:18 87:4      87:14,15 99:8,13

                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 250 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [august - buyer]                                                                Page 3

              99:16,17 102:2      basically 100:6         126:22 127:6,9      brand 12:23 36:11
              105:4,14 116:16       150:14                149:4,15              36:16
            authorized 86:12      basis 93:9            belt 75:20            branded 36:15,19
            available 50:14       batch 43:14,17,19     best 29:15,17           37:9 38:3,4,16
              84:2 85:2,12          43:20 44:8,14,24      66:22                 42:15 118:22
            avenue 2:4              45:10,12,13 46:20   big 59:12 60:11         119:24 120:9
            average 135:25          47:5 59:8,14,15       79:2,7 90:20        break 4:7,9 6:4
            aware 10:18 19:23       75:11 77:12 91:13   bill 55:25 56:12,13     46:7,9 48:13,15
              19:24 22:17 48:11     93:25 95:13,15,16     64:6 72:14,17,22      71:6 74:25 100:19
              86:6 91:23 95:2,7     95:17,19,23 101:8     73:4,5,7,9,11,16      106:24 108:14
              98:8 122:23 123:6     101:11,15,16        blood 156:12            114:24 133:23
              123:11 128:24         102:17,17 104:7     blue 15:12 35:16        134:6 151:14
              129:9                 104:22 105:20       board 72:12           breakdown 13:25
            axle 132:10,25          124:21,21 148:20    body 121:21           bring 28:8 58:22
              134:21              batches 56:22         bottles 17:17           58:23 95:18,18,22
                     b              133:20              bottom 32:9,11        brix 10:12
                                  bates 89:11 96:5        38:7,20 39:8        broadway 1:7
            back 21:10 35:10
                                    108:24 109:3          42:19 44:7 50:23      2:13
              60:10 63:17 71:10
                                    110:21,24 111:23      53:14 92:15         broke 76:12 94:9
              105:10 108:16
                                    113:2 115:6 116:4     115:10 146:11         94:17
              116:15 122:7
                                    120:17 121:14       box 38:3,4,5,8        broken 74:13
              128:9 137:9,14,22
                                    138:25 143:9          39:23 44:7,23       broker 72:9
              138:8,9,11,15
                                  bch 32:16 33:9          50:22 51:10 57:8    brought 27:12
              141:8
                                    38:10 42:20 43:13     57:10,14 75:22,23     29:13 124:22
            background 19:18
                                    46:20,22 75:16        79:13 80:2 115:9    buckle 78:13
              70:16 76:2
                                  bch006178a13-...        116:18 124:5        buckles 78:22
            backwards 133:9
                                    32:14               boxed 37:20,21        building 2:4
            bag 78:3,4
                                  bch006213a10-...        75:19,21,23         bullet 90:9,10
            band 107:5,17,22
                                    38:22               boxes 34:14 44:23       92:13
            bands 106:20
                                  bearing 89:10           45:2 47:21 50:22    bump 2:24
              107:5
                                  began 103:24            86:25 112:13        bunch 90:8,10
            base 22:20 66:20
                                  beginning 87:10       bracelet 80:7         bureau 1:2 2:17
            based 29:22 39:23
                                  begins 138:25           116:9 123:18          2:22
              53:4 60:24 61:2
                                  believe 9:23 32:12      136:18              business 3:9 8:12
              66:19 67:22 72:23
                                    57:22 62:2 67:5     bracelets 5:18          12:24
              79:22 88:6,24
                                    74:17 76:5 80:3       29:5 77:25 78:9     busy 152:8,10
              100:7,12 115:23
                                    83:15 98:18,23        79:3,8,11 80:17     butterflies 79:17
              116:7,8,10 120:24
                                    103:5 104:2 110:9     81:13 82:11         butterfly 81:6,12
              121:2 128:4,7
                                    114:14,15 118:20      115:13,21 116:6     buy 30:14
              129:22 130:3,11
                                    118:25 120:6          116:14 123:24       buyer 30:12
              130:12 145:8
                                    124:2,6,20 125:21     124:22                139:18 140:9,12

                                           Veritext Legal Solutions
            212-267-6868                     www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 251 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [buyers - coaching]                                                                Page 4

            buyers 16:3,4,20       ceo 11:5               changing 75:25         chosen 71:22
              30:10                cert 154:20,22         charge 12:3 52:12      chrysler 2:4
            buying 150:23          certain 100:18           54:7 122:18          chu 2:15 3:7 6:17
                      c            certainly 47:9           137:22 138:9,12        8:5 9:17 10:23
                                     114:6,25 126:23        138:16                 14:15 24:23 26:14
            c 2:1 18:16 146:12
                                   certificate 10:4       charged 137:11,14        27:7 28:10 35:3
            call 25:12 28:25
                                     110:4,15 111:10      charging 137:9           41:5 43:22 45:20
              43:19 56:14 64:24
                                     111:14,17,19         charm 81:6               46:8 74:24 87:16
              76:14 127:14
                                     112:5,7,19 116:3,7     115:12,20 116:6,9      94:12 96:2 102:25
              133:24 153:9
                                     120:11 156:1           116:13                 103:17 104:2
            called 14:17 56:25
                                   certificates 109:14    charms 59:13             106:4,25 108:13
              58:6 61:8 72:2,6
                                     110:7,11               79:14,16,25 80:20      108:16,20 112:22
            callet 7:10,11 8:8
                                   certification            81:12                  113:10 114:17
              8:11,23,24 9:13,20
                                     109:19 110:21        chart 14:18,23           120:15 121:10
              9:22 90:7 92:13
                                     115:22                 15:8,20 16:5           122:8 127:5 129:4
              92:16 94:7,13,23
                                   certify 156:5,11         28:12 53:8 154:9       133:25 138:23
              95:5,12 112:25
                                   chain 80:10,11         check 70:10              142:20 149:9
              115:6,19 116:22
                                   champion 23:15           135:15                 151:13 152:17
              116:23 117:4,13
                                     57:25 58:22          checklist 64:11          153:5,10 154:4
              121:23 141:23
                                   champion's 70:11       checks 58:19           circle 90:10,11
            callet's 8:20
                                   chan 18:16 20:5          126:7 127:23         circled 92:13
            capability 79:24
                                     20:10,24,25 21:6     chemical 62:9          city 61:16,17
            capable 22:22
                                     21:15 22:2,11          100:21               clarification 26:15
              52:13
                                     54:8 60:20 96:22     chemist 96:15            26:22 37:17
            capacity 7:14
                                     97:8                 chief 2:20               114:16 117:9
            capital 51:12
                                   chance 48:14           child 80:14 81:13        121:5
            card 56:14
                                     87:23 109:7          children 13:2          clarify 26:16 50:3
            care 140:11
                                   change 52:19             14:10 68:21            149:10
            carton 59:10,16
                                     63:16 123:3          children's 17:14       clarifying 116:19
              95:22 135:19,24
                                     124:25 125:13,24       68:18                  119:21
            cartons 135:18
                                     126:11,19 128:18     china 24:3,6,9         clear 30:24 72:16
            case 9:10 40:8
                                     128:25 129:18          54:3,15,20 58:2,4      82:8 93:24 103:19
              66:3 78:5,8,15,16
                                   changed 15:5,8,10        60:8,9,19 61:2,3,3     149:7
              80:25 91:25 95:19
                                     122:21,25              61:4 67:23,24        client 113:23,23
            cases 72:2
                                   changes 57:19            68:5,8 88:19,21,24     114:7
            caused 127:20
                                     60:4 62:25 64:14       88:25 103:15         clock 34:10
            center 144:12,15
                                     65:7,13 72:13          111:5 129:24         close 138:22
              144:23 145:4,11
                                     73:24 77:8 94:5        130:14 152:3,4         144:18,20
              145:22 146:13
                                     125:8,10 128:12      choosing 98:2,6        closely 7:17
            centers 144:7
                                     128:17,23 131:19     chose 73:24            coaching 113:11
              145:18
                                     146:20,22                                     113:19 114:7

                                             Veritext Legal Solutions
            212-267-6868                       www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 252 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [coast - correct]                                                               Page 5

            coast 31:21 106:11    complexity 31:16       conferring 26:2       contracts 26:11
              106:12              compliance 10:5          100:24                65:23
            coating 107:6,7         12:15,16,18 53:16    confidential 1:19     control 19:5 53:23
            code 32:17 38:11        53:23 54:2,13        confine 6:2             55:2 70:17 77:4
              42:20 43:17,17,19     66:13 109:14,20      conform 51:25           83:23,23,25 84:5
              44:8,14,24 45:11      110:5,7,11,15,22       129:13                126:8 127:11,15
              45:13                 111:3,10,17 116:4    conforming 126:8        127:17,21,25
            collect 12:8            120:11 122:18          127:3                 132:2 133:5,12
            collected 5:19 6:22     123:4 154:20,22      conformity 126:24       146:25 147:2
              12:10 141:9,16      compliant 94:3           127:25              controlled 126:24
            collecting 12:3         95:3                 confused 7:19           127:8
            collection 33:18      comply 120:10          confusing 119:22      conversation
              33:22               complying 96:24        connects 72:9           148:12,15,25
            college 20:17,21        97:9                 consequence             149:17,20 150:7
              62:6                component 56:15          137:7                 150:12
            color 79:15 80:15       58:13 59:25 72:10    consequences          conversations
            coloring 27:20          77:20 79:20 80:8       137:7                 149:24 150:10
            column 115:14           81:14 82:10          considered 52:9       conveyor 75:20
            come 30:5 45:4          119:14 124:3,21      considers 51:23       cooperation
              59:6 74:11,15       components 10:11       consist 86:22           152:15
              75:19,21 77:13        27:21 29:6 37:15     constantly 130:4      cooperative 28:9
              78:2,4 79:17          37:22,24 38:4        constraints 48:7        114:12
              80:24 132:13          47:20 55:19 56:14    consult 25:23         copy 66:23 96:18
            coming 3:14 58:13       56:18,21,22 57:7,9     113:22 114:4,6,25     110:8,12 140:9
              70:13 82:21           59:6 64:4,5,9        consulted 9:13          152:19,22,22
              126:25 152:15         70:13 72:24 77:12    consumer 120:10       corner 36:2
            comment 120:22          77:15,16 80:6,6,21   consumers 7:2           110:22 139:20,25
            communicate             80:24 81:24 84:15      29:8 118:7 138:2    corp 51:23 87:19
              128:11,22             85:13 91:12 94:2       138:3,4,6,14        corporate 17:8
            communicated 7:7        95:13,19,21,22,24    contact 8:23          corporation 12:22
              125:11 128:16         107:25 116:17        contain 126:14          118:19
            communications          148:19 151:8           135:19              correct 7:25 33:14
              5:24 6:6 7:2 9:16   comprehensive          container 42:4,5        36:17,21 37:7
            companies 23:25         146:19                 74:11,16 82:21        38:18,25 40:16
              24:8 50:13          concept 27:19            102:19                41:24 43:9 44:9
            company 8:9,12        condition 4:12         context 11:23           48:4 56:11 73:2
              8:21 13:21 23:4     conducted 66:2         continue 69:23          73:13 75:24 79:4
              23:19,24 86:12,13   cone 130:20,25           136:24                80:9 81:9 88:23
              123:2 148:20          131:5,10,11 132:3    continued 154:24        99:10 111:20
            complete 48:2           133:3 134:6          contract 13:7           112:10 115:25
                                                           27:14 49:22,22        116:12 119:19

                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                       516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 253 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [correct - day]                                                                  Page 6

              144:17 145:15       created 15:9 72:23       36:1 37:1 38:1,8      143:1,5,12,17
              151:24                73:15 112:7            39:1,11 40:1 41:1     144:1 145:1 146:1
            correction 157:1,2    creates 73:4             41:14 42:1 43:1       146:15 147:1
            corresponds 53:7        110:15                 44:1,6 45:1 46:1      148:1 149:1,10
            costing 53:10         creating 73:11           46:12 47:1 48:1       150:1 151:1,20
            counsel 5:25 6:7        79:10                  48:15,25 49:1         152:1 153:1,13
              6:10,19 7:7 8:2     creation 35:13           50:1 51:1 52:1        157:20
              113:21,21 147:13    criteria 93:3,5,19       53:1 54:1 55:1       daftavi 28:3
            country 60:11         cross 58:19              56:1 57:1 58:1       daily 129:11,22
              144:9               crushes 131:14,24        59:1 60:1 61:1       daniel 96:16
            couple 138:20           133:8                  62:1 63:1 64:1        109:21 117:15
            courses 19:21 20:2    crushing 133:10          65:1 66:1 67:1        142:19
            court 4:2 10:24       curious 34:14            68:1 69:1 70:1       dark 107:7
              11:11 14:15 24:24   current 5:2,10           71:1,3,8 72:1 73:1   data 118:7
              35:8,11 41:6        customer 110:19          74:1 75:1,4 76:1     database 110:2,5
              43:23 45:21 87:17     112:9                  77:1 78:1 79:1        122:4
              89:8 96:3 108:22    customers 50:15          80:1 81:1,3 82:1     date 1:23 11:10
              112:23 120:16         50:18 135:18           83:1 84:1 85:1        14:21 15:9 25:6
              121:12 138:24         137:11,25 138:3        86:1 87:1,24 88:1     33:16 35:21 41:13
              143:5                 138:15 146:25          89:1,15 90:1 91:1     43:17 44:5 46:5
            covered 111:18        cutting 79:2,8           92:1 93:1 94:1,16     75:12 87:22 89:14
            cpsa 96:25            cylinder 131:23          94:18 95:1 96:1       96:8 99:8,9,17
            cpsc 112:25             133:6,9,16             97:1 98:1 99:1        105:25 109:6
              116:22,24 121:3     cylinders 133:7          100:1,25 101:1        110:16,17,23,25
              124:19                        d              102:1 103:1 104:1     111:4,8,9,12,13,14
            cpse 6:21,23 7:17                              105:1 106:1,17        112:2,5,19 113:9
                                  d 2:6 3:2,2,2 23:24
              120:24                                       107:1,11 108:1        120:20 121:18
                                    53:3 58:8 146:12
            cpsia 132:21                                   109:1 110:1 111:1     139:5,22 140:2,4,4
                                  dadde4a 46:15
            cra 5:17 12:22,23                              112:1 113:1 114:1     143:4,18,23,23
                                  daddea 1:19 3:1
              24:25 25:11 35:13                            115:1,4 116:1         152:7
                                    3:10,12 4:1,23 5:1
              45:24 51:23 58:7                             117:1,23 118:1       dated 11:5,6,6
                                    6:1 7:1,5 8:1 9:1
              61:8,10,16 67:9                              119:1 120:1 121:1     49:13 104:20
                                    10:1,18 11:1,11,18
              85:2 86:10 87:18                             121:19 122:1          111:7 139:21
                                    12:1,12 13:1 14:1
              115:12 126:13                                123:1 124:1,13        142:15
                                    14:22 15:1 16:1
            crafts 13:2                                    125:1 126:1 127:1    dates 111:25 112:6
                                    17:1 18:1 19:1
            crazy 35:9 41:8                                127:9 128:1 129:1    david 7:10 90:6
                                    20:1 21:1 22:1
              43:24 115:12                                 130:1 131:1 132:1     112:25 117:4
                                    23:1 24:1 25:1,10
              136:15 143:8                                 133:1 134:1,7        dawn 28:5
                                    26:1,19,25 27:1
            create 13:10,16                                135:1 136:1 137:1    day 34:2,19 70:3,6
                                    28:1 29:1 30:1
              73:5 81:20 91:15                             138:1 139:1,7         75:8 91:11 101:21
                                    31:1,9 32:1,8 33:1
              110:4,18                                     140:1 141:1 142:1     103:23 106:10
                                    34:1 35:1,5,22
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 254 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [day - e]                                                                         Page 7

              110:15 130:4        deposition 156:6         107:5 121:8 124:5      112:24 113:7
              153:15 156:16       describe 9:11,18         127:2,2 136:8,9,10     120:18 121:16
              157:23                27:9 55:15 94:5        136:12,16 137:20       126:16,21 138:25
            days 34:25 106:11       94:18 109:22           150:4                  139:3,7,11,13
            dc 146:4,6            described 9:3          differently 38:3         142:25 143:6,12
            deal 8:25               10:15 65:14 94:8       75:19                  154:7,9,14,16,17
            deals 13:21             95:7                 difficult 130:8          154:18,20,21,23
            december 143:20       describing 76:13       difficulty 6:3           155:2,4,5,6
              145:14                94:7,13,17,24 95:6   digit 33:12            documenting
            decide 22:18 29:14      149:3                digital 110:11           93:12
              29:16,19 122:10     description 154:6      direction 6:16         documents 6:22
              136:24                155:1                directly 16:12,18        10:25 11:25 12:3
            decided 6:21 29:4     design 25:21 135:8       28:15 41:4 47:24       12:8,9 89:25
              98:16 100:9           135:10,12              55:20,24 57:18         108:22 109:4
              122:13 141:12,17    designed 26:4,6          63:3 135:17 138:6      140:23,24 141:5,9
              141:20 146:18,21      131:23               director 5:3 53:15       141:13,17,18
            decides 30:17 41:3    designer 26:9          discovered 150:5         152:19
              54:17 99:25         designing 28:23        discuss 6:4            doghouse 130:22
            deciding 141:21       detail 126:8           discussed 5:22           130:23,24
            deciphering 43:11       127:24 129:15          125:24 135:4,5       doing 55:18,25
            decision 40:25        details 70:25          discussion 48:23         58:18 63:2 107:18
              100:12 123:24         85:14 87:3 148:14      96:10 142:22           113:16
            dedicated 65:4          149:16,19 150:13     disrupt 114:13         domestic 13:23
              69:24 74:19         detect 57:23           disrupted 114:14         14:3
            define 90:16          detected 133:6         distinguish 34:7       domestically 14:6
            definitely 44:22      detectors 59:21          35:15                  14:10
              100:17              determination          distracted 3:21        dong 58:7 61:7,8
            degree 20:18,21         124:10               distributed 31:13        61:10,14
              62:6 70:24 76:4,4   determine 54:5         distributes 13:11      double 46:3
            delivered 81:7,19     develop 13:10,16       distribution 144:7       154:14
            delivery 59:12          29:2                   144:11,15,23         draft 89:22
            demanded 121:3        developed 27:19          145:4,11,18,22       drafted 49:6
            dennis 53:13 54:9     developing 27:25         146:13               drop 100:18
              55:25 58:18 62:15   development            distributor 13:2       due 131:11
              62:15,21 63:9,17      27:22                document 11:8,20       duly 3:3 156:7
              65:5,9 71:13        difference 41:25         14:16,19 44:3        duties 53:19,21,25
              76:19 77:8 93:11      130:7                  45:22,23 46:3          54:10,14
              93:12 100:5 142:9   different 8:6 21:22      87:18,20,24 88:8,8             e
            depend 31:15            27:20 34:19 36:6       88:10,17 89:5,9,10
                                                                                e 2:1,1 3:2,2 53:3
            depending 77:24         38:14 56:22 75:13      89:12 93:25 96:6
                                                                                  61:25,25,25 67:21
              93:4                  75:13 77:17 81:21      108:24 109:2
                                                                                  89:10,21,22 90:3,6
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 255 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [e - fairland]                                                                   Page 8

              92:12 94:14,24      enhanced 76:14        excuse 100:22          explanations
              95:6 117:4 120:16     76:16 92:19 94:19     120:21                 150:17
              121:8,13,21 130:5     95:8                exhibit 10:24 11:9     express 30:11
              153:3 154:17        ensure 65:15            11:13,17 14:18,20    extent 114:14
              155:3,4               126:23 146:24         24:25 25:5 32:12               f
            eager 28:8            ensuring 52:13          35:20,23 39:9
                                                                               fact 60:13 77:18
            earlier 118:21        entered 121:24          41:7,12 42:18
                                                                                 105:22 112:11
              127:7 147:7         entire 37:5 59:14       44:4 46:4,13,16,19
                                                                                 115:23 145:10
              151:20                59:24 117:10,12       46:20,21 48:12,14
                                                                               factories 24:9
            early 31:8 142:17       151:9                 48:21 53:8 76:24
                                                                                 51:15 54:4 65:4
            easel 14:12 17:15     entitled 86:8 87:18     77:20 78:11 87:17
                                                                                 67:15
              17:16                 113:15 114:6          87:21 88:2 89:13
                                                                               factory 24:5 31:10
            east 31:21 106:11       143:8                 89:19 96:3,7
                                                                                 32:18 44:15,18
            edification 35:18     entity 72:5             98:24 101:7
                                                                                 45:5 58:2,3,13,24
            educated 32:5         environmental 1:2       106:22 107:10,13
                                                                                 59:7 61:3,4,11,16
              40:2 47:11 64:21      2:17,21               109:10 110:20
                                                                                 61:18,21 65:20,23
              150:21,22           eric 1:3 2:12           111:22 113:8
                                                                                 67:3,11,23,24 69:3
            education 20:14       error 44:15,16          116:5,20 117:3
                                                                                 69:5 70:11 77:5
              60:15 64:22         especially 38:3         120:19 121:17
                                                                                 77:13 78:5 79:18
            educational 19:17     esq 2:5,6,15            126:2 139:4 143:3
                                                                                 81:8,20 83:2,14
              62:4 76:2           essentially 36:10       143:7
                                                                                 84:2,14,24 88:22
            efficient 26:23         36:14 71:12         exhibits 109:5
                                                                                 102:18 124:23
            effort 108:20           137:16                154:5
                                                                                 128:6
            efforts 92:19         estimate 30:13,16     existence 68:23
                                                                               failed 124:16
            eight 4:25 5:7          90:24 138:18        expanded 76:13
                                                                               failing 148:2
              24:21 79:17         events 92:17            94:8
                                                                               fair 45:15
            either 22:11,24       exactly 28:18         expanding 55:2,6
                                                                               fairland 23:7,15
              33:3 40:12,13,13      74:21 104:3           55:9,12
                                                                                 24:4,16,20 25:18
              40:23 43:16 62:13     108:10 122:2        expansion 60:5
                                                                                 29:13,14,16 30:3
              123:11,17 131:21      130:9               expansions 62:24
                                                                                 30:17,21 32:17,22
              135:17 151:4        examination 3:6         64:13
                                                                                 33:10,25 34:4
            electronic 110:12       154:4               expectations 52:2
                                                                                 37:2,11,13,19,21
            eliminate 141:2       examined 3:5          expenses 137:10
                                                                                 37:22 38:11 44:22
            employees 15:11       example 57:8          experience 19:8
                                                                                 47:3,18 49:11,15
              54:8                  74:10 79:17 80:7      20:24,25 60:16
                                                                                 49:21 50:2,4,6,8,9
            engineer 60:15          81:5,11 142:4         62:12 64:23 70:25
                                                                                 57:25 58:20 60:7
              61:24,25 62:16,23   exceed 52:2           experienced 64:21
                                                                                 60:18 61:15,17,21
            engineering 28:4      exceeding 52:14       explain 77:15,19
                                                                                 61:22 67:16 68:4
              62:7,9 76:7         exclusive 36:5,11     explained 35:5
                                                                                 69:14,17,21,24
            enhance 132:2           36:16                 38:9
                                                                                 70:2 71:18 73:15
              146:24
                                                                                 74:19,20 75:6
                                           Veritext Legal Solutions
            212-267-6868                     www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 256 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [fairland - generally]                                                            Page 9

              77:2 78:16,25         fill 12:16             flying 130:21        gap 143:25
              79:15,21,23 80:22     filled 12:17             131:2,7,15,17      gather 138:8
              81:4,20 82:9 83:6     filling 12:19            132:7,18,24        gathered 6:23
              83:10,13,20 84:11     final 86:8,11,15,18      134:16             gathering 118:7
              84:17 85:3 87:6          126:7 127:16,24     focus 69:13          gcc 112:13
              88:7,8,11 97:25       finance 5:14           follow 75:5          gem 5:17 25:2,12
              124:22,23 125:2,4     financial 137:6,12     following 136:23       25:14 27:10,13,13
              126:14 128:6,11       find 72:3 129:2          154:24               31:23 32:11 35:13
              128:16,16,25             145:3               follows 3:5 118:17     35:14,22,24 36:6,7
              129:22 131:6,8,25     finding 107:21           152:20               37:23 41:8 42:14
              133:2,13 134:8,25     fine 8:7 32:6          forecast 29:22         43:25 46:17 57:9
              135:6,6,10,13,14         108:17 149:6        form 107:7             59:13 75:7,8
              137:7,22 138:12       finish 71:7 126:15     formal 22:25           77:21 87:7 90:16
              138:16 139:15            147:10              format 110:11          90:21 91:25 92:3
              146:17 147:7,24       finished 56:19         forth 60:10 156:7      106:14 107:6
              148:8,11,22 149:4        67:13 88:13 89:20   forties 20:9 21:8      112:15 115:12,20
              150:16,23,25             102:3 119:19,23     found 5:20 105:15      115:24,24 116:6
              151:7 152:21             127:16 130:2          123:3                116:10,13 123:17
            fairland's 34:2         firm 8:20,25 10:16     four 45:23 49:14       124:4 136:24,25
              50:18 61:18 67:3         28:23 65:10           135:23,23,25         137:15 140:8,17
              77:7 79:23 88:11      first 3:3 31:3         fourth 67:8            140:21,24,25
              150:17                   32:23 33:24 34:2    free 26:13 153:8       141:3,21 146:18
            fall 16:7 131:12,13        34:7 38:25 43:4     frequency 122:21     gems 79:15 80:15
            familiar 7:16              50:22 51:22 58:15     122:25               80:21 107:8
              25:10 39:5,12            67:8 77:3,4 82:25   frequently 23:18       140:10
              49:2,5 51:3 77:6         83:2 84:7,9 86:9      67:10 130:13       general 1:1,4 2:11
              98:25 99:3 106:17        87:13 88:5 90:5     front 63:12 78:13      2:16,21,25 8:19
              107:24 108:6,7           90:11,19,20,22        79:13,25             11:4 26:21 35:17
              109:13,15,17             91:5,6,15 93:22     full 47:13             41:9 44:2 84:11
              139:10 143:11            96:12 99:7 103:21   fully 94:3 95:2        84:12 96:12 118:2
            far 15:2 32:4              108:23 112:6,11       114:12               122:9 148:16,17
            fares 60:12,13             121:8 130:19        functions 53:13        149:20 150:11
            faster 108:21              139:8,10,11,20      further 6:12 22:6    general's 10:20
            fayette 17:3,3,5,11        142:14 148:24         27:20,25 29:2        124:18 141:6,14
              17:13,21 18:2            149:15                156:11               142:14
            federal 129:14          five 9:14 108:14                 g          generally 8:2 9:18
            fee 9:6                 flat 47:21                                    31:22 40:18,23
                                                           g 23:16 28:5 53:13
            feel 26:13 133:2        flip 110:24                                   66:8 70:4 91:9
                                                             58:8,8 67:21
              134:25 153:8          floor 2:13 102:18                             96:25 98:25 99:3
                                                             68:10 148:10
            feld 2:20 59:23         fly 130:24                                    109:13
                                                           gao 68:10 69:10
                                                             70:23
                                              Veritext Legal Solutions
            212-267-6868                        www.veritext.com                       516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 257 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [generated - identify]                                                           Page 10

            generated 111:15          120:15 121:7,12     handled 6:25            41:22 42:5 54:7
            gentle 53:2               133:10 137:22       hands 151:4             55:22 60:24 74:6
            geographical              138:8,23 141:8      hang 81:13              74:8,12 88:22
              103:24                  143:16 149:9        happen 45:18            89:3 98:13 102:5
            george 68:10              152:17                75:10 100:15          103:25 111:5
              70:23                 good 3:12,13 71:4       147:23                129:23 130:14
            getting 78:25 79:7        77:5                happened 44:10          148:7
              140:20 148:5          goods 67:13             47:12 102:22        hoping 137:12
            girl's 10:11            government 51:6         147:19,25 150:14    hour 130:6
            girls 29:11             governmental            150:18              house 27:19
            give 13:25 52:22          51:17               happening 102:20      hubcap 132:13
              59:2 108:22           gray 133:8              124:19 131:25       huh 57:15 60:3,12
              110:16 137:5          groove 132:11           141:22                61:6 72:11 78:17
              140:17 141:3          gross 28:5,6,13,19    happens 110:3           78:24
              152:21                  28:24 29:9            128:5 147:3         human 5:3,12
            given 11:24 43:10       group 23:5 51:7       happy 153:5           hundred 62:3
              51:6 92:17 125:13       51:18 75:21         hard 107:18,20          138:20
              135:14 156:9          guan 58:8 61:7,9        110:8 143:21,23     hypothesizing
            gives 63:4 111:4          61:10,14            headquarters 17:8       47:15
            giving 50:8             guess 13:13 26:9      heard 84:4 123:15     hypothetical
            go 6:12 16:6 17:15        32:3,4,6 33:7       hearing 84:10           103:22
              17:16 22:7,11           45:10 47:11 78:2    held 5:6              hypothetically
              33:8 47:4 59:7          78:10 127:14,17     hell 150:14,18          103:11
              63:8,17 65:7,20         149:5 150:20,21     help 12:6,7 116:22              i
              72:3 86:18 92:25        150:22              helped 116:21
                                                                                ice 131:14,24
              108:21 128:9          guessed 32:25           117:9
                                                                                  133:9,10,11
              129:7,15 133:11       guesses 40:3          hereinbefore
                                                                                idea 30:9 45:14
              140:12 142:20         guessing 29:11          156:7
                                                                                  65:3
              150:15                  34:6 61:12 99:8     hereunto 156:15
                                                                                identification
            goes 17:19,20           guided 7:2            hire 64:16
                                                                                  11:10 14:21 24:25
              59:15 63:10 65:23     guidelines 96:25      hired 60:7,13,14
                                                                                  25:6 35:21 41:7
              92:19 94:4 113:3        97:10                 62:14,23 66:11
                                                                                  41:13 43:24 44:5
            going 3:19 10:23                  h             68:7 69:10,11
                                                                                  46:4 87:22 89:14
              20:6 24:23 29:25                              142:10
                                    h 18:16                                       96:8 109:6 113:9
              35:11 38:11 41:5                            hiring 64:25
                                    halfway 51:10                                 120:20 121:18
              43:22 45:20 52:22                           history 22:20
                                    hand 110:22                                   139:5 143:3
              62:17 71:5,10                               hold 134:24
                                      118:10 139:20,24                          identified 143:7
              77:20 84:13 87:16                           holds 76:3
                                      156:16                                    identify 106:19
              89:8 90:5 96:2                              holes 78:13,21
                                    handed 11:12                                  107:4 133:20
              108:21 112:22                               hong 18:6,19 24:5
                                      143:6                                       144:21
              113:19 114:8                                  24:11,17 31:19,20

                                             Veritext Legal Solutions
            212-267-6868                       www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 258 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [illness - johnson's]                                                           Page 11

            illness 4:11           indicate 6:9           inspected 84:24       interview 63:14,18
            imagine 122:19         indicated 116:5          85:4,19             introduce 30:10
            immediately            indicates 106:19       inspecting 83:11      introduced 30:8
               104:12 142:12         107:17               inspection 86:11      invented 26:6
            impact 137:12          indicating 39:7          86:16,18,21         inventor 26:9
            implement 146:19         115:19 148:3         inspections 67:12       27:12,17
            implemented            individual 25:8          83:9 86:8           investigation 1:3
               72:13 77:8 123:9      80:21 116:8          inspector 58:21         1:19
               125:7 129:5           138:15 145:12          60:6,8,9,17,18      invoice 144:3
            implementing           individually 21:21       68:7 69:24 70:2     involved 10:10
               73:23 94:20,20        78:2                   86:24                 41:17 147:17,21
            import 41:4            individuals 60:22      inspectors 64:16      issue 9:21 110:23
               118:18              industrial 76:7          64:19,20,25 65:3      111:8,9,14 112:5
            imported 25:15         industry 14:17           67:18 68:2,13         112:19 114:17
               118:25 119:3,20       19:9,13 21:3           69:21 83:3,4,7,7      133:12 135:10
               119:23                39:24 40:6 43:15       83:11,14,20 85:25   issued 10:20 11:2
            importer 12:25         inform 124:24            86:12,17 88:20,23     47:17 105:2
               40:9,11,14 41:2     informal 22:25           92:25 125:16        issues 8:9
               42:2,3,8 119:11     information 6:24         126:6 127:23        item 57:8 97:3
            importers 118:22         117:13 118:3,4       instance 26:13          112:14,15 118:25
            importing 119:13         125:12 138:9         institute 131:19        124:4
               120:7                 145:8 146:8 150:5    instituted 65:14      items 118:8
            imports 18:3           informed 125:14          84:19 85:6,9          130:15,18 140:15
               23:23               initial 31:5,6 90:12   instituting 94:6                j
            improper 114:9           90:15,17 91:22       instruct 97:4
                                                                                j 3:2
               134:20                92:3,7 104:10,16     instruction 12:14
                                                                                jersey 3:11 15:17
            improperly 134:8         117:6 122:11,14      insurance 5:14
                                                                                  119:8,10 144:15
            improving 54:25          122:16 123:18        intend 92:23
                                                                                jewel 115:12
            include 6:6 95:11        124:14 147:25        intended 137:3
                                                                                  140:10,18,21
               124:5 147:14          151:10               intention 6:14
                                                                                  141:3
            included 140:7         initially 29:21        interest 30:11
                                                                                jewels 35:9 41:8
            includes 147:13          30:21 119:3          interested 156:14
                                                                                  43:24 136:15
            including 124:17       ink 94:3               interfere 114:11
                                                                                  140:8 143:8
            incoming 84:15,18      inks 57:3              interfering 114:2
                                                                                job 107:12 109:12
            incurred 137:10        inn 74:15              internal 35:17
                                                                                  109:16
            independent 51:11      insert 80:15             41:9 44:2 77:22
                                                                                jodi 2:20
               123:10              inside 57:13           international 52:6
                                                                                johnson 67:20
            independently            134:21                 65:18
                                                                                  68:14,24 69:22
               123:17              inspect 65:20 67:3     interrupt 148:24
                                                                                  74:18 85:25
            index 154:2,5            67:15,16               149:14,23
                                                                                johnson's 70:16

                                             Veritext Legal Solutions
            212-267-6868                       www.veritext.com                       516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 259 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [july - l004060]                                                                  Page 12

            july 32:23 39:2          120:1 121:1 122:1      22:22 26:8 29:5         148:5,14 149:2,8
              87:15,15               123:1 124:1 125:1      29:18 30:20 31:4        149:16,19,19
            june 1:19 3:1,10         126:1 127:1 128:1      31:6 34:3,5 35:10       150:8,8,9,12,16,17
              4:1 5:1 6:1 7:1,19     129:1 130:1 131:1      39:20,21 40:5,5,7       150:19,22 151:12
              8:1 9:1 10:1 11:1      132:1 133:1 134:1      43:14 44:10,11,13       151:13,25
              12:1 13:1 14:1         135:1 136:1 137:1      45:6,9,15 46:25      knowing 47:13
              15:1 16:1 17:1         138:1 139:1 140:1      47:14 48:11,18       knowledge 39:23
              18:1 19:1 20:1         141:1 142:1,17         49:6,8,9,12,17,20       48:8 79:22 88:6
              21:1 22:1 23:1         143:1 144:1 145:1      49:24,25 50:11,17       128:5
              24:1 25:1 26:1         146:1 147:1 148:1      50:19 51:5,8,13,14   knowledgeable
              27:1 28:1 29:1         149:1 150:1 151:1      51:15,16,19 54:23       33:4
              30:1 31:1 32:1         152:1 153:1,13         62:6,8,10,13 63:13   known 125:2
              33:1 34:1 35:1         157:20                 63:16,17 64:8        knows 64:6
              36:1 37:1 38:1                 k              65:5 66:8,10,18,18   kong 18:7,19 24:5
              39:1 40:1 41:1                                66:24,25 69:15,16       24:12,17 31:19,20
                                   k 144:6 145:2
              42:1 43:1 44:1                                70:4,7,18,19,22,25      41:22 42:5 54:7
                                   keep 70:12 84:24
              45:1 46:1 47:1                                74:19,21 76:2,3,6       55:22 60:25 74:6
                                     85:4,8 107:2
              48:1 49:1 50:1                                77:9,10 78:4            74:8,12 88:22
                                   keeping 85:14
              51:1 52:1 53:1                                80:22 83:10,13,16       89:4 98:13 102:5
                                     100:6 136:5
              54:1 55:1 56:1                                83:19,21,24 84:3        103:25 111:5
                                   ken 67:20 70:19
              57:1 58:1 59:1                                84:17,20,21,22          129:23 130:14
                                     85:25
              60:1 61:1 62:1                                85:3,7,8,11,14,17       148:7
                                   kenny 18:16,23
              63:1 64:1 65:1                                85:20 86:3,23                   l
                                     54:8 55:22 96:22
              66:1 67:1 68:1                                87:3,12 88:7,9,16
                                   key 43:10                                     l 23:16 53:3 109:3
              69:1 70:1 71:1                                88:16,20 89:4,6,16
                                   khakshoor 96:16                                  116:4
              72:1 73:1 74:1                                91:23 93:8,11,18
                                     96:17 97:18,19,23                           l.l.p. 2:2
              75:1 76:1 77:1                                93:20 94:21
                                     109:21 112:8                                l000002 143:10
              78:1 79:1 80:1                                100:15,20 101:22
                                     117:15 142:2,19                             l000018 108:25
              81:1 82:1 83:1                                103:14 105:19,23
                                   khakshoor's 96:23                                110:21
              84:1 85:1 86:1                                106:13,16 107:16
                                     117:17                                      l000020 112:12
              87:1 88:1 89:1                                107:24 108:9
                                   kind 62:8 83:19                               l000021 111:24
              90:1 91:1 92:1                                110:6,14 114:8,21
                                     149:2                                       l003389 89:11
              93:1 94:1 95:1                                118:23,24,24
                                   kit 115:24 124:4                              l003499 96:5
              96:1 97:1 98:1                                120:13,14,22
                                   knew 11:24 47:4                               l003584 120:17
              99:1 100:1 101:1                              122:17,20,24
                                     105:6 148:25                                l003815 113:2
              102:1 103:1 104:1                             123:16,22,23
                                   know 3:22 4:7 6:6                             l003816 115:11
              105:1 106:1 107:1                             125:3 127:7,13
                                     6:13 7:20,21                                l003817 115:7
              108:1 109:1 110:1                             128:13,15,19,20
                                     11:15 12:17 15:8                            l0038817 118:15
              111:1 112:1 113:1                             129:10,18 131:2,9
                                     19:11,17,20,25                              l003912 113:3
              114:1 115:1 116:1                             132:3 135:5,11,12
                                     20:3,7,14,17,20,22                          l004060 121:14
              117:1 118:1 119:1                             143:14,21 144:12
                                     20:23 21:2,4,5,20
                                             Veritext Legal Solutions
            212-267-6868                       www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 260 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [l004431 - lots]                                                                 Page 13

            l004431 139:2            88:6,8,11 92:2,18   level 16:11            longer 68:21
            lab 22:5 55:20,23        92:20,23 93:23      lexington 2:4          look 11:14 12:13
              56:16,20,24 57:6,7     94:6 96:13 98:20    liaison 18:22            32:9 35:9,12,25
              57:17 58:15 63:4       102:10 103:9        license 26:7             36:4,5,12,15,19,22
              63:20,21,25 64:4,6     104:13 105:9,15     licensed 27:18           37:3,8,13 38:7,17
              73:10 74:4,7,10        116:21 117:11,12    limit 9:13               40:8,10,20,21 41:7
              92:9 98:3,6,10,15      118:21 119:10       limited 45:11            41:16,18 42:13,18
              99:9,19 101:3          120:4 121:24        line 14:9 15:12          43:24 46:13,16,17
              102:21 104:18          122:10,12,12,20        51:22 91:12 93:22     46:24 47:5 48:10
              109:25                 122:24 123:5,9,16      98:13 154:3,6         66:9 71:5 75:8,15
            label 126:9              125:9 128:10,12        155:1 157:2           75:23 76:24 77:21
            labeled 77:3             128:15,17,21,23     lines 146:11             86:25 87:8,23
            laboratory 97:15         129:2 130:15        list 16:3 22:24,25       89:16 108:11
              100:2                  131:19 132:23          22:25 23:3 56:13      109:7 110:20,23
            labs 63:10,15            133:2 134:25           56:15 71:12,17,18     111:21,22 118:17
              97:17                  136:24 137:17          94:5 107:25           118:23 119:24
            language 126:18          141:22 145:10,21       146:10                120:3,9 125:20,23
            large 34:22 59:14        146:16,18,21        listed 118:16            127:16 130:22
            larger 115:24            147:24 151:22          145:23,25             136:16 139:6
            larose 1:5 2:3 4:24      152:20              listen 149:22            151:15
              5:7 7:12 8:3,8,11    larose's 12:24        lite 10:12             looked 35:24
              10:13 12:17,22,25      14:25 95:8          little 50:3 78:13        57:12
              13:4,10 14:17        larry 148:6              79:16 80:12 81:6    looking 44:6 50:20
              15:15 17:25 19:2     late 107:2 130:5         108:21 131:2,3,13     64:15 67:6 78:11
              19:14 20:11 22:18      142:15 148:5           132:13 134:23         79:14,25 89:24
              23:22 24:19 25:15    lauren 11:5              135:25 143:21         98:24 101:6 108:8
              25:21 26:4,4,12,25   lawyer 113:16         llc 14:17                108:8 116:20
              27:4,10,24 29:19     lead 58:13 63:5       local 67:10              118:14 139:19
              30:5,16,20 37:3        100:17 147:20       located 24:2 61:15     looks 59:21 70:12
              38:24 40:12,14,18    leap 38:11               61:15,17 119:7        78:12 107:7
              40:24 41:20 42:12    learn 150:4              146:7               loose 132:14
              42:16 48:6,9         learned 5:20          logical 147:4          lose 114:24
              49:10,14,20 50:2,5   leave 127:3           logo 45:24             lost 104:2
              50:8,10,17 52:12     left 71:22,24         long 4:23 18:25        lot 33:6,7 39:3,7
              54:17 55:6,12          139:20                 19:11,16 20:10        39:10,18,20 40:3,5
              57:20 58:3,6 60:5    lesson 137:13            21:2 24:19 31:11      43:14 70:24 75:11
              62:25 65:15,23       letter 112:24            31:18,24 32:3         147:21
              66:12,23 67:3          113:4,6 115:5,20       68:12 74:21         lots 36:23 37:9
              68:13,20,22 71:11      117:3,10 142:15        101:21 103:2          60:12 84:25 85:5
              76:15 77:2 83:7      letters 51:12            105:24 106:2,6,13     85:14,15,19
              85:18,21 86:13                                114:21 130:4

                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 261 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [lower - memorialized]                                                        Page 14

            lower 16:10            major 50:18 57:22      98:5,21              94:2 95:13 124:24
            lunch 74:25 75:2        144:5,22             manufactures          125:10,13,24
              76:12 94:9,17        maker 27:13            37:12 50:10          126:10,18 128:12
                     m              37:23 131:11         manufacturing         128:17,22
                                    140:8,10,18,21,25     17:22 28:2 31:10    materials 56:12,13
            m 18:14,15
                                    141:3,21              41:21 50:5,24,25     59:9 60:2 72:14
            machine 5:17 25:3
                                   making 97:12           51:25 52:10 79:23    72:18,23 73:4,6,7
              25:13,14 27:10,13
                                    124:4                 87:7,9 106:15        73:12,16 81:24
              31:23 32:11 35:14
                                   man 53:2 152:8         123:3 131:20         82:12,14 94:2
              35:23,24 36:6,8
                                   management 6:20       march 1:9 152:5       115:15,17 151:8
              41:8 43:25 57:10
                                   manager 28:5           156:16              matter 1:3 81:16
              57:23 58:9,11,14
                                   manual 76:21          marcy 146:3,7         140:25 156:14
              58:21,23,24 59:7
                                    151:22               maria 1:23 156:3     matters 8:3
              59:13,15,17,20
                                   manufacture 13:4       156:20              mean 7:7 19:5,12
              70:9,11,12,14 75:7
                                    13:8 14:9 15:22      mark 10:24 14:16      19:25 22:10 28:20
              75:8 77:11,11,21
                                    17:13,17 29:15,20     24:24 35:9,12        32:20 33:24 40:4
              80:25 81:2 82:10
                                    30:18,21,23 31:12     41:6 43:23 45:21     43:7 57:7 59:8
              82:15 85:13 87:7
                                    34:25 36:19,22        87:17 89:9 96:3      63:20 64:19 77:15
              90:16,21 92:2,3
                                    37:2 38:2 41:18       112:23 120:16        77:17,19 80:6
              95:11 106:14
                                    50:2,6,12 67:4        121:13 138:24        83:24 84:3 88:22
              112:15 115:24,24
                                    75:6 81:5 106:14     marked 11:9,13        101:3,23 122:2
              116:11 123:8,17
                                   manufactured           14:20 25:5 32:12     127:12 135:4,13
              124:6 136:25
                                    14:6,13,14 18:2       35:20,23 41:12       135:21 136:8
              137:2,15 140:24
                                    25:18 27:5,11         44:4 46:4 48:13      137:15 138:5
              146:18
                                    29:3 31:2 32:23       87:21 89:13 96:7     141:5 142:11
            machines 42:15
                                    33:25 34:19 36:23     108:23 109:5         146:12 148:23
              46:17 58:19,25
                                    37:19,23 39:2         113:8 120:19         149:13,22
            mahabir 16:8,13
                                    42:13 43:8 44:22      121:17 139:4        meaning 95:16
              16:17,19 28:14,16
                                    46:23 47:3 104:8      143:2               means 8:19 39:20
              142:5,18 148:7
                                    104:11 124:16        marriage 156:13       50:24 99:9 114:9
              149:17,21
                                    131:4 135:16         mart 66:19,20,22      127:15 139:22
            mail 89:10,21,22
                                    137:16                66:24 100:8,13       146:8
              90:3,6 92:12
                                   manufacturer           120:25 138:12       meant 7:21 114:10
              94:14,24 95:6
                                    29:17 52:13 71:23     144:6,6,25 145:2    measure 133:3
              117:4 120:16
                                    71:25,25 72:9         145:21,22,24,25     medication 4:15
              121:8,13,21 130:5
                                    137:8                 146:2,6 152:19      meet 52:2,10
              153:3 154:17
                                   manufacturers         masters 76:5          63:10 65:16
              155:3,4
                                    13:20 14:2 21:18     match 108:2          meeting 52:14
            mainland 24:3,5,9
                                    21:23 22:19,21,22    material 56:2 64:6   memorialized
              88:25 89:2 129:23
                                    23:2,5,8 24:2         73:9 79:2,7 81:8     76:17
            maintains 110:7
                                    71:17 72:14 98:2      81:19,21 82:16
              110:10
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                      516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 262 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [mentioned - okay]                                                              Page 15

            mentioned 9:25          154:7,18,21,23         129:4,14 143:9,19   numbers 25:8
             95:4,18 120:22         155:5                  144:15,16 145:5       33:19,22 34:16
            merchandise 86:9      multiple 34:24           145:13,19 146:3,4     35:6 38:10,19
            metal 59:12 133:8     multiply 135:24          146:7 151:22          43:11
            metallic 79:14,24     mysterious 38:10         152:22 156:4                  o
            metals 57:24                    n            newest 64:22
                                                                               o 23:16,24 28:5
            mfg 50:23                                    newly 123:8
                                  n 2:1 3:2 18:15,16                             58:8 62:2 68:10
            mid 20:9 21:8                                night 130:5
                                    23:16,16 53:13                               148:10
             152:6,10                                    nodding 4:2
                                    58:8,8 67:21                               oath 3:17
            middle 93:22                                 nods 4:3
                                    148:10                                     objecting 114:2
             121:22 145:24                               non 42:15
                                  name 3:8 23:19                               observer 113:25
            million 135:18                               noncompliant
                                    53:3 56:3 61:23                            obviously 38:17
            mind 29:25 30:6                                5:21
                                  named 18:18                                    46:23 114:7
             65:6 153:4                                  nongovernmental
                                  names 15:4,7,10                                124:14 135:9
            mine 32:5                                      51:18
                                    18:12                                      october 43:8
            minute 46:7,9                                normally 92:17
                                  natalie 2:24                                 office 1:1 2:11,20
             108:14                                      north 60:8 68:5,8
                                  nationwide 147:21                              2:24 10:21 11:3
            minutes 133:23                               notary 1:25 3:3
                                  necessarily 26:3                               16:23 17:2,7,10,21
            misassembled                                   153:16 156:3
                                    45:16 48:9 91:6                              17:22 18:6,10,20
             134:12                                        157:24
                                  necklace 80:9,10                               18:22 24:4,16
            modified 136:25                              note 115:15
                                    81:6                                         55:22 60:25 61:3
             137:4                                       noted 153:11
                                  need 4:4 22:6                                  61:12,22 63:12
            molding 80:4                                 notified 5:21
                                    81:25 99:23                                  74:6,8,12 88:19,21
            moment 59:5                                  notify 128:11,17
                                    108:11 123:25                                88:22,25 89:4
             125:22 142:21                               number 32:13,20
                                    133:22 148:4                                 98:14 124:18
            moments 11:14                                  32:22 33:12,13,15
                                    151:6 153:7                                  137:4 141:14
             89:16                                         34:18,22 35:16,18
                                  needed 22:12                                 offices 24:11
            month 9:7 31:17                                35:23 38:24 39:4
                                  needs 99:19 100:2                            oh 19:15 38:14
             31:25 32:7 69:18                              39:7,10,11,11,13
                                  nellie 16:8 28:14                              45:3 47:25 55:8
             93:9                                          39:18,20 40:3
                                    142:18 148:6                                 65:22 66:4 69:19
            monthly 6:24                                   41:9 42:21 43:2
                                  net 137:23                                     78:14 105:13
            months 111:9,11                                43:13 44:2 46:20
                                  never 32:25 88:3                               117:6 120:21
             112:18                                        47:6 50:23,24
                                    116:15 147:2,22                              140:6 146:6
            morning 3:12,13                                51:2,4,5 75:14,16
                                  new 1:1,4,8,8,25                               147:16 150:25
             75:5 91:4                                     77:22 83:3 89:11
                                    2:5,5,10,14,14 3:4                         ohio 17:3,5,11,13
            moses 2:2                                      96:5 101:8,12
                                    3:11 11:3 15:17                              18:3
            move 6:15 26:17                                110:25 112:14
                                    62:23 63:22 73:7                           okay 11:19 12:11
            moving 51:9                                    113:2 115:14,16
                                    73:10,12,14,21,24                            12:21 13:19 16:9
            multipage 11:8                                 115:18 125:22
                                    84:18 85:9 92:14                             24:22 27:16 34:12
             96:6 112:23 113:7                             144:3
                                    93:23 119:8,10                               51:16 54:10 61:22
             138:24 139:3
                                    124:21 126:25                                62:4 66:4 67:19
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 263 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [okay - permanent]                                                             Page 16

              68:24 69:5 71:8       77:10                pages 139:8,11       parviz 28:3
              74:23 76:11 79:22   organizational         paid 27:18           passed 53:11
              80:5 81:3 84:4        28:12                paint 17:14,14,19      59:17 68:11 69:8
              89:7 91:8,21        original 128:9          17:20                 70:14 97:3 101:22
              95:20,25 102:8        139:21,22            pan 18:15,25 20:7      104:19 105:7,16
              105:8,16,19 106:5   outcome 156:14          20:20 21:15,25        106:20 107:17,22
              107:3 108:3,5       outside 13:8 26:9       22:11 54:8 60:20      124:15 132:4,19
              111:16 116:19         28:22 84:16           96:22 97:7          passes 82:16
              119:21 121:4          145:19               paragraph 52:4,8     patel 53:3,9,11
              123:21 125:20       outsourced 37:6         67:9 82:25 83:2       54:3,13,21,22
              126:5 128:3         overall 15:14 31:2      83:22 84:14,23        65:19 66:5 67:2
              133:25 135:7        overseas 13:21          86:9 90:8,10          100:5,9 122:17
              137:5 139:9,19        14:3,4,11 18:4,19     121:22 126:22         124:10,12 128:14
              141:4 144:20          21:17 42:10 64:17    part 57:9 82:2,3       129:10,21
              145:10 149:11       oversee 21:10           82:20 100:3         patel's 53:19,24
              150:20 151:3        owner 148:8,9           106:15 107:11         54:11
            old 20:7 21:5                   p             109:12,16 123:12    pay 9:6,9 137:22
            once 92:15,21 93:9                            124:3 125:17        peace 134:23
                                  p 2:1,1 18:15 53:3
              93:16 104:7,10,18                           126:25 132:14       penalties 137:10
                                    112:25 117:4
              106:2,5 109:24                              133:8,8             pencils 23:20
                                  p.m. 153:11
              119:16 122:13                              partial 42:5         pending 4:8
                                  pack 135:23
            ones 23:12,18                                particular 10:14       113:20 114:5
                                  package 95:24
            online 84:16                                  14:5,7,9 15:22      pennsylvania
                                  packaged 77:24
            open 86:24                                    26:12 29:24 30:13     144:16
                                  packages 57:4
            orally 125:15                                 40:17 65:4 66:12    people 11:2 15:12
                                  packaging 47:5
            order 15:22,24                                79:20 91:11 93:3      15:14,18 17:4,6
                                    56:23,25 94:2
              16:2 31:3,5,7                               93:4 95:16 99:25      18:9,11,18,23 19:5
                                  packing 126:9
              32:21 33:13,15                              107:4 111:18          28:21 63:11 64:16
                                  page 12:14 14:19
              34:18,21 38:24                              135:22 146:22         64:18 125:16
                                    45:22 46:2 49:13
              47:2,17 75:13                               147:6,20            percent 14:4 62:3
                                    50:20 51:20 67:6
              91:6 120:9 129:13                          parties 156:12       percentage 13:14
                                    77:2 87:18,20
              139:14,22 140:4,7                          partner 51:24          14:2,3
                                    89:10,12 90:5
              140:13,21 143:18                            52:9 67:11          perform 84:14
                                    92:16 93:21,22
              151:10                                     parts 59:25 72:10      100:2
                                    94:15 99:7 101:11
            orders 67:4 86:19                             81:24 82:10         performed 86:12
                                    108:23 109:2
              129:12,15 139:17                            100:20 119:14       performing 67:12
                                    115:5,6,10 118:15
              140:9,23 152:23                             131:12,18 132:4     period 69:2 99:12
                                    120:16,18 121:6
            org 154:9                                     132:15,19,21          99:14 101:25
                                    139:11,20,25
            organization                                  134:17 147:18         105:3
                                    154:3,6,9,16,17,20
              14:18,23 16:5                              party 90:13          permanent 7:22
                                    154:24 155:1,2,4,6
              51:12 53:8 77:5,7
                                    157:2
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                       516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 264 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [person - products]                                                             Page 17

            person 12:2 15:23     please 3:9 6:18       preproduction          processes 67:13
              26:6 28:21 33:5       115:4 121:13          56:18 63:4,25        produce 54:6,17
            personally 93:20      plus 64:25 107:6      present 2:20 52:18       152:18
              123:2               po 139:21               66:5 113:16,21,21    produced 37:9
            personnel 63:17       point 92:14 102:5     president 28:4           38:17 88:10
              63:19                 105:14 125:23         53:10                  141:13
            pertaining 140:24     points 90:9,11        presumably 75:16       produces 72:17
            perusing 11:16        policies 66:12        pretty 50:13 130:7       101:3
              48:20 87:25 89:18     131:20                146:19               producing 22:23
              106:21 107:9        policy 76:18 98:20    prevent 4:16             27:2,6
              109:9 125:25          102:13 125:9,24       131:24 132:12        product 5:21 7:4
            phone 130:5             128:20,21           prevents 4:12            8:23 9:2 10:10,12
            phonetic 90:7         pop 132:10,13         previous 115:10          27:3,18,25 28:4
            photo 101:10          popped 134:24         print 112:12             29:2,8,10 30:2
            physical 105:12       popping 132:12        printed 44:25            31:16 37:12 51:21
            pick 97:17            porev 140:2             111:14                 56:2,19 57:2 64:9
            picked 98:9           position 5:6,10       printing 44:16,17        67:7 90:12,14,15
            picks 97:15             53:6,7                94:3                   90:17,19,20,23
            pieces 57:13 80:22    positions 15:2        prior 27:25 29:2         92:18 94:4 95:3
              81:21 134:9,14      possession 41:22        32:2 49:4,16           99:16 115:15,16
              135:20,21             42:4,10               55:20 67:14 73:23      115:17 118:6
            pink 29:12 107:7      possibility 134:13      74:18 84:16 123:8      119:20 120:10
            place 1:23 57:24      possible 26:23        probably 64:20           126:7 127:16,24
              65:8 76:15 110:25     34:17 44:21 105:6     138:20 150:24          144:12
              111:5               possibly 58:23        problem 63:6           production 10:25
            placed 31:3,7           80:19 131:12          132:16 134:17,20       36:24 67:12 70:8
            places 80:14          practice 102:12         135:2,8,9,10,13        83:4 91:7,8,10,12
            placing 15:21,24      pre 86:8,11,15        problems 10:13           91:18,22 92:3
              16:2 67:4           precut 78:19,21         133:4                  98:13 104:10,16
            plaintiff 126:15      predates 49:23        procedure 82:9           122:11,14,16
            plane 130:21          predecessor 54:24       87:19 94:22            123:19 124:15
              131:2,2             preferred 22:25       procedures 55:3,7        148:2
            planning 92:20        prepare 116:23          55:10,13 76:14,16    products 9:12
              93:19                 117:10,14             94:8,13,16,23 95:9     13:3,5,11 14:10
            plant 17:22 82:22     prepared 119:2          100:4,7                18:2 23:22 30:7
              119:2,5,6,7           143:14              proceeding 26:17         51:25 52:10 54:6
            plastic 17:17 78:3    prepares 109:19       process 21:10            54:18 90:12 92:14
              78:4 80:4 81:11     preparing 151:21        27:10 37:5 50:4        92:21,24 111:2
              107:6 134:23        preprinted 45:2,4       63:6 93:12 106:15      118:17 119:24
            played 81:11            45:7                  109:23 123:4           135:15 136:6,6,8,9
                                                          141:21 151:21          136:11,13,16

                                           Veritext Legal Solutions
            212-267-6868                     www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 265 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [products - received]                                                           Page 18

              147:22               purchased 84:15       question 3:20,21      raw 59:8,25 60:2
            professional             123:8 124:17,18       3:22,24,25 4:8        81:8,19,21,23
              113:24               purchases 151:7         7:21 8:6 20:7         82:11,14 94:2
            progress 6:25          purchasing 53:10        21:11 27:8 38:15      95:13 151:8
            proper 113:12            125:4                 41:21 46:7 52:22    read 35:6 38:9,19
            properly 58:25         purple 29:12            86:3 88:5 92:14       39:14,17 48:24
              83:5                   78:12                 94:11 102:24,25       96:11 126:23
            protection 1:2         purpose 113:22          103:2,4,13,18,21    readily 83:25
              2:17,21                114:20                103:24 104:9        reading 128:4,7
            protocol 66:19,21      pursuant 1:21           113:20 114:3,5      readings 70:14,15
              66:24 85:5 100:8       10:19 113:13          115:3 117:9         ready 101:23
              100:13 120:25        put 29:6 38:4           121:20 122:6        really 7:21 17:21
              123:9 129:4            39:23 44:23 48:2      126:16 128:10         23:21 70:25 76:9
              152:20                 76:15 82:14           130:2 137:19          87:3 108:6 114:10
            protocols 66:13          102:18 116:18         147:10 150:4,9        118:13
              84:18 85:10            121:9,10 133:9      questions 8:22,25     reason 4:19 14:8
            prototype 127:14         134:21,24 137:24      9:2,12,19 26:5        111:6 112:4
              127:18 128:2           152:5                 41:15 75:5 96:12      122:22 145:12
            provide 26:22          putting 76:20           117:25 122:9          147:4,18
              117:18 118:4                   q             125:6 139:8         reasonable 97:13
              145:8                                        151:15 152:13       recall 5:16 6:22
                                   qa 76:14,21 94:19
            provided 12:8,15                               153:8                 8:9 76:10 92:18
                                     95:8 151:22
              14:24 72:24                                quick 35:7 133:23       94:18 127:21
                                   qc 18:23 19:4,5,8
              112:14 117:13,19                           quietly 115:2           131:4,22 132:24
                                     19:22 20:15,24
              118:3                                      quote 52:5 65:18        136:23 137:8
                                     21:10,12,16,16,21
            public 1:25 3:4                                67:9 95:13            138:7 141:21,23
                                     22:2,2,15 54:7
              153:17 156:3                               quoting 65:16           142:11,12,16
                                     55:6,9,12 60:14
              157:24                                               r             146:23 147:6,20
                                     61:23,25 62:16,23
            pull 93:2 108:4                              r 2:1 23:16 28:5        147:21
                                     64:16,18 76:14,21
            pulling 133:11                                 38:12 61:25 144:6   recalled 130:15
                                     77:5,7,10 83:3,11
            purchase 32:21                                 144:25                131:10,11,16,17
                                     83:14,20 84:15,18
              33:13,15 34:18,21                          randolph 3:11           132:8,9
                                     84:24 94:8,12,19
              38:24 42:14,25                               15:15,16,17 16:24   recalls 8:13 9:2
                                     95:8 125:16
              47:2,17 75:13                                17:7 47:21 53:4       131:21 146:16
                                     151:22
              80:23 86:19 91:5                           random 33:18,21         147:7
                                   qcs 97:4
              129:12,13,15                                 40:18 86:24         receive 64:10
                                   quality 19:5 51:21
              139:14,17,22                               randomly 92:25        received 11:9
                                     52:2 53:23 55:2
              140:3,7,9,12,20,20                         range 32:6 99:17        14:20 25:4 35:19
                                     67:7 70:17 77:3
              140:23 151:9,10                              143:24                41:11 44:4 46:3
                                     126:6,9 127:23
              152:23                                                             87:21 89:13 96:7
                                     132:2 133:5,12      rationale 124:8
                                                                                 103:16 109:5
                                     146:25 147:2
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 266 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [received - resulted]                                                          Page 19

              113:8 118:8          regarding 54:12         111:4,7,12,24       requirement
              120:19 121:17          125:10 146:17         115:14 117:6          73:21 98:18
              139:4 143:2          regular 123:12          118:15                120:11
              148:19                 146:6               reported 28:20        requirements 52:3
            receives 109:24        regularly 7:19          54:8                  52:7,11,15 56:24
            receiving 99:8         regulations 111:3     reporter 4:3 10:24      63:15 65:18 66:14
            recess 46:10 75:2        129:14                11:11 14:16 24:24     66:16 97:10
              108:18 134:2         regulatory 52:3,14      35:8,12 41:6          120:24 121:2
              142:23 151:18        rejected 84:25          43:23 45:21 87:17   resolved 135:6
            recipe 56:14             85:4,19               89:9 96:3 108:22    resources 5:3,12
            record 3:9 39:8        related 8:12 33:16      112:23 120:16         50:14
              40:9,11,15 41:2        156:11                121:13 138:24       respect 69:13
              42:2,3,8 48:22,23    relating 5:12           143:5                 96:24 131:20
              78:11 96:9,10          54:12               reporting 15:2        respond 7:3 12:3
              103:19 113:4,18      relations 76:7          126:10                116:22
              114:15,25 118:16     relationship 12:21    reports 16:16 64:7    responded 9:20
              118:18,22 119:11       49:21                 96:13 98:25 101:4   response 6:5
              136:4 142:21,22      relevant 82:16          107:24 113:5          116:23,25 117:14
              143:2 149:6 156:9      106:20 121:23         117:19,25             141:5 149:5
            records 84:24,25         122:3               represent 14:23       responsibilities
              85:4,9,12,15,18,22   rely 120:4              143:17                5:9,11,16 18:17
              86:4 121:24 145:9    remain 114:12         representation          21:13,16,17,22
            redesigned 132:25      remember 10:9           14:25                 22:3,16 62:17,20
            reese 61:25 64:21        12:19 87:6          representatives         69:12 74:9 96:24
            refer 43:12 83:6       remove 140:15           67:10                 97:8 107:12
              86:13 125:7          repay 137:17          represented             109:13,16 123:13
              127:17,18            repeat 3:22 42:7        104:23 105:20,21    responsibility
            reference 126:3          94:10               representing            51:22 67:7 113:24
            references 113:4       rephrase 104:9          143:24                129:17 135:2
            referred 43:16           124:2               request 85:2 153:3    responsible 15:21
              52:15 68:3 91:4      replace 115:15        requested 85:22         17:11 22:4 27:2
            referring 83:9         replaces 53:12          86:4 110:19 112:8     51:24 52:9 69:20
            refers 33:13 52:4      report 6:25 16:8        140:8                 97:11 133:3
              83:22 95:12            16:12,15,18 28:13   require 34:24           139:16
              115:11 126:23          28:15 54:9 70:13      86:20               rest 32:19
            refill 116:18            96:4 97:2 101:3,6   required 6:23 10:7    result 104:23
            reflect 113:18           101:17 102:3,16       11:25 57:21 86:19     115:23 134:19
            regard 5:16 19:21        104:13,20 105:2       93:25 100:5,16        138:7 149:5
              53:25 66:13 84:10      105:12,20,21          124:6 140:22          154:19
              97:9 102:13            107:16,21 108:7       141:5               resulted 92:18
              150:10                 109:24 110:17,17

                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 267 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [results - send]                                                                 Page 20

            results 59:3            135:22 139:24,25     sample 58:20,22        scientist 2:20
              102:10 103:10,16      142:10 143:16          59:11,14 63:7        se 17:23
              105:10,11 107:12      144:4 150:2            93:2 97:4,5 99:7     sealed 74:11,16
              111:11 148:16         151:23 152:3           99:10 101:4,10,17    seals 74:13
            retailer 30:14 42:9   ring 81:5,12             126:8,24 127:15      second 50:22
              145:5,7             rivets 131:13            127:18,21,25           51:10 52:8 53:13
            retailer's 106:7      robert 2:5,6           samples 22:6,8,12        82:25 83:22 90:6
            retailers 29:23,25    role 98:2,6 117:17       22:12,14 55:19,20      90:9 92:13 100:22
              30:6,6 31:14          117:22,24              55:21 57:17 63:3       108:25 111:23
              118:6,9 138:5,11    rolled 102:17            63:25 64:2,10          118:15 121:22
              144:6,8,22,22       room 33:5                70:8 73:10,24          148:19
            retain 8:8            rosen 11:5 148:6         74:10,15 83:23,23    section 67:8 77:3
            retained 7:11,20        149:17,21              83:25 84:5 90:11       86:7 113:13 117:4
            retainer 7:22 8:24    rough 13:25              90:18 91:19 92:2     see 3:25 25:7
              9:4                 row 50:22 51:10          92:4,4,6 97:16         27:16,22 30:12
            retested 124:25         53:14                  98:6,9,12,16,19,21     34:3 35:3 37:16
            return 9:7            royalties 27:18          99:20 101:2            39:6 44:7 45:3,3
            returned 138:2        ru 2:15 52:22            102:16,20 127:8        47:22,25 48:8
            returning 82:24       run 43:14 70:8           127:11                 50:21 55:5 58:17
            returns 137:25          80:25 90:15,17,19    sampling 87:19           59:2,5,18 64:11,13
              152:4                 90:21,23 91:7,8,10     93:5                   65:22 71:6 72:5
            reverse 140:4           91:10,13,19,22       satisfied 29:10          73:11 78:7,10
            review 48:14 86:5       92:3,7 95:21         saw 143:18               79:25 80:11 85:18
              107:12                104:10,16 122:12     saying 59:24             90:2 102:4 105:13
            reviewed 85:23          122:14,16 123:19       105:13 108:12          126:3 133:18,21
              89:23                 124:15 148:2           134:7 145:16,17        140:14,16,19
            reviews 70:15 97:2    runlong 23:16            149:7                  143:23 144:10,14
            revise 140:12           57:25                says 7:19 35:25          145:12 150:2
            revised 140:4,20      runs 36:24 58:14         39:10 45:24 50:23      151:15
            ride 130:21             90:12 139:2            51:11,22 52:8        seen 11:20 49:4
            right 6:8,11 10:3,3             s              67:9 84:23 86:9        88:3 89:21 90:2
              13:17 25:16 32:14                            99:7,12 110:23,25      99:5,6 109:11
                                  s 2:1,5 28:5,5
              39:4 44:8 46:17                              112:12 115:14,14     sell 30:2
                                    61:25
              47:8,19 48:24                                118:15,18 121:21     selling 68:16,17,20
                                  safety 51:21 52:3
              54:18 61:15 64:3                             121:23,23 129:13       136:24
                                    52:6,15 65:18
              64:8 77:23 80:18                             139:21 140:2         send 6:24 12:10
                                    66:14 67:7 90:14
              84:13 89:20 96:11                            146:6,10               22:14 47:20 55:18
                                    94:4 95:3 97:10
              99:24 101:13                               schedule 130:7           55:23 56:16,17,20
                                    120:10 132:4
              105:5 108:5                                schneiderman 1:4         56:21,23 57:17
                                  sale 101:19,24
              110:22 112:20                                2:12                   58:15 63:3 64:3,4
                                  sales 118:5
              115:8 116:9                                                         64:5 74:5,6 98:13

                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 268 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [send - sparkle]                                                                Page 21

              98:14 153:2          shatter 100:19        shows 107:21          snoopy 130:19,21
            sending 27:4           sheet 79:2,7 107:7    side 27:3,4 80:19       132:7 134:6,16
              55:21,24 73:9          157:1                 110:24 111:23       snow 130:19,25
              74:9 92:9 139:17     shelves 101:19        sided 45:23 46:3        131:5,9,11 132:3
            sends 63:24              104:25 106:8          108:24 109:2          133:3 134:6
            sense 14:8 50:7        shift 32:23 34:2        154:14              sold 30:7 103:12
              71:6                   38:25 43:5,6        sign 39:10              103:22 104:24,25
            sent 30:2 44:24        shifts 34:4           signature 156:18        116:18 118:5,8
              73:25 74:3 96:14     shimmer 5:17          significance 36:3       132:5
              96:15 97:16 98:7       25:2,11 36:7        significantly         sole 69:25
              98:10,19 102:21        37:13 42:14 75:7      112:18              solely 60:7
              119:17 138:11,15       75:22 87:8 115:11   silver 80:16 107:6    somebody 7:3
              153:3                  136:14,16           similar 35:24           149:24
            sentence 52:7 67:8     shimmy 134:23         simple 121:20         soon 5:20 101:16
              77:4 83:2 93:23      shiny 107:5             122:5                 101:18 102:17
              121:22               ship 31:25 32:2       simply 9:21 26:22       104:21 152:4
            separate 85:15,16        33:24 47:24 86:20     31:2                sorry 22:9 23:20
              116:14,18 123:7        105:10,17 106:3,5   simultaneously          32:10 36:13 39:16
              136:21,22              144:8,11,14           102:22                39:18 42:7 46:19
            separately 37:9        shipment 8:17         singer 2:2              49:17,18 55:11
              113:5 115:21           9:25 10:4,15 86:8   single 59:8 137:15      61:21 63:7,9 68:6
              123:25 124:7           143:8               sit 113:25              70:18 76:9 83:12
            september 99:13        shipments 143:19      sitting 7:8             87:14 107:19
              99:17 101:24           144:5 145:13,18     six 19:3 20:13          112:2 116:25
              102:2 104:21,22      shipped 87:13           33:12 93:9 98:19      117:8 129:7
              105:4,7,15 111:4,7     102:8,19 103:7,14     98:21 101:2,4         137:18 147:11
              116:16                 104:12,16 105:22      110:25 135:19         152:9
            sequential 33:20         106:9,10 135:16       145:24              sort 51:6 64:11
              33:21                  137:24 144:7,23     size 91:21              79:24 81:8
            sequentially 34:15       146:4               sku 136:5,13,21,22    sorted 143:17,22
              102:23               shipping 18:21        skus 136:2,8            144:2
            series 3:20              42:4 86:11,15       slash 84:25 146:12    sounds 19:12
            set 91:11 93:11          135:17 145:9        slider 5:18 115:13      72:22 73:20 83:8
              132:11 146:19        ships 145:11,21         115:21 116:6,9,14     114:9 134:7
              156:7,15             short 46:10 107:2       123:18,24 136:18    sourcing 53:15,22
            seven 12:14 111:9        108:18 134:2        small 39:9 61:12        53:25 54:12
              111:10 125:22          142:23 151:14,18      100:19 112:12       south 60:9
            sgs 96:4               shortly 65:10           131:12,18 132:4     sparkle 5:17 25:2
            share 5:24 9:15        show 77:20 101:11       132:14,15,19,21       25:12 36:7 37:13
              25:9                 showing 140:10          133:7 134:13,17       42:14 75:7,22
                                                           147:18                87:8 115:12

                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 269 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [sparkle - taken]                                                               Page 22

              136:14,17            starting 67:14        submission 117:11        74:12 77:17 79:19
            speak 63:12 148:7        89:11                 117:12                 81:14 82:7,15
            speaking 70:5          starts 31:10 46:20    submit 97:4,5            90:22 93:10 97:12
              91:9                   93:23 96:4 113:2    submitted 90:13          100:19 101:5
            speaks 126:16,21         115:10                92:4                   108:15 113:12
            specific 24:7 49:11    state 1:1,4,25 2:10   subpoena 1:21            119:22 120:13
            specifically 22:3        3:4,8 11:3 129:14     10:20,25 11:12         123:20,21 127:12
              31:23 40:22 64:19      143:9 144:16          12:4,13 28:10          128:19 129:11
              94:14 135:4            145:13,19 146:5       141:6,7,8,10 154:8     130:6 148:18,18
            specifics 69:15          156:4               subscribed 153:14        150:19 152:25
            speculate 47:6,10      stated 111:3            157:22               sussex 3:10
            speeding 63:6          states 27:3 31:13     substance 148:12       sworn 3:3,17
            spends 54:19,23          41:23 42:6 48:5       148:17 149:20,23       153:14 156:7
            spoke 6:10,19,20         97:10 101:20          150:6,9,11             157:22
              141:22                 102:6,9,19 104:12   substantially          symoffski 90:7
            spot 70:10               104:17,24,25          112:6                system 73:8,10
            spreadsheet 143:8        105:22 106:7        subvendor 56:3,3                 t
              143:18,22 144:2        119:17 128:21         56:7,8,9 72:10,25
                                                                                t 1:3 2:12 18:14,15
              145:23 155:7           129:23 130:4,11       77:24 79:6 125:3
                                                                                  38:12 53:3
            stamp 108:24             130:12 132:5          128:18 129:2,19
                                                                                table 118:15
              109:3 110:21         stationery 13:3       subvendors 55:4
                                                                                take 4:7,9 6:3
              111:23 120:17        stats 135:15            56:4 57:17 71:12
                                                                                  11:13 13:13 21:10
              138:25 143:9         step 29:12              71:17,19,21 72:4
                                                                                  31:11,24 32:3,6,8
            stamped 110:24         stephanie 90:7          72:17 80:23
                                                                                  35:10 38:11 42:3
              115:7 116:4          sticker 35:16 39:4    successor 130:10
                                                                                  42:9 46:6,8,12,15
              121:14                 39:10 40:3          summer 65:11
                                                                                  47:13 50:13 53:18
            stand 32:16 33:9       stock 136:5           supplied 86:10
                                                                                  53:21 58:19,21
              42:23 140:3,5        stop 5:23 113:16      supplier 151:2
                                                                                  60:19 70:8,10
            standard 9:6 49:9      store 144:24 145:5    supplier's 67:11
                                                                                  74:25 80:7 86:25
              66:15                  145:12 146:2,2      suppliers 51:24
                                                                                  89:15 98:11,12,17
            standards 94:4         stores 144:8            52:9
                                                                                  105:24 106:6,14
              95:3                   145:23,24           supplies 59:25
                                                                                  106:24 108:13
            stands 51:13,14        strap 78:12,13        support 118:16
                                                                                  111:21 114:24
            stapled 113:6          straps 77:25 78:18    supposed 45:16
                                                                                  125:22 132:24
            start 31:11 38:20      structure 14:25         58:10 74:11 96:20
                                                                                  133:23 151:14
              68:13 131:21           15:2                  96:21 119:3
                                                                                taken 1:21 3:17
            started 49:15,16       subject 77:14         sure 3:23 18:5,21
                                                                                  4:15 20:2 46:11
              49:18 60:14 62:18      80:24                 19:15 22:5 25:9
                                                                                  75:3 91:19 98:22
              62:19 65:9,9 67:4    subjected 86:11         25:24 30:22 44:19
                                                                                  101:2 108:19
              68:16,17,24 69:3,4   subjects 75:25          44:20 58:24 62:3
                                                                                  134:3 142:24
              87:7,9 107:2                                 62:20 63:14 73:18
                                                                                  151:19
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                         516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 270 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [takes - total]                                                                Page 23

            takes 31:19,25          96:4 97:2 98:25       85:13 87:19 90:14   thousand 136:2,7
              41:22                 99:20 100:18          92:5 97:12 99:12       136:8,9,10,12
            talk 54:5 62:21         101:4,6,17 102:2      99:14,15 100:4,20      138:21
              151:4                 102:10,16 103:16      101:18,25 103:8     three 9:14 16:22
            talking 82:7 134:5      104:13,20,23          105:3 120:5            18:11 23:13,14
            talks 54:16             105:2,9,11,20,21      122:21,25 123:10       65:2 67:17 77:3
            tam 18:13 21:9,12       106:19 107:12,16    tests 57:7 96:18         78:3 89:10,12
            tar 38:13 42:20,23      107:21,24 108:7       100:2,9,16,21          111:24 133:22
              46:21,21,22 75:16     109:24 110:17,17      102:21 103:9           154:17
            target 36:5,11,15       111:4,7,11,12,24      106:18,20 108:6     time 1:23 8:22
              36:20 38:3,12,17      112:6 113:5           116:7,10 121:25        10:16 18:21 20:13
              39:22 40:12,14,18     115:13,14,23          124:15,17 148:2        31:9,17 48:7
              40:24 41:3,15,17      116:8 117:19,25     thank 5:5 7:5            50:12 52:17 54:20
              41:22 42:13,14,23     120:2,3,23,25         11:18 12:11 13:19      54:24 56:21 63:5
              46:21,22,24 47:24     121:24 122:10,11      15:19 26:24 37:16      69:2 84:7,9 91:11
              118:18,21,24          124:7 132:4,19,21     48:25 71:9 81:3        91:15 93:8 95:17
              119:4,18,20,23        154:19                82:6 104:5 116:19      97:14,20 103:18
              120:2,3,8,23        tested 57:6 58:16       118:11 119:21          107:18,20 114:24
              138:12 144:6,15       58:20 59:9 91:19      121:4 134:4            121:25 125:7
              144:25 146:11,12      92:15 101:2,9         151:17 152:14          127:2 130:6
              146:13                102:9 111:2           153:6,10               142:13 145:17
            targeted 42:15          112:14,16,18        thanks 3:14              146:18 151:6,11
            tax 152:7               115:22 116:15       thing 69:7 82:7          152:14,15 153:11
            teaches 137:13          120:6,9 122:3,13    things 26:17 27:4     timely 121:23
            team 28:19,20,24        122:15 123:17,25      45:15,18 77:18         122:3
              28:25 29:9 55:2,6     124:23                102:22 108:21       times 69:17 74:22
            technicians 63:11     testified 3:5 71:11   think 23:20 37:18        113:11
              63:13,22,23           107:15 118:20         39:3 42:19 46:13    title 5:2
            tell 3:17 9:19          127:6 141:23          89:3 94:22 104:3    today 4:13,17,21
              22:13 52:24,25        146:15 149:15         107:15 113:14          7:8 10:19
              101:7 105:8           151:20                114:10 115:18       told 31:22,24
              116:21 150:24       testify 4:20 26:19      121:14 127:13          62:22 122:5 129:6
            telling 101:14          26:20                 134:5 137:25           129:9 132:2
            tend 23:4             testifying 4:12,17      142:8               tony 148:10
            term 43:15 84:5         127:6               thinking 115:9        tooling 80:4
              95:16               testimony 11:2        third 84:14 90:13     top 23:13,14 45:24
            terms 19:21 95:8        126:12 128:3          115:5 121:21           80:11 93:21 94:14
            test 56:24 57:9         154:2 156:9           136:19                 112:24 139:19,24
              58:12,22,24 59:13   testing 10:6,7 22:5   thorough 52:5         topics 118:3
              64:7 70:11 82:16      54:7 59:11 66:19    thought 7:24 33:7     total 30:22
              92:20,24 93:25        73:25 77:12,14,16     33:8 34:12 68:20

                                           Veritext Legal Solutions
            212-267-6868                     www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 271 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [toy - vendors]                                                                 Page 24

            toy 10:9 14:9            119:9 120:3,9         65:2 67:6 106:12      102:9,19 104:12
              15:22 19:9,13          122:11,11,13,14       108:22,24 109:2,4     104:16,24,24
              20:25 21:3 23:7        122:15,15 123:10      112:6 120:16,18       105:22 106:7
              23:15 24:4,20          124:14,16,17,18       126:21 135:19         119:17 129:23
              25:4,11,15,19,21       135:21 137:21,23      136:16 139:25         130:3,11,12 132:5
              29:14,14 31:10,10      138:10,14 144:6       147:6 155:2         units 136:6
              31:25 32:9,22          144:25 145:4        type 20:23            unquote 95:14
              34:17 35:12,15,19      146:17 147:25       typical 91:21         upc 32:13 42:19
              35:22 36:4,10,14     track 104:2           typically 30:7        uploads 109:25
              37:12,14,19 38:16    trade 51:7 150:23       31:18 110:10        upper 6:20
              39:4,24 40:6         trading 72:2,6,7,8      139:16              usa 52:6 65:17
              41:11 45:11,11         125:5 148:20                 u            use 8:11 17:25
              47:18 48:2,10          150:24                                      22:19 23:2,4,12,17
                                                         u 3:2 23:16,24
              50:5,9 82:3,20       train 60:12                                   23:18 28:22 29:5
                                                           53:3,13 58:8
              86:25 91:16 93:14    trained 83:5                                  56:4 82:9 88:11
                                                           67:20,21
              103:6 111:18         training 19:7,21                              88:17 91:16
                                                         u.s. 87:13
              116:11,14 131:3,6      20:15 62:5,11                             uses 115:17
                                                         uday 53:3 54:9
              131:8 133:14           83:19                                     usual 102:12
                                                           65:19 97:20 100:5
              134:8 135:22         transaction 9:9,10                          usually 67:9 96:13
                                                         uh 57:15 60:3,12
              137:8 139:15         transcribe 4:3                                       v
                                                           61:6 72:11 78:17
              147:7 148:8 151:9    transcript 156:8
                                                           78:24               various 72:13
              154:10,11,12,13      transport 31:17
                                                         ultimate 25:2           79:14 113:4
            toys 1:5 2:3 13:11     travel 60:10
                                                           35:14 41:8 43:25    vena 2:24
              14:5,9 18:3 22:19    travels 130:13
                                                         ultimately 114:20     vendor 22:13
              30:13,17,20,25       trick 6:14
                                                         unable 4:20             27:15 29:15 45:25
              31:4,12 34:22        true 151:5 156:8
                                                         underlying 10:7         48:14 49:3,7,10
              35:4 36:19,23        truth 3:18
                                                         underneath              50:21 51:20 52:16
              37:3,8 40:9,10,21    truthfully 4:13,17
                                                           112:12                56:4 63:3,24
              41:16,18 42:5,9,10     4:20
                                                         understand 3:16         65:17 72:20,21
              42:13,15 43:13,18    try 6:14
                                                           3:20,23 26:16,21      73:3 74:2,5 76:25
              44:21 45:12 48:10    trying 26:16,22
                                                           40:4 59:16 63:15      82:24 95:4 97:5
              50:2,6,10,12 67:4      50:7 97:13 107:25
                                                           73:19 103:3           125:18,21 126:13
              68:18,18,21 73:16    turn 55:23 74:6
                                                           123:14 124:8          127:2 128:4,7,22
              75:11,15,19 77:19      98:14 115:4
                                                           127:20                129:17 154:15
              87:12 91:3 93:15     turned 141:18
                                                         understanding         vendor's 147:2
              100:18 101:8,17      turning 48:12
                                                           52:5 113:14         vendors 18:20,22
              101:18 102:4,8         51:20 77:2 82:19
                                                         understood 3:25         37:14 49:11 54:4
              104:7,11,15,22       turnpike 3:11
                                                           6:17 147:18           54:5,16,16,17
              105:10,16,17,19      two 32:6 34:7
                                                         united 27:3 31:13       55:18,18,21,24
              105:21 106:6           45:22 46:2,7,9
                                                           41:23 42:6 48:5       56:6 57:17,21,22
              112:17 118:22          50:21 51:20 56:22
                                                           97:9 101:19 102:6     58:10,12 65:16
                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 272 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [vendors - yesterday]                                                          Page 25

              86:10 93:24 95:2     watch 78:12           wolf 2:5 5:23 6:9       19:13 20:11,12
              98:11 125:11,12      water 71:2,4           6:12,18 7:8,18,25      21:3,24 24:19
              128:14               way 26:23 33:16        8:7,19 9:15,17         27:24 28:19 68:13
            verb 91:16              36:7 63:4 101:14      14:24 26:2,3,11,14     129:11,21 130:4
            verbalize 4:4           133:15,17 137:20      26:24 28:8,10          131:25 135:14
              148:4 151:6           137:24 150:25         33:3,6 34:13 45:6    working 22:4
            version 136:25          156:13                46:6 47:7,16           49:15 58:25 65:10
            vessel 106:10          ways 55:6,10,13        48:22 52:21 59:19    works 7:16 39:24
            vice 28:4 53:9         wch 38:20              88:13 94:10 96:9       101:5 109:23
            victor 18:15,23        week 69:18,19          100:22,23 102:24     wrapped 78:2
              54:8 55:22 96:22      74:22 93:17           103:3,7,11,20        writing 125:15
            visit 54:4,4 55:3      weeks 93:9 99:19       104:5 106:2,23         153:2
              65:19 67:2 69:17      99:21,22 106:12       107:3 108:15,17      written 66:17
              74:20                welcome 3:15           113:18 114:19          76:17 128:20,21
            visited 54:3            152:16                117:8 121:9 122:7    wrong 8:2 133:15
            visiting 67:11         went 9:21 33:7         126:20 127:5           133:17
              69:13                 145:4,18 148:7        129:3,25 133:22      wto 23:19
            visits 54:15,16        west 106:12            134:4 136:3 147:9    wu 67:20 68:25
              57:16                wheel 131:14           147:12 148:21,23       70:19
            volunteer 2:24          133:16                149:11,13,22                  x
                     w             wheels 132:10          150:3,15 151:17
                                                                               x 1:2,6
                                    134:22                152:18,25 153:6
            w 67:20 148:10                                                     x's 112:13
                                   whereof 156:15        wondering 14:7
            wait 52:21 56:18                                                   xrf 57:23 58:9,11
                                   white 39:9 131:2       37:18
              129:25 147:9,9,9                                                   58:14 59:7,15,17
                                   withdraw 21:11        wong 148:10,13
            waiting 137:4                                                        59:20 60:2 70:9
                                    27:7                  149:18,21
            waits 105:9                                                          73:20 77:11 82:10
                                   witness 1:21 2:3      wooden 131:3
            wal 66:19,20,22,24                                                   82:15 85:12 95:11
                                    3:2 6:8 7:23 8:4     word 104:18
              100:8,13 120:25                                                    123:7
                                    11:16 25:25 26:10    words 47:25 56:6
              138:12 144:6,25                                                           y
                                    26:20 47:8 48:20      59:9 78:18 79:6
              145:21,22,24,25
                                    87:25 88:15 89:18     102:15,21 116:2      y 23:24 53:3,13
              146:2,6 152:19
                                    100:24 103:5          116:13 120:8           62:2 67:21
            walk 38:20
                                    106:21 107:9          129:16 133:13        yao 62:2,14
            want 3:22 7:18
                                    109:9 113:12,15       138:10 139:25        yeah 78:14 106:25
              27:23 41:4 47:9
                                    125:25 136:5          145:16 151:10          121:10 135:11
              73:18 77:16 91:16
                                    147:16 148:3,22      work 8:9 15:15        year 50:6 69:11,17
              146:24 147:22
                                    150:2 156:6,10,15     18:20 19:14 21:20    years 4:25 5:7
              149:6 152:25
                                   witness's 157:1        34:9 45:16 50:7        9:14 19:3,10
              153:2
                                   witnesses 6:15         123:14 130:7           20:13 24:21
            wanted 82:6 94:21
                                    28:9,11              worked 4:24,25        yesterday 60:14
              145:3
                                                          6:20 18:25 19:9        62:18,19

                                            Veritext Legal Solutions
            212-267-6868                      www.veritext.com                        516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 273 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018


           [yeuh - z]                                                               Page 26

            yeuh 52:22
            yeung 67:21 68:11
              69:6 70:21
            york 1:1,4,8,8,25
              2:5,5,10,14,14 3:4
              11:3 143:9,19
              144:16 145:5,13
              145:19 146:3,5,7
              156:4
            young 29:11
            yudo 23:24
            yueh 2:15
            yung 53:13,18
              54:15,19 55:3,17
              56:5,10 57:16
              62:15 65:15 66:11
              67:14 71:13,14,16
              72:12 73:23 77:8
              84:19 85:5,9
              94:19 97:21,24
              100:6 123:8 125:7
              129:5 130:10
              142:9 151:21
              152:10
            yung's 54:10 76:2
                      z
            z 5:17 12:22,23
              24:25 25:11 35:13
              45:24 51:23 58:7
              61:8,10,16 67:9
              85:2 86:10 87:18
              115:12 126:13




                                           Veritext Legal Solutions
            212-267-6868                     www.veritext.com                   516-608-2400
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 274 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT B
ANSECO Test Results
 OAG Purchase ANESCO Test ANSECO                                                                                                                                                                                                     Test Results
                                                         Retailor                  Address                                Item Name                          UPC #                    BCH #               Manufacture Date1
    Date        Report #  Test Report                                                                                                                                                                                                Lead (ppm)
    11/17/2015          16B-00048         1/26/2016        Kmart        One Penn Plaza NY, NY 10119               Shimmer 'n Sparkle Base Kit            884920174504         BCH006178A13-0715               July 13, 2015               670
                                                                             2055 Walden Avenue,
      2/8/2016          16B-00354         3/11/2016        Kmart                                                  Shimmer 'n Sparkle Base Kit            884920174504         BCH006178A13-0715               July 13, 2015               540
                                                                           Cheektowaga, NY 14225
                                                                      8007 Oswego Road, Liverpool, NY
     2/10/2016          16B-00358         3/11/2016        Kmart                                                  Shimmer 'n Sparkle Base Kit            884920174504         BCH006178A13-0715               July 13, 2015               640
                                                                                    13090
                                                                      117 Old Country Road, Carle Place,
     11/13/2015         16B-00047         1/26/2016     Toys "R" Us                                               Shimmer 'n Sparkle Base Kit            884920174504         BCH006178A13-0715               July 13, 2015               880
                                                                                  NY 11514
                                                                      117 Old Country Road, Carle Place,                                                                                                                             720, 680, 920,
     11/13/2015         16B-00060         1/26/2016     Toys "R" Us                                               Shimmer 'n Sparkle Refill Kit          884920174849         BCH006431A28-0715               July 28, 2015
                                                                                  NY 11514                                                                                                                                          980 (bands 1-4)
                                                                       4155 NY-31 Great Northern Mall,                                                                                                                               640, 470, 650,
     2/14/2016          16B-00359         3/11/2016     Toys "R" Us                                               Shimmer 'n Sparkle Refill Kit          884920174849         BCH006431A28-0715               July 28, 2015
                                                                               Clay, NY 13041                                                                                                                                       590 (bands 1-4)
                                                                      3030 Sheridan Drive, Amherst, NY
      2/8/2016          16B-00356         3/11/2016     Toys "R" Us                                               Shimmer 'n Sparkle Base Kit            884920174504         BCH006254A10-0815              August 10, 2015              740
                                                                                    14226
                                                                        999 Corporate Drive, Westbury
    10/15/2015          16B-00046         1/26/2016        Target                                                      My Look Base Kit                  884920466340         BCH006213A10-0715               July 10, 2015               770
                                                                                    11590
                                                                        2626 Delaware Avenue, Buffalo,
      2/8/2016          16B-00355         3/11/2016        Target                                                      My Look Base Kit                  884920466340         BCHTAR741A28-1015             October 28, 2015              580
                                                                                  NY 14216
                                                                        340 Towne Dr, Fayetteville, NY
     2/10/2016          16B-00357         3/11/2016        Target                                                      My Look Base Kit                  884920466340         BCHTAR742A28-1015             October 28, 2015              550
                                                                                    13066
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR741A28-1015               October 28, 2015              890
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR741A28-1015               October 28, 2015              960
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR741A28-1015               October 28, 2015             1000
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR741A28-1015               October 28, 2015              870
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR741A28-1015               October 28, 2015              920
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCH006213A10-0715                July 10, 2015                900
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCH006213A10-0715                July 10, 2015                990
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCH006213A10-0715                July 10, 2015               1000
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR742A28-1015               October 28, 2015              990
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR754A18-1115              November 18, 2015              980
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR754A18-1115              November 18, 2015              970
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR754A18-1115              November 18, 2015              970
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR754A18-1115              November 18, 2015              940
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR754A18-1115              November 18, 2015              990
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR754A18-1115              November 18, 2015             1000
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR754A18-1115              November 18, 2015              950
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCH006315A28-0715                July 28, 2015                890
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340              could not read              could not read               870
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR697A30-0715                July 30, 2015                980
      2/21/2017
  received by OAG
                          17B-000477          4/14/2017       Target        From inventory - Cheryl Falvey               My Look Base Kit                 884920466340         BCHTAR698A10-0815               August 10, 2015              1000
      2/21/2017
                                                                                                                                                                                                                                                        Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 275 of 486




1
  June Daddea, the Director of Human Resources and Administration for LaRose, testified that a Kit’s date of manufacture is the last six numbers on the box’s batch code in this format: two digit day, followed by a dash, followed by the two digit
month and two digit year. Thus, a Kit with batch code BCH006178A13-0715 was manufactured on July 13, 2015. Hearing Transcript of June Daddea, March 8, 2017, at 32:11-24. The Attorney General used this method to determine manufacture
dates for the tested Kits for which a visible batch code was available. See also Exhibit D (which includes manufacture dates determined with the same method).
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 276 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT C
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 277 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                              TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #              16B-00046
       Recipient:                Jodi Feld                                                            Date:                      January 26, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                      LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             Cra-Z-Jewelz Ultimate Gem Machine
       OAG Item No.:                            29                        Retail Store:                                      Target
                                                884920466340 / 46634 /
       SKU/UPC/Lot No.:                                                   Distributor:                                       LaRose Industries, LLC
                                                230715
       Brand Name/Manufacturer:                 Cra-Z-Art                 Country of Origin:                                 -
       Country of Distribution:                 -                                    Labeled Age Grade:                      6+
       Quantity Submitted:                      1                                    Recommended Age Grade:                  -
       Date Received:                           1/15/16                              Tested Age Grade:                       -
       Testing Period:                          1/18/16 – 1/26/16


                                                                           FAIL
        OVERALL RESULT:


       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
            FAIL              ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000001
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8           1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 278 ofNYSCEF:
                                                                             RECEIVED   486    12/13/2018

                                                                                                                             TEST REPORT
                                                                                                                                                 Page 2 of 3



      Company:                          New York State Office of the Attorney General                    Test Report #              16B-00046

      Recipient:                        Jodi Feld                                                        Date:                      January 26, 2016

      Sample Description:               Cra-Z-Jewelz Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                        Specimen No.
                                    1                  2                 -           -                       -                -
                                                                                                                                             CPSIA & ASTM
                               Total Result      Total Result      Total Result      Total Result      Total Result      Total Result          F2923-14
                                                                                                                                              Total Limit
      Lead (Pb)                     9                770                 -                 -                 -                -                  100 ppm
      Conclusion                  PASS              FAIL                 -                 -                 -                -

     LT = Less Than
     Results are reported in parts per million (ppm)


       Specimen No.            Specimen Description (Color)                                            Location
             1                 Pink Material                                                           Band
             2                 Tan Material                                                            Band




                       ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
             “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                  Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                  This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
            Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000002
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 279 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00046

      Recipient:                     Jodi Feld                                                         Date:                      January 26, 2016

      Sample Description:            Cra-Z-Jewelz Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000003
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 280 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                              TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #              16B-00047
       Recipient:                Jodi Feld                                                            Date:                      January 26, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                      LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             Cra-Z-Jewelz Ultimate Gem Machine
       OAG Item No.:                            92                        Retail Store:                                      Toys “R” Us
       SKU/UPC/Lot No.:                         884920174504 / 050815 Distributor:                                           LaRose Industries, LLC
       Brand Name/Manufacturer:                 Cra-Z-Art                            Country of Origin:                      -
       Country of Distribution:                 -                                    Labeled Age Grade:                      6+
       Quantity Submitted:                      1                                    Recommended Age Grade:                  -
       Date Received:                           1/15/16                              Tested Age Grade:                       -
       Testing Period:                          1/18/16 – 1/26/16


                                                                           FAIL
        OVERALL RESULT:


       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
            FAIL              ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000004
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8           1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 281 ofNYSCEF:
                                                                             RECEIVED   486    12/13/2018

                                                                                                                             TEST REPORT
                                                                                                                                                 Page 2 of 3



      Company:                          New York State Office of the Attorney General                    Test Report #              16B-00047

      Recipient:                        Jodi Feld                                                        Date:                      January 26, 2016

      Sample Description:               Cra-Z-Jewelz Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                        Specimen No.
                                    1                  2                 -           -                       -                -
                                                                                                                                             CPSIA & ASTM
                               Total Result      Total Result      Total Result      Total Result      Total Result      Total Result          F2923-14
                                                                                                                                              Total Limit
      Lead (Pb)                   LT 5               880                 -                 -                 -                -                  100 ppm
      Conclusion                  PASS              FAIL                 -                 -                 -                -

     LT = Less Than
     Results are reported in parts per million (ppm)


       Specimen No.            Specimen Description (Color)                                            Location
             1                 Pink Material                                                           Band
             2                 Tan Material                                                            Band




                       ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
             “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                  Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                  This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
            Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000005
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 282 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00047

      Recipient:                     Jodi Feld                                                         Date:                      January 26, 2016

      Sample Description:            Cra-Z-Jewelz Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000006
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 283 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                              TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #              16B-00048
       Recipient:                Jodi Feld                                                            Date:                      January 26, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                      LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             Cra-Z-Jewelz Ultimate Gem Machine
       OAG Item No.:                            107                       Retail Store:                                      Kmart
       SKU/UPC/Lot No.:                         884920174504 / 092115 Distributor:                                           LaRose Industries, LLC
       Brand Name/Manufacturer:                 Cra-Z-Art                            Country of Origin:                      -
       Country of Distribution:                 -                                    Labeled Age Grade:                      6+
       Quantity Submitted:                      1                                    Recommended Age Grade:                  -
       Date Received:                           1/15/16                              Tested Age Grade:                       -
       Testing Period:                          1/18/16 – 1/26/16


                                                                           FAIL
        OVERALL RESULT:


       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
            FAIL              ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000007
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8           1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 284 ofNYSCEF:
                                                                             RECEIVED   486    12/13/2018

                                                                                                                             TEST REPORT
                                                                                                                                                 Page 2 of 3



      Company:                          New York State Office of the Attorney General                    Test Report #              16B-00048

      Recipient:                        Jodi Feld                                                        Date:                      January 26, 2016

      Sample Description:               Cra-Z-Jewelz Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                        Specimen No.
                                    1                  2                 -           -                       -                -
                                                                                                                                             CPSIA & ASTM
                               Total Result      Total Result      Total Result      Total Result      Total Result      Total Result          F2923-14
                                                                                                                                              Total Limit
      Lead (Pb)                   LT 5               670                 -                 -                 -                -                  100 ppm
      Conclusion                  PASS              FAIL                 -                 -                 -                -

     LT = Less Than
     Results are reported in parts per million (ppm)


       Specimen No.            Specimen Description (Color)                                            Location
             1                 Pink Material                                                           Band
             2                 Tan Material                                                            Band




                       ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
             “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                  Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                  This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
            Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000008
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 285 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00048

      Recipient:                     Jodi Feld                                                         Date:                      January 26, 2016

      Sample Description:            Cra-Z-Jewelz Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000009
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 286 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                              TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #              16B-00060
       Recipient:                Jodi Feld                                                            Date:                      January 26, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                      LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             Cra-Z-Jewelz Gem Creations
       OAG Item No.:                            93                       Retail Store:                                       Toys “R” Us
       SKU/UPC/Lot No.:                         884920174849             Distributor:                                        LaRose Industries, LLC
       Brand Name/Manufacturer:                 Cra-Z-Art                            Country of Origin:                      -
       Country of Distribution:                 -                                    Labeled Age Grade:                      6+
       Quantity Submitted:                      1                                    Recommended Age Grade:                  -
       Date Received:                           1/15/16                              Tested Age Grade:                       -
       Testing Period:                          1/18/16 – 1/26/16


                                                                           FAIL
        OVERALL RESULT:


       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
            FAIL              ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000010
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8           1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 287 ofNYSCEF:
                                                                             RECEIVED   486    12/13/2018

                                                                                                                             TEST REPORT
                                                                                                                                                 Page 2 of 3



      Company:                          New York State Office of the Attorney General                    Test Report #              16B-00060

      Recipient:                        Jodi Feld                                                        Date:                      January 26, 2016

      Sample Description:               Cra-Z-Jewelz Gem Creations




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Total Lead Content in Substrate Materials (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                        Specimen No.
                                    1                  2                3           4                        5                6
                                                                                                                                             CPSIA & ASTM
                               Total Result      Total Result      Total Result      Total Result      Total Result      Total Result          F2923-14
                                                                                                                                              Total Limit
      Lead (Pb)                   LT 5               720               LT 5              680               120              920                  100 ppm
      Conclusion                  PASS              FAIL              PASS              FAIL              FAIL             FAIL

                                                                        Specimen No.
                                    7                  8                 -           -                       -                -
                                                                                                                                             CPSIA & ASTM
                               Total Result      Total Result      Total Result      Total Result      Total Result      Total Result          F2923-14
                                                                                                                                              Total Limit
      Lead (Pb)                   130                980                 -                 -                 -                -                  100 ppm
      Conclusion                 FAIL               FAIL                 -                 -                 -                -

     LT = Less Than
     Results are reported in parts per million (ppm)


       Specimen No.            Specimen Description (Color)                                            Location
             1                 Purple Glitter Material                                                 Band 1
             2                 Tan Material                                                            Band 1
             3                 Purple Glitter Material                                                 Band 2
             4                 Tan Material                                                            Band 2
             5                 Pink Material                                                           Band 3
             6                 Tan Material                                                            Band 3
             7                 Pink Material                                                           Band 4
             8                 Tan Material                                                            Band 4




                       ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
             “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                  Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                  This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
            Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000011
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 288 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00060

      Recipient:                     Jodi Feld                                                         Date:                      January 26, 2016

      Sample Description:            Cra-Z-Jewelz Gem Creations




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000012
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 289 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                                TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #             16B-00354
       Recipient:                Jodi Feld                                                            Date:                     March 11, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                     LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             CraZJewelz Gem Creations Ultimate Gem Machine
       OAG Item No.:                            120                     Retail Store:                                       Kmart
                                                17450 / 884920174504
       SKU/UPC/Lot No.:                                                 Distributor:                                        LaRose Industries, LLC
                                                / BCH006178A13-0715
       Brand Name/Manufacturer:                 Cra-Z-Art               Country of Origin:                                  -
       Country of Distribution:                 -                                   Labeled Age Grade:                      -
       Quantity Submitted:                      1                                   Recommended Age Grade:                  -
       Date Received:                           3/4/16                              Tested Age Grade:                       -
       Testing Period:                          3/4/16 – 3/11/16

        OVERALL RESULT:
                                                                           FAIL
       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
                              ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry
            FAIL
                              (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requireme nts of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000013
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 290 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018

                                                                                                                            TEST REPORT
                                                                                                                                                Page 2 of 3



      Company:                         New York State Office of the Attorney General                    Test Report #              16B-00354

      Recipient:                       Jodi Feld                                                        Date:                      March 11, 2016

      Sample Description:              CraZJewelz Gem Creations Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                         Specimen No.
                                  1                   2                  -            -                         -                   -
                            Total Result        Total Result        Total Result       Total Result       Total Result        Total Result
                                                                                                                                                      CPSIA
    Lead (Pb)                   LT 5                540                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
                                                                                                                                                   ASTM F2923
    Lead (Pb)                   LT 5                540                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
    Conclusion                 PASS                FAIL                  -                   -                  -                   -

    LT = Less Than
    Results reported in parts per million (ppm)


      Specimen No.                Specimen Description (Color)                                         Location
              1                   Pink Material                                                        Band
              2                   Tan Material                                                         Band




                      ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
            “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                 Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                 This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
           Å Non-accredited test. All other tests are accredited and meet the requireme nts of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                    OAG 000014
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 291 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00354

      Recipient:                     Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:            CraZJewelz Gem Creations Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requireme nts of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000015
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 292 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                                TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #             16B-00355
       Recipient:                Jodi Feld                                                            Date:                     March 11, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                     LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             CraZJewelz Gem Creations Ultimate Gem Machine
       OAG Item No.:                            121                     Retail Store:                                       Target
                                                46634 / 884920466340
       SKU/UPC/Lot No.:                                                 Distributor:                                        LaRose Industries, LLC
                                                / BCHTAR741A28-1015
       Brand Name/Manufacturer:                 Cra-Z-Art               Country of Origin:                                  -
       Country of Distribution:                 -                                   Labeled Age Grade:                      -
       Quantity Submitted:                      1                                   Recommended Age Grade:                  -
       Date Received:                           3/4/16                              Tested Age Grade:                       -
       Testing Period:                          3/4/16 – 3/11/16

        OVERALL RESULT:
                                                                           FAIL
       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
                              ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry
            FAIL
                              (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000016
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 293 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018

                                                                                                                            TEST REPORT
                                                                                                                                                Page 2 of 3



      Company:                         New York State Office of the Attorney General                    Test Report #              16B-00355

      Recipient:                       Jodi Feld                                                        Date:                      March 11, 2016

      Sample Description:              CraZJewelz Gem Creations Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                         Specimen No.
                                  1                   2                  -            -                         -                   -
                            Total Result        Total Result        Total Result       Total Result       Total Result        Total Result
                                                                                                                                                      CPSIA
    Lead (Pb)                   LT 5                580                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
                                                                                                                                                   ASTM F2923
    Lead (Pb)                   LT 5                580                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
    Conclusion                 PASS                FAIL                  -                   -                  -                   -

    LT = Less Than
    Results reported in parts per million (ppm)


      Specimen No.                Specimen Description (Color)                                         Location
              1                   Pink Material                                                        Band
              2                   Tan Material                                                         Band




                      ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
            “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                 Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                 This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
           Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                    OAG 000017
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 294 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00355

      Recipient:                     Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:            CraZJewelz Gem Creations Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000018
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 295 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                                TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #             16B-00356
       Recipient:                Jodi Feld                                                            Date:                     March 11, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                     LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             CraZJewelz Gem Creations Ultimate Gem Machine
       OAG Item No.:                            122                     Retail Store:                                       Toys “R” Us
                                                17450 / 884920174504
       SKU/UPC/Lot No.:                                                 Distributor:                                        LaRose Industries, LLC
                                                / BCH006254A10-0815
       Brand Name/Manufacturer:                 Cra-Z-Art               Country of Origin:                                  -
       Country of Distribution:                 -                                   Labeled Age Grade:                      -
       Quantity Submitted:                      1                                   Recommended Age Grade:                  -
       Date Received:                           3/4/16                              Tested Age Grade:                       -
       Testing Period:                          3/4/16 – 3/11/16

        OVERALL RESULT:
                                                                           FAIL
       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
                              ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry
            FAIL
                              (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000019
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 296 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018

                                                                                                                            TEST REPORT
                                                                                                                                                Page 2 of 3



      Company:                        New York State Office of the Attorney General                     Test Report #              16B-00356

      Recipient:                      Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:             CraZJewelz Gem Creations Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                         Specimen No.
                                  1                   2                  -            -                         -                   -
                            Total Result        Total Result        Total Result       Total Result       Total Result        Total Result
                                                                                                                                                      CPSIA
    Lead (Pb)                   210                 740                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
                                                                                                                                                   ASTM F2923
    Lead (Pb)                   210                 740                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
    Conclusion                 FAIL                FAIL                  -                   -                  -                   -

    LT = Less Than
    Results reported in parts per million (ppm)


      Specimen No.                Specimen Description (Color)                                         Location
              1                   Pink Material                                                        Band
              2                   Tan Material                                                         Band




                      ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
            “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                 Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                 This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
           Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                    OAG 000020
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 297 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00356

      Recipient:                     Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:            CraZJewelz Gem Creations Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000021
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 298 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                                TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #             16B-00357
       Recipient:                Jodi Feld                                                            Date:                     March 11, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                     LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             CraZJewelz Gem Creations Ultimate Gem Machine
       OAG Item No.:                            123                     Retail Store:                                       Target
                                                46634 / 884920466340
       SKU/UPC/Lot No.:                                                 Distributor:                                        LaRose Industries, LLC
                                                / BCHTAR742A28-1015
       Brand Name/Manufacturer:                 Cra-Z-Art               Country of Origin:                                  -
       Country of Distribution:                 -                                   Labeled Age Grade:                      -
       Quantity Submitted:                      1                                   Recommended Age Grade:                  -
       Date Received:                           3/4/16                              Tested Age Grade:                       -
       Testing Period:                          3/4/16 – 3/11/16

        OVERALL RESULT:
                                                                           FAIL
       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
                              ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry
            FAIL
                              (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000022
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 299 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018

                                                                                                                            TEST REPORT
                                                                                                                                                Page 2 of 3



      Company:                        New York State Office of the Attorney General                     Test Report #              16B-00357

      Recipient:                      Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:             CraZJewelz Gem Creations Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                         Specimen No.
                                  1                   2                  -            -                         -                   -
                            Total Result        Total Result        Total Result       Total Result       Total Result        Total Result
                                                                                                                                                      CPSIA
    Lead (Pb)                   120                 550                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
                                                                                                                                                   ASTM F2923
    Lead (Pb)                   120                 550                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
    Conclusion                 FAIL                FAIL                  -                   -                  -                   -

    LT = Less Than
    Results reported in parts per million (ppm)


      Specimen No.                Specimen Description (Color)                                         Location
              1                   Pink Material                                                        Band
              2                   Tan Material                                                         Band




                      ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
            “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                 Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                 This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
           Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                    OAG 000023
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 300 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00357

      Recipient:                     Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:            CraZJewelz Gem Creations Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000024
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 301 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                                TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #             16B-00358
       Recipient:                Jodi Feld                                                            Date:                     March 11, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                     LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             CraZJewelz Gem Creations Ultimate Gem Machine
       OAG Item No.:                            124                     Retail Store:                                       Kmart
                                                17450 / 884920174504
       SKU/UPC/Lot No.:                                                 Distributor:                                        LaRose Industries, LLC
                                                / BCH006178A13-0715
       Brand Name/Manufacturer:                 Cra-Z-Art               Country of Origin:                                  -
       Country of Distribution:                 -                                   Labeled Age Grade:                      -
       Quantity Submitted:                      1                                   Recommended Age Grade:                  -
       Date Received:                           3/4/16                              Tested Age Grade:                       -
       Testing Period:                          3/4/16 – 3/11/16

        OVERALL RESULT:
                                                                           FAIL
       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
                              ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry
            FAIL
                              (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000025
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 302 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018

                                                                                                                            TEST REPORT
                                                                                                                                                Page 2 of 3



      Company:                        New York State Office of the Attorney General                     Test Report #              16B-00358

      Recipient:                      Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:             CraZJewelz Gem Creations Ultimate Gem Machine




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                         Specimen No.
                                  1                   2                  -            -                         -                   -
                            Total Result        Total Result        Total Result       Total Result       Total Result        Total Result
                                                                                                                                                      CPSIA
    Lead (Pb)                   210                 640                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
                                                                                                                                                   ASTM F2923
    Lead (Pb)                   210                 640                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
    Conclusion                 FAIL                FAIL                  -                   -                  -                   -

    LT = Less Than
    Results reported in parts per million (ppm)


      Specimen No.                Specimen Description (Color)                                         Location
              1                   Pink Material                                                        Band
              2                   Tan Material                                                         Band




                      ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
            “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                 Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                 This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
           Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                    OAG 000026
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 303 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00358

      Recipient:                     Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:            CraZJewelz Gem Creations Ultimate Gem Machine




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000027
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 304 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018
                                                                                                                                TEST REPORT
                                                                                                                                                  Page 1 of 3




       Company:                  New York State Office of the Attorney General                        Test Report #             16B-00359
       Recipient:                Jodi Feld                                                            Date:                     March 11, 2016
       Recipient Email:          Jodi.feld@ag.ny.gov                                                  PO #:                     LAW01-0000005030
       cc to Email:              Nancy.christensen@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                             CraZJewelz Gem Charm & Slider Bracelets
       OAG Item No.:                            125                    Retail Store:                                        Toys “R” Us
                                                17484 / 884920174849
       SKU/UPC/Lot No.:                                                Distributor:                                         LaRose Industries, LLC
                                                / BCH006431A28-0715
       Brand Name/Manufacturer:                 Cra-Z-Art              Country of Origin:                                   -
       Country of Distribution:                 -                                   Labeled Age Grade:                      -
       Quantity Submitted:                      1                                   Recommended Age Grade:                  -
       Date Received:                           3/4/16                              Tested Age Grade:                       -
       Testing Period:                          3/4/16 – 3/11/16

        OVERALL RESULT:
                                                                           FAIL
       At the request of the client, the sample was evaluated for compliance with the following specifications:

       CONCLUSION             SPECIFICATION
                              CPSIA Section 101, Children’s Products Containing Lead (Substrates)
            FAIL
                              (Requested Components)
                              ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry
            FAIL
                              (Requested Components)


      ANSECO GROUP, LLC




      David Ennis
      Manager, Chemical Laboratory




                   ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000028
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 305 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018

                                                                                                                            TEST REPORT
                                                                                                                                                Page 2 of 3



      Company:                         New York State Office of the Attorney General                    Test Report #              16B-00359

      Recipient:                       Jodi Feld                                                        Date:                      March 11, 2016

      Sample Description:              CraZJewelz Gem Charm & Slider Bracelets




     DETAILED RESULTS:

     CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
     ASTM F2923-14 Clause 5, Specification for Lead in Children’s Jewelry (Requested Components)

     Analytical determination by ICP-OES
     (Method: CPSC-CH-E1001-08.1, Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

                                                                         Specimen No.
                                  1                   2                  3           4                          5                   6
                            Total Result        Total Result        Total Result       Total Result       Total Result        Total Result
                                                                                                                                                      CPSIA
    Lead (Pb)                   120                 640                120                 470                LT 5               650                Total Limit
                                                                                                                                                     100 ppm
                                                                                                                                                   ASTM F2923
    Lead (Pb)                   120                 640                120                 470                LT 5               650                Total Limit
                                                                                                                                                     100 ppm
    Conclusion                 FAIL                FAIL               FAIL                FAIL               PASS                FAIL

                                                                         Specimen No.
                                  7                   8                  -            -                         -                   -
                            Total Result        Total Result        Total Result       Total Result       Total Result        Total Result
                                                                                                                                                      CPSIA
    Lead (Pb)                   LT 5                590                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
                                                                                                                                                   ASTM F2923
    Lead (Pb)                   LT 5                590                  -                   -                  -                   -               Total Limit
                                                                                                                                                     100 ppm
    Conclusion                 PASS                FAIL                  -                   -                  -                   -
    LT = Less Than
    Results reported in parts per million (ppm)

      Specimen No.                Specimen Description (Color)                                         Location
              1                   Pink Material                                                        Band #1
              2                   Tan Material                                                         Band #1
              3                   Pink Material                                                        Band #2
              4                   Tan Material                                                         Band #2
              5                   Purple Glitter Material                                              Band #3
              6                   Tan Material                                                         Band #3
              7                   Purple Glitter Material                                              Band #4
              8                   Tan Material                                                         Band #4

                      ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
            “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                 Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                 This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
           Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                    OAG 000029
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8         1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 306 ofNYSCEF:
                                                                           RECEIVED   486    12/13/2018

                                                                                                                           TEST REPORT
                                                                                                                                               Page 3 of 3



      Company:                       New York State Office of the Attorney General                     Test Report #              16B-00359

      Recipient:                     Jodi Feld                                                         Date:                      March 11, 2016

      Sample Description:            CraZJewelz Gem Charm & Slider Bracelets




     Sample Photo:




                                                              ***End Report***




                     ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
           “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as described herein.”
                                Testing was performed in compliance with applicable regulations using appropriate testing protocols.
                This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP-BF-RE001 Ver. 24)
          Å Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                   OAG 000030
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 307 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018




                                                                                                                                             AT-1407


       TEST REPORT
       Test Report #                          17B-000477                          Date of Report Issue:                   April 14, 2017
       Date of Sample Received:               April 6, 2017                       Pages:                                  Page 1 of 6

       CLIENT INFORMATION:
       Company:                               New York State Office of the
                                              Attorney General
       Recipient:                             Jodi Feld
       Recipient Email:                       Jodi.feld@ag.ny.gov

       SAMPLE INFORMATION:
       Description:                           My Look CraZJewelz Gem Creations
       Assortment:                            See page 2                   Purchase Order Number:                                     -
       UPC No.:                               See page 2                   Toy Co./Agency:                                            -
       Factory/Supplier/Vendor:               -                            Country of Origin:                                         -
       Country of Distribution:               -                            Labeled Age Grade:                                         -
       Quantity Submitted:                    20                           Recommended Age Grade:                                     -
       Testing Period:                        4/6/17 – 4/14/17             Tested Age Grade:                                          -


                OVERALL RESULT:
                                                                                 FAIL

                Refer to page 2 for test result summary and appropriate notes.


         ANSECO GROUP, LLC




        David Ennis
        Manager, Chemical Laboratory




                        ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
         “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as d escribed herein.”
                              Testing was performed in compliance with applicable regulations using appropriate testing protocols.
             This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP -BF-RE001 Ver. 28)
         Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000031
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 308 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018




       Test Report #                             17B-000477                       Pages:                                  Page 2 of 6


        Specimen No.            UPC                               BCH#                                 OAG Item#                      Lot No.
        1                       884920466340                      BCHTAR741A28-1015                    129a
        2                       884920466340                      BCHTAR741A28-1015                    129b
        3                       884920466340                      BCHTAR741A28-1015                    129c
        4                       884920466340                      BCHTAR741A28-1015                    129d
        5                       884920466340                      BCHTAR741A28-1015                    129e
        6                       884920466340                      BCH006213A10-0715                    130a                           010915
        7                       884920466340                      BCH006213A10-0715                    130b                           010915
        8                       884920466340                      BCH006213A10-0715                    130c                           010915
        9                       884920466340                      BCHTAR742A28-1015                    131
        10                      884920466340                      BCHTAR754A18-1115                    132a
        11                      884920466340                      BCHTAR754A18-1115                    132b
        12                      884920466340                      BCHTAR754A18-1115                    132c
        13                      884920466340                      BCHTAR754A18-1115                    132d
        14                      884920466340                      BCHTAR754A18-1115                    132e
        15                      884920466340                      BCHTAR754A18-1115                    132f
        16                      884920466340                      BCHTAR754A18-1115                    132g
        17                      884920466340                      BCH006315A28-0715                    133                            010915
        18                      884920466340                      -                                    134
        19                      884920466340                      BCHTAR697A30-0715                    135
        20                      884920466340                      BCHTAR698A10-0815                    136




                        ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
         “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as d escribed herein.”
                              Testing was performed in compliance with applicable regulations using appropriate testing protocols.
             This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP -BF-RE001 Ver. 28)
         Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000032
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 309 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018




       Test Report #                             17B-000477                       Pages:                                  Page 3 of 6

      TEST RESULT SUMMARY:

      At the request of the client, the following tests were conducted:

       CONCLUSION                 TEST(S) CONDUCTED
                                  CPSIA Section 101, Children’s Products Containing Lead (Substrates)
               FAIL
                                  (Requested Components)
                                  ASTM F2923-14 Clause 5.1, Specification for Lead in Children’s Jewelry
               FAIL
                                  (Requested Components)




                        ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
         “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as d escribed herein.”
                              Testing was performed in compliance with applicable regulations using appropriate testing protocols.
             This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP -BF-RE001 Ver. 28)
         Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000033
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 310 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018




       Test Report #                              17B-000477                      Pages:                                  Page 4 of 6

      DETAILED RESULTS:

      CPSIA Section 101, Children’s Products Containing Lead (Substrates) (Requested Components)
      ASTM F2923-14 Clause 5.1, Specification for Lead in Children’s Jewelry (Requested Components)

      Analytical determination by ICP-OES
      (Method: CPSC-CH-E1001-08.1 Metals and/or CPSC-CH-E1002-08.1 Non-Metals)

           Specimen No.                      1                    2                   3                    4                    5                   6
          Element/Limit               Total Result        Total Result         Total Result         Total Result        Total Result         Total Result
              Lead (Pb)
                                           890                  960                 1000                 870                  920                 900
              100 ppm
            Conclusion                     FAIL                 FAIL                FAIL                 FAIL                FAIL                 FAIL


           Specimen No.                      7                    8                   9                   10                   11                  12
          Element/Limit               Total Result        Total Result         Total Result         Total Result        Total Result         Total Result
              Lead (Pb)
                                           990                 1000                  990                 980                  970                 970
              100 ppm
            Conclusion                     FAIL                 FAIL                FAIL                 FAIL                FAIL                 FAIL


           Specimen No.                     13                   14                   15                  16                   17                  18
          Element/Limit               Total Result        Total Result         Total Result         Total Result        Total Result         Total Result
              Lead (Pb)
                                           940                  990                 1000                 950                  890                 970
              100 ppm
            Conclusion                     FAIL                 FAIL                FAIL                 FAIL                FAIL                 FAIL


           Specimen No.                     19                   20                    -                   -                    -                    -
          Element/Limit               Total Result        Total Result         Total Result         Total Result        Total Result         Total Result
              Lead (Pb)
                                           980                 1000                    -                   -                    -                    -
              100 ppm
            Conclusion                     FAIL                 FAIL                   -                   -                    -                    -

      LT = Less Than
      Results are reported in parts per million (ppm)



                        ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
         “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as d escribed herein.”
                              Testing was performed in compliance with applicable regulations using appropriate testing protocols.
             This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP -BF-RE001 Ver. 28)
         Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000034
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 311 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018




       Test Report #                             17B-000477                       Pages:                                  Page 5 of 6

       SPECIMEN DESCRIPTION:

       Specimen No.            Specimen Description (Color)                                      Location
                1              Tan Material                                                      Pink Band BCHTAR741A28-1015
                2              Tan Material                                                      Pink Band BCHTAR741A28-1015
                3              Tan Material                                                      Pink Band BCHTAR741A28-1015
                4              Tan Material                                                      Pink Band BCHTAR741A28-1015
                5              Tan Material                                                      Pink Band BCHTAR741A28-1015
                6              Tan Material                                                      Pink Band BCH006213A10-0715
                7              Tan Material                                                      Pink Band BCH006213A10-0715
                8              Tan Material                                                      Pink Band BCH006213A10-0715
                9              Tan Material                                                      Pink Band BCHTAR742A28-1015
               10              Tan Material                                                      Pink Band BCHTAR754A18-1115
               11              Tan Material                                                      Pink Band BCHTAR754A18-1115
               12              Tan Material                                                      Pink Band BCHTAR754A18-1115
               13              Tan Material                                                      Pink Band BCHTAR754A18-1115
               14              Tan Material                                                      Pink Band BCHTAR754A18-1115
               15              Tan Material                                                      Pink Band BCHTAR754A18-1115
               16              Tan Material                                                      Pink Band BCHTAR754A18-1115
               17              Tan Material                                                      Pink Band BCH006315A28-0715
               18              Tan Material                                                      Pink Band NO BCH NO.
               19              Tan Material                                                      Pink Band BCHTAR697A30-0715
               20              Tan Material                                                      Pink Band BCHTAR698A10-0815




                        ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
         “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as d escribed herein.”
                              Testing was performed in compliance with applicable regulations using appropriate testing protocols.
             This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP -BF-RE001 Ver. 28)
         Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000035
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                              INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8          1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 312 ofNYSCEF:
                                                                            RECEIVED   486    12/13/2018




       Test Report #                             17B-000477                       Pages:                                  Page 6 of 6

       SAMPLE PHOTO:




                                                                               -End Report-




                        ANSECO Group, LLC  4455 Genesee Street  Buffalo  New York  14225  Tel: 716.635.1180  Fax: 716.635.1188
         “The test result(s) and conclusion(s) in this report relate only to the sample(s) and method/regulation section(s) tested as d escribed herein.”
                              Testing was performed in compliance with applicable regulations using appropriate testing protocols.
             This test report may not be reproduced in whole or in part, without written approval of ANSECO Group, LLC. (RP -BF-RE001 Ver. 28)
         Non-accredited test. All other tests are accredited and meet the requirements of ISO 17025:2005 as verified by ANAB (Certificate # AT-1407).
                                                                                                                                                     OAG 000036
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 313 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT D
SGS North America Inc. Test Results
    SGS Test           SGS Test         SGS Test Report                                                                                                                                            Test Results
                                                                        Address                       Item Name                   UPC #                 BCH #            Manufacture Date1
    Sample #           Report #              Date                                                                                                                                                  Lead (ppm)
                                                                 1578 Sussex Turnpike,
                                                                                                                                                                                                                                                                     NYSCEF DOC. NO. 8




        3            3973198-CH01            4/27/2016                                        Shimmer 'n Sparkle Refill Kit    884920174849     BCH006431A28-0715             July 28, 2015            1070
                                                                  Randolph, NJ 07869
                                                                 1579 Sussex Turnpike,
        7            3973198-CH01            4/27/2016                                        Shimmer 'n Sparkle Refill Kit    884920174849     BCH006431A28-0715             July 28, 2015             880
                                                                  Randolph, NJ 07869
                                                                 1580 Sussex Turnpike,
        10           3973198-CH01            4/27/2016                                        Shimmer 'n Sparkle Refill Kit    884920174849     BCH006431A28-0715             July 28, 2015             731
                                                                  Randolph, NJ 07869
                                                                 1581 Sussex Turnpike,
        14           3973198-CH01            4/27/2016                                        Shimmer 'n Sparkle Refill Kit    884920174849     BCH006431A28-0715             July 28, 2015             908
                                                                  Randolph, NJ 07869
                                                                 1582 Sussex Turnpike,
        3            3973198-CH02            4/27/2016                                              My Look Base Kit           884920466340 BCHTAR742A28-1015               October 28, 2015           1030
                                                                  Randolph, NJ 07869
                                                                 1583 Sussex Turnpike,
        6            3973198-CH02            4/27/2016                                              My Look Base Kit           884920466340 BCHTAR742A28-1015               October 28, 2015            729
                                                                  Randolph, NJ 07869
                                                                 1584 Sussex Turnpike,
        3            3973198-CH03            4/27/2016                                              My Look Base Kit           884920466340     BCH006213A10-0715             July 10, 2015            1220
                                                                  Randolph, NJ 07869
                                                                 1585 Sussex Turnpike,
        6            3973198-CH03            4/27/2016                                              My Look Base Kit           884920466340     BCH006213A10-0715             July 10, 2015             518
                                                                  Randolph, NJ 07869
                                                                 1586 Sussex Turnpike,
        3            3973198-CH04            4/27/2016                                        Shimmer 'n Sparkle Base Kit      884920174504     BCH006178A13-0715             July 13, 2015             638
                                                                  Randolph, NJ 07869
                                                                 1587 Sussex Turnpike,
        6            3973198-CH04            4/27/2016                                        Shimmer 'n Sparkle Base Kit                                                                               625
                                                                  Randolph, NJ 07869                                           884920174504     BCH006178A13-0715             July 13, 2015
                                                                 1588 Sussex Turnpike,
                                                                                                                                                                                                                                                                                                     FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM




        9            3973198-CH04            4/27/2016                                        Shimmer 'n Sparkle Base Kit                                                                              1070
                                                                  Randolph, NJ 07869                                           884920174504     BCH006178A13-0715             July 13, 2015
                                                                 1589 Sussex Turnpike,
        12           3973198-CH04            4/27/2016                                        Shimmer 'n Sparkle Base Kit                                                                              1130
                                                                  Randolph, NJ 07869                                           884920174504     BCH006178A13-0715             July 13, 2015
                                                                 1590 Sussex Turnpike,
        15           3973198-CH04            4/27/2016                                        Shimmer 'n Sparkle Base Kit                                                                              1130
                                                                  Randolph, NJ 07869                                           884920174504     BCH006254A10-0815           August 10, 2015
                                                                 1591 Sussex Turnpike,
        18           3973198-CH04            4/27/2016                                        Shimmer 'n Sparkle Base Kit                                                                               862
                                                                  Randolph, NJ 07869                                           884920174504     BCH006178A13-0715             July 13, 2015
1
  June Daddea, the Director of Human Resources and Administration for LaRose, testified that a Kit’s date of manufacture is the last six numbers on the box’s batch code in this format: two digit day, followed by a dash,
followed by the two digit month and two digit year. Thus, a Kit with batch code BCH006178A13-0715 was manufactured on July 13, 2015. Hearing Transcript of June Daddea, March 8, 2017, at 32:11-24. The Attorney
General used this method to determine manufacture dates for the tested Kits for which a visible batch code was available. See also Exhibit B (which includes manufacture dates determined with the same method).
                                                                                                                                                                                                                              Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 314 of 486
                                                                                                                                                                                                                                                                     RECEIVED NYSCEF: 12/13/2018
                                                                                                                                                                                                                                                                                                                  INDEX NO. 907519-18
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 315 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT E
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 316  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 317  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 318  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 319  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 320  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 321  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 322  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 323  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 324  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 325  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 326  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 327  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 328  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 329  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 330  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 331  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 332  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 333  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 334  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 335  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 336  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 337  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 338  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 339  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 340  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 341  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 342  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 343  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 344  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 345  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 346 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                          EXHIBIT F
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 347 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018
      &36&7HVW5HVXOWV
          &36&7HVW       &36&7HVW                                     7HVW5HVXOWV
                                                  ,WHP1DPH
           6DPSOH        5HSRUW'DWH                                    /HDGSSP
                   6KLPPHU
Q6SDUNOH5HILOO.LW       
                   6KLPPHU
Q6SDUNOH5HILOO.LW        
                   6KLPPHU
Q6SDUNOH%DVH.LW         
                   6KLPPHU
Q6SDUNOH%DVH.LW         
                   6KLPPHU
Q6SDUNOH%DVH.LW         
                   6KLPPHU
Q6SDUNOH%DVH.LW         
                   6KLPPHU
Q6SDUNOH%DVH.LW         
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 348 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT G
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  349 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  350 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  351 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  352 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  353 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  354 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  355 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 356  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 357  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 358  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 359  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 360  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 361  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  362 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  363 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  364 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  365 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  366 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                               INDEX NO. 907519-18
             Case
NYSCEF DOC. NO. 8   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page  367 of
                                                                     RECEIVED    486 12/13/2018
                                                                              NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 368 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT H
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 369  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 370  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 371  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 372  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 373  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 374  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 375  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 376  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 377  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 378  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 379  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 380  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 381  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 382  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 383  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 384  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 385  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 386  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 387  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 388  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 389  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 390  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 391  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 392  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 393  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 394  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 395  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 396  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 397  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 398  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 399  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 400  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 401  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 402  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 403  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 404  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 405  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 406  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 407  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 408  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 409  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 410  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 411  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 412 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                          EXHIBIT I
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 413 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                             TAR-SCU-00000004

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 414 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                             TAR-SCU-00000008

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 415 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                           TAR-SCU-00000013 –
                            TAR-SCU-00000016

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 416 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                          EXHIBIT J
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 417 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         L000002

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 418 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT K
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 419 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                             L003809 – L003812

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 420 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                           TAR-MOR-0000173 –
                            TAR-MOR-0000178

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 421 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT L
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 422 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                      WM-2016010510C0000033

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 423 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                      WM-2016010510C0000034

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 424 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                      WM-2016010510C0000048

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 425 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT M
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 426 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                  Kmart_000001

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 427 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                  Kmart_000014

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 428 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                          Kmart Response to
                          Attorney General’s
                        Requests for Information

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 429 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT N
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 430 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                    TRU_000001

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 431 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                    TRU_000002

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 432 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                         EXHIBIT O
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 433  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 434  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 435  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                            INDEX NO. 907519-18
          Case
NYSCEF DOC. NO. 1:19-cv-00040-MAD-CFH
                8                       Document 2 Filed 01/10/19 RECEIVED
                                                                   Page 436  of 48612/13/2018
                                                                           NYSCEF:
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 8    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 437 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                             L004060 – L004061

                    REDACTED PENDING
             COURT DECISION ON CONFIDENTIALITY
   Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 438 of 486



                                          INDEX
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42  PM NO.               907519-18
NYSCEF DOC. NO. 8                               RECEIVED NYSCEF: 12/13/2018
   Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 439 of 486



                                          INDEX
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42  PM NO.               907519-18
NYSCEF DOC. NO. 8                               RECEIVED NYSCEF: 12/13/2018
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                   INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 9     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 440 ofNYSCEF:
                                                                       RECEIVED   486    12/13/2018




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF ALBANY
         --------------------------------------------------------------------- x
                                                                                   ,1'(;12
                                                                               :
                                                                                   5-,12
         THE PEOPLE OF THE STATE OF NEW YORK, :
         by BARBARA UNDERWOOD, Attorney General :
                                                                                   $VVLJQHG-XGJH
         of the State of New York,                                             :
                                                                                   5LFKDUG3ODWNLQ
                                                                               :
                  Petitioners,                                                 :
                                                                               :   AFFIDAVIT OF
                                    - against -                                :   JENNIFER NALBONE
                                                                               :
         TARGET CORPORATION, WALMART INC., and :
         LAROSE INDUSTRIES LLC,                                                :
                                                                               :
                  Respondents.                                                 :
                                                                               :
         --------------------------------------------------------------------- x

         STATE OF NEW YORK                         )
                                                   ) ss.:
         COUNTY OF ERIE                                     )

                 JENNIFER NALBONE, being duly sworn deposes and says:

         I. Background and Credentials

                 1.       I am employed as an Environmental Scientist with the New York State

         Attorney General’s Environmental Protection Bureau (OAG), and work in the

         Buffalo Regional Office. My responsibilities include, among other things, the

         conduct of research and scientific analysis to support the office’s litigation,

         legislative initiatives, and policy positions. I also review and analyze legal and

         scientific documents, and prepare scientific reports.

                 2.       I received a Bachelor of Science degree in Biology and Geology from

         Syracuse University and a Master of Science degree in Environmental Science from

         the University of Virginia.

                                                                1


                                                            1 of 5
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                          INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 9     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 441 ofNYSCEF:
                                                                       RECEIVED   486    12/13/2018




                3.      I submit this affidavit in support of the State of New York (State)’s

         petition for injunctive relief and penalties against the respondents for importing,

         distributing, selling, and holding for sale toys that contain more than the 100 parts

         per million (ppm) of lead. This affidavit is based on my personal knowledge, my

         review of the files maintained by the OAG, and direct conversations with other

         employees of the OAG.

                4.      In 2015, the OAG began an investigation into lead in children’s toys. I

         assisted in that investigation by purchasing Cra-Z-Art Cra-Z-Jewelz Ultimate Gem

         Machine kits (Base Kits) from the retailers Target, Kmart and Toys “R” Us.

                5.      On February 8, 2016, I visited the Target store located at 2626

         Delaware Avenue, Buffalo, NY 14216 and purchased a My Look Base Kit having

         UPC Code 884920466340. The Kit was held and displayed for sale in the toy

         section of the store.

                6.      On February 8, 2016, I visited the Kmart located at 2055 Walden

         Avenue, Cheektowaga, NY 14225 and purchased a Shimmer ’n Sparkle Base Kit

         having UPC Code 884920174504. The Kit was held and displayed for sale in the toy

         section of the store.

                7.      On February 8, 2016, I visited the Toys “R” Us located at 3030

         Sheridan Drive, Amherst, NY 14226 and purchased a Shimmer ’n Sparkle Base Kit

         having UPC Code 884920174504.

                8.      I personally packed all of these Kits for delivery by United Parcel

         Service to Chief Scientist Jodi Feld at the New York City Office of the OAG then



                                                      2


                                                   2 of 5
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 9    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 442 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




         located at 120 Broadway New York, NY 10271.




                                                 3


                                               3 of 5
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 9    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 443 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                               4 of 5
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 9    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 444 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                               5 of 5
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 445 ofNYSCEF:
                                                                       RECEIVED   486    12/13/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ALBANY
          ---------------------------------------------------------------------x
          THE PEOPLE OF THE STATE OF NEW YORK,
          by BARBARA UNDERWOOD, the Attorney General                               AFFIDAVIT OF
          of the State of New York,                                                PHILIP E. GOODRUM,
                                                              Petitioners,         Ph.D.

                                    - against -
                                                                                   ,1'(;12
                                                                                   5-,12
          TARGET CORPORATION, WALMART INC., and
          LAROSE INDUSTRIES LLC,                                                   $VVLJQHG-XGJH
                                                                                   5LFKDUG3ODWNLQ
                                                              Respondents.
          ---------------------------------------------------------------------x

          State of New York
                                         ss.:
          County of Onondaga


                 PHILIP E. GOODRUM, Ph.D., Diplomat of the American Board of Toxicology

         (DABT), having been duly sworn, deposes and says:

                 1.       I am a Senior Science Advisor at Integral Consulting Inc. (Integral)

         with more than 25 years of experience in environmental statistics, lead risk

         assessment, probabilistic modeling, and statistical sampling methods for site

         evaluation and characterization. I submit this affidavit in support of petitioners,

         the People of the State of New York (State)’s, request for injunctive relief and

         penalties.




                                                                 1



                                                             1 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 446 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018
         
         

         

         Educational Background and Experience
               2.       I received a Bachelor of Science degree in Environmental Technology

         from Cornell University, a Master of Science Degree in Environmental Engineering

         with an emphasis in Water Resources from the State University of New York

         College of Environmental Science and Forestry (SUNY ESF), and a Doctorate of

         Philosophy Degree in Environmental Engineering from SUNY ESF. My academic

         training included graduate level courses in statistics, including multivariate

         analysis, regression analysis, probability theory, and spatial statistics. My research

         focused on quantifying variability and uncertainty in risk assessment and was

         conducted in collaboration with toxicologists from the United States Environmental

         Protection Agency (EPA). In my practice, I often rely on the interpretation of data

         on biological and ecological systems, chemical analysis, toxicology studies, and my

         knowledge, training, and experience in federal and state risk assessment guidance

         to estimate and quantify exposure and potential adverse effects, and to characterize

         risks to human and ecological receptors.

               3.       I am a board certified toxicologist and recognized nationally as an

         expert in lead risk assessment, probabilistic exposure modeling, and statistical

         sampling and evaluation methods.

               4.       I was responsible for developing the Integrated Stochastic Exposure

         model for lead collaboration with EPA to support risk-based action levels for soil




                                                     2



                                                 2 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                           INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 447 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018
         
         

         

         lead at several mining sites and have also conducted statistical analyses in support

         of research on lead bioavailability conducted at Columbia University.

               5.       Prior to joining Integral, I was the corporate leader for statistical

         analysis at two companies, for which I managed teams responsible for addressing a

         wide range of day-to-day issues regarding the application of statistics.

               6.      I have been invited by regulatory agencies to serve on national science

         advisory committees to evaluate applications of statistics and quantitative models

         used in human health risk assessment. I have served on EPA’s Clean Air Science

         Advisory Committee, EPA’s Science Advisory Board for Lead, and National

         Institute of Health’s Time Sensitive Grant Review Committee following the Flint,

         MI lead in drinking water crisis. In 2017, I served as a peer reviewer for EPA on

         the new edition of the Exposure Factors Handbook as well as a member of an

         independent advisory committee to EPA on the development of a health-based

         household drinking water standard for lead. I also served as a peer reviewer for

         EPA’s statistical analysis software known as ProUCL. In 2018, I assisted Florida

         Department of Environmental Protection with developing new guidance on the

         application of statistical sampling methods to improve site investigation programs.

               7.      I have been invited to teach numerous professional short courses on

         applications of statistics and probabilistic modeling methods by regulators and

         industry. I have taught a university graduate level course in toxicology and I

         currently teach a university undergraduate level course in environmental risk



                                                      3



                                                  3 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 448 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018
         
         

         

         assessment. I have authored numerous papers on the use of Applied

         Environmental Statistics for regulatory agencies including EPA and Florida

         Department of Environmental Protection.

                       8.            My credentials, research, and publications are summarized in my

         curriculum vitae, which is included as Attachment A to this affidavit.

         Scope of Work and Summary of Conclusions

                       9.             I have been retained by the Office of the Attorney General for the

         State of New York as an expert to estimate the percentage of all Cra-Z-Art Cra-Z-

         Jewelz Kits1 imported, distributed, sold, or held for sale in New York that contained

         lead in excess of the federal limit of 100 parts per million (ppm)2 (permissible lead

         limit) based on a sample of Kits for which lead content test results are available.

         My analyses lead me to the following key conclusions:

                x A preliminary review of the sample results, prior to conducting a statistical
                       analysis, indicates that lead concentrations in the tan underside of the slider
                       bracelet components of the Kits are consistently more than four-fold, and as
                       much as around twelve-fold, greater than the 100 ppm standard;
                x The available sample data do not exhibit evidence of bias and are sufficiently
                       reliable for the purposes of extrapolating results from the sample data to the

         
         ϭ
          Three variations of these kits are at issue: the Shimmer ’n Sparkle Ultimate Gem Machine; the My
         Look Ultimate Gem Machine, which was identical to the Shimmer ’n Sparkle toy in all material
         respects, except it was branded “My Look” exclusively for Target (collectively, Base Kits); and the
         Shimmer ’n Sparkle Gem Charm and Slider Bracelets (Refill Kit), which contained four slider
         bracelets and additional gems and was not sold at Target. “Kits” will refer to the Base Kits and
         Refill Kit collectively.
         2 This limit was set by the Consumer Product Safety Improvement Act and is codified at 15 U.S.C. §

         1278a(a)(2)(C). See also id. § 2068(a)(1)–(2); 16 C.F.R. §§ 1200.2, 1500.91(a); 76 Fed. Reg. 44,463
         (July 26, 2011).


                                                                          4



                                                                        4 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 449 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018
         
         

         

                       broader population of all Kits imported, distributed, sold, or held for sale in
                       New York; and,
                x Based on my analysis, at least 96 percent of all the Kits imported,
                       distributed, sold, or held for sale in New York would have slider bracelets the
                       tan undersides of which would have a total lead content above 100 ppm.

         I have drafted four tables and one figure as part of my analysis. Tables 1, 2, and 4
         as well as Figure 1 are included at the end of my affidavit. Table 3 is relatively
         short and appears within the text where it is first cited.

         Sample Data Reviewed
                       10.           I have been provided data on lead test results for 48 Kits, which

         include the test results for a total of 61 tests on 60 slider bracelets, one of the

         individual components in the Kits.3 (The number of slider bracelets is greater than

         the number of Kits because one type of Kit contained more than one slider bracelet;

         and the number of tests is greater than the number of slider bracelets because one

         bracelet appears to have been tested twice.) Each slider bracelet had a colored

         outer layer and a tan underside. The test results for the Kits were obtained from

         the following testing sources:

                             x 30 Kits (36 slider bracelet observations) that had been held for sale in

                                    New York prior to being obtained by the Attorney General and

                                    submitted for testing by ANSECO labs;


         
         3 The full dataset I have used in my analysis is provided in Table 1, which appears at the end of my
         affidavit. As I have noted in this table, some of the Kits had more than one sample result
         (observation) because they contained more than one slider bracelet or had more than one sample
         collected from a single slider bracelet.


                                                                          5



                                                                        5 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 450 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018
         
         

         

                     x 12 Kits (14 slider bracelet observations) that were submitted by LaRose

                        for testing by SGS North America labs;

                     x 3 Kits (7 slider bracelet observations) that were tested by the U.S.

                        Consumer Product Safety Commission (CPSC);

                     x 2 Kits (2 slider bracelet observations) tested by SGS Hong Kong on

                        behalf of LaRose around the time the Kits were first imported. It is

                        unclear whether SGS tested the tan underside of the slider bracelet

                        alone; a composite of the tan underside and colored side; or some other

                        component of the Kit; and,

                     x 1 Kit (2 slider bracelet observations) tested by Modern Testing Services

                        Ltd. (MTS) in Hong Kong on behalf of LaRose. It is unclear if MTS

                        tested the tan underside of the slider bracelet alone; a composite of the

                        tan underside and colored side; or some other component of the Kit.

                        However, these uncertainties have no effect on the final result applied

                        in the data analysis; the overall result is n=1 Kit with a lead

                        concentration of <10 ppm.

               The data include information on testing entity, date tested, date and location

         of manufacture (where available), and test results for each of the 61 test results for




                                                      6



                                                    6 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 451 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018
         
         

         

         the slider bracelets included in 48 total Kits tested. A complete set of this

         information for each observation in the data provided to me is contained in Table 1.4

                       11.           As indicated above, around the time the Kits were first imported, in

         the summer of 2015, SGS Hong Kong analyzed samples of items from 2 Base Kits

         for LaRose. Later, sometime between November 2015 and April 2016, MTS,

         another laboratory, analyzed samples of items from 1 Refill Kit for LaRose. The

         results were examined for compliance with consumer product safety requirements.

         Lead was not detected in these samples, meaning the results were lower than the

         analytical method detection limit of 10 ppm.

                       12.           All of the Kits subsequently analyzed by SGS North America, as well

         as all of the Kits analyzed by ANSECO and the CPSC, had slider bracelets with

         lead levels in excess of the 100 ppm permissible lead level. Lead levels ranged from

         470 to 1,220 ppm (i.e., from almost 5 times to more than 12 times the permissible

         level).

         Statistical Analysis Overview

                       13.           I estimated the percentage of all Kits imported, distributed, sold, or

         held for sale in New York that would have slider bracelets with tan undersides

         containing lead concentrations greater than 100 ppm using the sample test data

         discussed above. This estimate requires the use of inferential statistics, which



         
         4 Copies of the ANSECO, SGS, and CPSC test results, and tables summarizing those results, are
         included as Exhibits B–H accompanying the Verified Petition.


                                                                          7



                                                                        7 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                      INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 452 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018
         
         

         

         allows a statistician to make inferences about an entire population by analyzing

         data drawn from a subset of that population, called a statistical sample. My

         analysis of the sample dataset includes a calculation of a statistical confidence limit,

         which conveys the level of certainty in an estimate, given the properties of the

         sample data.

                       14.           The use of inferential statistics to evaluate environmental samples is

         common in the field of human health risk assessment. For example, every year, the

         Centers for Disease Control and Prevention (CDC) collects data on a representative

         subset of the United States population of children and adults using a survey

         instrument called the National Health and Nutrition Examination Survey

         (NHANES).5 In this study, CDC collects information from less than 0.01 percent of

         the 300 million people who live in the United States to infer characteristics about

         the entire population of the country, including factors such as physical attributes

         (e.g., body weight, height), nutritional status, and measurements of chemicals in

         blood.6 Similarly, EPA analyzes samples of drinking water systems throughout the

         United States with a study program called the Unregulated Contaminant

         Monitoring Rule (UCMR).7 The purpose of the UCMR survey is to collect data on

         chemicals that are suspected of being present in drinking water and that do not



         
         5   CDC’s web page for NHANES is https://www.cdc.gov/nchs/nhanes/index.htm.
         6See id.
         7EPA’s web page for the UCMR survey is https://www.epa.gov/dwucmr/learn-about-unregulated-
         contaminant-monitoring-rule.


                                                                          8



                                                                        8 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 453 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018
         
         

         

         have health-based standards set under the Safe Drinking Water Act (SDWA). EPA

         applies statistical analyses to UCMR survey results to infer the frequency of

         detection and probability distribution of chemical concentrations present in public

         drinking water systems throughout the country and, therefore, which chemicals

         should be prioritized for further research on potential toxicity and water treatment

         options.

               15.       The first step in applying inferential statistics is to evaluate the

         suitability of the available data for the application of the particular statistical

         methods being applied. For this case, I evaluated the suitability by conducting an

         exploratory data analysis, which included a consideration of the following factors:

                     x Verifying there are no anomalous results;

                     x Verifying that there is no evidence of systematic bias in lead

                          measurements made by the four different testing institutions;

                     x Verifying that the sample size is adequate to calculate confidence

                          intervals on percentiles, given the variability in lead concentrations;

                          and

                     x   Verifying that the sample observations are sufficiently distributed

                          across the duration of manufacture of all Kits.

         I determined that the data met all of the necessary requirements for the

         appropriate application of the statistical method described below.




                                                        9



                                                     9 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 454 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018
         
         

         

         Description of Statistical Method Used

                       16.           I used inferential statistics to estimate the percentage of all the Kits

         imported, distributed, sold or offered for sale in New York that are likely to have a

         slider bracelet with tan underside with greater than 100 ppm lead. Specifically, I

         calculated a statistic called a one-sided lower tolerance limit (LTL)8 because it

         simultaneously conveys the following two types of information: 1) the percentage of

         all the Kits that have a slider bracelet underside with a lead concentration that is

         greater than or equal to 100 ppm; and 2) the confidence or likelihood that the

         calculated value does not overestimate the true percentage of Kits with a slider

         bracelet underside that exceeds 100 ppm lead.

                       17.           A LTL is completely described with two numbers separated by a

         forward slash “/”. The number to the right conveys the percentage of the entire

         population (e.g., the full set of lead concentrations from the slider bracelets in all

         Kits) that exceeds the calculated statistic, and the number to the left conveys the

         level of confidence I have in the percentage, which statisticians refer to as the

         “confidence coefficient”. For example, a “95/99 LTL” is a value that is exceeded by

         99 percent of the population with 95 percent confidence; a “95/98 LTL” is a value




         
         8Consistent with EPA guidance, a lower tolerance limit (LTL) is used to estimate the percentage of
         the target population that exceeds a standard, whereas an upper tolerance limit (UTL) is used to
         estimate the percentage of the population that is less than a standard. See U.S. Environmental
         Protection Agency Office of Research and Development, ProUCL Version 5.1.002 Technical Guide,
         EPA/600/R-07/041, at 101 (2015) (hereinafter ProUCL Guide).


                                                                          10



                                                                        10 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 455 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018
         
         

         

         that is exceeded by 98 percent of the population with 95 percent confidence, and so

         on.

                       18.           I calculated all LTLs using a fixed confidence coefficient of 95%.

         Statisticians frequently choose a 95% confidence coefficient to provide a high degree

         of confidence in the estimated percentage. EPA notes that a 95% confidence

         coefficient is an appropriate choice for balancing desired statistical properties of a

         tolerance limit for purposes of health risk assessment.9

                       19.            I calculated the LTL using Microsoft Excel®. I selected equations

         based on the properties of the dataset, consistent with guidance from EPA.10,11

         Results of Statistical Analysis
                       20.              I calculated LTLs for four different data groups which represent

         different groupings of the data based on the testing entity (i.e., ANSECO, SGS,

         CPSC, and MTS), to determine whether or not there were any significant

         differences in the results based on the entity that performed the sampling. I

         performed the analysis of the four data groups described below to evaluate whether


         
         9   See ProUCL Guide at 100, 103.

         10 EPA statistics guidance states that for mildly skewed data sets, defined as a standard deviation of

         detected log-transformed data less than 0.5, a normal distribution tolerance limit yields the desired
         coverage and confidence level, regardless of the findings of goodness-of-fit testing. I have calculated
         normal distribution tolerance limits using Microsoft Excel®. See ProUCL Guide at 109. Note that in
         this context, EPA is referring to the use of the natural logarithms of the data (i.e., log base “e”).

         11The calculation of a tolerance limit for a dataset that is approximately normally distributed
         requires an estimate of the non-central Student’s t value, which reflects the degrees of freedom (df),
         confidence coefficient (1-ǂ) and desired coverage (1-p). See ProUCL Guide at 107; Millard, S.P. and
         N.K. Neercheal, Environmental Statistics with S-Plus, at 301–305 (2001).


                                                                          11



                                                                        11 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                       INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 456 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018
         
         

         

         the different origins of the data materially affect the estimate of the percentage of

         Kits imported, distributed, sold or held for sale in NY that would exceed 100 ppm. I

         determined that the percentage of Kits that would exceed 100 ppm are not affected

         by the testing entity. The sample sizes for each of the four data groups are

         summarized in Table 2 and described as follows12:

                       x Group 1 (Known NY Kits (i.e., Kits known to have been imported,

                               distributed, sold, or held for sale in NY) plus LaRose kits tested for

                               certificate of compliance): The 30 failing Kits analyzed by ANSECO on

                               behalf of the Attorney General combined with the three passing Kits

                               analyzed LaRose (two analyzed by SGS Hong Kong and one analyzed by

                               MTS) to comply with product safety standards, including the permissible

                               lead limit (hereafter called “SGS/LaRose” and “MTS/LaRose”) (n=33);

                       x Group 2 (Known NY Kits only): The 30 failing Kits analyzed by

                               ANSECO on behalf of the Attorney General alone (n=30), representing

                               Kits known to have been sold or held for sale in New York;

                       x Group 3 (All tested Kits): The 30 failing Kits analyzed by ANSECO on

                               behalf of the Attorney General, plus the 12 failing SGS North America



         
         12As explained in the Feld Affidavit, it is unclear whether SGS Hong Kong and MTS tested the tan
         underside of the slider bracelets in their tests. Feld Aff. at ¶¶ 25 and 26. Therefore, I have run the
         analysis both with and without the two Kits analyzed by SGS Hong Kong and one Kit analyzed by
         MTS.




                                                                          12



                                                                        12 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                        INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 457 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018
         
         

         

                     Kits analyzed on behalf of LaRose in response to the Attorney General’s

                     investigation, plus the 3 failing Kits analyzed by CPSC in response to the

                     Attorney General’s investigation, plus the two passing SGS/LaRose Kits

                     and one passing MTS/LaRose Kit (n=48); and

               x Group 4 (All tested Kits except for three LaRose Kits tested for certificate

                     of compliance): The 30 failing Kits analyzed by ANSECO on behalf of the

                     Attorney General, plus the 12 failing SGS North America Kits analyzed

                     on behalf of LaRose in response to the Attorney General’s investigation,

                     plus the 3 failing Kits analyzed by CPSC in response to the Attorney

                     General’s investigation (n=45).

               21.     I also evaluated whether or not there were any systematic differences

         in reported lead concentrations by manufacture/assembly date (available for a

         subset of the Kits), and by reporting entity. Figure 1 includes graphics that

         illustrate data grouped in this manner. The top graphic is a dot plot that show the

         lead concentration on the y-axis, and the date on the x-axis. There do not appear to

         be any systematic differences as a function of manufacture/assembly date – in each

         of the periods sampled, concentrations range between approximately 500 ppm and

         1,250 ppm. The bottom graphic is a cumulative empirical distribution function,

         using the Group 4 dataset. Different symbols are used for ANSECO, SGS, and

         CPSC. There does not appear to be a systematic grouping of the lead

         concentrations, although it is noted that the SGS samples comprise the 5 highest



                                                       13



                                                 13 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                         INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10     1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 458 ofNYSCEF:
                                                                        RECEIVED   486    12/13/2018
         
         

         

         lead concentrations, and the three CPSC samples are all in the lower half of the

         dataset (i.e., less than the 50th percentile). These findings indicate that there is no

         bias in the data that would have materially affected the representativeness of the

         data or the results of the analysis.

                  22.    The results of my analysis for each group are summarized in Table 3

         below.

             Table 3. Interpretation of LTL calculations for each data group (n = number of
             Kits).
                Data                             Lead measurements in the sample for this Group
               Group             Data Sets       indicate:
                          x Known NY
             Group 1                             at least 96% of Kits have a slider bracelet
                             (ANSECO)
             (n=33)                              underside with more than 100 ppm lead, with 95%
                          x SGS/LaRose
                                                 certainty
                          x MTS/LaRose
             Group 2      x Known NY            at least 99.9% of Kits have a slider bracelet
             (n=30)          (ANSECO)            underside with more than 100 ppm lead, with 95%
                                                 certainty
                          x Known NY
                             (ANSECO)
             Group 3                             at least 98% of Kits have a slider bracelet
                          x SGS
             (n=48)                              underside with more than 100 ppm lead, with 95%
                          x CPSC
                                                 certainty
                          x SGS/LaRose
                          x MTS/LaRose
                          x Known NY
             Group 4                             at least 99.9% of Kits have a slider bracelet
                             (ANSECO)
             (n=45)                              underside with more than 100 ppm lead, with 95%
                          x SGS
                                                 certainty
                          x CPSC


         Table 4 presents the summary statistics from which these findings are based.

         Across the four data group options, the lowest percentage of exceedance of 100 ppm

         is at least 96%, given by the 95/96 LTL for Group 1 (known NY Kits plus

         SGS/LaRose and MTS/LaRose Kits). Therefore, the results indicate, with 95%



                                                     14



                                                  14 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 459 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018
         
         

         

         confidence, that at least 96% of the Kits imported, distributed, sold or held for sale

         in New York would have had slider bracelets with lead that exceeded the 100 ppm

         permissible lead limit. In comparison, using the full dataset, including the two

         SGS/LaRose samples and one MTS/LaRose sample that were non-detect for lead

         (i.e., Group 3), at least 98% of the population of Kits have a slider bracelet

         underside with a lead content that is greater than 100 ppm, with 95% confidence.

               23.     Results are consistent across all the data groups that I evaluated. This

         means there is no material difference in the LTLs that are based on Kits known to

         have been sold in New York (i.e., ANESCO – Groups 1 and 2) and LTLs using the

         full data set of results from all Kits (i.e., Groups 3 and 4, which include results

         reported by SGS and CPSC).

         Final Conclusion

               24.     In summary, the results of my analysis, summarized in Tables 1 to 4

         and Figure 1, indicate that at the 95% confidence level, which is the confidence level

         commonly used by statisticians when evaluating health data, at least 96 percent of

         the Kits imported, distributed, sold or held for sale in New York would have had

         slider bracelets with lead that exceeded the 100 ppm permissible lead limit.




                                                    15



                                                 15 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 460 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                              16 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                                            INDEX NO. 907519-18
NYSCEF DOC. NO. 10                                                                                                                                                            RECEIVED NYSCEF: 12/13/2018
         
         

         

         Table 1. Complete data set of 61 observations (lead concentrations) measured in items obtained from 48 kits.

                                                                                                                                                                                 7HVW
                                   2$*                                                                                                                                                   ,QFOXGHG
                      6DPSOH                             7HVW5HSRUW                                                                                     0DQXIDFWXUH        5HVXOW
             5HSRUW              3XUFKDVH 7HVW5HSRUW              5HWDLORU             7R\1DPH                 83&                 %&+                                             LQ    .LW
                      1XPEHU                                 'DWH                                                                                         $VVHPEO\'DWH          /HDG
                                5HFHLSW'DWH                                                                                                                                               'DWDVHW
                                                                                                                                                                                SSP
             $16(&2                %         .PDUW       6KLPPHU
Q6SDUNOH%DVH            %&+$     -XO\                 ;        
             $16(&2                   %        .PDUW       6KLPPHU
Q6SDUNOH%DVH            %&+$     -XO\                 ;        
             $16(&2                  %        .PDUW       6KLPPHU
Q6SDUNOH%DVH            %&+$     -XO\                 ;        
             $16(&2                %      7R\V58V   6KLPPHU
Q6SDUNOH%DVH        %&+$     -XO\                 ;        
             $16(&2                %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                          
             $16(&2                %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                 ;        
             $16(&2                %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                          
             $16(&2                %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                          
             $16(&2                  %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                          
             $16(&2                  %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                 ;        
             $16(&2                  %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                          
             $16(&2                  %      7R\V58V   6KLPPHU
Q6SDUNOH5HILOO      %&+$     -XO\                          
             $16(&2                  %      7R\V58V   6KLPPHU
Q6SDUNOH%DVH        %&+$    $XJXVW                ;        
             $16(&2                 %         7DUJHW          0\/RRN%DVH                   %&+$     -XO\                 ;        
             $16(&2                   %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU               ;        
             $16(&2                  %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU               ;       
             $16(&2    D            %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU               ;       
             $16(&2    E            %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU               ;       
             $16(&2    F            %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU             ;       
             $16(&2    G            %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU               ;       
             $16(&2    H            %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU               ;       
             $16(&2    D            %        7DUJHW          0\/RRN%DVH                   %&+$     -XO\                 ;       
             $16(&2    E            %        7DUJHW          0\/RRN%DVH                   %&+$     -XO\                 ;       
             $16(&2    F            %        7DUJHW          0\/RRN%DVH                   %&+$     -XO\               ;       
             $16(&2                 %        7DUJHW          0\/RRN%DVH                   %&+7$5$    2FWREHU               ;       
             $16(&2    D            %        7DUJHW          0\/RRN%DVH                   %&+7$5$   1RYHPEHU               ;       
             $16(&2    E            %        7DUJHW          0\/RRN%DVH                   %&+7$5$   1RYHPEHU               ;       



         Table 1 is continued on the following page.
                                                                                                                                                                                                            Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 461 of 486




                                                                                                     17



                                                                                               17 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                                                 INDEX NO. 907519-18
NYSCEF DOC. NO. 10                                                                                                                                                                 RECEIVED NYSCEF: 12/13/2018
         
         

         

         Table 1 (continued). Complete data set of 61 observations (lead concentrations) measured in items obtained from 48 kits.

                                                                                                                                                                                     7HVW
                                             2$*                                                                                                                                             ,QFOXGHG
                           6DPSOH                                  7HVW5HSRUW                                                                                0DQXIDFWXUH       5HVXOW
             5HSRUW                        3XUFKDVH 7HVW5HSRUW              5HWDLORU           7R\1DPH                 83&             %&+                                             LQ    .LW
                           1XPEHU                                      'DWH                                                                                    $VVHPEO\'DWH         /HDG
                                          5HFHLSW'DWH                                                                                                                                         'DWDVHW
                                                                                                                                                                                    SSP
             $16(&2           F               %         7DUJHW       0\/RRN%DVH               %&+7$5$    1RYHPEHU              ;       
             $16(&2           G               %         7DUJHW       0\/RRN%DVH               %&+7$5$    1RYHPEHU              ;       
             $16(&2           H               %         7DUJHW       0\/RRN%DVH               %&+7$5$    1RYHPEHU              ;       
             $16(&2           I               %         7DUJHW       0\/RRN%DVH               %&+7$5$    1RYHPEHU            ;       
             $16(&2           J               %         7DUJHW       0\/RRN%DVH               %&+7$5$    1RYHPEHU              ;       
             $16(&2                           %         7DUJHW       0\/RRN%DVH               %&+$       -XO\               ;       
             $16(&2                           %         7DUJHW       0\/RRN%DVH                  FRXOGQRWUHDG      FRXOGQRWUHDG               ;       
             $16(&2                           %         7DUJHW       0\/RRN%DVH               %&+7$5$       -XO\               ;       
             $16(&2                           %         7DUJHW       0\/RRN%DVH               %&+7$5$     $XJXVW             ;       
              6*6                             1$        &+         1$      6KLPPHU
Q6SDUNOH5HILOO       %&+$      -XO\                     
              6*6                             1$        &+         1$      6KLPPHU
Q6SDUNOH5HILOO       %&+$      -XO\               ;       
              6*6                            1$        &+         1$      6KLPPHU
Q6SDUNOH5HILOO       %&+$      -XO\               ;       
              6*6                            1$        &+         1$      6KLPPHU
Q6SDUNOH5HILOO       %&+$      -XO\                       
              6*6                             1$        &+         1$          0\/RRN%DVH               %&+7$5$     2FWREHU            ;       
              6*6                             1$        &+         1$          0\/RRN%DVH               %&+7$5$     2FWREHU              ;       
              6*6                             1$        &+         1$          0\/RRN%DVH                %&+$      -XO\             ;       
              6*6                             1$        &+         1$          0\/RRN%DVH                %&+$      -XO\               ;       
              6*6                             1$        &+         1$      6KLPPHU
Q6SDUNOH%DVH         %&+$      -XO\               ;       
              6*6                             1$        &+         1$      6KLPPHU
Q6SDUNOH%DVH         %&+$      -XO\               ;       
              6*6                             1$        &+         1$      6KLPPHU
Q6SDUNOH%DVH         %&+$      -XO\             ;       
              6*6                            1$        &+         1$      6KLPPHU
Q6SDUNOH%DVH         %&+$      -XO\             ;       
              6*6                            1$        &+         1$      6KLPPHU
Q6SDUNOH%DVH         %&+$    $XJXVW             ;       
              6*6                            1$        &+         1$      6KLPPHU
Q6SDUNOH%DVH         %&+$      -XO\               ;       
              &36&               1$             1$              1$      6KLPPHU
Q6SDUNOH5HILOO        1$                1$                   1$                           
              &36&               1$             1$              1$      6KLPPHU
Q6SDUNOH5HILOO        1$                1$                   1$                     ;       
              &36&               1$             1$              1$      6KLPPHU
Q6SDUNOH%DVH          1$                1$                   1$                     ;       
              &36&               1$             1$              1$      6KLPPHU
Q6SDUNOH%DVH          1$                1$                   1$                     ;       
              &36&               1$             1$              1$      6KLPPHU
Q6SDUNOH%DVH          1$                1$                   1$                             
              &36&               1$             1$              1$      6KLPPHU
Q6SDUNOH%DVH          1$                1$                   1$                             
              &36&               1$             1$              1$      6KLPPHU
Q6SDUNOH%DVH          1$                1$                   1$                             
          6*6/D5RVH                    1$       77<       7DUJHW   6KLPPHU
Q6SDUNOH%DVH          1$                1$                   1$                    ;       
          6*6/D5RVH                    1$       77&         1$      6KLPPHU
Q6SDUNOH%DVH          1$                1$                   1$                    ;       
          076/D5RVH        $              1$        ,       1$      6KLPPHU
Q6SDUNOH5HILOO        1$                1$                   1$                    ;       
          076/D5RVH        $              1$        ,       1$      6KLPPHU
Q6SDUNOH5HILOO        1$                1$                   1$                            



          Notes for Table 1 are on the following page.
                                                                                                                                                                                                                Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 462 of 486




                                                                                                              18



                                                                                                       18 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                 INDEX NO. 907519-18
NYSCEF DOC. NO. 10                                                                                                   RECEIVED NYSCEF: 12/13/2018
         
         

         

         Table 1 (continued). Complete data set of 61 observations (lead concentrations) measured in items obtained from 48
         kits.
         Notes
         NA = not applicable

         < 10 refers to two results reported as not detected at a concentration greater than a method detection limit of 10 ppm.

         Row entries with the same kit number represent multiple items from the same kit.
                                                                                                                                               Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 463 of 486




                                                                        19



                                                                    19 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                       INDEX NO. 907519-18
NYSCEF DOC. NO. 10                                                                                                                       RECEIVED NYSCEF: 12/13/2018
         
         

         

         Table 2. Description of four data groups with lead measurements reported by five entities.
                                                                                                                               *URXSDQG6DPSOH
                                              'DWHV                         6DPSOH6L]H1                                    5HVXOWVLQ'DWD6HWJ
                         0DQXIDFWXUH      2$*3XUFKDVH       7HVW
                                                                                          D
          /DE5HSRUW      $VVHPEO\             5HFHLSW          5HSRUW       .LWV 2EV            7R\1DPHV                                
          $16(&2                                 6KLPPHU
Q6SDUNOH%DVH
                                                                                              .LW
                                                                                              6KLPPHU
Q6SDUNOH5HILOO
                                                                                              .LWF
                                                                                              0\/RRN%DVH.LW
                                                   6KLPPHU
Q6SDUNOH%DVH
                                                                                              .LW                              ϯϬ   ϯϬ    ϯϬ    ϯϬ
                                                                                              6KLPPHU
Q6SDUNOH5HILOO
                                                                                              .LWF
                                                                                              0\/RRN%DVH.LW
                       E                              0\/RRN%DVH.LW
                                                                 VXEWRWDO             

          6*6               QRWDSSOLFDEOH                      6KLPPHU
Q6SDUNOH%DVH         Ϭ     Ϭ    ϭϮ    ϭϮ
                                                                                              .LW
                                                                                              6KLPPHU
Q6SDUNOH5HILOO
                                                                                              .LWG
                                                                                              0\/RRN%DVH.LW

          &36&         QRWUHSRUWHG          QRWDSSOLFDEOH                        6KLPPHU
Q6SDUNOH5HILOO.LWH   Ϭ     Ϭ     ϯ     ϯ

          6*6/D5RVH         QRWDSSOLFDEOH                        6KLPPHU
Q6SDUNOH%DVH.LW      Ϯ     Ϭ     Ϯ     Ϭ

          076/D5RVH QRWUHSRUWHG            QRWDSSOLFDEOH                        6KLPPHU
Q6SDUNOH5HILOO.LWI   ϭ     Ϭ     ϭ     Ϭ

                                                                   7RWDO                                                   ϯϯ   ϯϬ    ϰϴ    ϰϱ

         Notes for Table 2 are on the following page.

                                                                                   20
                                                                                                                                                                     Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 464 of 486




                                                                             20 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                INDEX NO. 907519-18
NYSCEF DOC. NO. 10                                                                                                    RECEIVED NYSCEF: 12/13/2018
         
         

         

         Table 2 (continued). Description of four data groups with lead measurements reported by five entities.


         Notes
         a The number of observations (sample results) is greater than or equal to the number of kits because more than one sample was

         collected for some kits.
         b   Manufacture/assembly date could not be read for one kit.
         c   For one of the Shimmer 'n Sparkle Refill Kits, 4 different slider bracelets were analyzed.
         d   For two of the Shimmer 'n Sparkle Refill Kits, 2 different slider bracelets were analyzed.
         e Samples from 3 kits were analyzed by X-ray fluorescence rather than wet chemistry. One kit included 2 sample results, a
          second kit included 1 result, and a third kit included 4 results.
         fIt appears that 2 different bracelets were analyzed in the same kit (i.e., Test Items A11 and A19). As summarized in Table 1,
         lead was not detected in either sample, using an analytical method detection limit of 10 ppm.
         g   For kits with more than one result, the minimum result is included and remaining results are excluded.




                                                                           21
                                                                                                                                              Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 465 of 486




                                                                        21 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                  INDEX NO. 907519-18
NYSCEF DOC. NO. 10                                                                                                                                 RECEIVED NYSCEF: 12/13/2018
         
         

         

         Table 4. Summary statistics and tolerance limits for 95% confidence level and coverages of 95 to 99 percent.

                                    6XPPDU\6WDWLVWLFV                                                 /RZHU7ROHUDQFH/LPLWV/7/V
             'DWD                                                          .DW                            /7/IRU/HDG
                                D                  E     E              F         G                H         I
             *URXS      1   0LQ      0D[    0HDQ       6'    6'/Q[        SSP          0HWKRG           .        SSP                  &RQFOXVLRQ
             *URXS                                              /7/                      FHUWDLQWKDWDWOHDVW
                                                                                          /7/                       RINLWVKDYHDVOLGHUEUDFHOHW
                                                                                                                                 ZLWKPRUHWKDQSSPOHDG
                                                                                          /7/              
             *URXS                                            /7/                      FHUWDLQWKDWPRUHWKDQ
                                                                                         /7/                      RINLWVKDYHDVOLGHU
                                                                                                                                 EUDFHOHWZLWKPRUHWKDQ
                                                                                          /7/              
                                                                                                                                 SSPOHDG
                                                                                          /7/              
             *URXS                                              /7/                      FHUWDLQWKDWPRUHWKDQ
                                                                                                                                 RINLWVKDYHDVOLGHU
                                                                                          /7/              
                                                                                                                                 EUDFHOHWZLWKPRUHWKDQ
                                                                                          /7/                       SSPOHDG
             *URXS                                            /7/                      FHUWDLQWKDWPRUHWKDQ
                                                                                         /7/                      RINLWVKDYHDVOLGHU
                                                                                                                                 EUDFHOHWZLWKPRUHWKDQ
                                                                                          /7/              
                                                                                                                                 SSPOHDG
                                                                                          /7/              

         K = coefficient used in the calculation of a tolerance limit; LTL = lower tolerance limit, conceptually equivalent to a lower confidence limit
         for a percentile
         Max = maximum; Mean = arithmetic mean; Min = minimum; N = sample size; SD = arithmetic standard deviation


         Notes for Table 4 are on the following page.

                                                                                          22
                                                                                                                                                                                Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 466 of 486




                                                                                    22 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                       INDEX NO. 907519-18
NYSCEF DOC. NO. 10                                                                                                         RECEIVED NYSCEF: 12/13/2018




         Table 4 (continued). Summary statistics and tolerance limits for 95% confidence level and coverages of 95 to 99
         percent.
         Notes
         a For Groups 1 and 3, the minimum is given as 10 ppm. This is the method reporting limit for the three nondetects reported by
          manufacturers to demonstrate compliance.
         b For Groups 1 and 3, which include three results that are nondetects (< 10 ppm), the mean and standard deviation are
          estimated with Kaplan Meier methods, consistent with EPA guidance.
         c EPA statistics guidance for the software called ProUCL indicates that for mildly skewed distributions, defined as a standard
          deviation of log-transformed detected concentrations less than 0.5, the tolerance limit can be calculated using an equation that
          applies for normal distributions. Datasets for each scenario are mildly skewed, with standard deviation of log-transformed
          values of approximately 0.2.
         d  The solution for the K coefficient corresponding to the point on the distribution equal to the permissible lead limit (100 ppm)
          is calculated as K = (mean - 100)/SD.
         eExamples of LTLs at (1-ǂ)% confidence and (1-p)% coverage. For example, 95/99 LTL is the one-sided 95% confidence limit
         (ǂ=0.05) for 99th percent coverage (percentile, p=0.01).
         fK = z(p) + sqrt[z(p)^2 - ab)]/a, where a = 1 - (z(ǂ)^2/(2(n-1)), b = z(1-p)^2 x z(ǂ)^2/n, where z() is the z-score for a standard
         normal distribution, n is the sample size, p is the percentile, and ǂ is the error rate (i.e., 1-ǂ is the confidence coefficient).
         Based on NIST/Sematech Handbook, Section 7.2.6.3, available at
         http://www.itl.nist.gov/div898/handbook/prc/section2/prc263.htm.




                                                                           23
                                                                                                                                                     Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 467 of 486




                                                                       23 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                            INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 468 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                                                               'ƌŽƵƉϰ
                                                                      E^K;ŶсϮϵΎͿ       ^'^;ŶсϭϮͿ
                                                  ϭ͕ϱϬϬ

                                                  ϭ͕ϮϱϬ

                                                  ϭ͕ϬϬϬ
                           >ĞĂĚ;ƉƉŵͿ




                                                   ϳϱϬ

                                                   ϱϬϬ

                                                   ϮϱϬ

                                                     Ϭ




                                                                         DĂŶƵĨĂĐƚƵƌĞŽƌƐƐĞŵďůǇĂƚĞ
                        ΎĞǆĐůƵĚĞƐϭƌĞƐƵůƚ ĨŽƌǁŚŝĐŚĚĂƚĞŝƐƵŶŬŶŽǁŶ



                                                                         'ƌŽƵƉϰ;ŶсϰϱͿ
                                                               E^K;ŶсϯϬͿ     W^;ŶсϯͿ         ^'^;ŶсϭϮͿ
                                                    ϭ͘ϬϬ
                         ƵŵƵůĂƚŝǀĞWƌŽďĂďŝůŝƚǇ




                                                    Ϭ͘ϳϱ


                                                    Ϭ͘ϱϬ


                                                    Ϭ͘Ϯϱ


                                                    Ϭ͘ϬϬ
                                                           Ϭ    ϮϬϬ      ϰϬϬ     ϲϬϬ          ϴϬϬ       ϭ͕ϬϬϬ       ϭ͕ϮϬϬ      ϭ͕ϰϬϬ
                                                                                 >ĞĂĚ;ƉƉŵͿ

                                                                                       )LJXUH
                                                                                       &RQFHQWUDWLRQE\'DWHRI0DQXIDFWXUH$VVHPEO\ WRS
                                                                                       DQG(PSLULFDO'LVWULEXWLRQE\/DE 5HSRUWERWWRP



                                                                                24




                                                                            24 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 10   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 469 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                              25 of 25
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 11   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 470 ofNYSCEF:
                                                                      RECEIVED   486    12/13/2018




                                     ATTACHMENT              A
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                                                                                                                                                    INDEX NO. 907519-18
NYSCEF DOC. NO. 11                                                                                                                                                                                                                                                            RECEIVED NYSCEF: 12/13/2018
                            Case 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 471 of 486




                                                                                       Biographical                                       Sketch                        and               Qualifications

              I                                                                         Environmental                                                                                                          Risk
                                                                 .        .                                                              Statistics,                     Toxicology,

                                                                                        Assessment,                               and         Risk              Conununication



              Dr.      Goodrum                         is     a senior                         consultant                         with            more                than           25        years            of       experience                          in

              quantitative                          risk                  assessment                              and             environmental                                     modeling,                         specializing                           in

              applications                        to        human                        health               risk          assessment                               and          regü|atory                       compliance.                            He

              is     recognized                         nationally                              as       an        expert                  in        lead              risk         assessment,                             probabilistic

              modeling,                    and              statistical                         sampling                       methods                         for       site        characterization.                                          He      has
                                                                                                                                                                                                                                                                  Philip              Goodrum,                     Ph.D.,
              been            invited              to            teach                   numerous                           professional                               short              courses                  on       these                topics
                                                                                                                                                                                                                                                                  DABT,               Senior            Science
              by        regulators                            and                    industry,                       as           well              as            university                          college                    courses                     in
                                                                                                                                                                                                                                                                  Advisor
              environmental                                      toxicology                              and              risk            assessment.                                      His          academic                            training

              included                  graduate                               level           courses                  in        statistics,                        including                   multivariate                              analysis,              Integral            Consulting              Inc.

              regression                                                         and           spatial               statistics.                                                                                                                                  7030         E. Genesee                 Street
                                            analysis,
                                                                                                                                                                                                                                                                  Suite        105

              Prior          to                                  Integral                      in                            he         was          the             corporate                       leader               on          statistical                 Fayetteville,                NY        13066
                                    joining                                                            2013,
                                                                                                                                                                                                                                                                  telephone:                 315.446.5090
              analysis               at         two                  companies,                             for          which                    he          managed                       teams                  responsible                            for
                                                                                                                                                                                                                                                                  www.integral-coro.com
              addressing                        a wide                        range            of      day-to-day                          questions                          on     app|ications                              of      statistics.

              He        continues                           to            advise                     regulators                          and             private                   sector                   clients                 on          spatial
                                                                                                                                                                                                                                                                  Education
              weighting                         and                  adaptive                         sampling                           methods                           that             balance                      concerns                         for

                                                                                                                       in      implementation                                               action                                           not-to-                             Environmental
              hotspots,                   regulatory                              constraints                                                                                       of                             levels             as                          Ph.D.,

              exceed                                                            and           stakeholder                            concerns                         that          stem              from                                                   in   Engineering,                  SUNY         College             of
                                   thresholds,                                                                                                                                                                          uncertainty
                                                                                                                                                                                                                                                                  Environmental                        Science            and
              data          available                    to           quantify                       exposure                      and            effects.                    He         has       co-authored                               several
                                                                                                                                                                                                                                                                  Forestry,             Syracuse,             NY,         1999
              peer-reviewed                                           manuscripts                                    with                  USEPA                           on             methods                           to              support

              deve|opment                              of            site-specific                          risk-based                            soil          lead          action              levels              and             served              on      M.S.,       Water            Resources

              national                                                    committees                                                                a         current               appointment                                  to        USEPA's                Engineering,                  SUNY         College             of
                                     advisory                                                                      including
                                                                                                                                                                                                                                                                  Environmental                        Science            and
              Science              Advisory                            Board                  for      lead           modeling.

                                                                                                                                                                                                                                                                  Forestry,             Syracuse,             NY,         1995


              Dr.        Goodrum                            has                also            developed                            strategies                           to        improve                      efficiencies                           and                   Environmental
                                                                                                                                                                                                                                                                  B.S.,
              reduce              costs            for               clients                  engaged                   in       long-term                           monitoring                         programs                        involving                 Technology,                  Cornell

              data           interpretation,                                      statistical                      analysis,                      modeling,                        and           risk         characterization.                                   University,                Ithaca,        NY,          1989

              He       has        served                as           a peer                   reviewer                  of        USEPA's                      ProUCL                software                      and           is currently

                                          with                the                 development                                      of         a          new               modu!e                     that              will             facilitate               Honors               and       Awards
              assisting

              hypothesis                        testing                       with            Incremental                            Sampling                          MethodS-
                                                                                                                                                                                                                                                                  ITRC       Annual            Industry

                                                                                                                                                                                                                                                                  Consultant                 Award          for
              Dr.       Goodrum                          is          experienced                              in        risk            comm±:ation                                         and             advises                   clients             on      Contributions                   to     Workgroup
              communication                                          strategies                       involving                      statistical                        concepts.                       He          served                  as       chair        on       Incremental                 Sampling

              of      the      Syracuse                          Regional                           Lead          Task             Force                for       two           years            to         support                   initiatives                 Methodology,                     2010           and

              to     educate                the             public                     about             lead                                                                                  and          risk        management.                               2011
                                                                                                                       exposure,                          toxicology,

              He        represented                                   a        county                 health                 department                                 at        public                meetings                        involving                 Syracuse              Research
              concerns                    for          emissions                               of      disinfection                             byproducts                           from               a     new              wastewater                         Corporation                  Graduate

              treatment                         plant.                           He           currently                       manages                            a       multi-year                          project                    involving                 Student             Fellowship,                 1995

              emerging                     chemicals                                   that           are          persistent,                            present                    in        public                drinking                    water
                                                                                                                                                                                                                                                                  Congressional                    Medal            of
              supplies,                 and            undergoing                                   regulatory                          review·
                                                                                                                                                                                                                                                                  Merit         for     Community
                                                                                                                                                                                                                                                                  Service,            1985
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 11               1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 472 ofNYSCEF:
                                                                                  RECEIVED   486    12/13/2018

          Philip      Goodrum,                 Ph.D.,         DABT




          Specific           Areas             of     Experience

         •         Statistics,         including              geostatistics

         •         Toxicology,             including              dose-response                   modeling          and     species         sensitivity         distributions

         •         CERCLA           RI/FS       and         removal           actions

         •         Metals        exposure,                 bioavailability,                and     toxicology
         •         Natural          resource               damage            assessment             (NRDA)
         •         Human            health          and      ecological            risk    assessment

         •         Probabilistic               modeling
         •         Soil,    groundwater,                    and        sediment            investigations

         •         FIFRA      (ecological                  risk assessment                 of pesticides)



         Publications                     on        Applied             Environmental                       Statistics

         •         EPA Peer           Review               Panel       for    Lead        in Drinking          Water        (2017)
         •         EPA Peer           Review               Panel       for    Revision           to Exposure             Factors       Handbook            (2017)
         •         National          Institute             of Health/National                      Institute       of Environmental                 Health         Sciences,        Time      Sensitive

                   Grant       Review               Committee                (2016)
         •         EPA Science                 Advisory            Board         for     Lead      (2010,      2015)
         •         U.S. Consumer                     Product            Safety         Commission              (2012)
         •         EPA Clean              Air Scientific               Advisory           Committee             (CASAC)          (2006-2012)
         •         EPA National                 Center           for     Exposure           Assessment             (NCEA)-Research                   Triangle         Park      (RTP),     Peer     Review

                   Panel      for     All Ages             Risk Model              for     Lead     (2000)


         Publications                     on        Applied             Environmental                       Statistics


         Goodrum,                P.E. and            E. Mendelsohn.                      2018.       A simulation              study     of extrapolation               uncertainty           in exposure

         assessment                 - use of pilot                             results       for    site     investigation.             White       paper        prepared         for    Florida
                                                                   study
          Department                 of Environmental                         Protection.            June.


          Pooler,          P.S., P.E. Goodrum,                         D. Crumbling,               L. Stuchal,           and     S. Roberts.         2017.         Incremental             sampling
          methodology:                    Applications                 for    background               screening          assessments.              Risk Anal.         38(1):194-209.               doi:

          10.1111/risa.12820.


          Kubitz,          J.A., Y.B. Atalay,                 P.E. Goodrum,                  S. Todorova,              T. Bohrmann.               2017.         The   dose-response                hill slope

          used       in the      aquatic              toxicity         module            of oil spill       models        should        be much           steeper.       International             Oil Spill

         Conference                 Proceedings,                   May.


          Moffa,           P., J. LaGorga,                 L. Henry,          M. Boner,            P. Goodrum,              F. Doherty,           and     T. Alexander.             2005.      Identifying
         technologies                and        communicating                      the     benefits          and    risks      of disinfecting            wet     weather         flows.      Proceedings

         of the        Water          Environment                      Federation,           Water          Environment              Research         Foundation             Report        OOHHE6.

          25:351-375.


          Maddaloni,                M.,     M. Ballew,                 G. Diamond,               M. Follansbee,                D. Gefell,      P. Goodrum,             M. Johnson,            K. Koporec,

         G. Khoury,              J. Luey,            M. Odin,           R. Troast,          P. Van         Leeuwen,            and     L. Zaragoza.          2005.       Assessing          lead    risks    at

          non-residential                  hazardous                waste         sites.        Hum.       Ecol.   Risk Assess.             11:967-1003.


         Integral          Consulting,              Inc.    • July 2018
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                                                             INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 11                1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 473 ofNYSCEF:
                                                                                   RECEIVED   486    12/13/2018

          Philip     Goodrum,              Ph.D.,            DABT




         Thayer,          W.C.,       D.A.      Griffith,          P.E. Goodrum,                   G.L. Diamond,             and     J.M.         Hassett.              2003.       Application              of

         geostatistics             to risk assessment.                        Risk Anal.             23(5):945-960.


         Griffin,         S., P.E. Goodrum,                    G.L. Diamond,                 W.     Meylan,          W.J.      Brattin,           and     J.M.      Hassett.             1999.      Application                of

         a probabilistic              risk assessment                    methodology                   to a lead        smelter           site.         Hum.       Ecol.       Risk Assess.           5(4):845-868.


         Goodrum,             P.E., G.L. Diamond,                       J.M.        Hassett,         and     D.L. Johnson.                1996.           Monte           Carlo         modeling          of childhood

          lead      exposure:          development                     of a probabilistic                  methodology              for     use with              the     U.S. EPA IEUBK                  model          for

          lead      in children.           Hum.           Ecol.      Risk Assess.             2:681-708.


          Price,     P.S., C.L. Curry,                   P.E. Goodrum,                M.N.         Gray,     J.I. McCrodden,                 N.W.          Harrington,                  H. Carlson-Lynch,                 and

          R.E. Keenan.               1996.         Monte             Carlo     modeling             of time-dependent                      exposures               using        a microexposure                    event

         approach.             Risk Anal.              16(3):339-348.



         Co-authored                  Government                       Guidance                and        Quantitative               Models

          Interstate                                     and                               Council.         Incremental                                    Methods              - Technical
                              Technology                           Regulatory                                                      Sampling                                                           Regulatory
         Guidance             Document.                  Co-authored                chapter         on statistical           analysis             and     served          as an ITRC instructor                         on this

         topic      for    three       years,          collaborating                with      U.S. EPA and             state      agencies               to teach          on-line         courses         on ISM to

         the       risk assessment                 community.


          U.S. Environmental                       Protection            Agency.            Risk Assessment                 Guidance               for     Superfund               (Volume          3).      Available

         at: http://www.epa.gov/oswer/riskassessment/rags3adt/index.htm&gt.                                                                                        Provides             guidance          on the         use

         of PRA in human                     and       ecological            risk assessment.                 Conducted             research              on alternative                  probabilistic

         approaches,               assisted            the     USEPA         in the        development                of a three-tiered                    approach              to PRA, and              developed

         case       studies        to demonstrate                     the     applications              of PRA to both              human                health         and     ecological          risk

         assessment.               Also      responsible               for     reviewing            PRAs submitted                 to and           conducted                  by the      USEPA's           Superfund

          program.


          U.S. Environmental                       Protection            Agency.             Probabilistic            Aquatic        Risk Assessment                           Model.        Assisted          USEPA

         with       development                 of "SWAMP",                   a new         Tier      3 probabilistic            model            for     ecological             risk    assessments               of

         aquatic          receptors.             The         model      implements                  novel     approaches             for      combining                 data      across         species          and

         genus        classifications.                 The     model         advances              an alternative            approach               to evaluating                 species         sensitivity
         distributions              by explicitly              quantifying             variability           and     uncertainty             in dose           response             relationships

         consistent           with        the     full       range     of data         available.


          U.S. Environmental                       Protection            Agency.             Avian         Exposure         Assessment,                  Geospatial              Exposure           Model

          (GeoSEM).               Principal            scientist       for     development                  of GeoSEM,             a software               tool        that     implements               a spatially

         explicit         approach           to ecological                  risk assessment                 that     provides        greater             flexibility           in defining          habitat         ranges

         overlaid          with      site-specific              data        on concentrations                      in exposure            media.          Applied          GeoSEM             to several

          hypothetical             exposure               scenarios           for    birds      exposed             in agro-environments                          in Florida.             Implemented               several

          random           walk      routines            published            by Bruce             Hope      (Oregon         Department                    of Environmental                      Quality).         Applied

         a first-order             kinetics         assumption                to simulate              bioaccumulation                of chemicals                      over     time       in terrestrial

          receptors           (prey       and      predator            species).




         Integral         Consulting,           Inc.     • July 2018
FILED: ALBANY COUNTY CLERK 12/13/2018 11:42 PM                                                                                                                                               INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 11            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 474 ofNYSCEF:
                                                                               RECEIVED   486    12/13/2018

          Philip    Goodrum,               Ph.D.,       DABT




          U.S. Environmental                   Protection           Agency.          Refined           Aquatic       Risk Assessment                    Model.         Managed          and

          participated         in the        development                  of a probabilistic             risk assessment                  model         for   the      USEPA's       Office      of

          Pesticide       Programs,               Environmental              Fate    and      Effects          Division.      Responsibilities                included          coordinating
         software         development,                  developing           statistical       methods             to quantify            variability         and      uncertainty            in dose-

          response,        and       initiating         technical          documentation                 and     a user's        guide.      Assisted          the      USEPA       in prioritizing

          model       development                 activities        and     in testing       initial      versions         of the       software.


          U.S. Environmental                  Protection            Agency.          Integrated           Stochastic             Exposure         Model          (ISE).    Developed             a

         stochastic        exposure               and    uptake       model         linked     to U.S. EPA's               Integrated           Exposure              Uptake      and    Biokinetic

          (IEUBK)      model         for     lead       in children        to facilitate        Monte            Carlo     Analysis         and      probabilistic             sensitivity       analysis.

         Applied         ISE to several             mining        sites     in collaboration              with      U.S. EPA Region                 3 and        8.


          U.S. Environmental                  Protection            Agency.          Fate    and        Transport                             - Stochastic             Weather          Models.
                                                                                                                           Modeling
          Managed          a team          of hydrologists,               computer           programmers,                  and    environmental                  modelers          to develop          a

          new      software      tool,        GemPRO,             which       generates          a long-term               stochastic         time        series       of weather            based    on a

         short-term           record         from        national         weather        stations.        GemPRO             is designed           to generate             data      files    that    are

         compatible           with         both     GLEAMS          and      PRZM/EXAMS.




         Integral     Consulting,           Inc.     • July 2018
FILED: ALBANY COUNTY CLERK 12/21/2018 01:17 PM                                                  INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 12    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 475 ofNYSCEF:
                                                                       RECEIVED   486    12/21/2018



        SUPREME COURT OF THE STATE OF NEW YORK
        COUNTY OF ALBANY
        ---------------------------------------------------------------------------X
        THE PEOPLE OF THE STATE OF NEW YORK by                                       :
        BARBARA UNDERWOOD, Attorney General of the State of :
        New York,                                                                    : Index No.: 907519-18
                                                                                     : (Platkin, J.)
                                                     Petitioner,                     :
                                                                                     : NOTICE OF APPEARANCE
                          -against-                                                  :
                                                                                     :
        TARGET CORPORATION, WALMART INC., and                                        :
        LAROSE INDUSTRIES LLC,                                                       :
                                                                                     :
                                                     Respondents.
        ---------------------------------------------------------------------------X

        To the Clerk of the Court and All Parties of Record:

                 Please take notice that the undersigned hereby appears as counsel for Respondent LaRose

        Industries LLC in the above-captioned action, and requests that all pleadings and documents be

        served upon the offices of the undersigned, and all electronically-filed documents be transmitted by

        e-mail to the address below.

                 Robert S. Wolf certifies that he is admitted to practice in this Court.

        Dated:          New York, New York              MOSES & SINGER LLP
                        December 21, 2018
                                                        By: /s/ Robert S. Wolf
                                                            Robert S. Wolf, Esq.

                                                        The Chrysler Building
                                                        405 Lexington Avenue
                                                        New York, New York 10174-1299
                                                        Telephone: (212) 554-7825
                                                        E-mail: rwolf@mosessinger.com
                                                        Attorneys for Respondent LaRose Industries LLC




                                                         1 of 1
FILED: ALBANY COUNTY CLERK 12/21/2018 01:19 PM                                                   INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 13    1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 476 ofNYSCEF:
                                                                       RECEIVED   486    12/21/2018



        SUPREME COURT OF THE STATE OF NEW YORK
        COUNTY OF ALBANY
        ---------------------------------------------------------------------------X
        THE PEOPLE OF THE STATE OF NEW YORK by                                       :
        BARBARA UNDERWOOD, Attorney General of the State of :
        New York,                                                                    : Index No.: 907519-18
                                                                                     : (Platkin, J.)
                                                     Petitioner,                     :
                                                                                     : NOTICE OF APPEARANCE
                          -against-                                                  :
                                                                                     :
        TARGET CORPORATION, WALMART INC., and                                        :
        LAROSE INDUSTRIES LLC,                                                       :
                                                                                     :
                                                     Respondents.
        ---------------------------------------------------------------------------X

        To the Clerk of the Court and All Parties of Record:

                 Please take notice that the undersigned hereby appears as counsel for Respondent LaRose

        Industries LLC in the above-captioned action, and requests that all pleadings and documents be

        served upon the offices of the undersigned, and all electronically-filed documents be transmitted by

        e-mail to the address below.

                 Michael M. Rosenberg certifies that he is admitted to practice in this Court.

        Dated:          New York, New York             MOSES & SINGER LLP
                        December 21, 2018
                                                       By: /s/ Michael M. Rosenberg
                                                           Michael M. Rosenberg, Esq.

                                                       The Chrysler Building
                                                       405 Lexington Avenue
                                                       New York, New York 10174-1299
                                                       Telephone: (212) 554-7879
                                                       E-mail: mrosenberg@mosessinger.com
                                                       Attorneys for Respondent LaRose Industries LLC




                                                        1 of 1
FILED: ALBANY COUNTY CLERK 12/21/2018 02:01 PM                                                                                                                                                                INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 14               1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 477 ofNYSCEF:
                                                                                  RECEIVED   486    12/21/2018




          SUPREME                     COURT                  OF THE            STATE             OF        NEW YORK
          COUNTY                  OF ALBANY
          ------------------------------------                                                                           ----------------X
         THE          PEOPLE                 OF THE               STATE             OF       NEW YORK                       by                         :
         BARBARA                       UNDERWOOD,                             Attorney              General          of the         State              :
          of New            York,                                                                                                                      :         Index         No.:          907519-18
                                                                                                                                                       :      (Platkin,                 J.)
                                                               Petitioner,                                                                             :
                                                                                                                                                       :     STIPULATION                              TO
                            -against-                                                                                                                  :     EXTEND                   TIME             FOR
                                                                                                                                                       :     RESPONDENTS                                TO
         TARGET                  CORPORATION,                                WALMART                       INC.,         and                           :     RESPOND                         TO VERIFIED
         LAROSE                  INDUSTRIES                          LLC,                                                                              :     PETITION
                                                                                                                                                       .

                                                               Respondents.
          --------------                              ---------------------------                                                                      X


                           IT         IS      HEREBY                      STIPULATED                             AND             AGREED                      by       and          between                   counsel           for


         Respondents                       Target            Corporation                  ("Target"),              Walmart             Inc.       ("Walmart")                     and         LaRose            Industries


          LLC         ("LaRose"),                      and       counsel            for      Office         of     the      Attorney              General                of     the      State         of     New         York



          ("OAG"),               that       the       time      within        which           the     Respondents                  may        answer,             move,           or otherwise                  respond          to


         the     Verified              Petition             is extended             to and          including            February             11, 2019.               The         deadline             for    the      OAG's



          Reply        is extended                    to     March          11,     2019,        and       the     return         date       shall         be March               18,        2019,      subject         to the



          availability                of the          Court.


                                Counsel               for      Respoñdêñts                    hereby          accept             service          of       the     Notice               of     Petition,            Verified



          Petition,             and        accompanying                   documents                 with      exhibits            on     behalf            of their           respective             clients,       without


          waiver           of    any        rights,         challenges,             or defenses              available             to Respondents,                        including                  those      pertandng


          to jurisdiction.




                                                                                                             1 of 2
FILED: ALBANY COUNTY CLERK 12/21/2018 02:01 PM                                                                                                               INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 14            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 478 ofNYSCEF:
                                                                               RECEIVED   486    12/21/2018




          Dated:        December               21,        2018




          BARBARA                   D.      UNDERWOOD
          Attorney             General               of    the      State      of   New         York




          By:

                       Ydeb-ru               Chu
                       Section              Chief,          Affirmative                Litigation

                       Environmental                             Protection            Bureau

                       28      Liberty             Street,           19th      Floor

                       New          York,           NY          10005




                                    /s/                                                                                         /s/

           Mitchell           J. Pawluk,             Esq.                                                Cheryl       Falvey,          Esq.
           Elliot      A.     Hallak,         Esq.                                                       CROWELL                & MORING               LLP
           HARRIS             BEACH,                 PLLC                                                1001     Pennsylvania                Avenue     NW
           677       Broadway,              Suite         1101                                           Washington,             DC      20004-2595

           Albany,          NY        12207                                                              Telephone:            (202)      624-2675
           Telephone:               (518)      427-9700                                                  Attorneys       for     Target        Corporation
           Attorneys          for         Walmart,           Inc.




                                     /s/

           Robert        S. Wolf,            Esq.
           MOSES              & SINGER                    LLP
           405       Lexington             Avenue
           New        York,         NY       10174
           Telephone:               (212)      554-7800
           Facsimile:            (212)        554-7700
           Attorneys          for         LaRose          Industries          LLC




                                                                                                2 of 2
FILED: ALBANY COUNTY CLERK 12/21/2018 03:01 PM                                                           INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 15   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 479 ofNYSCEF:
                                                                      RECEIVED   486    12/21/2018




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF ALBANY
         ---------------------------------------------------------------------------X
         THE PEOPLE OF THE STATE OF NEW YORK by                                     :
         BARBARA UNDERWOOD, Attorney General of the State :
         of New York,                                                               :   Index No.: 907519-18
                                                                                    :   (Platkin, J.)
                                    Petitioner,                                     :
                                                                                    :   NOTICE OF
                   -against-                                                        :   APPEARANCE
                                                                                    :
         TARGET CORPORATION, WALMART INC., and                                      :
         LAROSE INDUSTRIES LLC,                                                     :
                                                                                    :
                                    Respondents.
         ---------------------------------------------------------------------------X

                 PLEASE TAKE NOTICE that Yueh-ru Chu, Section Chief, Office of the Attorney

         General of the State of New York, hereby enters an appearance as counsel of record for

         petitioner in the above-captioned action and demands that respondents serve the undersigned at

         the office address listed below, with all papers in this action.

         Dated: December 21, 2018
                New York, New York

                                                              BARBARA D. UNDERWOOD
                                                              Attorney General of the State of New York


                                                              By:      /s/ Yueh-ru Chu
                                                                       Yueh-ru Chu
                                                                       Section Chief, Affirmative Litigation
                                                                       Environmental Protection Bureau
                                                                       28 Liberty Street, 19th Floor
                                                                       New York, NY 10005
                                                                       212-416-6588
                                                                       Yueh-ru.Chu@ag.ny.gov




                                                           Page 1 of 2


                                                              1 of 2
FILED: ALBANY COUNTY CLERK 12/21/2018 03:01 PM                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 15   1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 480 ofNYSCEF:
                                                                      RECEIVED   486    12/21/2018




         TO:   Cheryl Falvey, Esq.
               CROWELL & MORING LLP
               1001 Pennsylvania Avenue NW
               Washington, DC 20004-2595
               Telephone: (202) 624-2675
               cfalvey@crowell.com'
               Attorneys for Target Corporation

               Robert S. Wolf, Esq.
               MOSES & SINGER LLP
               405 Lexington Avenue
               New York, NY 10174
               Telephone: (212) 554-7800
               rwolf@mosessinger.com
               Attorneys for LaRose Industries LLC

               Mitchell J. Pawluk, Esq.
               Elliot A. Hallak, Esq.
               HARRIS BEACH, PLLC
               677 Broadway, Suite 1101
               Albany, NY 12207
               Telephone: (518) 427-9700
               mpawluk@HarrisBeach.com
               Attorneys for Walmart, Inc.




                                                  Page 2 of 2


                                                     2 of 2
FILED: ALBANY COUNTY CLERK 12/28/2018 02:47 PM                                                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 16             1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 481 ofNYSCEF:
                                                                                RECEIVED   486    12/28/2018




          SUPREME                    COURT         OF THE           STATE             OF    NEW YORK
          COUNTY                OF ALBANY


          THE        PEOPLE           OF     THE       STATE          OF    NEW YORK
          by BARBARA       UNDERWOOD,                                 Attorney          General
          of the State of New York,
                                                                                                                          NOTICE               OF APPEARANCE
                                                        Petitioner,
                                                                                                                                     Index      No.       907519-18
                             -against-


          TARGET               CORPORATION,                     WALMART                     INC.,      ,
          and   LAROSE               INDUSTRIES              LLC,


                                                        Respondent.




                       PLEASE                TAKE            NOTICE              that       Harris         Beach,        PLLC,            by    Lauren         H.     Seiter,        Esq.,      an



          attorney           duly      admitted         to    practice       before           this     Court,         appears            as    counsel        for     the     Respondent,


          Walmart            Inc.,    in the      above-captioned                 matter.


                       All      papers       in this      action      may        be   served         upon     the     undersigned               at the      address         stated     below.




                                                                                                              HARRIS               BEACH,             PLLC




          Dated:      December             28,     2018                                        By:            /s/    Lauren         H.    Seiter
                                                                                                              Lauren          H.     Seiter,       Esq.     (4272969)
                                                                                                              333     West         Washington               Street,     Suite        200

                                                                                                              Syracuse,            New         York       13202
                                                                                                              Tel:      (315)       423-7100
                                                                                                              Fax:      (315)        422-9331
                                                                                                              E-mail:           lseiter@harrisbeach.com


                                                                                                              Attorneys            for    Respondent,               Walmart          Inc.




                                                                                               1 of 3
FILED: ALBANY COUNTY CLERK 12/28/2018 02:47 PM                                                                                                                                                     INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 16            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 482 ofNYSCEF:
                                                                               RECEIVED   486    12/28/2018




                                                                             AFFIRMATION                              O-F        SERVICE


                           I hereby       affirm        that        the      foregoing             Notice          of     Appearance,                 in      the     case         of     The    People         of the
          State       of    New       York       by   Barbara                Underwood,                 Attorney                General          of   the      State         of New             York     v. Target

          Corporation,                 Walmart          Inc.,          and       LaRose            Industries                LLC,         (Index         No.         907519-18),                 filed     through

          the     NYSCEF              system,         will      be        sent      electronically                to the          registered           participants                     as identified          on   the

          Confirmation                  Notice         on       this         28th         day     of      December,                  2018          and         paper          copies            sent      to    those
                                                                                                            28th
          indicated           as non-registered                     participants                on this          day                of December,                2018.


          Dated:           December            28,    2018                                             Respectfully                 submitted,



                                                                                                       /s/ Lauren               H    Seiter

                                                                                                       Lauren           H.      Seiter,       Esq.     (4272969)
                                                                                                       333     West          Washington                  Street,           Suite         200

                                                                                                       Syracuse,             New          York        13202

                                                                                                       Tel:      (315)          423-7100

                                                                                                       Fax:      (315)          422-9331

                                                                                                       E-mail:           lseiter@harrisbeach.com




                                                                                                   Attorneys              for       Respondent,                 Walmart                 Inc.




          The       following            counsel         of     record              are     registered             as        a NYSCEF                 filer         that     will         be    served         by   the
          NYSCEF              system:



          Channing            Wistar-Jones,                  Esq.
          New       York        State        Office     of the            Attorney              General
          Assistant          Attorney            General
          Environmental                Protection      Bureau
                                           19th
          28     Liberty        Street,           FlOOr

          New       York,          New       York      10005
          Tel:      (212)       416-8082
          E-mail:          channing.jones@ag.ny.gov


          Yueh-ru           Chu,       Esq.
          New       York        State      Office       of     the        Attorney              General

          Section          Chief,       Affirmative              Litigation
          Environmental                Protection      Bureau
                                           19th
          28     Liberty        Street,           FlOOr

          New       York,          New       York      10005
          Tel:      (212)       416-6588
          E-mail:          Yueh-ru.Chu@ag.ny.gov


         Attorneys           for      Petitioners




                                                                                                              - 2 -


                                                                                                        2 of 3
FILED: ALBANY COUNTY CLERK 12/28/2018 02:47 PM                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 16                 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 483 ofNYSCEF:
                                                                                    RECEIVED   486    12/28/2018




          Robert         S. Wolf,           Esq.
          Michael            M.      Rosenberg,           Esq.
          Moses         &     Singer        LLP
          The       Chrysler           Building
          405       Lexington             Avenue
          New        York,          New     York        10174-1299
          Tel:       (212)          554-7825
          Tel:       (212)          554-7879
          E-mail:        rwolf@mosessinger.com
          E-mail:        mrosenberg@mosessinger.com



          Attorney           for     Respondent,              LaRose      Industries       LLC




          The       following           counsel         for    the   parties    are    being     served   paper   copies   by   U.S.   Mail:


          Cheryl        Falvey,           Esq.
          Crowell            &     Moring         LLP
          1001       Pennsylvania                 Avenue         NW
          Washington,                 DC     20004-2595
          Tel:       (202)          624-2675
          E-mail:        efalvey@crowell.com


         Attorneys            for     Respondent,              Target      Corporation




                                                                                               - 3 -


                                                                                           3 of 3
FILED: ALBANY COUNTY CLERK 12/28/2018 02:49 PM                                                                                                                                    INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 17            1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 484 ofNYSCEF:
                                                                               RECEIVED   486    12/28/2018




          SUPREME                   COURT        OF THE            STATE             OF    NEW YORK
          COUNTY               OF ALBANY


         THE        PEOPLE           OF THE           STATE          OF    NEW YORK
         by BARBARA       UNDERWOOD,                                 Attorney           General
         of the State of New York,
                                                                                                                           NOTICE                OF APPEARANCE
                                                       Petitioner,
                                                                                                                                      Index       No.       907519-18
                            -against-


         TARGET               CORPORATION,                    WALMART                      INC.,
         and LAROSE                 INDUSTRIES              LLC,


                                                       Respondent.




                      PLEASE                TAKE            NOTICE               that      Harris      Beach,          PLLC,               by      Elliot       A.     Hallak,         Esq.,      an



         attorney           duly     admitted          to   practice        before           this     Court,        appears             as      counsel         for     the      Respondent,


         Walmart            Inc.,    in   the    above-captioned                 matter.


                      All      papers       in this      action      may        be   served         upon   the      undersigned                   at the      address         stated     below.




                                                                                                           HARRIS                 BEACH,                 PLLC




         Dated:      December              28,    2018                                        By:          |s/    Elliot         A.     Hallak
                                                                                                           Elliot          A.    Hallak,          Esq.       (5382049)
                                                                                                           677      Broadway,                    Suite      1101

                                                                                                           Albany,              New        York           12207
                                                                                                           Tel:      (518)            427-9700
                                                                                                           Fax:       (518)           427-0235

                                                                                                           E-mail:              ehallak@harrisbeach.com


                                                                                                           Attorneys              for     Respondent,                 Walmart          Inc.




                                                                                              1 of 3
FILED: ALBANY COUNTY CLERK 12/28/2018 02:49 PM                                                                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 17              1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 485 ofNYSCEF:
                                                                                 RECEIVED   486    12/28/2018




                                                                              AFFIRMATION                                OF       SERVICE


                          I hereby          affirm       that        the      foregoing           Notice               of   Appearance,                  in the      case      of     The    People         of the
          State       of New         York        by    Barbara                Underwood,                 Attorney                 General           of   the     State      of New          York     v. Target

          Corporation,               Walmart             Inc.,          and       LaRose          Industries                 LLC,          (Index          No.      907519-18),              filed     through
          the     NYSCEF             system,           will      be        sent      electronically                    to the      registered             participants              as identified          on   the
          Confirmation                  Notice          on       this         28th       day      of      December,                      2018        and         paper       copies         sent      to    those
                                                                                                            28*
          indicated          as non-registered                       participants              on this           day                of     December,              2018.


          Dated:          December            28,      2018                                            Respectfully                  submitted,




                                                                                                       By:       /s/    Elliot       A.     Hallak
                                                                                                       Elliot          A.   Hallak          (5382049)
                                                                                                       HARRIS                 BEACH,                PLLC
                                                                                                       677       Broadway,                  Suite        1101

                                                                                                       Albany,              New          York       12207
                                                                                                       Telephone:                  (518)        427-9700
                                                                                                       Facsimile:                  (518)        427-0235
                                                                                                       E-mail:              ehallak@harrisbeach.com


                                                                                                  Attorneys                 for     Respondent,                  Walmart            Inc.




          The       following             counsel         of     record            are     registered                  as   a NYSCEF                     filer     that     will      be    served         by   the
         NYSCEF              system:



          Channing           Wistar-Jones,                    Esq.
         New        York        State       Office       of the            Attorney            General
         Assistant           Attorney            General
         Environmental                    Protection            Bureau
                                              19*
         28     Liberty         Street,                Floor
         New        York,         New       York        10005
         Tel:       (212)       416-8082
         E-mail:          channine.iones@ae.ny.gov


         Yueh-ru            Chu,     Esq.
         New        York        State       Office       of the          Attorney              General
          Section         Chief,        Affirmative              Litigation
         Environmental                    Protection            Bureau
                                              19*
         28     Liberty         Street,                Floor
         New        York,         New       York        10005
         Tel:       (212)       416-6588
         E-mail:          Yueh-ru.Chu@ag.ny.gov


         Attorneys          for     Petitioners




                                                                                                                - 2 -



                                                                                                         2 of 3
FILED: ALBANY COUNTY CLERK 12/28/2018 02:49 PM                                                                                                 INDEX NO. 907519-18
              Case
NYSCEF DOC. NO. 17                 1:19-cv-00040-MAD-CFH Document 2 Filed 01/10/19 Page 486 ofNYSCEF:
                                                                                    RECEIVED   486    12/28/2018




          Robert        S. Wolf,            Esq.
          Michael            M.      Rosenberg,           Esq.
          Moses         &      Singer       LLP
          The       Chrysler           Building
          405       Lexington             Avenue
          New        York,          New     York        10174-1299
          Tel:       (212)          554-7825
          Tel:       (212)          554-7879
          E-mail:        rwolf@mosessinger.com
          E-mail:        mrosenbere@mosessinger.com



         Attorney            for     Respondent,              LaRose      Industries       LLC




          The       following           counsel         for    the   parties    are    being     served   paper   copies   by   U.S.   Mail:


          Cheryl        Falvey,           Esq.
          Crowell           &      Moring         LLP
          1001       Pennsylvania                  Avenue        NW
          Washington,                 DC     20004-2595
          Tel:       (202)          624-2675
          E-mail:        cfalvey@crowell.com


         Attorneys            for     Respondent,              Target      Corporation




                                                                                               - 3 -



                                                                                           3 of 3
